                                                                       
                                                                       
           

 

$150,000,000.00

CREDIT AGREEMENT

Among

GLOBAL INDUSTRIES, LTD.,
AND
GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.


as Borrowers,

THE LENDERS NAMED IN THIS CREDIT AGREEMENT

as Lenders,

and

CREDIT LYONNAIS NEW YORK BRANCH

as Administrative Agent,





                                               



CREDIT LYONNAIS SECURITIES,

as Lead Arranger and Book Runner


March 9, 2004

                                                                       
                                                                       
           


TABLE OF CONTENTS

                                                                                                                       
Page

ARTICLE I..... DEFINITIONS AND ACCOUNTING
TERMS                                            1

            Section 1.01..... Certain Defined
Terms                                                                       1

            Section 1.02..... Computation of Time
Periods                                                           23

            Section 1.03..... Accounting
Terms                                                                           
23

            Section 1.04..... Classes and Types of
Advances                                                       23

            Section 1.05.....
Miscellaneous                                                                                 
23

ARTICLE II..... THE
ADVANCES                                                                                     
23

            Section 2.01..... The
Advances                                                                                 
23

            Section 2.02..... Method of
Borrowing                                                                      
25

            Section 2.03.....
Fees                                                                                                
28

            Section 2.04..... Reduction of the
Commitments                                                          29

            Section 2.05.....
Repayment                                                                                       
29

            Section 2.06.....
Interest                                                                                             
29

            Section 2.07.....
Prepayments                                                                                     
31

            Section 2.08..... Funding
Losses                                                                                 
32

            Section 2.09..... Increased
Costs                                                                                
33

            Section 2.10..... Payments and
Computations                                                              34

            Section 2.11.....
Taxes                                                                                               
35

            Section 2.12..... Sharing of Payments,
Etc                                                                   37

            Section 2.13..... Lender
Replacement                                                                         
37

           Section 2.14..... Applicable Lending
Offices                                                                 38

            Section 2.15..... Letters of
Credit                                                                               
39

ARTICLE III..... CONDITIONS
PRECEDENT                                                                    43

            Section 3.01..... Conditions Precedent to
Effectiveness                                                43

            Section 3.02..... Conditions Precedent to Each
Borrowing                                           47

            Section 3.03..... Determinations Under Section
3.01                                                    48

ARTICLE IV..... REPRESENTATIONS AND
WARRANTIES                                            48

            Section 4.01.....
Existence                                                                                          
48

            Section 4.02.....
Power                                                                                              
48

            Section 4.03..... Authorization and
Approvals                                                              49

            Section 4.04..... Enforceable
Obligations                                                                    
49

            Section 4.05..... Financial
Statements                                                                         
49

            Section 4.06..... True and Complete
Disclosure                                                           49

            Section 4.07..... Litigation; Compliance with
Laws                                                       49

            Section 4.08..... Use of
Proceeds                                                                               
50

            Section 4.09..... Investment Company
Act                                                                   50

            Section 4.10..... Public Utility Holding Company
Act                                                   50

            Section 4.11.....
Taxes                                                                                               
50

            Section 4.12..... Pension
Plans                                                                                   
51

            Section 4.13..... Condition of Property;
Casualties                                                      51

            Section 4.14.....
Insurance                                                                                         
52

            Section 4.15..... No Burdensome Restrictions; No
Defaults                                         52

            Section 4.16..... Environmental
Condition                                                                    52

            Section 4.17..... Title to Property,
Etc                                                                         53

            Section 4.18..... Security
Interests                                                                              
53

            Section 4.19..... Subsidiaries; Corporate
Structure                                                      53

            Section 4.20.....
Citizenship                                                                                       
53

            Section 4.21..... Labor
Relations                                                                               
53

            Section 4.22..... Intellectual
Property                                                                         
54

            Section 4.23.....
Solvency                                                                                         
54

ARTICLE V..... AFFIRMATIVE
COVENANTS                                                                54

            Section 5.01..... Compliance with Laws,
Etc                                                              55

            Section 5.02..... Maintenance of
Insurance                                                                 55

            Section 5.03..... Preservation of Existence,
Etc                                                           58

            Section 5.04..... Payment of Taxes,
Etc                                                                      58

            Section 5.05..... Reporting
Requirements                                                                   
59

            Section 5.06..... Maintenance of
Property                                                                   61

            Section 5.07.....
Inspection                                                                                        
61

            Section 5.08..... Use of
Proceeds                                                                              
61

            Section 5.09..... Nature of
Business                                                                           
61

            Section 5.10..... Books and
Records                                                                         
61

            Section 5.11..... New
Subsidiaries                                                                             
62

            Section 5.12..... New
Vessels                                                                                    
63

            Section 5.13..... Operation of Mortgaged
Vessels                                                       63

            Section 5.14..... Appraisal
Reports                                                                            
64

            Section 5.15..... Further Assurances in
General                                                           65

            Section 5.16..... Post-Closing
Requirements                                                               65

ARTICLE VI..... NEGATIVE
COVENANTS                                                                     
66

            Section 6.01..... Liens,
Etc                                                                                        
66

            Section 6.02..... Debts, Guaranties and Other
Obligations                                           68

            Section 6.03..... Merger or Consolidation; Asset
Sales                                               69

            Section 6.04.....
Investments                                                                                     
70

            Section 6.05..... Transactions With
Affiliates                                                              70

            Section 6.06..... Compliance with
ERISA                                                                  70

            Section 6.07..... Restricted
Payments                                                                       
70

            Section 6.08..... Maintenance of Ownership of
Subsidiaries                                       71

            Section 6.09..... Agreements Restricting Liens and
Distributions                                 71

            Section 6.10..... Other
Debt                                                                                     
71

            Section 6.11..... Limitation on Changes in Fiscal
Periods                                            71

            Section 6.12..... Mortgaged
Vessels                                                                         
71

            Section 6.13..... Leverage
Ratio                                                                               
73

            Section 6.14..... Minimum Net
Worth                                                                        73

            Section 6.15..... Minimum Interest Coverage
Ratio                                                    73

            Section 6.16..... Minimum Consolidated
EBITDA                                                     73

            Section 6.17..... Capital
Expenditures                                                                      
73

            Section 6.18.....
Acquisitions                                                                                   
74

            Section 6.19..... Collateral Coverage
Test                                                                 74

ARTICLE VII.....
REMEDIES                                                                                            
74

            Section 7.01..... Events of
Default                                                                            
74

            Section 7.02..... Optional Acceleration of
Maturity                                                    76

            Section 7.03..... Automatic Acceleration of
Maturity                                                  77   

            Section 7.04..... Non-exclusivity of
Remedies                                                            77

            Section 7.05..... Right of
Set‑off                                                                              
77

            Section 7.06..... Application of
Proceeds                                                                  78

ARTICLE VIII..... THE ADMINISTRATIVE AGENT AND THE ISSUING BANK         79

            Section 8.01..... Appointment; Nature of
Relationship                                               79

            Section 8.02.....
Powers                                                                                          
79

            Section 8.03..... General
Immunity                                                                           
79

            Section 8.04..... No Responsibility for Loans, Recitals,
etc                                        79

            Section 8.05..... Action on Instructions of
Lenders                                                    80

            Section 8.06..... Employment of Agents and
Counsel                                                80

            Section 8.07..... Reliance on Documents;
Counsel                                                    80

            Section 8.08..... Reimbursement and
Indemnification                                                80

            Section 8.09..... Notice of
Default                                                                           
81

            Section 8.10..... Rights as a
Lender                                                                         
81

            Section 8.11..... Lender Credit
Decision                                                                   81

            Section 8.12..... Successor Administrative Agent and Issuing
Bank                           82

            Section 8.13..... Other
Titles                                                                                   
82

            Section 8.14..... Collateral
Matters                                                                          
82

ARTICLE IX..... BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS  84

            Section 9.01..... Successors and
Assigns                                                                  84

            Section 9.02.....
Participations                                                                                 
84

            Section 9.03.....
Assignments                                                                                  
85

            Section 9.04..... Dissemination of
Information                                                           86

            Section 9.05..... Tax
Treatment                                                                               
86

ARTICLE X.....
MISCELLANEOUS                                                                                
86

            Section 10.01..... Amendments,
Etc                                                                         86

            Section 10.02..... Notices,
Etc                                                                                
87

            Section 10.03..... No Waiver;
Remedies                                                                  87

            Section 10.04..... Costs and
Expenses                                                                     87

            Section 10.05..... Binding
Effect                                                                             
87

            Section 10.06.....
Indemnification                                                                           
88

            Section 10.07..... Execution in
Counterparts                                                            88

            Section 10.08..... Survival of Representations,
Etc                                                   88

            Section 10.09.....
Severability                                                                                 
88

            Section 10.10..... Usury Not
Intended                                                                     88

            Section 10.11..... Judgment
Currency                                                                      89

            Section 10.12..... Forbearance
Agreements                                                             90

            Section 10.13..... Governing
Law                                                                           
90

            Section 10.14..... Consent to Jurisdiction; Process
Agent                                         90

            Section 10.15..... Waiver of
Jury                                                                            
90

   


EXHIBITS:

Exhibit A        -Form of Assignment and Acceptance

Exhibit B        -Form of Compliance Certificate

Exhibit C        -Form of Guaranty

Exhibit D        -Form of Vessel Mortgage

Exhibit E        -Form of Notice of Borrowing

Exhibit F        -Form of Notice of Conversion or Continuation

Exhibit G        -Form of Pledge Agreement

Exhibit H-1    -Form of Revolving Note (Company)

Exhibit H-2    -Form of Revolving Note (Mexican Borrower)

Exhibit I         -Form of Security Agreement

Exhibit J         -Form of Swingline Note

Exhibit K        -Form of Mortgage

Exhibit L        -Form of Commitment Increase Agreement

SCHEDULES:

Schedule 1              -Notice Information for Lenders

Schedule 1.01(a)     -Permitted Bonds Obligations

Schedule 1.01(b)     -Revolving Commitments

Schedule 1.01(c)     -List of Guaranties

Schedule 1.01(d)     -List of Pledge Agreements

Schedule 4.16          -Environmental Disclosures

Schedule 4.17          -Mortgaged Vessels and Mortgaged Real Estate

Schedule 4.19          -Subsidiaries/Corporate Structure

Schedule 6.01          -Existing Liens

Schedule 6.02          -Existing Debt


CREDIT AGREEMENT

        This Credit Agreement dated as of March 9, 2004, is among (a) Global
Industries, Ltd., a Louisiana corporation (the "Company"), and Global Offshore
Mexico, S. de R.L. de C.V., a Mexican sociedad de responsabilidad limitada de
capital variable (the "Mexican Borrower", and together with the Company, the
"Borrowers"), (b) the Lenders (as defined below), and (c) Credit Lyonnais New
York Branch, as Administrative Agent (as defined below) for the Lenders.

The Borrowers, the Lenders, and the Administrative Agent agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01          Certain Defined Terms.  As used in this Agreement, the
terms defined above shall have the meanings set forth above and the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

"Acceptable Security Interest" in any Property means a Lien (a) which exists in
favor of the Administrative Agent for the benefit of the Lenders; (b) which is
superior to all other Liens except Permitted Prior Liens; (c) which secures the
Obligations of (i) in the case of Global Collateral, the Loan Parties other than
the Mexican Subsidiaries and (ii) in the case of Mexican Collateral, the Mexican
Subsidiaries; and (d) which is perfected and enforceable against all Persons in
preference to any rights of any Person therein (other than rights in respect of
Permitted Prior Liens).

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires from a third party that is not a Subsidiary any going
concern business or all or substantially all of the assets of any Person that is
not a Subsidiary, or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires from a third party
that is not a Subsidiary (in one transaction or as the most recent transaction
in a series of transactions) at least a majority (in number of votes) of the
securities of a corporation that is not a Subsidiary which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a Person other than a
corporation that is not a Subsidiary.

"Administrative Agent" means CLNY in its capacity as contractual representative
of the Lenders pursuant to Article VIII, and not in its individual capacity as a
Lender, and any successor administrative agent pursuant to Section 8.12.

"Advance" means a Revolving Advance or a Swingline Advance and "Advances" means
the Revolving Advances and the Swingline Advances collectively.

"Affiliate" of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person or any Subsidiary of such Person.  The term
"control" (including the terms "controlled by" or "under common control with")
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.  Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 10% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.

"Agreed Currencies" means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, Australian Dollars, British Pounds Sterling, Canadian
Dollars, Japanese Yen, Malaysian Ringgit, Thai Baht and the Euro, and (iii) any
other Eligible Currency which a Borrower requests the Administrative Agent to
include as an Agreed Currency hereunder and which is acceptable to all of the
Lenders.  For the purposes of this definition, each of the specific currencies
referred to in clause (ii) above, shall mean and be deemed to refer to the
lawful currency of the jurisdiction referred to in connection with such
currency, e.g. "Australian Dollars" means the lawful currency of Australia.

"Agreement" means this Credit Agreement dated as of March 9, 2004 among the
Borrowers, the Lenders, and the Administrative Agent, as it may be amended or
modified and in effect from time to time.

"Alternate Base Rate" means, for any day, a fluctuating rate of interest per
annum equal to the higher of (a) the Prime Rate in effect for such day and
(b) the sum of the Federal Funds Rate in effect for such day plus ½ of 1% per
annum.

"Applicable Lending Office" means, with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender listed on
Schedule 1 or such other office, branch, subsidiary, affiliate or correspondent
bank as such Lender may from time to time specify to the Company and the
Administrative Agent from time to time.

"Applicable Margin" means, at any time with respect to each Type of Advance,
each category of Letter of Credit, and the Revolving Commitment Fee, the
percentage rate per annum as set forth below for the Level in effect at such
time:

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

LEVEL VI

LEVEL VII

 

Eurodollar Advances and  Financial Letters of Credit

4.00%

3.75%

3.50%

3.25%

3.00%

2.75%

2.50%

 

Base Rate Advances

 

3.00%

2.75%

2.50%

2.25%

2.00%

1.75%

1.50%

 

Revolving Commitment Fee

 

0.80%

0.75%

0.70%

0.65%

0.60%

0.55%

0.50%

 

Performance and Documentary Letters of Credit

 

3.00%

2.8125%

2.625%

2.4375%

2.25%

 

2.0625%

1.875%

"Appraisal Report" means the initial appraisal report delivered pursuant to
Section 3.01(e) and the additional appraisal reports delivered pursuant to
Section 5.14.

"Arranger" means Credit Lyonnais Securities.

"Assignment and Acceptance" has the meaning set forth in Section 9.03(a).

"Base Rate Advance" means an Advance in Dollars which bears interest as provided
in Section 2.06(a).

"Borrowing" means a Revolving Borrowing, a Swingline Borrowing or a Mandatory
Revolving Borrowing.

"Borrowing Date" means a date on which any Advance is made hereunder.

"Business Day" means, (a) with respect to any Borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealing in Dollars are
carried on in the London interbank market and (b) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in New York
for the conduct of substantially all of their commercial lending activities.

"Capital Expenditures" means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
asset on a consolidated balance sheet of the Company and its Subsidiaries
prepared in accordance with GAAP, but excluding any capital expenditures
required under Section 6.03(b)(iii) hereof.

"Capitalized Lease" of a Person means any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

"Cash Collateral Account" means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to Sections 2.15(e),
2.15 (h), 7.02(b) or 7.03(b) to be maintained with the Administrative Agent in
accordance with Section 2.15(g).

"Casualty Event" means, with respect to any Mortgaged Vessel, any accident,
occurrence, event or any condemnation or taking resulting in the loss of or to,
or any damage to, any Mortgaged Vessel or any of its equipment.

"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

"Change in Control" means (a) the direct or indirect acquisition after the
Closing Date by any person (as such term is used in Section 13(d) and Section
14(d)(2) of the Securities Exchange Act of 1934), or related persons
constituting a group (as such term is used in Rule 13d-5 under the Securities
Exchange Act of 1934) other than a Permitted Holder (as defined below), of
beneficial ownership of issued and outstanding shares of voting stock of the
Company, the result of which acquisition is that such person or such group
possesses in excess of 35% of the combined voting power of all then-issued and
outstanding voting stock of the Company or (b) during any period of 12
consecutive months, beginning with and after the Closing Date, individuals who
at the beginning of such 12-month period were directors of the Company (together
with new directors elected by, or nominated for election by, such directors or
directors elected under this parenthetical clause) shall cease for any reason to
constitute a majority of the board of directors of the Company at any time
during such period.  A "Permitted Holder" is (i) William Dore, (ii) any trust,
corporation, partnership or other entity, 80% or more of the controlling
interest of which is held by William Dore, (iii) Kay Dore, former spouse of
William Dore, or (iv) any Person related to William Dore, his spouse or Kay
Dore, former spouse of William Dore, either as a direct-line descendant or
ancestor or as a relative with ancestors in common (adopted persons shall be
considered the natural born children of their adoptive parents), in each case to
whom such individual has transferred capital stock of the Borrower.

"Class" has the meaning set forth in Section 1.04.

"CLNY" means Credit Lyonnais New York Branch.

"Closing Date" means March 9, 2004.

"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

"Collateral" means the Global Collateral and the Mexican Collateral.

"Collateral Coverage Amount" means an amount equal to (a) the aggregate Orderly
Liquidation Value of all Mortgaged Vessels as determined by the most recent
Appraisal Report delivered pursuant to Section 5.14 divided by (b) 1.4.

"Collateral Shortfall Amount" means the amount of Letter of Credit Obligations
at such time, less the amount on deposit in the Cash Collateral Account at such
time which is free and clear of all rights and claims of third parties and has
not been applied against the Obligations.

"Confidential Information Memorandum" means the Confidential Information
Memorandum dated March 2004 (together with all amendments and supplements
thereto) and furnished to the Lenders in connection with the syndication of the
Revolving Commitments hereunder.

"Commitments Increase Agreement" means a Commitment Increase Agreement executed
by a Lender in substantially the form of the attached Exhibit L.

"Commitments" means (a) as to any Lender, its Revolving Commitment, and (b) as
to the Swingline Bank, its Swingline Commitment.

"Compliance Certificate" means a Compliance Certificate signed by a Responsible
Officer of the Company in substantially the form of the attached Exhibit B.

"Computation Date" has the meaning set forth in Section 2.15(h).

"Consolidated Debt" means all Debt of the Company and its Subsidiaries
calculated on a consolidated basis at any time.

"Consolidated EBITDA" means, for any Person and its Subsidiaries calculated on a
consolidated basis for any period:

        (a)    Consolidated Net Income for such period plus

        (b)    to the extent deducted in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) foreign, federal, state, and local taxes
on Net Income net of credits, (iii) depreciation expense, (iv) amortization
expense, (v) non-operating, non-cash charges, (vi) fees and expenses incurred in
connection with this Agreement, (vii) losses in the equity of the Company's
former unconsolidated subsidiary, CCC Fabricaciones y Construcciones S.A. de
C.V., and (viii) up to $40,000,000.00 of costs and expenses incurred by the
Company in connection with the GTM Settlement minus

        (c)     to the extent included in determining Consolidated Net Income,
extraordinary non-operating gains, non-cash charges related to the impairment of
assets and other gains in connection with the sale or disposal of assets, each
net of related income taxes, all determined in accordance with GAAP.

"Consolidated Interest Expense" means, for any Person and its Subsidiaries
calculated on a consolidated basis for any period, without duplication, the sum
of (a) interest expense, including the interest component of Capitalized Leases
and the net amount payable under any Rate Hedging Agreement, (b) the interest
component of Synthetic Leases, (c) commitment, facility, usage and similar fees
payable in connection with any Debt, and (d) letter of credit fees for Financial
Letters of Credit, all determined in accordance with GAAP.

"Consolidated Net Income" means, for any Person and its Subsidiaries calculated
on a consolidated basis for any period, net income after taxes for such period,
as determined in accordance with GAAP.

"Consolidated Net Worth" means, for the Company and its Subsidiaries calculated
on a consolidated basis at any time, all amounts which would be included under
shareholders' equity.

"Consolidated Total Net Cash" means the sum of (i) accounts in accordance with
GAAP classified as unrestricted (A) cash or cash equivalents, (B) marketable
securities, or (C) other Liquid Investments less (ii) the sum of (A) the
aggregate outstanding principal amount of the Revolving Advances plus (B) the
Letter of Credit Exposure plus (C) the aggregate outstanding principal amount of
the Swingline Advances.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

"Continue", "Continuation", and "Continued" each refers to a continuation of
Advances for an additional Interest Period upon the expiration of the Interest
Period then in effect for such Advances.

"Control Percentage" means, with respect to any Person, the percentage of the
outstanding capital stock (or other ownership interests and including any
options, warrants or similar rights to purchase such capital stock) of such
Person having ordinary voting power which gives the direct or indirect holder of
such stock or ownership interests the power to elect a majority of the Board of
Directors (or other applicable governing body) of such Person.

"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades (whether or not incorporated) under
common control which, together with the Company or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code.

"Convert", "Conversion", and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02(b).

"Credit Documents" means this Agreement, the Notes, the Guaranties, the Letter
of Credit Documents, the Security Documents, any Financial Contracts between the
Company or any of its Subsidiaries and any Lender or any Affiliate of any Lender
and each other agreement, instrument or document executed by the Company, any of
its Subsidiaries or any of its officers at any time in connection with this
Agreement.

"Debt," for any Person, means without duplication:

        (a)    indebtedness of such Person for borrowed money;

        (b)    obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments;

        (c)    obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person's business payable on terms customary in the trade);

        (d)    Capitalized Lease Obligations;

        (e)    all obligations of such Person in respect of letters of credit,
bank guarantees or similar instruments which are issued upon the application of
such Person or upon which such Person is an account party or for which such
Person is in any way liable;

        (f)    all obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property;

        (g)    Net Mark-to-Market Exposure of Financial Contracts;

        (h)    Synthetic Lease Obligations;

        (i)    Sale and Leaseback Transactions;

        (j)    indebtedness or obligations of others, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property on
or in respect of any Property now or hereafter owned or acquired by such Person,
the amount of such Debt being deemed to be the lesser of the value of such
Property and the amount of the obligation so secured;

        (k)   Contingent Obligations in respect of the Debt of another Person
referred to in clauses (a) through (i) of this definition; and

        (l)    the incurrence of withdrawal liability under Title IV of ERISA by
such person or a "commonly controlled entity" with respect to a Multiemployer
Plan and Unfunded Liabilities.

"Debt Incurrence" means any issuance for cash or Liquid Investments by the
Company or any of its Subsidiaries of any Debt after the Closing Date not
permitted pursuant to Section 6.02.

"Debt Incurrence Proceeds" means, with respect to any Debt Incurrence, all cash
and Liquid Investments received by the Company or any of its Subsidiaries from
such Debt Incurrence after payment of, or provision for, all brokerage
commissions and other reasonable out-of-pocket fees and expenses actually
incurred.

"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

"Documentary Letter of Credit" means a letter of credit qualifying as a
"commercial letter of credit" under 12 CFR Part 3, Appendix A, Section 3(b)(3)
or any successor U.S. Comptroller of the Currency regulation.

"Dollars" and "$" means the lawful money of the United States of America.

"Dollar Amount" of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars, in each case on or as of the
most recent Computation Date.

"Domestic Subsidiary" means each Subsidiary of the Company organized in a state,
province, or territory of the United States of America.

"Eligible Currency" means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market, and (e) as to which an Equivalent
Amount may be readily calculated.  If, after the designation by the Lenders of
any currency as an Agreed Currency, (i) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (ii) such currency
is, in the determination of the Administrative Agent, no longer readily
available or freely traded, or (iii) in the determination of the Administrative
Agent, an Equivalent Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Lenders and the Company, and such
currency shall no longer be an Agreed Currency until such time as all of the
Lenders agree to reinstate such currency as an Agreed Currency.

"Environment" or "Environmental" shall have the meanings set forth in 43 U.S.C.
§  9601(8) (1988).

"Environmental Claim" means any third party (including any governmental agency
or employee) action, lawsuit, claim, regulatory action or proceeding, order,
decree, consent agreement or notice of potential or actual responsibility or
violation which seeks to impose liability under any Environmental Law.

"Environmental Law" means all Legal Requirements relating to protection of the
Environment, including without limitation CERCLA, the Submerged Lands Act, the
Outer Continental Shelf Lands Act, the Federal Water Pollution Control Act of
1972, the Oil Pollution Act of 1990, and the Act to Prevent Pollution from Ships
relating to (a) pollution, contamination, injury, destruction, loss, protection,
cleanup, reclamation or restoration of the air, surface water, groundwater, land
surface or subsurface strata, or other natural resources; (b) solid, gaseous or
liquid waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants or contaminants
or to hazardous or toxic substances, materials or wastes; or (d) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous or toxic substances, materials or wastes.

"Environmental Permit" means any permit, license, order, approval, registration
or other authorization required under Environmental Law.

"Equity Issuance" means any issuance of equity securities (including any
preferred equity securities) by the Company or any of its Subsidiaries other
than equity securities issued (a) to the Company or one of its Subsidiaries; (b)
pursuant to employee or director and officer benefit or dividend reinvestment
plans or stock option or purchaser plans in the ordinary course of business; and
(c) as consideration in connection with any investment by the Company or any of
its Subsidiaries in any other Person pursuant to which such Person shall become
a Subsidiary or shall be merged into or consolidated with the Company or any of
its Subsidiaries.

"Equity Issuance Proceeds" means, with respect to any Equity Issuance, all cash
and Liquid Investments received by the Company or any of its Subsidiaries from
such Equity Issuance after payment of, or provision for, all brokerage
commissions and other reasonable out-of-pocket fees and expenses actually
incurred.

"Equivalent Amount" of any currency with respect to any amount of Dollars at any
date shall mean the amount of such currency that would be obtained from
exchanging such amount of Dollars for such other currency, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency in the London foreign exchange market at
approximately 11:00 a.m. (London, England time) as of such date.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time‑to‑time.

"Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D.

"Eurodollar Advance" means an Advance which bears interest based on the
Eurodollar Reference Rate.

"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Advance in Dollars means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time‑to‑time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

"Eurodollar Reference Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable London interbank offered rate for
deposits in Dollars appearing on Dow Jones Markets (Telerate) Page 3750 as of
11:00 a.m. (London, England time) two Business Days prior to the first day of
such Interest Period, and having a maturity equal to such Interest Period;
provided that, if Dow Jones Markets (Telerate) Page 3750 is not available for
any reason, the Eurodollar Reference Rate for the relevant Interest Period shall
instead be the London interbank offered rate for deposits in Dollars appearing
on Reuters Screen FRBD as of 11:00 a.m. (London, England time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period.

"Events of Default" has the meaning set forth in Section 7.01.

"Existing Credit Agreement" means the Second Amended and Restated Credit
Agreement dated as of April 30, 2003 among the Borrowers, the lenders party
thereto, and Bank One, NA, as administrative agent for such Lenders, as amended
before the Closing Date.

"Federal Funds Effective Rate" means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.

"Financial Contract" of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any Rate Hedging Agreement.

"Financial Contract Obligations" of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
Financial Contracts, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Financial Contract.

"Financial Letter of Credit" means a letter of credit qualifying as a "financial
guarantee-type letter of credit" under 12 CFR Part 3, Appendix A, Section
4(a)(8) or any successor U.S. Comptroller of the Currency regulation.

"Financial Statements" means (a) the audited consolidated balance sheet of the
Company and its consolidated Subsidiaries for each of the fiscal years ending
December 31, 2001 and December 31, 2002, (b) the most recent draft as of the
Closing Date of the consolidated balance sheet of the Company and its
consolidated Subsidiaries for the fiscal year ending December 31, 2003, and (c)
once such audited financial statement has been issued, the audited consolidated
balance sheet of the Company and its consolidated Subsidiaries for the fiscal
year ending December 31, 2003, and the related consolidated statements of
operations, comprehensive income, cash flows, and shareholders' equity of the
Company and its consolidated Subsidiaries for each of the twelve month periods
then ended.

"Foreign Subsidiary" means any Subsidiary of the Company organized in a
jurisdiction other than a state, province or territory of the United States.

"Fund," "Trust Fund," or "Superfund" means the Hazardous Substance Response
Trust Fund, established pursuant to 42 U.S.C. § 9631 (1988) and the Post-closure
Liability Trust Fund, established pursuant to 42 U.S.C. § 9641 (1988), which
statutory provisions have been amended or repealed by the Superfunds Amendments
and Reauthorization Act of 1986, and the "Fund," "Trust Fund," or "Superfund"
that are now maintained pursuant to § 9507 of the Code.

"GAAP" means with respect to any financial statements of the Company or any of
its Subsidiaries, or calculations related to such financial statements of the
Company or any of its Subsidiaries, United States generally accepted accounting
principles as in effect from time‑to‑time applied on a basis consistent with the
requirements of Section 1.03.

"Global Collateral" means (a) all Vessels (as defined in each of the Vessel
Mortgages), the Collateral (as defined in the Mortgages), the Collateral (as
defined in the Security Agreements), and the Pledged Collateral (as defined in
the Pledge Agreements), in each case to the extent securing the Obligations of
each Loan Party other than the Mexican Subsidiaries and (b) all amounts
contained in the Cash Collateral Account.  Global Collateral shall not include
the MARAD Collateral.

"Global Guarantors" means the parties listed as Global Guarantors on Schedule
1.01(c).

"Global Guaranty" means the guaranty executed by each Global Guarantor in favor
of the Administrative Agent for the ratable benefit of the Lenders guaranteeing
the Obligations of the Loan Parties, as it may be amended or modified and in
effect from time to time, in substantially the form of the attached Exhibit C.

"Governmental Authority" means, as to any Person in connection with any subject,
any foreign, supranational, national, state or provincial governmental
authority, or any political subdivision of any state thereof, or any agency,
department, commission, board, authority or instrumentality, bureau or court, in
each case having jurisdiction over such Person or such Person's Property in
connection with such subject.

"Governmental Proceedings" means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.

"GTM Settlement" means the settlement between the Company and Groupe GTM (now
Vinci) for an amount not exceeding $40,000,000.00.

"Guaranty" means a Global Guaranty or a Mexican Guaranty.

"Guarantor" means a Global Guarantor, a Mexican Guarantor, or each Material
Domestic Subsidiary of the Borrower that becomes a guarantor of all or a portion
of the Obligations in accordance with Section 5.10.

"Hazardous Substance" means the substances identified as such pursuant to CERCLA
and any chemicals regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum or petroleum products Released
into the Environment, radionuclides and radioactive materials.

"Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.

"Initial Mortgaged Vessels" means each of the Vessels listed on the attached
Schedule 4.17.

"Insurance Policies" includes (a) all insurances (including, without limitation,
all certificates of entry in protection and indemnity and war risks associations
or clubs) in respect of the Mortgaged Vessels, whether heretofore, now or
hereafter effected, and all renewals of or replacements for the same, (b) all
claims, returns of premium and other moneys and claims for moneys due and to
become due under or in respect of said insurances, and (c) all other rights of
each owner of a Mortgaged Vessel under or in respect of said insurances.

"Interest Coverage Ratio" means, for the Company and its Subsidiaries on a
consolidated basis, as of the end of any fiscal quarter, for the then
most-recently ended four fiscal quarters, the ratio of (a) the Company's
Consolidated EBITDA to (b) the Company's Consolidated Interest Expense.

"Interest Period" means, for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Advance or the date of the
Conversion of any existing Advance into such an Advance and ending on the last
day of the period selected by a Borrower pursuant to the provisions below and
Section 2.02 and, thereafter, each subsequent period commencing on the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by a Borrower pursuant to the provisions below and
Section 2.02.  The duration of each such Interest Period shall be one, two,
three, or six months (or such other period that is acceptable to the Lenders),
in each case as the relevant Borrower may select; provided, however, that:

        (a)    Interest Periods commencing on the same date for Advances by each
Lender comprising part of the same Borrowing shall be of the same duration;

        (b)    whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided that if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the next preceding Business Day;

        (c)    any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month;

        (d)    no Borrower may select any Interest Period for any Revolving
Advance which ends after the Maturity Date; and

        (e)    at the Administrative Agent's sole discretion, the Borrower may
not select any Interest Period for any Eurodollar Advance longer than 14 days
until the earlier to occur of (i) 90 days following the Closing Date, and (ii)
the satisfactory completion of the syndication of this Agreement by the
Arranger.

"Issuing Bank" means CLNY, any Lender that agrees to become an Issuing Bank with
the consent of the Administrative Agent (such consent to not be unreasonably
withheld), and any successor issuing bank pursuant to Section 8.12.

"Legal Requirement" means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority which is applicable to such Person.

"Lenders" means the lenders listed on the signature pages of this Agreement and
each Purchaser that shall become a party to this Agreement pursuant to Article
IX.

"Letter of Credit" means (a) a Documentary Letter of Credit, Financial Letter of
Credit, or Performance Letter of Credit or (b) if an Issuing Bank in such
Issuing Bank's sole reasonable discretion determines that it is able to issue a
bank guaranty, a bank guaranty which guarantees obligations not covered by a
Letter of Credit, in each case issued under the Revolving Commitments and
subject to this Agreement.

"Letter of Credit Documents" means, with respect to any Letter of Credit, such
Letter of Credit and any agreements, documents, and instruments entered into in
connection with or relating to such Letter of Credit.

"Letter of Credit Exposure" means, at any time, the sum of (a) the Dollar Amount
of the aggregate undrawn maximum face amount of each Letter of Credit at such
time and (b) the Dollar Amount of the aggregate unpaid amount of all
Reimbursement Obligations owing with respect to such Letters of Credit at such
time minus the Dollar Amount of any cash collateral held by the Administrative
Agent in the Cash Collateral Account at such time.

"Letter of Credit Obligations" means any obligations of the Borrowers under this
Agreement in connection with the Letters of Credit.

"Level I, Level II, Level III, Level IV, Level V, Level VI and Level VII" and
individually, a "Level," shall mean the applicable Leverage Ratio set forth
below:

Level

Leverage Ratio

  Level I

≥ 4.00

   Level II

≥ 3.50 and < 4.00

    Level III

≥ 3.00 and < 3.50

     Level IV

≥ 2.50 and < 3.00

    Level V

≥ 2.00 and < 2.50

     Level VI

≥ 1.50 and < 2.00

      Level VII

< 1.50

For purposes of determining the Applicable Margin applicable from time-to-time
under this Agreement, the Leverage Ratio (and corresponding Level) shall be
determined from the financial statements of the Company and its Subsidiaries
most recently delivered pursuant to Section 5.05 and certified to the
Administrative Agent and the Lenders in the Compliance Certificate required to
be delivered by the Company in connection with such financial statements
pursuant to Section 5.05(d).  Any change in the Applicable Margin shall be
effective on the fifth Business Day occurring after the date of receipt by the
Administrative Agent of the financial statements pursuant to Section 5.05.  If
at any time the Company fails to deliver such financial statements and
Compliance Certificate within the times specified in Section 5.05, Level I shall
be deemed to be in effect until the fifth Business Day after the Administrative
Agent receives such financial statements.  Notwithstanding the foregoing, Level
I shall be deemed to be in effect from the Closing Date until the date of
receipt by the Administrative Agent of the financial statements pursuant to
Section 5.05 for the fiscal quarter ending March 31, 2004. 

"Leverage Ratio" means, as of the last day of any fiscal quarter of the Company,
the ratio of (a) Consolidated Debt (excluding surety bonds, Performance Letters
of Credit or Documentary Letters of Credit) as of such day to (b) the Company's
Consolidated EBITDA for the four fiscal quarters then ended.  For purposes of
the calculation of the Leverage Ratio in determining compliance with Section
6.13, "Consolidated Debt" shall also (i) exclude MARAD Financing and (ii) the
GTM Settlement if paid in cash on or prior to June 30, 2004.

"Lien" means any mortgage, lien (statutory or other), pledge, assignment,
charge, deed of trust, security interest, hypothecation, preference, deposit
arrangement, encumbrance, priority or other security arrangement or preferential
arrangement of any kind or nature whatsoever to secure or provide for the
payment of any obligation of any Person, whether arising by contract, operation
of law or otherwise (including, without limitation, the interest of a vendor or
lessor under any conditional sale agreement, synthetic lease, Capitalized Lease
or other title retention agreement).

"Liquid Investments" means:

        (a)    short-term obligations of, or obligations the principal of and
interest on which are unconditionally and fully guaranteed by, the United States
of America;

        (b)    commercial paper rated "A-1" (or the then equivalent) or better
by the rating service of Standard & Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc. or  "P-1" (or the then equivalent) or better by the
rating service of Moody's Investors Service, Inc. or upon the discontinuance of
both of such services, such other nationally recognized rating service or
services, as the case may be, as shall be selected by the Administrative Agent
with the consent of the Majority Lenders;

        (c)    demand deposit accounts maintained in the ordinary course of
business;

        (d)    certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000.00 (or the Equivalent Amount if denominated in a currency
other than Dollars); provided in each case that the same provides for payment of
both principal and interest (and not principal alone or interest alone) and is
not subject to any contingency regarding the payment of principal or interest;
and

        (e)    such other instruments (within the meaning of Article 9 of the
Uniform Commercial Code as adopted in the State of New York on, before, or after
the Closing Date) as the Company may request and the Administrative Agent may
approve in writing, which approval will not be unreasonably withheld.

"Liquidity" means the sum of (a) Consolidated Total Net Cash and (b) the
aggregate amount of the remaining unused portion of the Revolving Commitments.

"Loan Party" means each Borrower, each Guarantor, and each of the Company's
other Subsidiaries executing a Credit Document.

"Majority Lenders" means, at any time, (a) before the Revolving Commitments
terminate, Lenders holding at least 60% of the then aggregate Revolving
Commitments and (b) thereafter, Lenders having at least 60% of the aggregate
unpaid principal amount of the Notes and participation interests in the Letter
of Credit Exposure at such time.

"Mandatory Revolving Borrowing" means a Revolving Borrowing comprised of Base
Rate Advances made to repay a Swingline Advance which has not been repaid to the
Swingline Bank on the date due.

"MARAD" means the Maritime Administration, United States of America.

"MARAD Collateral" means the MARAD Vessels, additions and accessions thereto,
inventory relating thereto, improvements thereof, all reserve and construction
funds associated with any MARAD Financing and money and other instruments
therein, MARAD Revenues, insurance and proceeds from insurance in respect of
such property, and proceeds of any of the foregoing.

"MARAD Financing" means any debt obligations of the Company or its Subsidiaries
for the purpose of financing or refinancing vessels which, pursuant to Title XI
of the Merchant Marine Act of 1936, as amended, is secured by a full faith and
credit guaranty of the U.S. government, represented by the Secretary of
Transportation, acting through MARAD.

"MARAD Revenues" means the rights to payments and payments made under any
contracts between the Company or any of its Subsidiaries and one or more of
their customers under which the Company or any of its Subsidiaries uses a MARAD
Vessel to perform any of its obligations under such contract.

"MARAD Vessels" means the Global Pioneer (Official Number 1040503), the
Man-o-War (Official Number 1045921), the Kingfish (Official Number 1049274), the
L-400 (Official Number 1056079), the CB-6 (Official Number 1048400) and the DB
Hercules (Official Number 635).

"Material Adverse Change" shall mean (a) a material adverse change in the
business, Property, condition (financial or otherwise), results of operations of
the Company and its Subsidiaries, taken as a whole; (b) the occurrence and
continuance of any event or circumstance which could reasonably be expected to
have a material adverse effect on the Borrowers' and the Guarantors' ability,
taken as a whole, to perform their obligations under this Agreement, any Note,
any Guaranty, or any Security Document to which it is party; or (c) a material
adverse effect on the validity or enforceability of any material provision of
the Credit Agreement, any Note, any Guaranty, or any Security Document or the
material rights or remedies of the Administrative Agent or the Lenders
thereunder.

"Material Domestic Subsidiary" means any Material Subsidiary of the Company
which is not also a Foreign Subsidiary.

"Material Partial Loss" means a Casualty Event that is not a Total Loss but
which results in excess of $3,000,000.00 damage to the Vessel.

"Material Subsidiary" means any Subsidiary of the Company (a) having total
assets or annual gross revenues in excess of $10,000,000.00 (or the Equivalent
Amount if denominated in a currency other than Dollars) and which is not also a
Foreign Subsidiary or (b) that owns any Material Vessel, and "Material
Subsidiaries" means all such Subsidiaries collectively.

"Material Vessel" means any construction barge, liftboat, dive support vessel,
offshore support vessel, jet sled, cargo barges, utility boats, operational
saturation diving systems or other vessel with an Orderly Liquidation Value of
$1,500,000.00 or more other than the MARAD Vessels.

"Maturity Date" means the earlier of (a) March 9, 2007 and (b) the earlier
termination in whole of the Revolving Commitments pursuant to Section 2.04 or
Article VII.

"Maximum Rate" means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

"Mexican Collateral" means (a) all Pledged Collateral (as defined in the Mexican
Pledge Agreements), (b) all Collateral (as defined in the Mexican Security
Agreement) and (c) the Global Collateral.

"Mexican Guarantors" means the parties listed as Mexican Guarantors on Schedule
1.01(c).

"Mexican Guaranty" means the guaranty executed by each Mexican Guarantor in
favor of the Administrative Agent for the ratable benefit of the Lenders
guaranteeing the Obligations of the Mexican Borrower and the other Mexican
Guarantors, as it may be amended or modified and in effect from time to time, in
substantially the form of the attached Exhibit C.

"Mexican Parents" means Global Industries Mexico Holdings, S. de R.L. de C.V., a
Mexican sociedad de responsabilidad limitada de capital variable, Global
Industries Offshore Netherlands, BV, a Dutch limited liability company, and GLBL
Holdings, L.L.C., a Louisiana limited liability company.

"Mexican Pledge Agreements" means the Pledge Agreements executed by each of the
Mexican Parents and all other documents or instruments executed in connection
therewith.

"Mexican Security Agreement" means the Security Agreement executed by the
Mexican Subsidiaries and all other documents or instruments executed in
connection therewith.

"Mexican Security Documents" means the Mexican Pledge Agreements, the Mexican
Security Agreement and all other documents or instruments executed in connection
therewith.

"Mexican Subsidiaries" means the Mexican Parents, the Mexican Borrower, Global
Vessels Mexico, S. de R.L. de C.V., a Mexican sociedad de responsabilidad
limitada de capital variable, Global Industries Offshore Services, S. de R.L. de
C.V., a Mexican sociedad de responsabilidad limitada de capital variable, and
Global Industries Services, S. de R.L. de C.V., a Mexican sociedad de
responsabilidad limitada de capital variable, and each other Person that becomes
a Subsidiary of one or more of such entities after the Closing Date.

"Mortgage" means each mortgage or deed of trust in substantially the form of the
attached Exhibit K and executed by the Company or a Subsidiary of the Company to
secure all or a portion of the Obligations.

"Mortgaged Vessels" means the Initial Mortgaged Vessels and Vessels becoming
subject to a Vessel Mortgage pursuant to Section 5.12.

"Multiemployer Plan" means a multiemployer plan as defined in section 4001(a)(3)
of ERISA to which the Company or any member of the Controlled Group is obligated
to make contributions.

"Net Cash Proceeds" means, with respect to any sale, transfer, or other
disposition of any of the Company's or any of its Subsidiaries' Property
(including the issuance, sale or transfer of stock or other equity interest by
the Company or such Subsidiary) all cash and Liquid Investments received by the
Company or any of its Subsidiaries from such issuance, sale, transfer or other
disposition after (a) payment of, or provision for, all commissions and other
reasonable out‑of‑pocket fees and expenses actually incurred; (b) payment of any
outstanding obligations relating to such Property paid in connection with, and
necessary for, any such sale, transfer, or other disposition; (c) the amount of
reserves recorded in accordance with GAAP for indemnity or similar obligations
of the Company and its Subsidiaries directly related to such sale, transfer or
other disposition; and (d) provision for all income or other taxes payable in
respect of the fiscal year in which such sale, transfer, or other disposition
occurs measured by or resulting from such sale transfer or other disposition and
which are payable in such fiscal year or the succeeding fiscal year.

"Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Financial Contracts as determined in
accordance with GAAP.  "Unrealized losses" means the fair market value of the
cost to such Person of replacing such Financial Contract as of the date of
determination (assuming the Financial Contract were to be terminated as of that
date), and "unrealized profits" means the fair market value of the gain to such
Person of replacing such Financial Contract as of the date of determination
(assuming such Financial Contract were to be terminated as of that date).

"Note" means a Revolving Note or a Swingline Note, and "Notes" means all such
promissory notes collectively.

"Notice of Assignment" has the meaning set forth in Section 9.03(b).

"Notice of Borrowing" means a notice of borrowing in the form of the attached
Exhibit E signed by a Responsible Officer of a Borrower.

"Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Company.

"Obligations" means (a) all unpaid principal of the Advances, unpaid interest on
the Advances, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations and amounts payable
by the Borrowers and the Guarantors to the Administrative Agent or the Lenders
under the Credit Documents and (b) all Financial Contract Obligations of the
Company or any of its Subsidiaries owing to any Lender or any Affiliate of a
Lender.

"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

"Orderly Liquidation Value" means (a) at the Closing Date, the orderly
liquidation value for a twelve month period and (b) thereafter, the orderly
liquidation value for such other time period as determined by the Administrative
Agent in its reasonable discretion.

"Original Currency" has the meaning set forth in Section 2.15(c).

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Participants" has the meaning set forth in Section 9.02(a).

"Performance Letter of Credit" means a letter of credit qualifying as a
"performance-based standby letter of credit" under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

"Permitted Bond Obligations" means the Company and its Subsidiaries' obligations
in respect of the bonds and bank guaranties listed on the attached Schedule
1.01(a) in an amount not to exceed the amounts listed on such schedule and any
renewal and extension (but not increase) thereof.

"Permitted Liens" has the meaning set forth in Section 6.01.

"Permitted Prior Liens" means Liens permitted under Sections 6.01(b) through
(k).

"Person" means an individual, partnership, limited liability partnership,
limited liability company, corporation (including a business trust), joint stock
company, enterprise, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency, department or
instrumentality thereof or any trustee, receiver, custodian or similar official.

"Plan" means an employee benefit plan (other than a Multiemployer Plan) which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Company or any member of the Controlled
Group may have any liability.

"Pledge Agreements" means each of the Pledge Agreements in substantially the
form of the attached Exhibit G (or such other form as reasonably acceptable to
the Administrative Agent and the Company) and executed by each of the Pledgors
to secure all or a portion of the Obligations.

"Pledgors" means the Company and its Subsidiaries listed on Schedule 1.01(d) and
other Subsidiaries of the Company executing a Pledge Agreement as required by
Section 5.11.

"Prime Rate" means a fluctuating rate of interest per annum as shall be in
effect from time‑to‑time equal to the corporate base rate of interest publicly
announced by CLNY from time to time as its corporate base rate, whether or not
the Borrowers have notice thereof, when and as said corporate base rate changes.

"Property" of any Person means any and all property (whether real, personal, or
mixed, tangible or intangible) of such Person or other assets owned, leased or
operated by such Person.

"Pro Rata Share" means, at any time with respect to any Lender, (a) before the
Revolving Commitments terminate, the ratio (expressed as a percentage) of such
Lender's Revolving Commitments at such time to the aggregate Revolving
Commitments at such time and (b) thereafter, the ratio (expressed as a
percentage) of such Lender's aggregate outstanding Advances and aggregate
outstanding participation interest in the Letter of Credit Exposure at such time
to the aggregate outstanding Advances of all the Lenders and Letter of Credit
Exposure at such time.

"Protection and Indemnity Risks" means the usual risks covered by protection and
indemnity associations of international repute including the proportion not
recoverable in case of collision under the ordinary running-down clause.

"Purchaser" has the meaning set forth in Section 9.03.

"Rate Hedging Agreement" means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates or
forward rates, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts or warrants.

"Regulations T, U, X and D" means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time‑to‑time in effect, and all official
rulings and interpretations thereunder or thereof.

"Reimbursement Obligations" means all of the obligations of the Company set
forth in paragraph (c) of Section 2.15.

"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.

"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section for which the disclosure
requirements have not been waived by the PBGC.

"Response" shall have the meaning set forth in CERCLA or any other Environmental
Law.

"Responsible Officer" means, of any Person, the Chief Executive Officer,
President, Chief Operating Officer, Chief Financial Officer, any Executive or
Senior Vice President, Vice President, Treasurer, Secretary of such Person or
any other member of senior management of such Person.

"Restricted Payment" means (a) the declaration or making by the Company or any
of its Subsidiaries of any dividends or other distributions (in cash, property,
or otherwise) on, or any payment for the purchase, redemption or other
acquisition of, any shares of any capital stock (or other ownership interests)
of such Person, other than dividends payable in such Person's stock or other
ownership interests, as applicable; (b) the making by the Company or any of its
Subsidiaries of any payment (scheduled or otherwise) in respect of Subordinated
Debt, whether for principal, interest, fees, indemnities or any other amount;
and (c) any defeasance or covenant defeasance by the Company or any of its
Subsidiaries in respect of Subordinated Debt of such Person.

"Revolving Advance" means an advance by a Lender to a Borrower as part of a
Revolving Borrowing and refers to a Base Rate Advance or a Eurodollar Advance.

"Revolving Borrowing" means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by each Lender pursuant to Section 2.01(a),
Continued pursuant to Section 2.02(b), or Converted by each Lender to Revolving
Advances of a different Type pursuant to Section 2.02(b).

"Revolving Commitment" means, for each Lender, (a) on or before the termination
of the Revolving Commitments, the amount in Dollars set opposite such Lender's
name on Schedule 1.01(b) of this Agreement as its Revolving Commitment or, if
such Lender has entered into any Assignment and Acceptance or Commitment
Increase Agreement after the Closing Date, the amount set forth for such Lender
as its Revolving Commitment in the Notice of Assignment delivered to the
Administrative Agent pursuant to Section 9.03(b) or Commitment Increase
Agreement, as applicable, in each case as such Revolving Commitment may be
reduced pursuant to Section 2.04 and (b) after the termination of the Revolving
Commitments and for purposes of the definitions of Majority Banks and Pro Rata
Share only, the outstanding principal amount of such Lender's Revolving Advances
and Letter of Credit Exposure.

"Revolving Note" means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of the attached Exhibit H-1 or H-2,
evidencing indebtedness of such Borrower to such Lender resulting from Revolving
Advances owing to such Lender.

"Revolving Commitment Fee" means any fee charged on the Revolving Commitment in
the percentage amounts described in the definition of Applicable Margin.

"Sale and Leaseback Transaction" means any direct or indirect arrangement with
any Person or to which such Person is a party providing for the leasing to the
Company or any of its Subsidiaries of any Property owned by the Company or any
of its Subsidiaries which has been or is sold or transferred by the Company or
such Subsidiary to such Person or to any other Person from whom funds have been
or are to be advanced by such Person on the security of such Property.

"SEC" means the Securities and Exchange Commission, and any successor entity.

"Security Agreements" means each of the Security Agreements in substantially the
form of the attached Exhibit I (or such other form as reasonably acceptable to
the Administrative Agent and the Company) and executed by the Company and each
Material Subsidiary to secure all or a portion of the Obligations.

"Security Documents" means the Mortgages, the Vessel Mortgages, the Pledge
Agreements, the Security Agreements, and each other document, instrument or
agreement executed in connection therewith or otherwise executed in order to
secure all or a portion of the Obligations.

"Subordinated Debt" means any Debt of the Company or any of its Subsidiaries
which is subordinated to their respective obligations under the Credit Documents
in a manner satisfactory to the Administrative Agent and the Majority Banks and
which is otherwise on terms and conditions satisfactory to the Administrative
Agent and the Majority Banks.

"Subsidiary" of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding shares of
capital stock (or other equivalent interests) having by the terms thereof
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors or Persons performing similar functions (or, if there are no
such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time capital stock (or other equivalent
interests) of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.

"Swingline Advance" means an advance made available to the Company by the
Swingline Bank pursuant to Section 2.01(b) and refers to a Base Rate Advance.

"Swingline Bank" means CLNY or any other Lender as a successor Swingline Bank.

"Swingline Borrowing" means a borrowing consisting of a Swingline Advance made
by the Swingline Bank.

"Swingline Commitment" means the obligation of the Swingline Bank to make
Swingline Advances up to a maximum principal amount of $10,000,000.00 at any
time outstanding.

"Swingline Note" means a promissory note in substantially the form of the
attached Exhibit J duly executed by the Company and payable to the order of the
Swingline Bank evidencing the obligation of the Company to repay the Swingline
Advances.

"Synthetic Lease Obligations" means the obligations of any Person under a lease
arrangement treated as an operating lease for financial accounting purposes and
a financing lease for tax purposes.

"Tax Group" has the meaning set forth in Section 4.11.

"Taxes" has the meaning set forth in Section 2.11(a).

"Termination Event" means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30‑day notice to the PBGC under such regulations); (b) the withdrawal of any
Loan Party or a member of the Controlled Group from a Plan during a plan year in
which it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA;
(c) the giving of a notice of intent to terminate a Plan under Section 4041(c)
of ERISA; (d) the institution of proceedings to terminate a Plan by the PBGC; or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

"Total Loss" means:

        (a)    the actual, constructive, arranged, agreed, or compromised total
loss of any Mortgaged Vessel;

        (b)    the requisition for title or other compulsory acquisition or
forfeiture of any Mortgaged Vessel otherwise than by requisition for hire; and

        (c)    the capture, seizure, arrest, detention or confiscation of any
Mortgaged Vessel by any government or by Persons acting or purporting to act on
behalf of any government unless such Mortgaged Vessel be released from such
capture, seizure, arrest, detention or confiscation within 180 days after the
occurrence thereof.

"Transferee" has the meaning set forth in Section 9.04.

"Type" has the meaning set forth in Section 1.04.

"Unfunded Liabilities" means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using the actuarial
assumptions used for such Plans as of such valuation date.

"Vessel Mortgages" means each of the Vessel Mortgages in substantially the form
of the attached Exhibit D and executed by the Company and each of its
Subsidiaries which owns an Initial Mortgaged Vessel or which obtains a Material
Vessel after the Closing Date to secure all or a portion of the Obligations.

"War Risks" includes the risk of mines and hostile force and all risks excluded
from the standard form of English marine policy by the free capture and seizure
clause.

"Wholly Owned" means, with respect to any Subsidiary of any Person, the direct
or indirect ownership of all of the outstanding capital stock or other ownership
interest of such Subsidiary (other than any director's qualifying shares or
investments by foreign nationals mandated by applicable law) by such Person or
one or more Wholly Owned Subsidiaries of such Person.

Section 1.02          Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding".

Section 1.03          Accounting Terms.  Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent hereunder shall (unless otherwise
disclosed to the Administrative Agent in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Administrative Agent hereunder (which prior to the delivery of the first
financial statements under Section 5.05, shall mean the Financial Statements). 
All calculations made for the purposes of determining compliance with this
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with those used in the
preparation of the Financial Statements.  In addition, all calculations and
defined accounting terms used herein shall, unless expressly provided otherwise,
when referring to any Person, refer to such Person on a consolidated basis and
mean such Person and its consolidated subsidiaries.

Section 1.04          Classes and Types of Advances..  Advances are
distinguished by "Class" and "Type".  The "Class" of an Advance refers to the
determination of whether such Advance is a Revolving Advance or Swingline
Advance, each of which constitutes a Class.  The "Type" of an Advance refers to
the determination whether such Advance is a Eurodollar Advance or a Base Rate
Advance, each of which constitutes a Type.

Section 1.05          Miscellaneous.  Article, Section, Schedule and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.

ARTICLE II

THE ADVANCES

Section 2.01          The Advances.

        (a)    Revolving Advances.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Advances to the
Borrowers in Dollars from time‑to‑time on any Business Day during the period
from the Closing Date until the Maturity Date; provided that, (i) the sum of
(A) the aggregate outstanding principal amount of the Revolving Advances plus
(B) the Letter of Credit Exposure plus (C) the aggregate outstanding principal
amount of the Swingline Advances may not exceed at any time the lesser of (1)
the aggregate amount of the Revolving Commitments and (2) the Collateral
Coverage Amount, (ii) the aggregate outstanding Revolving Advances made to the
Borrowers may not exceed $110,000,000.00 and (iii) the aggregate outstanding
Revolving Advances made to the Mexican Borrower may not exceed $50,000,000.00. 
Each Revolving Borrowing shall be in an aggregate amount not less than
$2,000,000.00 and in integral multiples of $500,000.00 in excess thereof and
shall consist of Revolving Advances of the same Type made on the same day by the
Lenders ratably according to their respective Revolving Commitments.  Within the
limits of each Lender's Revolving Commitment, the Borrowers may from
time‑to‑time borrow, prepay pursuant to Section 2.07 and reborrow under this
Section 2.01(a).

        (b)    Swingline Advances.

                (i)    On the terms and conditions set forth in this Agreement,
the Swingline Bank agrees to from time-to-time on any Business Day during the
period from the Closing Date until the last Business Day occurring before the
Maturity Date, make advances ("Swingline Advances") in Dollars under the
Swingline Note to the Company for periods of up to five Business Days (except
that no Swingline Advance may mature after the Maturity Date), bearing interest
at the Alternate Base Rate plus the Applicable Margin for Base Rate Advances,
and in an aggregate principal amount not to exceed $10,000,000.00 outstanding at
any time; provided that the sum of (A) the aggregate principal amount of
outstanding Revolving Advances plus (B) the aggregate principal amount of
outstanding Swingline Advances plus (C) the Letter of Credit Exposure shall
never exceed the aggregate Revolving Commitments at such time; and provided
further that no Swingline Advance shall be made by the Swingline Bank if the
statements set forth in Section 3.02 are not true on the date of such Swingline
Advance, it being agreed by the Company that the giving of the applicable Notice
of Borrowing and the acceptance by the Company of the proceeds of such Swingline
Advance shall constitute a representation and warranty by the Company that on
the date of such Swingline Advance such statements are true.  Subject to the
other provisions hereof, the Company may from time-to-time borrow, prepay (in
whole or in part) and reborrow Swingline Advances.

                (ii)    Except as provided in the following clause (iii) below,
each request for a Swingline Advance shall be made pursuant to telephone notice
to the Swingline Bank given no later than 3:00 p.m. (New York time) on the date
of the proposed Swingline Advance, promptly confirmed by a completed and
executed Notice of Borrowing telecopied to the Administrative Agent.  The
Swingline Bank will promptly make the Swingline Advance available to the Company
at the Company's account with the Administrative Agent.  If the Company does not
intend to repay such Swingline Advance within five Business Days after the date
of the proposed Swingline Advance, then the Company shall also deliver an
irrevocable Notice of Conversion to the Administrative Agent at its Applicable
Lending Office no later than 11:00 a.m. (New York time) on the date of the
requested Swingline Advance electing to Convert such Swingline Advance.  Each
such Notice of Conversion shall be in writing or by telex, telecopier or
telephone, confirmed promptly in writing specifying (A) the requested Conversion
date (which shall be at least three Business Days after the making of such
Swingline Advance), (B) the amount of the Swingline Advance to be Converted, and
(C) the requested Interest Period.  Promptly after receipt of a Notice of
Conversion under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and notify each Lender of the interest rate under
Sections 2.06(b).  The portion of a Swingline Advance that is converted to
Eurodollar Advances shall constitute a new Borrowing. 

                (iii)    The Company and the Lenders agree that in the event any
Swingline Advance is not repaid on the date due to the Swingline Bank, the
Administrative Agent may give each Lender a notice of Mandatory Revolving
Borrowing, and upon receipt of such notice, each Lender shall pay to the
Administrative Agent its Pro Rata Share of such Swingline Advance and such
payment shall be deemed to be a Base Rate Advance made pursuant to such Lender's
Revolving Commitment, whether made before or after termination of the Revolving
Commitments, acceleration of the Revolving Advances, or otherwise, and whether
or not the conditions precedent in Section 3.02 have been satisfied at the time
of such Mandatory Revolving Borrowing.  The Administrative Agent shall give each
Lender notice of such Mandatory Revolving Borrowing by 12:00 p.m. (New York
time) on the date the Mandatory Revolving Borrowing is to be made.  Each Lender
having a Revolving Commitment shall, regardless of whether the conditions in
Section 3.02 have been met at the time of such Mandatory Revolving Borrowing and
regardless of whether there exists any Default or Event of Default, make its
Revolving Advance available to the Administrative Agent for the account of the
Swingline Bank in immediately available funds by 2:00 p.m. (New York time) on
the date requested, and the Company hereby irrevocably instructs the Swingline
Bank to apply the proceeds of such Mandatory Revolving Borrowing to the payment
of the outstanding Swingline Advances.

        (c)    Optional Increase in Revolving Commitment.  At any time on or
before months after the Closing Date, the Company may, as its option and subject
to the conditions described in this Section, increase the aggregate Revolving
Commitments by adding to this Agreement one or more commercial banks or other
financial institutions (who shall, upon completion of the requirements stated in
this Section 2.01(c), constitute Lenders hereunder) with a Revolving Commitment
or by allowing one or more Lenders to increase their Revolving Commitments
hereunder, so that such added and increased Revolving Commitments shall equal
the increase in aggregate Revolving Commitments effectuated pursuant to this
Section 2.01(c); provided that, without the consent of all the Lenders, no
increase in aggregate Revolving Commitments pursuant to this Section 2.01(c)
shall result in the aggregate Revolving Commitments exceeding $150,000,000 less
the aggregate amount of reductions, if any, made pursuant to Section 2.04;
provided further that, no Lender's Revolving Commitment shall be increased
without the consent of such lender.  The Borrower may exercise its option to so
increase the aggregate Revolving Commitments only if the following conditions
are satisfied:

                (i)    no Default or Event of Default exists hereunder, and the
Borrower shall have delivered a certificate to the Administrative Agent from a
Responsible Officer stating that no Default or Event of Default exists;

                (ii)    the representations and warranties of the Loan Parties
contained in Article IV shall be true and correct except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
such earlier date;

                (iii)    the Guarantors shall have consented to such increase in
writing;

                (iv)    at any Lender's request the Borrower shall execute a new
Revolving Note evidencing the increased Revolving Commitments of such Lender;
and

                (v)    the Administrative Agent shall have consented to such
increase in writing (such consent not to be unreasonably withheld or delayed).

The Borrower shall give the Administrative Agent 10 Business Day's notice of the
Borrower's intention to increase the aggregate Revolving Commitments pursuant to
this Section 2.01(c).  Such notice shall specify each new commercial bank or
other financial institution (which in any case shall be an Eligible Assignee),
if any, the changes in amounts of Revolving Commitments that will result, and
such other information as is reasonably requested by the Administrative Agent. 
Each new commercial bank or other financial institution, and each Lender
agreeing to increase its Revolving Commitment, shall execute and deliver to the
Administrative Agent a Commitment Increase Agreement.  Upon execution and
delivery of such Commitment Increase Agreement and any additional Notes
contemplated thereby, such new commercial bank or other financial institution
shall constitute a "Lender" hereunder with a Revolving Commitment as specified
therein, or such Lender's Revolving Commitment shall increase as specified
therein, as the case may be.  Notwithstanding the foregoing, after giving effect
to this Section, the terms and conditions hereof shall remain substantially the
same as on the Closing Date. 

Section 2.02          Method of Borrowing.

        (a)    Notice.  Each Borrowing (other than a Mandatory Revolving
Borrowing) shall be made pursuant to a Notice of Borrowing, given not later than
(i) in the case of a Borrowing comprised of Eurodollar Advances, 11:00 a.m. (New
York time) on the third Business Day before the Borrowing Date of a requested
Borrowing and (ii) in the case of a Borrowing comprised of Base Rate Advances,
11:00 a.m. (New York time) on the Business Day of a requested Borrowing, in each
case to the Administrative Agent's Applicable Lending Office.  The
Administrative Agent shall give to each Lender prompt notice on the day of
receipt of a timely Notice of Borrowing of such requested Borrowing by
telecopier or telex.  Each Notice of Borrowing shall be by telecopier, telex or
telephone, confirmed promptly in writing specifying (A) the Borrowing Date
(which shall be a Business Day), (B) the requested Type and Class of Advances
comprising such Borrowing, (C) the requested aggregate amount of such Borrowing,
and (D) if such Borrowing is to be comprised of Eurodollar Advances, the
requested Interest Period for each such Borrowing.  In the case of a requested
Borrowing comprised of Eurodollar Advances, the Administrative Agent shall
promptly notify each Lender of the applicable interest rate under Section
2.06(b).  Each Lender shall make available its Pro Rata Share of such Borrowing
before 1:00 p.m. (New York time) on the date of such Borrowing in immediately
available funds to the Administrative Agent at its Applicable Lending Office on
the date of such Borrowing or such other location as the Administrative Agent
may specify by notice to the Lenders.  After the Administrative Agent's receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will promptly make such funds available to
the applicable Borrower not later than 3:00 p.m. (New York time) on the
Borrowing Date at such account as such Borrower shall specify in writing to the
Administrative Agent.

        (b)    Conversions and Continuations.  In order to elect to Convert or
Continue an Advance under this Section, the Company shall deliver an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at its
Applicable Lending Office no later than (i) 11:00 a.m. (New York time) at least
one Business Day in advance of such requested Conversion date in the case of a
Conversion of a Eurodollar Advance to a Base Rate Advance or (ii) 11:00 a.m.
(New York time) at least three Business Days in advance of such requested
Conversion date in the case of a Conversion into or Continuation of a Eurodollar
Advance to another Eurodollar Advance.  Each such Notice of Conversion or
Continuation shall be in writing or by telex, telecopier or telephone, confirmed
promptly in writing specifying (A) the requested Conversion or Continuation date
(which shall be a Business Day), (B) the amount, Type, and Class of the Advance
to be Converted or Continued, (C) whether a Conversion or Continuation is
requested, and if a Conversion, into what Type of Advance, and (D) in the case
of a Conversion to, or a Continuation of, a Eurodollar Advance, the requested
Interest Period.  Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a Eurodollar Advance, notify each Lender of the interest rate under
Sections 2.06(b).  The portion of Advances comprising part of the same Borrowing
that are converted to Advances of another Type shall constitute a new
Borrowing.  Notwithstanding anything in this Agreement to the contrary,
Conversions of Eurodollar Advances may only be made at the end of the applicable
Interest Period for such Advances; provided, however, that Conversions of Base
Rate Advances may be made at any time.

        (c)    Certain Limitations.  Notwithstanding anything in paragraphs (a)
and (b) above:

                (i)    at no time shall there be more than five Interest Periods
applicable to outstanding Eurodollar Advances which are Revolving Advances;

                (ii)    (A) if any Lender shall, at least one Business Day
before the date of any requested Borrowing, notify the Administrative Agent that
the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or any of its Applicable
Lending Offices to perform its obligations under this Agreement to make
Eurodollar Advances, or to fund or maintain Eurodollar Advances, the right of
the Company to select Eurodollar Advances from such Lender for such Borrowing or
for any subsequent Borrowing shall be suspended until such Lender shall notify
the Administrative Agent that the circumstances causing such suspension no
longer exist, and such Lender's Advance for such Borrowing shall be a Base Rate
Advance and (B) such Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender;

                (iii)    if the Administrative Agent is unable to determine the
Eurodollar Reference Rate for any requested Borrowing and the Administrative
Agent gives telephonic or telecopy notice thereof to the Company as soon as
practicable, the right of the Company to select Eurodollar Advances for such
Borrowing or for any subsequent Borrowing and the obligation of the Lenders to
make such Eurodollar Advances shall be suspended until the Administrative Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance;

                (iv)    if the Majority Lenders shall, by 11:00 a.m. (New York
time) at least one Business Day before the date of any requested Borrowing,
notify the Administrative Agent that the Eurodollar Reference Rate will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances and the Administrative Agent gives telephonic or
telecopy notice thereof to the Company as soon as practicable, the right of the
Borrowers to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing and the obligation of the Lenders to make Eurodollar Advances shall be
suspended until the Administrative Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance;

                (v)    if the Company shall fail to select the duration or
Continuation of any Interest Period for any Eurodollar Advances in accordance
with the provisions contained in the definition of "Interest Period" in
Section 1.01 and paragraphs (a) and (b) above or shall fail to deliver a Notice
of Conversion or Continuation or to specify the Type of Eurodollar Advance in a
Notice of Conversion or Continuation, the Administrative Agent will forthwith so
notify the Company and the Lenders and such Advances will be made available to
the Borrowers on the date of such Borrowing and will have an Interest Period of
one month; and

                (vi)    no Advance may be Converted or Continued as a Eurodollar
Advance at any time when a Default has occurred and is continuing.

        (d)     Notices Irrevocable.  Each Notice of Borrowing and Notice of
Conversion or Continuation delivered by a Borrower shall be irrevocable and
binding on the Borrowers.  In the case of any Borrowing which the related Notice
of Borrowing or Notice of Conversion or Continuation specifies is to be
comprised of Eurodollar Advances, the Company shall indemnify each Lender
against any loss, out-of-pocket cost or expense actually incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing or such Notice of Conversion or Continuation for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss, cost or expense actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing when
such Advance, as a result of such failure, is not made on such date.

        (e)    Administrative Agent Reliance.  Unless the Administrative Agent
shall have received notice from a Lender before any Borrowing Date that such
Lender will not make available to the Administrative Agent such Lender's Pro
Rata Share of any Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the Borrowing Date in accordance with paragraph (a) of
this Section 2.02 and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such Borrowing Date a
corresponding amount.  If and to the extent that such Lender shall not have so
made its Pro Rata Share of such Borrowing available to the Administrative Agent,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate per annum equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent.  If such Lender shall repay to the
Administrative Agent such corresponding amount and interest as provided above,
such corresponding amount so repaid shall constitute such Lender's Advance as
part of such Borrowing for purposes of this Agreement even though not made on
the same day as the other Advances comprising such Borrowing.  If such Lender's
Advance as part of such Borrowing is not made available by such Lender within
three Business Days of the Borrowing Date, the applicable Borrower shall repay
such Lender's share of such Borrowing (together with interest thereon at the
interest rate applicable during such period to Advances comprising such
Borrowing) to the Administrative Agent not later than three Business Days after
receipt of written notice from the Administrative Agent specifying such Lender's
share of such Borrowing that was not made available to the Administrative Agent.

        (f)    Lender Obligations Several.  The failure of any Lender to make
the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, to make its Advance on the Borrowing
Date.  No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on any Borrowing Date.

        (g)    Notes.  The indebtedness of each Borrower to each Lender
resulting from Revolving Advances owing to such Lender shall be evidenced by the
Revolving Note of the applicable Borrower payable to the order of such Lender. 
The indebtedness of the Company to the Swingline Bank resulting from Swingline
Advances owing to the Swingline Bank shall be evidenced by the Swingline Note.

Section 2.03          Fees.

        (a)    Revolving Commitment Fees.  The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee per annum
on the average daily amount by which such Lender's Revolving Commitment exceeds
the sum of (i) the aggregate principal amount of such Lender's outstanding
Revolving Advances and (ii) its participation share of the Letter of Credit
Exposure, from the Closing Date until the Maturity Date at the Applicable Margin
for Revolving Commitment Fees.  The fees payable pursuant to this clause (a) are
due quarterly in arrears on the last Business Day of each March, June,
September, and December commencing March 31, 2004 and on the Maturity Date.  For
purposes of calculating the commitment fee hereunder, the Letter of Credit
Exposure for any Letters of Credit issued in a currency other than Dollars shall
be at any time the Dollar Amount of such Letter of Credit Exposure as determined
on the most recent Computation Date with respect to such Letter of Credit.

        (b)    Agent's Fees.  The Company agrees to pay to the Administrative
Agent and the Arranger the agent's and arranger's fees as separately agreed upon
by the Company and the Administrative Agent in the letter agreement dated
February 19, 2004 from the Arranger and CLNY to the Company on the dates
required by such letter.

        (c)    Letter of Credit Fees.  The Company agrees to pay (i) to the
Administrative Agent for the pro rata benefit of each Lender for each Letter of
Credit a fee per annum equal to the Applicable Margin then in effect for such
type of Letter of Credit times the daily maximum amount available to be drawn
under such Letter of Credit; provided that, if any Borrower shall default in the
payment of any amount of principal, interest or fees when due (whether at stated
maturity, by acceleration, or otherwise), then, the applicable fee rate on such
Letters of Credit shall be the Applicable Margin then in effect for such Letter
of Credit plus 2% per annum and (ii) to such Issuing Bank, a fronting fee for
each Letter of Credit issued for its account equal to 0.125% per annum times the
daily maximum amount available to be drawn under such Letter of Credit. Each
such fee shall be based on the Dollar Amount of the maximum amount available to
be drawn under such Letter of Credit from the date of issuance of the Letter of
Credit until its expiration date and shall be payable quarterly in arrears on
the last Business Day of each March, June, September, and December commencing
March 31, 2004 and on its expiration date.  In addition, the Company agrees to
pay to such Issuing Bank all customary transaction costs and fees charged by
such Issuing Bank in connection with the issuance, transfer, amendment, drawing,
negotiation or reissuance of a Letter of Credit for the Borrower's account, such
costs and fees to be due and payable on the date specified by such Issuing Bank
in the invoice for such costs and fees.

Section 2.04          Reduction of the Commitments.  The Company shall have the
right, upon at least five days' irrevocable notice to the Administrative Agent,
to terminate in whole or reduce ratably in part the unused portion of the
Revolving Commitments; provided that each partial reduction of Revolving
Commitments shall be in the minimum aggregate amount of $5,000,000.00 and in
integral multiples of $1,000,000.00 in excess thereof (or such lesser amount as
may then be outstanding); and provided further that the aggregate amount of the
Revolving Commitments may not be reduced below the aggregate principal amount of
the outstanding Revolving Advances plus the Letter of Credit Exposure plus the
outstanding principal amount of the Swingline Advances.  Any reduction or
termination of the Revolving Commitments pursuant to this Section 2.04 shall be
permanent, with no obligation of the Lenders to reinstate such Revolving
Commitments and the commitment fees provided for in Section 2.03(a) shall
thereafter be computed on the basis of the Revolving Commitments as so reduced. 
The Administrative Agent shall give each Lender prompt notice of any commitment
reduction or termination.

Section 2.05          Repayment.  Each Borrower shall repay the outstanding
principal amount of each Revolving Advance made to it on the Maturity Date.

Section 2.06          Interest.  The Borrowers shall pay interest on the unpaid
principal amount of each Advance made by each Lender to it from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

        (a)    Base Rate Advances.  If such Advance is a Base Rate Advance, a
rate per annum equal at all times to the lesser of (i) the Alternate Base Rate
in effect from time‑to‑time plus the Applicable Margin and (ii) the Maximum
Rate, payable in arrears on the last Business Day of each March, June, September
and December and on the date such Base Rate Advance shall be paid in full;
provided that, if any Borrower shall default in the payment of any amount of
principal, interest or fees when due (whether at stated maturity, by
acceleration, or otherwise), then all Base Rate Advance shall bear interest
payable on demand, at a rate per annum equal at all times to the lesser of
(i) the Alternate Base Rate in effect from time‑to‑time plus the Applicable
Margin plus 2% and (ii) the Maximum Rate.

        (b)    Eurodollar Advances.  If such Advance is a Eurodollar Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the lesser of (i) the Eurodollar Reference Rate for such Interest Period plus
the Applicable Margin and (ii) the Maximum Rate, payable on the last day of such
Interest Period, and, in the case of Interest Periods of greater than three
months, on the Business Day which occurs during such Interest Period three
months from the first day of such Interest Period; provided that, if any
Borrower shall default in the payment of any amount of principal, interest or
fees when due (whether at stated maturity, by acceleration, or otherwise), then
all Eurodollar Advance shall bear interest payable on demand, at a rate per
annum equal at all times to the lesser of (i) the rate required to be paid on
such Advance immediately prior to the occurrence of such Event of Default plus
2% and (ii) the Maximum Rate.

        (c)    Additional Interest on Eurodollar Advances.  The Company shall
pay to each Lender, so long as any such Lender shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Advance,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (A) the Eurodollar Reference Rate for the Interest Period for
such Advance from (B) the rate obtained by dividing such Eurodollar Reference
Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage
of such Lender for such Interest Period, payable on each date on which interest
is payable on such Advance.  Such additional interest payable to any Lender
shall be determined by such Lender and notified to the Company through the
Administrative Agent (such notice to include the calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error, and be accompanied by any evidence indicating the need for such
additional interest as the Company may reasonably request).

        (d)    Usury Recapture.  In the event the rate of interest chargeable
under this Agreement or the Notes at any time (calculated after giving effect to
all items charged which constitute "interest" under applicable laws, including
fees and margin amounts, if applicable) is greater than the Maximum Rate, the
unpaid principal amount of the Notes shall bear interest at the Maximum Rate
until the total amount of interest paid or accrued on the Notes equals the
amount of interest which would have been paid or accrued on the Notes if the
stated rates of interest set forth in this Agreement had at all times been in
effect.

In the event, upon payment in full of the Notes, the total amount of interest
paid or accrued under the terms of this Agreement and the Notes is less than the
total amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then
each Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on its Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid under this Agreement on its Notes.

In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Notes, and if
no such principal is then outstanding, such excess or part thereof remaining
shall be paid to the Borrowers.

Section 2.07          Prepayments.

        (a)    Right to Prepay.  The Borrowers shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.07.

        (b)    Optional.  A Borrower may elect to prepay any of the Advances
owing by it to the Lenders, after giving prior written notice of such election
by (i) 11:00 a.m. (New York time) five days before such prepayment date in the
case of Borrowings which are comprised of Eurodollar Advances, and (ii) 11:00
a.m. (New York time) on the Business Day of such prepayment, in case of
Borrowings which are comprised of Base Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment and the Type of Advances to be prepaid.  If any such notice is
given, the Administrative Agent shall give prompt notice thereof to each Lender
and such Borrower shall prepay Advances comprising part of the same Borrowing in
whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice; provided, however, that each partial prepayment shall
be in an aggregate principal amount not less than $5,000,000.00 and in integral
multiples of $1,000,000.00 in excess thereof (or such lesser amount as may then
be outstanding).

        (c)    Mandatory.  The Company agrees to make a mandatory prepayment of
the Revolving Advances and/or the Swingline Advances:

                (i)    or if the Revolving Advances and the Swingline Advances
have been repaid in full, make deposits into the Cash Collateral Account to
provide cash collateral for the Letter of Credit Exposure, on any date on which
the outstanding principal amount of the Revolving Advances plus the Letter of
Credit Exposure plus the outstanding principal amount of the Swingline Advances
exceeds the lesser of (A) the aggregate Revolving Commitments and (B) the
Collateral Coverage Amount, in the amount of such excess;

                (ii)    by an amount equal to 100% of the Debt Incurrence
Proceeds that the Company or any of its Subsidiaries receives from each Debt
Incurrence after the Closing Date within 30 days after the date of each such
Debt Incurrence;

                (iii)    by an amount equal to 100% of the Equity Issuance
Proceeds in excess of $5,000,000.00 per occurrence that the Company or any of
its Subsidiaries receives from each Equity Issuance after March 31, 2004 within
30 days after the date of each such Equity Issuance; and

                (iv)    by an amount equal to (A) provided that no Event of
Default has occurred and is continuing, (1) the amount required by Section
6.03(b)(iii) from the sale of any assets permitted by Section 6.03 (other than
sales of assets from the Company to any of its Subsidiaries or from any of its
Subsidiaries to the Company or another Subsidiary of the Company), to the extent
such amounts are not reinvested in accordance with Section 6.03, on the 95th day
after receipt of such amount and (2) 100% of the Net Cash Proceeds in excess of
$5,000,000.00 that the Company or any of its Subsidiaries receives from
Insurance Policies or condemnation awards in connection with a Casualty Event
the extent such insurance proceeds or condemnation proceeds are not reinvested
in replacement assets of comparable value and utility within 90 days after
receipt of such proceeds, on the 95th day after receipt of such Net Cash
Proceeds, or (B) if an Event of Default has occurred and is continuing, then
100% of the Net Cash Proceeds that the Company or any of its Subsidiaries
receives from the sale of any asset or any Insurance Policy or condemnation
award in connection with a Casualty Event.

        (d)    Illegality.  If any Lender shall notify the Administrative Agent
and the Company that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful for such Lender
or its Applicable Lending Office to perform its obligations under this Agreement
or to make or maintain Eurodollar Advances then outstanding hereunder, the
applicable Borrower shall, no later than 11:00 a.m. (New York time) (i) if not
prohibited by law or regulation to maintain such Eurodollar Advances for the
duration of the Interest Period, on the last day of the Interest Period for each
outstanding Eurodollar Advance or (ii) if prohibited by law or regulation to
maintain such Eurodollar Advances for the duration of the Interest Period, on
the second Business Day following its receipt of such notice, (A) prepay all
Eurodollar Advances of all of the Lenders then outstanding, together with
accrued interest on the principal amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.08 as a result of
such prepayment being made on such date, (B) each Lender shall simultaneously
make a Base Rate Advance or, if not otherwise prohibited, make an Eurodollar
Advance in an amount equal to the aggregate principal amount of the affected
Eurodollar Advances, and (C) the right of the Borrowers to select Eurodollar
Advances shall be suspended until such Lender shall notify Administrative Agent
that the circumstances causing such suspension no longer exist.  Each Lender
agrees to use commercially reasonable efforts (consistent with its internal
policies and subject to legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the effect of this paragraph and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.  If the condition
requiring the prepayment under this paragraph shall continue for such Lender for
90 days, such Lender may be replaced in accordance with the procedures in
Section 2.13.

        (e)    Ratable Payments; Effect of Notice.  Each payment of any Advance
pursuant to this Section 2.07 or any other provision of this Agreement shall be
made in a manner such that all Advances comprising part of the same Borrowing
are paid in whole or ratably in part.  All notices given pursuant to this
Section 2.07 shall be irrevocable and binding upon the Borrowers.  Each
prepayment pursuant to this Section 2.07 shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.08 as a result of such prepayment
being made on such da

Section 2.08          Funding Losses.  If (a) any payment of principal of any
Eurodollar Advance is made other than on the last day of the Interest Period for
such Advance as a result of any payment pursuant to Section 2.07 or the
acceleration of the maturity of the Notes pursuant to Article VII or (b) any
Borrower fails to make a principal or interest payment with respect to any
Eurodollar Advance on the date such payment is due and payable, such Borrower
shall, within 10 days of any written demand sent by any Lender to the Company
through the Administrative Agent, pay to Administrative Agent for the account of
such Lender any amounts (without duplication of any other amounts payable in
respect of breakage costs) required to compensate such Lender for any additional
losses, out‑of‑pocket costs or expenses which it may reasonably incur as a
result of such payment or nonpayment, including, without limitation, any loss,
cost or expense actually incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.

Section 2.09          Increased Costs.

        (a)    Eurodollar Advances.  If, due to either (i) the introduction of
or any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding, or maintaining
Eurodollar Advances or participating in the Letter of Credit Exposure or to any
Issuing Bank for issuing a Letter of Credit, then the Company shall from
time‑to‑time, upon demand by such Lender or such Issuing Bank (with a copy of
such demand to the Administrative Agent), immediately pay to Administrative
Agent for the account of such Lender or such Issuing Bank additional amounts
(without duplication of any other amounts payable in respect of increased costs)
sufficient to compensate such Lender for such increased cost; provided, however,
that, before making any such demand, each Lender and each Issuing Bank agrees to
use commercially reasonable efforts (consistent with its internal policy and
subject to legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender or such Issuing Bank, be otherwise
economically disadvantageous to such Lender or such Issuing Bank.  A certificate
indicating the amount of such increased cost and detailing the calculation of
such cost shall be submitted by such Lender or such Issuing Bank to the Company
and the Administrative Agent and shall be conclusive and binding for all
purposes, absent manifest error.

        (b)    Capital Adequacy.  If any Lender or Issuing Bank determines in
good faith that compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) implemented or effective after the Closing Date affects
or would affect the amount of capital required or expected to be maintained by
such Lender or such Issuing Bank or any corporation controlling such Lender or
such Issuing Bank and that the amount of such capital is increased by or based
upon the existence of such Lender's or such Issuing Bank's commitment to lend,
commitment to issue a Letter of Credit, or other commitments of this type, then,
upon demand by such Lender or such Issuing Bank (with a copy of any such demand
to the Administrative Agent), the Company shall immediately pay to
Administrative Agent for the account of such Lender or such Issuing Bank as the
case may be, from time‑to‑time as specified by such Lender or such Issuing Bank,
additional amounts (without duplication of any other amounts payable in respect
of increased costs) sufficient to compensate such Lender or such Issuing Bank,
in light of such circumstances, with respect to such Lender or such Issuing
Bank, to the extent that such Lender or such Issuing Bank reasonably determines
such increase in capital to be allocable to the existence of such Lender's or
such Issuing Bank's commitment to lend or issue a Letter of Credit under this
Agreement.  A certificate as to such amount and detailing the calculation of
such costs shall be submitted to the Company by such Lender or such Issuing
Bank, such certificate to be conclusive and binding for all purposes, absent
manifest error.

Section 2.10          Payments and Computations.

        (a)    Payments Generally.  Except as provided in Section 2.15(c), all
payments of principal, interest, fees, and other amounts to be made by the
Borrowers under this Agreement and the other Credit Documents shall be made to
the Administrative Agent in Dollars at its office in New York or such other
office as it designates to the Company in immediately available funds, without
setoff, deduction, or counterclaim.

        (b)    Payment Procedures.  The Borrowers shall make each payment under
this Agreement and under their respective Notes not later than 12:00 p.m. (New
York time) on the day when due to the Administrative Agent at the Administrative
Agent's address specified in Section 10.02 (or such other location as the
Administrative Agent shall designate in writing to the Borrower).  The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent, or a specific Lender
pursuant to Section 2.03(b), 2.03(c), 2.08, 2.09, 2.11, or 2.15 but after taking
into account payments effected pursuant to Section 10.04) in accordance with
each Lender's Pro Rata Share to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Offices, in each case to be applied in accordance with the terms of this
Agreement.  All payments owing in respect of Advances made or Letters of Credit
issued in one currency (including, without limitation, interest, principal,
commitment fees and letter of credit fees) shall be paid or repaid, as the case
may be, in the same currency as such Advance or Letter of Credit, as applicable.

        (c)    Computations.  All computations of interest based on the Prime
Rate shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Federal Funds Effective Rate, the Eurodollar Reference Rate and of fees shall be
made by the Administrative Agent, on the basis of a year of 360 days, in each
case for the actual number of days (including the first day, but excluding the
last day) occurring in the period for which such interest or fees are payable. 
Each determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.

        (d)    Non‑Business Day Payments.  Whenever any payment shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

        (e)    Agent Reliance.  Unless the Administrative Agent shall have
received written notice from a Borrower prior to the date on which any payment
is due to the Lenders that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
date an amount equal to the amount then due to such Lender.  If and to the
extent a Borrower shall not have so made such payment in full to Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender, together with interest, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds
Effective Rate for such day.

Section 2.11          Taxes.

        (a)    No Deduction for Certain Taxes.  Any and all payments by the
Borrowers shall be made, in accordance with Section 2.10, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto,
excluding (i) in the case of each Lender, each Issuing Bank and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it by the jurisdiction under the laws of which such Lender, Issuing Bank or
the Administrative Agent (as the case may be) is organized or any political
subdivision of the jurisdiction and (ii) any taxes imposed by the United States
of America by means of withholding at the source if and to the extent that such
taxes shall be in effect and shall be applicable, on the Closing Date (or, in
the case of a Lender which becomes a party to this Agreement after the Closing
Date, on the date such Lender becomes a party to this Agreement), to payments to
be made to such Lender, Issuing Bank or the Administrative Agent (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as "Taxes") and, in the case of each
Lender, Taxes by the jurisdiction of such Lender's Applicable Lending Office or
any political subdivision of such jurisdiction.  If a Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable to any Lender,
Issuing Bank or the Administrative Agent, (i) the sum payable shall be increased
as may be necessary so that, after making all required deductions, such Lender,
Issuing Bank or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made;
provided, however, that if a Borrower's obligation to deduct or withhold Taxes
is caused solely by such Lender's, Issuing Bank's or Administrative Agent's
failure to provide the forms described in paragraph (e) of this Section 2.11 and
such Lender, Issuing Bank or Administrative Agent could have provided such
forms, no such increase shall be required; (ii) such Borrower shall make such
deductions; and (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

        (b)    Other Taxes.  In addition, each Borrower agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the Notes, or the other Credit Documents (hereinafter referred to as
"Other Taxes").

        (c)    Indemnification.  Each Borrower indemnifies each Lender, Issuing
Bank and the Administrative Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.11) paid by such Lender,
Issuing Bank or the Administrative Agent (as the case may be) and any liability
(including interest and expenses) arising therefrom or with respect thereto
(whether or not such Taxes or Other Taxes were correctly or legally asserted),
in either case, attributable to such Borrower.  Each payment required to be made
by a Borrower in respect of this indemnification shall be made to the
Administrative Agent for the benefit of any party claiming such indemnification
within 30 days from the date such Borrower receives written demand detailing the
calculation of such amounts therefor from Administrative Agent on behalf of
itself as Administrative Agent, any such Issuing Bank or any such Lender.  If
any Lender, Issuing Bank or the Administrative Agent receives a refund in
respect of any taxes paid by a Borrower under this paragraph (c), such Lender,
Issuing Bank or Administrative Agent, as the case may be, shall promptly pay to
such Borrower its share of such refund.

        (d)    Evidence of Tax Payments.  Each Borrower will pay prior to
delinquency all Taxes payable in respect of any payment.  Within 30 days after
the date of any payment of Taxes, such Borrower will furnish to the
Administrative Agent, at its address referred to in Section 10.02, the original
or a certified copy of a receipt evidencing payment of such Taxes.

        (e)    Foreign Lender Withholding Exemption.  Each Lender that is not
incorporated under the laws of the United States of America or a state thereof
agrees that it will deliver to the Company and the Administrative Agent on the
Closing Date or upon the effectiveness of any Assignment and Acceptance (i) two
duly completed copies of United States Internal Revenue Service Form W8-ECI or
W8-BENor successor applicable form, as the case may be, certifying in each case
that such Lender is entitled to receive payments under this Agreement and the
Notes payable to it, without deduction or withholding of any United States
federal income taxes, (ii) if applicable, an Internal Revenue Service Form W‑8
or W‑9 or successor applicable form, as the case may be, to establish an
exemption from United States backup withholding tax, and (iii) any other
governmental forms which are necessary or required under an applicable tax
treaty or otherwise by law to reduce or eliminate any withholding tax, which
have been reasonably requested by a Borrower.  Each Lender which delivers to the
Company and the Administrative Agent a Form W8-ECI or W8-BENand Form W‑8 or W‑9
pursuant to the preceding sentence further undertakes to deliver to the Company
and the Administrative Agent two further copies of Form W8-ECI or W8-BENand
Form W‑8 or W‑9, or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the Company and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Company and the Administrative Agent certifying in the case
of a Form W8-ECI or W8-BENthat such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes.  If an event (including without limitation any change in treaty,
law or regulation) has occurred prior to the date on which any delivery required
by the preceding sentence would otherwise be required which renders all such
forms inapplicable or which would prevent any Lender from duly completing and
delivering any such form with respect to it and such Lender advises the Company
and the Administrative Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax, and in
the case of a Form W‑8 or W‑9, establishing an exemption from United States
backup withholding tax, such Lender shall not be required to deliver such
forms.  Each Borrower shall withhold tax at the rate and in the manner required
by the laws of the United States with respect to payments made to a Lender
failing to timely provide the requisite Internal Revenue Service forms and shall
not be required to pay any additional amounts pursuant to paragraph (a) or
indemnify a Lender pursuant to paragraph (c) with respect to such withheld tax.

        (f)    Repayment under Certain Circumstances.  If a Borrower is required
by any law or regulation to make any deduction or withholding from any sum
payable by it under this Agreement and is prevented by law from fulfilling the
related gross-up obligation, upon written notice to such Borrower from the
Administrative Agent (which shall give such notice if, and only if, so requested
by any Lender) the relevant Advances shall be repaid within 30 days of the date
such notice is received by such Borrower together with accrued interest and any
amounts owing under Section 2.08.

        (g)    Mitigation.  Each Lender shall use its best efforts (consistent
with its internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to avoid the imposition of
any Taxes or Other Taxes or to eliminate the amount of any such additional
amounts which may thereafter accrue; provided that no such selection or change
of the jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.

Section 2.12          Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set‑off or otherwise) on account of the Advances made by it in excess of its Pro
Rata Share of payments on account of the Advances or Letter of Credit
Obligations obtained by all the Lenders, such Lender shall notify the
Administrative Agent and forthwith purchase from the other Lenders such
participations in the Advances made by them or Letter of Credit Obligations held
by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably in accordance with the requirements of this Agreement
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender's ratable share
(according to the proportion of (a) the amount of the participation sold by such
Lender to the purchasing Lender as a result of such excess payment to (b) the
total amount of such excess payment) of such recovery, together with an amount
equal to such Lender's ratable share (according to the proportion of (a) the
amount of such Lender's required repayment to the purchasing Lender to (b) the
total amount of all such required repayments to the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered.  Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.12
may, to the fullest extent permitted by law, unless and until rescinded as
provided above, exercise all its rights of payment (including the right of
set‑off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.

Section 2.13          Lender Replacement.  If any Lender has notified the
Company and the Administrative Agent of its incurring additional costs under
Section 2.09 or has required the Borrower to make payment for taxes under
Section 2.11(a) (other than payments in respect of Mexican Taxes), then the
Company may, unless such Lender has notified the Company and the Administrative
Agent that the circumstances giving rise to such notice no longer apply or a
Default exists, terminate, in whole but not in part, the Revolving Commitment of
any such Lender (other than the Administrative Agent) (the "Terminated Lender")
and repay the Advances of such Lender at any time upon five Business Days prior
written notice to the Terminated Lender and the Administrative Agent (such
notice referred to herein as a "Notice of Termination").  In order to effect the
termination of the Revolving Commitment of the Terminated Lender and the
repayment of such Terminated Lender's Advances, the Company shall (i) obtain an
agreement with one or more other Lenders to increase their Revolving Commitments
and accept an assignment of the Terminated Lender's Advances or (ii) request any
one or more other Persons otherwise meeting the requirements of Section 9.03(a)
("Eligible Assignees") to become parties to this Agreement in place of such
Terminated Lender and agree to accept a Revolving Commitment in an aggregate
amount or amounts equal to the Revolving Commitment held by the Terminated
Lender and accept an assignment of the Terminated Lender's Advances and (iii)
pay all amounts due to the Terminated Lender pursuant to the provisions of
Section 2.09 and 2.11(a); provided, however, that such one or more Eligible
Assignees selected by the Company must become parties by accepting an Assignment
and Acceptance (the Lenders or other Eligible Assignees that agree to accept in
whole or in part the Revolving Commitment of the Terminated Lender and accept an
assignment of the Terminated Lender's Advances being referred to herein as the
"Replacement Lenders"), such that the aggregate increased or accepted Revolving
Commitments of the Replacement Lenders and Advances assigned to the Replacement
Lenders under clauses (i) and (ii) above equal to the Revolving Commitment and
Advances of the Terminated Lender.  The Notice of Termination shall include the
name of the Terminated Lender, the date the termination will occur (the
"Termination Date"), and the Replacement Lender or Replacement Lenders to which
the Terminated Lender will assign its Revolving Commitment and Advances and, if
there will be more than one Replacement Lender, the portion of the Terminated
Lender's Revolving Commitment and Advances to be assigned to each Replacement
Lender.  On the Termination Date, (i) the Terminated Lender shall by execution
and delivery of an Assignment and Acceptance assign its Revolving Commitment and
Advances to the Replacement Lender or Replacement Lenders (pro rata, if there is
more than one Replacement Lender, in proportion to the portion of the Terminated
Lender's Revolving Commitment and Advances to be assigned to each Replacement
Lender) indicated in the Notice of Termination and shall assign to the
Replacement Lender or Replacement Lenders all of its rights and obligations
under this Agreement, including, without limitation, each of its Advances then
outstanding and participation interest in Letters of Credit (if any) then
outstanding pro rata at a price equal to the unpaid principal amount thereon
plus interest and fees accrued and unpaid to the Termination Date, and (ii) the
Replacement Lender or Replacement Lenders will thereupon succeed to and be
substitute in all respects for the Terminated Lender with like effect as if
becoming a Lender pursuant to the terms of Section 9.03.  For each assignment
made under this Section 2.13 the Replacement Lender shall pay to the
Administrative Agent the assignment fee provided for in Section 9.03(b).  The
Company shall be responsible for payment of all breakage fees associated with
termination and Replacement Lenders, as set forth in Section 2.08.

Section 2.14          Applicable Lending Offices.  Subject to subsection 2.01,
each Lender may book its Advances at any Applicable Lending Office selected by
such Lender and may change its Applicable Lending Office from time to time.  All
terms of this Agreement shall apply to any such Applicable Lending Office and
the Advances and Notes issues hereunder shall be deemed held by each Lender for
the benefit of such Applicable Lending Office.  Each Lender may, by written
notice to the Administrative Agent and the Company designate replacement or
additional Applicable Lending Offices through which Advances will be made by it
and for whose account repayments are to be made.

Section 2.15          Letters of Credit.

        (a)    Issuance.  From time‑to‑time from the Closing Date until 91 days
before the Maturity Date, at the request of a Borrower, any Issuing Bank shall,
on the terms and conditions hereinafter set forth, issue, increase, or extend
the expiration date of Letters of Credit for the account of the Company or any
of its Subsidiaries on any Business Day.  No Letter of Credit will be issued,
increased, or extended:

                (i)    if such issuance, increase, or extension would cause the
Letter of Credit Exposure to exceed (A) the lesser of (1) the aggregate
Revolving Commitments and (2) the Collateral Coverage Amount minus (B) the sum
of the aggregate outstanding principal amount of all Revolving Advances and the
aggregate outstanding principal amount of the Swingline Advances;

                (ii)    unless such Letter of Credit has an expiration date not
later than one year after the date of issuance thereof, provided that, any such
Letter of Credit with a one-year tenor may expressly provide that it is
renewable at the option of such Issuing Bank for additional one-year periods;

                (iii)    unless such Letter of Credit is (A) issued in a
currency that is an Agreed Currency and (B) is otherwise in form and substance
acceptable to such Issuing Bank;

                (iv)    unless such Borrower or Issuing Bank has delivered
notice of such request for and issuance of such Letter of Credit to the
Administrative Agent;

                (v)    if requested by such Issuing Bank, unless the Borrower
has completed, executed and delivered to the Issuing Bank the Issuing Bank's
standard form letter of credit application for letters of credit; and

                (vi)    unless such Letter of Credit is governed by the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, or any successor
to such publication.  If the terms of any letter of credit application referred
to in the foregoing clause (v) conflicts with the terms of this Agreement, the
terms of this Agreement shall control.

        (b)    Participations.  Upon the date of the issuance or increase of a
Letter of Credit occurring on or after the Closing Date, such Issuing Bank shall
be deemed to have sold to each other Lender and each other Lender shall have
been deemed to have purchased from such Issuing Bank a participation in the
related Letter of Credit Obligations equal to such Lender's Pro Rata Share at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement.  The Issuing Bank shall promptly notify the
Administrative Agent and each such participant Lender by telex, telephone, or
telecopy of each Letter of Credit issued or increased and the actual dollar
amount of such Lender's participation in such Letter of Credit.

        (c)    Reimbursement.  Each Borrower hereby agrees to pay on demand to
any Issuing Bank in respect of each Letter of Credit issued for its account an
amount equal to any amount paid by such Issuing Bank under or in respect of such
Letter of Credit in the currency of such Letter of Credit.  Notwithstanding the
foregoing sentence, if, after the issuance of a Letter of Credit in any Agreed
Currency other than Dollars, currency control or exchange regulations are
imposed in the country which issues such currency with the result that the type
of currency in which the Letter of Credit was issued (the "Original Currency")
no longer exists or the Borrowers are not able to make payment to the
Administrative Agent for the account of any Issuing Bank or the Lenders in such
Original Currency, then all payments to be made by the Borrowers hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment, it being the
intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.  In the event
any Issuing Bank makes a payment pursuant to a request for draw presented under
a Letter of Credit and such payment is not promptly reimbursed by the relevant
Borrower upon demand, such Issuing Bank shall give notice of such failure to pay
to the Administrative Agent and the Lenders, and each Lender shall reimburse
such Issuing Bank for such Lender's Pro Rata Share of the Dollar Amount of such
payment on the same Business Day, and such reimbursement shall be deemed for all
purposes of this Agreement to constitute a Borrowing comprised of Base Rate
Advances to such Borrower from such Lender.  If such reimbursement is not made
by any Lender to such Issuing Bank on the same Business Day on which such
Issuing Bank shall have made payment on any such draw, such Lender shall pay
interest thereon to such Issuing Bank at a rate per annum equal to the Federal
Funds Effective Rate.  Each Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Administrative Agent and the Lenders to
record and otherwise treat such payment under a Letter of Credit not immediately
reimbursed by the Borrowers as a Borrowing comprised of Base Rate Advances.

        (d)    Obligations Unconditional.  The obligations of each Borrower
under this Agreement in respect of each Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

                (i)    any lack of validity or enforceability of any Letter of
Credit Documents;

                (ii)    any amendment or waiver of or any consent to departure
from any Letter of Credit Documents;

                (iii)    the existence of any claim, set‑off, defense or other
right which such Borrower may have at any time against any beneficiary or
transferee of such Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), any Issuing Bank, any Lender
or any other person or entity, whether in connection with this Agreement, the
transactions contemplated in this Agreement or in any Letter of Credit Documents
or any unrelated transaction;

                (iv)    any statement or any other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
to the extent any Issuing Bank would not be liable therefor pursuant to the
following paragraph (f);

                (v)    payment by any Issuing Bank under such Letter of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or

                (vi)    any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing;

provided, however, that nothing contained in this paragraph (d) shall be deemed
to constitute a waiver of any remedies of a Borrower in connection with the
Letters of Credit.

        (e)    Prepayments of Letters of Credit.  In the event that any Letter
of Credit with an expiration date after the Maturity Date shall be outstanding
91 days before the Maturity Date, on the 91st day before the Maturity Date the
Company shall pay to the Administrative Agent an amount equal to 105% of the
Letter of Credit Exposure allocable to such Letter of Credit and in the currency
of such Letter of Credit to be held in the Cash Collateral Account and applied
in accordance with paragraph (g) below.  If currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the Original Currency no longer exists or the Borrowers are not able
to make payment to the Administrative Agent for the account of any Issuing Bank
or the Lenders in such Original Currency, then all payments to be made by the
Borrowers hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of repayment) of such
payment, it being the intention of the parties hereto that the Borrowers take
all risks of the imposition of any such currency control or exchange
regulations.

        (f)    Liability of Issuing Bank.  Each Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit.  Neither any Issuing Bank nor
any of its officers or directors shall be liable or responsible for:

                (i)    the use which may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;

                (ii)    the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged;

                (iii)    payment by any Issuing Bank against presentation of
documents which do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
relevant Letter of Credit; or

                (iv)    any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit (including any Issuing Bank's own
negligence),

except that such Borrower shall have a claim against any Issuing Bank, and such
Issuing Bank shall be liable to, and shall promptly pay to, such Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by such
Borrower which such Borrower proves were caused by (A) such Issuing Bank's
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) such Issuing Bank's willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit.

In furtherance and not in limitation of the foregoing, any Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

        (g)    Cash Collateral Account.

                (i)    If a Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Sections 2.15(e), 2.15 (h), 7.02(b) or 7.03(b),
then such Borrower and the Administrative Agent shall establish the Cash
Collateral Account and such Borrower shall execute any documents and agreements,
including the Administrative Agent's standard form assignment of deposit
accounts, that the Administrative Agent requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent an
Acceptable Security Interest in such account and the funds therein.  The Company
hereby pledges to the Administrative Agent and grants the Administrative Agent a
security interest in the Cash Collateral Account, whenever established, all
funds held in the Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Obligations.

                (ii)    Funds held in the Cash Collateral Account shall be held
as cash collateral for obligations with respect to Letters of Credit and
promptly applied by the Administrative Agent at the request of such Issuing Bank
to any reimbursement or other obligations under Letters of Credit that exist or
occur.  To the extent that any surplus funds are held in the Cash Collateral
Account above the Letter of Credit Exposure during the existence of an Event of 
Default the Administrative Agent may (A) hold such surplus funds in the Cash
Collateral Account as cash collateral for the Obligations or (B) apply such
surplus funds to any Obligations in any manner directed by the Majority
Lenders.  If no Event of Default exists, the Administrative Agent shall release
to the Company at the Company's written request any funds held in the Cash
Collateral Account above 105% of the then current Letter of Credit Exposure.

                (iii)    Funds held in the Cash Collateral Account shall be
invested in Liquid Investments maintained with, and under the sole dominion and
control of, the Administrative Agent or in another investment if mutually agreed
upon by the Borrower and the Administrative Agent, but the Administrative Agent
shall have no other obligation to make any other investment of the funds
therein.  The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

        (h)    Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of the face amount of or any drawing under each
Letter of Credit denominated in a currency other than Dollars on and as of the
last Business Day of each quarter and on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Majority
Lenders.  Each day upon or as of which the Administrative Agent determines
Dollar Amounts as described in the preceding sentence is herein described as a
"Computation Date" with respect to each Letter of Credit for which a Dollar
Amount is determined on or as of such day.  If at any time the Dollar Amount of
the sum of the aggregate principal amount of all outstanding Letter of Credit
Obligations (calculated, with respect to those Letter of Credit Obligations
denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date) exceeds the Revolving Commitments minus (i) the aggregate
outstanding principal amount of the Revolving Advances plus (ii) the aggregate
outstanding principal amount of the Swingline Advances, the Borrower shall
immediately make deposits to the Cash Collateral Account to the extent of the
Collateral Shortfall Amount.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01          Conditions Precedent to Effectiveness.  The obligation of
each Lender to make its initial Advances as part of the initial Borrowings or
the Issuing Bank to issue the initial Letters of Credit is subject to the
conditions precedent that:

        (a)    Documentation.  On or before the day on which the initial
Borrowing is made or the initial Letters of Credit are issued, the
Administrative Agent and the Lenders shall have received the following, each
dated on or before such day, in form and substance satisfactory to the
Administrative Agent and the Lenders:

                (i)    this Agreement, executed by the Borrowers, the Lenders
and the Administrative Agent, and all attached Exhibits and Schedules;

                (ii)    (A) a Revolving Note by the Company payable to the order
of each Lender in the amount of its Revolving Commitment and (B) a Revolving
Note by the Mexican Borrower payable to the order of each Lender in the amount
of 33⅓% of its Revolving Commitment;

                (iii)    the Swingline Note executed by the Company;

                (iv)    Guaranties executed by each Guarantor;

                (v)    except as otherwise provided in Section 5.16, Pledge
Agreements executed by the Pledgors pledging to the Administrative Agent for the
benefit of the Lenders to secure the Obligations, all of the equity interests of
the Domestic Subsidiaries and 66% of the equity interests of the Foreign
Subsidiaries owned by such Pledgor, in each case together with stock
certificates, stock powers executed in blank, UCC-1 financing statements, and
any other documents, agreements or instruments necessary to create an Acceptable
Security Interest in such equity interests;

                (vi)    except as otherwise provided in Section 5.16, Security
Agreements granting to the Administrative Agent for the benefit of the Lenders a
lien in accounts receivable, inventory and the Insurance Policies with respect
to the Mortgaged Vessels of such Material Subsidiary (other than the MARAD
Collateral) to secure the Obligations, in each case together with UCC-1
financing statements and any other documents, agreements, or instruments
necessary to create an Acceptable Security Interest in such pledged collateral;

                (vii)    the Vessel Mortgages executed by each Loan Party that
owns one or more of the Initial Mortgaged Vessels granting a Lien to the
Administrative Agent in the Initial Mortgaged Vessels to secure the Obligations,
together with any other documents, agreements or instruments necessary to create
an Acceptable Security Interest in such Initial Mortgaged Vessels and the
revenues therefrom;

                (viii)    the Mortgages executed by the Company granting a Lien
to the Administrative Agent in the Carlyss facility to secure the Obligations,
together with any other documents, agreements or instruments necessary to create
an Acceptable Security Interest in such mortgaged property and the revenues
therefrom;

                (ix)    except as otherwise provided in Section 5.16,
certificates from the appropriate Governmental Authority certifying as to the
good standing, existence and authority of each of the Loan Parties in all
jurisdictions where reasonably required by the Administrative Agent;

                (x)    certificates from a Responsible Officer of the Company
stating that (A) all representations and warranties of the Loan Parties set
forth in the Credit Documents are true and correct in all material respects; (B)
no Default has occurred and is continuing; and (C) the conditions in this
Section 3.01 have been met;

                (xi)    except as otherwise provided in Section 5.16, copies,
certified as of the Closing Date by a Responsible Officer of the appropriate
Person of (A) the resolutions of the Board of Directors or its equivalent of
each Loan Party approving the Credit Documents to which it is a party and the
transactions contemplated thereby, (B) the organizational documents of each Loan
Party, and (C) all other documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement, the Notes,
and the other Credit Documents;

                (xii)    except as otherwise provided in Section 5.16,
certificates of a Responsible Officer of each of the Loan Parties certifying the
names and true signatures of officers of the Loan Parties authorized to sign
this Agreement, the Notes, Notices of Borrowing and the other Credit Documents
to which such Loan Parties are a party;

                (xiii)    certificates of insurance from an insurance agent or
insurer evidencing compliance with the requirements of Section 5.02 and the
Security Documents;

                (xiv)    a favorable opinion dated as of the Closing Date of
Jones, Walker, Waechter, Poitevent, Carrere & Denegre L.L.P., counsel to the
Company, in form and substance reasonably satisfactory to the Administrative
Agent;

                (xv)    a favorable opinion dated as of the Closing Date from
Bracewell & Patterson, L.L.P., counsel to the Administrative Agent;

                (xvi)    a certificate from the Company's Chief Executive
Officer, President or Chief Financial Officer addressed to the Administrative
Agent and each of the Lenders, which shall be in form and in substance
reasonably satisfactory to the Administrative Agent and shall state that,
subject to the qualifications stated therein, after giving effect to the initial
Borrowings contemplated under this Agreement and the other Credit Documents, (i)
the fair value and present fair saleable value of the Company's and each of its
Subsidiaries' assets exceed its stated liabilities and identified Contingent
Obligations; (ii) the Company and each of its Material Subsidiaries should be
able to pay their debts as they become absolute and mature; and (iii) the
Company and each of its Material Subsidiaries will have sufficient capital to
engage in its business as management has indicated it is now conducted;

                (xvii)    a certificate from the Company's Chief Executive
Officer, President or Chief Financial Officer addressed to the Administrative
Agent and each of the Lenders, which shall be in form and in substance
reasonably satisfactory to the Administrative Agent and shall reaffirm that as
of the Closing Date the projections prepared by the Borrower and included in the
Confidential Information Memorandum are true and correct in all material
respects based upon the assumptions stated therein and the best information
reasonably available to such officer at the time such projections were made and
shall describe any changes therein and state that such changes shall not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Change to occur; and

                (xviii)    such other documents, governmental certificates and
agreements as the Administrative Agent and the Lenders may reasonably request.

        (b)    Payment of Fees.  On the Closing Date, the Company shall have
paid the fees required to be paid to the Administrative Agent, the Arranger, and
the Lenders and all costs and expenses which have been invoiced and are payable
pursuant to Section 10.04.

        (c)    Termination of Existing Credit Facilities.  The Administrative
Agent and the Lenders shall have received sufficient evidence indicating that
contemporaneously with the making of the initial Advances, the obligations of
the Company and its Subsidiaries under the Existing Credit Agreement will be
repaid with the proceeds of such Advances (or, in the case of outstanding
letters of credit, supported by Letters of Credit issued hereunder) and
thereafter all obligations of the Company and its lenders under the Existing
Credit Agreement shall be terminated (including, without limitation, any
obligations of any Subsidiary of the Company in respect of guaranties, security
agreements executed in connection with such Existing Credit Agreement but
excluding any obligations which expressly survive the repayment of the amounts
owing the Existing Credit Agreement). 

        (d)    Business Plan; Financial Statements.  The Administrative Agent
and the Lenders shall have received true and correct copies of the Loan Parties
and their Affiliates' business and financial plan for the years 2004 through
2006, together with a written analysis of such business and financial plan, in
form and substance satisfactory to the Administrative Agent.  The Administrative
Agent and the Lenders shall have received true and correct copies of the
Financial Statements as of the Closing Date and such other financial information
as the Administrative Agent may reasonably request, and the actual results of
operations for such periods shall not, individually or in the aggregate, differ
from the results of operations projected for such period in the projections
previously supplied to the Administrative Agent or included in the Confidential
Information Memorandum in any respect that is materially adverse to the
Administrative Agent and the Lenders. 

        (e)    Appraisals; Collateral Value.  The Administrative Agent shall
have received a satisfactory appraisal on an Orderly Liquidation Value basis of
the Initial Mortgaged Vessels dated no more than 90 days prior to the Closing
Date.  Such appraisal shall be in form and substance reasonably satisfactory to
the Administrative Agent and shall be issued by firms reasonably acceptable to
the Administrative Agent.  Such appraisals shall affirm that the ratio of (a)
the aggregate Orderly Liquidation Value of all Mortgaged Vessels to (b) the
Revolving Commitments is greater than or equal to 1.4 to 1.0 on the Closing
Date.  In addition, the ratio of (a) the sum of (i) the aggregate Orderly
Liquidation Value of all Mortgaged Vessels and (ii) the value of the Collateral
(other than the Mortgaged Vessels) as determined by the Administrative Agent  in
accordance with the next sentence to (b) the Revolving Commitments shall be
greater than or equal to 2.0 to 1.0 on the Closing Date.  In determining the 
value of the Collateral (other than the Mortgaged Vessels), the Administrative
Agent shall (A) with respect to the Carlyss facility, use its most recent
appraised market value, and (B) with respect to accounts receivable, include (1)
with respect to all accounts receivable other than those owed by Petroleos
Mexicanos, 80% of the face amount of such account receivables that are not more
than 90 days past due and for which there is no potential offset o r
counterclaim or unresolved dispute with the respective account debtor and (2)
with respect to all accounts receivable owed by Petroleos Mexicanos, 80% of the
face amount of such account receivables that are not more than 120 days past due
and for which there is no potential offset or counterclaim or unresolved
dispute.

        (f)    Security Documents.  The Administrative Agent shall have received
all appropriate evidence required by the Administrative Agent in its sole
discretion necessary to determine that arrangements have been made for the
Administrative Agent for the benefit of Lenders to have an Acceptable Security
Interest in the Collateral, including, without limitation, (i) lien, tax and
judgment searches conducted on the Company and the other Loan Parties reflecting
no Liens other than Permitted Liens against any of the Collateral as to which
perfection of a Lien is accomplished by the filing of a financing statement
other than in favor of the Administrative Agent for the benefit of the Lenders
and (ii) lien releases with respect to any Collateral currently subject to a
Lien other than Permitted Liens.

        (g)    No Default.  No Default shall have occurred and be continuing or
would result from such Advance or from the application of the proceeds therefrom
or from the issuance of the initial Letters of Credit.

        (h)    Representations and Warranties.  The representations and
warranties contained in Article IV and in each other Credit Document shall be
true and correct before and after giving effect to (i) the initial Advances and
to the application of the proceeds from such Advances and (ii) the issuance of
the initial Letters of Credit, in each case from the date of such Advance or
issuance, as applicable, as though made on and as of such date.

        (i)    No Material Adverse Change.  No event or events which,
individually or in the aggregate, has had or is reasonably likely to cause a
Material Adverse Change shall have occurred.

        (j)    No Proceeding or Litigation; No Injunctive Relief.  No action,
suit, investigation or other proceeding (including, without limitation, the
enactment or promulgation of a statute or rule) by or before any arbitrator or
any Governmental Authority (other than the GTM Settlement) shall be threatened
or pending and no preliminary or permanent injunction or order by a state or
federal court shall have been entered in connection with this Agreement or any
transaction contemplated hereby or which, in any case, in the reasonable
judgment of the Administrative Agent, could reasonably be expected to cause a
Material Adverse Change.

        (k)    Consents, Licenses, Approvals, etc.  The Administrative Agent
shall have received true copies (certified to be such by the Company or other
appropriate party) of all consents, licenses and approvals required, if any,
from Governmental Authorities in accordance with applicable law in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement and the other Credit Documents.  In addition, the Borrower and
Subsidiaries shall have all material consents, licenses and approvals required
in connection with the continued operation of the Company and its Subsidiaries,
and such approvals shall be in full force and effect.

        (l)    Certificates.  The Administrative Agent shall have received
copies of Certificates of Inspection, Vessel Certificates of Financial
Responsibility (Water Pollution) or International Oil Pollution Prevention
Certificate, each issued by the United States Coast Guard (or the substantial
equivalent in the case of foreign assets if available) for each of the Initial
Mortgaged Vessels, to the extent applicable, and shall be reasonably satisfied
with the contents thereof.

        (m)    Revolving Commitment Availability.  On the Closing Date and
immediately after giving effect to the initial Borrowing and the transaction
contemplated hereby, the Administrative Agent shall be satisfied with the
sufficiency of the unused availability under the aggregate Revolving Commitments
to meet the ongoing working capital needs of the Company and its Subsidiaries
after the Closing Date.

        (n)    Additional Information.  The Administrative Agent shall have
received such additional information which the Administrative Agent shall have
reasonably requested, and such information shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

Section 3.02          Conditions Precedent to Each Borrowing.  The obligation of
each Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) or Convert to or Continue a Eurodollar Advance and the
obligation of such Issuing Bank to issue, extend or increase Letters of Credit
shall be subject to the further conditions precedent that on the Borrowing Date,
the date of Continuation or Conversion, or issuance, extension or increase date
of such Letters of Credit, the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing or Notice of Conversion or
Continuation and the acceptance by a Borrower of the proceeds of such Advance or
the request for the issuance, extension or increase of a Letter of Credit shall
constitute a representation and warranty by such Borrower that on the date of
such Advance, the date of such Conversion or Continuation, or the date of such
issuance, extension or increase such statements are true):

        (a)    the representations and warranties contained in Article IV and in
each other Credit Document are true and correct on and as of the date of such
Advance, Continuation or Conversion, or the issuance, extension or increase of
such Letter of Credit before and after giving effect to such Advance and to the
application of the proceeds from such Advance, such Continuation or Conversion,
or to the issuance, extension or increase of such Letter of Credit, as
applicable, as though made on, and as of such date; and

        (b)    no Default has occurred and is continuing or would result from
such Advance or from the application of the proceeds therefrom or from such
issuance, extension or increase of such Letter of Credit.

Section 3.03          Determinations Under Section 3.01.  For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender's ratable
portion of such Borrowings.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Borrower jointly and severally represents and warrants as follows:

Section 4.01          Existence.  Each of the Company and its Subsidiaries is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation or formation and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
Property or conduct of its business requires such qualification and where a
failure to be qualified could reasonably be expected to cause a Material Adverse
Change.

Section 4.02          Power.  The execution, delivery, and performance by the
Company and each of the other Loan Parties of this Agreement, the Notes, the
other Credit Documents to which each is a party and the consummation of the
transactions contemplated hereby and thereby (a) are within such Loan Party's
corporate or other powers, (b) have been duly authorized by all necessary
corporate or other action, (c) do not contravene (i) such Loan Party's
organizational documents or (ii) any law or any contractual restriction binding
on or affecting such Loan Party which could reasonably be expected to cause a
Material Adverse Change, and (d) will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.  At the time of each
Advance or the issuance, extension or increase of each Letter of Credit, such
Advance and the use of the proceeds of such Advance or the issuance, extension
or increase of such Letter of Credit will be within the applicable Borrower's
corporate or other powers, will have been duly authorized by all necessary
corporate or other action, will not contravene (i) such Borrower's
organizational documents or (ii) any law or any contractual restriction binding
on or affecting such Borrower which could reasonably be expected to cause a
Material Adverse Change and will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.

Section 4.03          Authorization and Approvals.  No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
is required for the due execution, delivery and performance by the Company and
each of the other Loan Parties of this Agreement, the Notes, the other Credit
Documents to which each is a party or the consummation of the transactions
contemplated thereby.  At the time of each Advance or the issuance, extension or
increase of each Letter of Credit, no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority will be required
for such Advance or the use of the proceeds of such Advance or the issuance,
extension or increase of such Letter of Credit.

Section 4.04          Enforceable Obligations.  This Agreement, the Notes, and
the other Credit Documents to which the Company and the other Loan Parties are a
party have been duly executed and delivered by the Company or such Loan Parties,
as applicable.  Each Credit Document to which the Company or any of the other
Loan Parties is a party is the legal, valid, and binding obligation of the
Company and each such Loan Party and is enforceable against the Company and each
such Loan Party in accordance with its terms, except as such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
or similar law affecting creditors' rights generally and by general principles
of equity (whether considered in a proceeding at law or in equity).

Section 4.05          Financial Statements. 

        (a)    The Company has delivered to the Administrative Agent the
Financial Statements, and the Financial Statements are accurate and complete in
all material respects and present fairly the consolidated financial condition of
the Company as of their respective dates and for their respective periods in
accordance with GAAP.  As of the date of the Financial Statements, there were no
material Contingent Obligations, liabilities for taxes, unusual forward or
long‑term commitments, or unrealized or anticipated losses of the Company or any
of its Subsidiaries, except as disclosed therein and adequate reserves for such
items have been made in accordance with GAAP.

        (b)    Since December 31, 2003, no Material Adverse Change has occurred.

Section 4.06          True and Complete Disclosure.  All factual information
(whether delivered before or after the Closing Date) furnished by or on behalf
of the Company and its Subsidiaries in writing to the Administrative Agent and
the Lenders for purposes of or in connection with this Agreement, any other
Credit Document or any transaction contemplated hereby or thereby is true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading at such
time.

Section 4.07          Litigation; Compliance with Laws. 

        (a)    Except for the GTM Settlement, there is no pending or threatened
action or proceeding affecting the Company or any of its Subsidiaries before any
court, Governmental Authority or arbitrator, which could reasonably be expected
to cause a Material Adverse Change or which purports to affect the legality,
validity, binding effect or enforceability of this Agreement, any Note, or any
other Credit Document.  Additionally, there is no pending or threatened action
or proceeding instituted against the Company or any of its Subsidiaries which
seeks to adjudicate the Company or any of its Subsidiaries as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property.

        (b)    The Company and its Subsidiaries have complied in all material
respects with all material statutes, rules, regulations, orders and restrictions
of any Governmental Authority having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.  The
Company and its Subsidiaries are in compliance in all material respects with the
International Maritime Organization's International Management Code for the Safe
Operation of Ships and Pollution Prevention ("ISM Code"), to the extent
applicable, and have established and implemented a safety management system and
such other procedures as required by the ISM Code, to the extent applicable.

Section 4.08          Use of Proceeds.  The proceeds of the Advances will be
used by the Borrowers and their Subsidiaries for the purposes described in
Section 5.08.  The Company and its Subsidiaries are not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U).  No proceeds of any Advance will be used
to purchase or carry any margin stock in violation of Regulation T, U or X.

Section 4.09          Investment Company Act.  Neither the Company nor any of
its Subsidiaries is an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.10          Public Utility Holding Company Act.  Neither the Company
nor any of its Subsidiaries is a "holding company", or a "subsidiary company" of
a "holding company", or an "affiliate" of a "holding company" or of a
"subsidiary company" of a "holding company", or a "public utility", as such
terms are used in the Public Utility Holding Company Act of 1935, as amended.

Section 4.11          Taxes.  All federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Company or any member of the
Controlled Group (hereafter collectively called the "Tax Group") have been filed
with the appropriate governmental agencies in all jurisdictions in which such
returns, reports and statements are required to be filed (except where any
obligation to so file is being contested in good faith and by appropriate
proceedings and after adequate reserves have been provided therefor), and all
taxes (which are material in amount) and other impositions due and payable have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for non-payment thereof except where
contested in good faith and by appropriate proceedings and after providing
adequate reserves therefor.  None of the Company nor any member of the Tax Group
has given, or been requested to give, a waiver of the statute of limitations
relating to the payment of any federal, state, local or foreign taxes or other
impositions which are material in amount.  None of the Property owned by the
Company or any other member of the Tax Group is Property which the Company or
any member of the Tax Group is required to treat as being owned by any other
Person pursuant to the provisions of Section168(f)(8) of the Code.  Proper and
accurate amounts have been withheld by the Company and all other members of the
Tax Group from their employees for all periods to comply in all material
respects with the tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law.  Timely payment of all
material sales and use taxes required by applicable law have been made by the
Company and all other members of the Tax Group.

Section 4.12          Pension Plans.  No Termination Event has occurred with
respect to any Plan, and, except for any failure that could not reasonably be
expected to cause a Material Adverse Change, each Plan has complied with and
been administered in all material respects in accordance with applicable
provisions of ERISA and the Code.  No "accumulated funding deficiency" (as
defined in Section 302 of ERISA) has occurred with respect to any Plan and there
has been no excise tax imposed with respect to any Plan under Section4971 of the
Code.  The present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits in any amount that would reasonably be expected to cause
a Material Adverse Change.  None of the Company nor any member of the Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there is any unpaid withdrawal liability that could reasonably be expected
to cause a Material Adverse Change.  As of the most recent valuation date
applicable thereto, none of the Company nor any member of the Controlled Group
has received notice that any Multiemployer Plan is insolvent or in
reorganization.  Based upon GAAP existing as of the Closing Date and current
factual circumstances, the Company has no reason to believe that the annual cost
during the term of this Agreement to the Company or any of its Subsidiaries for
post-retirement benefits to be provided to the current and former employees of
the Company or any of its Subsidiaries under welfare benefit plans (as defined
in Section3(1) of ERISA) could, in the aggregate, reasonably be expected to
cause a Material Adverse Change.

Section 4.13          Condition of Property; Casualties.  The material
Properties used or to be used in the continuing operations of the Company and
each of its Subsidiaries are (a) in substantially the same or better repair,
working order, and condition as such Properties were as of December 31, 2003,
normal wear and tear excepted and (b) in such repair, working order and
condition to permit the Company and its Subsidiaries to operate such Properties
in substantially the same or better manner as operated as of December 31, 2003. 
Since the Closing Date, neither the business nor the material Properties of the
Company and each of its Subsidiaries has been affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect would
reasonably be expected to cause a Material Adverse Change.

Section 4.14          Insurance.  The Company and its Subsidiaries are insured
by reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses or, self‑insure to the extent that is
customary for Persons of similar size engaged in similar businesses.

Section 4.15          No Burdensome Restrictions; No Defaults. 

        (a)    Neither the Company nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation which would reasonably be expected to
cause a Material Adverse Change.  Neither the Company nor any of its
Subsidiaries is in default under or with respect to any contract, agreement,
lease or other instrument to which the Company or such Subsidiary is a party and
which would reasonably be expected to cause a Material Adverse Change.  Neither
the Company nor any of its Subsidiaries has received any notice of default under
any contract, agreement, lease or other instrument to which the Company or its
Subsidiaries is a party which is continuing or which, if not cured, would
reasonably be expected to cause a Material Adverse Change.

        (b)    No Default has occurred and is continuing.

Section 4.16          Environmental Condition.  Except as disclosed on the
attached Schedule 4.16:

        (a)    The Company and its Subsidiaries (i) have obtained all material
Environmental Permits necessary for the ownership and operation of their
respective material Properties and the conduct of their respective businesses;
(ii) have been and are in compliance with all material terms and conditions of
such Environmental Permits and with all other material requirements of
applicable Environmental Laws; (iii) have not received notice of any material
violation or alleged violation of any Environmental Law or Environmental Permit
by the Company or any of its Subsidiaries; and (iv) are not subject to any
material actual or contingent Environmental Claim.

        (b)    (i) None of the present or previously owned or operated
Properties of the Company or of any of its present or former Subsidiaries,
wherever located, (A) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, the RCRA Corrective Action List, or their
state or local analogs, nor has the Company been otherwise notified of the
designation, listing or identification of any Property of the Company or any of
its present or former Subsidiaries as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, corrective action, or other response
activity under any Environmental Laws (except as such activities may be required
by permit conditions); (B) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Company or any of its present or former Subsidiaries,
wherever located; or (C) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third‑party site any condition that has resulted in or
would reasonably be expected to result in the need for Response that would cause
a Material Adverse Change and (ii) none of the Company or any of their present
or former Subsidiaries has generated or transported or has caused to be
generated or transported Hazardous Substances to any third party site which
would reasonably be expected to result in the need for Response that would cause
a Material Adverse Change.

Section 4.17          Title to Property, Etc.

        (a)    Each of the Company and its Subsidiaries has good and marketable
title in all its Property, except where the failure to have such good and
marketable title would not reasonably be expected to cause a Material Adverse
Change, and none of such Property is subject to any Lien, except Permitted
Liens.

        (b)    Schedule 4.17 sets forth (i) all the Mortgaged Vessels of the
Company and its Subsidiaries on the Closing Date and identifies the registered
owner, flag, official or patent number of each Mortgaged Vessel, as the case may
be, on the Closing Date and all of the Material Vessels on the Closing Date are
Mortgaged Vessels except for the GP 35, GP37, MV Shamal and MV Selatan, and (ii)
all real estate of the Company and its Subsidiaries subject to a Mortgage.

Section 4.18          Security Interests.  On the Closing Date, all governmental
actions and all other filings, recordings, registrations, third party consents,
and other actions which are necessary to create and perfect the Liens provided
for in the Security Documents will have been made, obtained, and taken in all
relevant jurisdictions, or satisfactory arrangements will have been made for all
governmental actions and all other filings, recordings, registrations, third
party consents, and other actions which are necessary to create and perfect the
Liens provided for in such Security Documents to be made, obtained, or taken in
all relevant jurisdictions.  Upon the filing of the Security Documents referred
to in this Section 4.18, on the Closing Date each of the Security Documents
creates, as security for the Obligations purported to be secured thereby, a
valid and enforceable perfected security interest in and Lien on all of the
Collateral subject thereto, to the extent perfection of a security interest or
Lien is governed by Article 9 of the UCC (as defined in the applicable Security
Documents), and subject to no other Liens (other than Permitted Prior Liens) in
favor of the Administrative Agent for the ratable benefit of the Administrative
Agent and the Lenders. No filings or recordings are required in order to perfect
the security interests created under any Security Document except for filings or
recordings required in connection with any such Security Document which shall
have been made upon or prior to (or are the subject of arrangements,
satisfactory to the Administrative Agent, for filing on or promptly after the
date of) the execution and delivery thereof.

Section 4.19          Subsidiaries; Corporate Structure.  The Subsidiaries of
the Company listed on Schedule 4.19 constitute all of the Subsidiaries of the
Company on the Closing Date.  Schedule 4.19 correctly lists the names,
ownership, jurisdictions of incorporation or formation of each of the Company's
Subsidiaries as of the Closing Date.

Section 4.20          Citizenship.  Each Loan Party which owns a Material Vessel
is qualified to own and operate such Material Vessel under the laws of the
jurisdiction in which any such Material Vessel is flagged.

Section 4.21          Labor Relations.  None of the Company nor its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Change.  There is (a) no unfair labor practice complaint
pending against the Company or any of its Subsidiaries or, to the knowledge of
any Responsible Officer, threatened against any of them, before the National
Labor Relations Board (or any successor United States federal agency that
administers the National Labor Relations Act), and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Company or any of its Subsidiaries or, to the knowledge of
any Responsible Officer, threatened against any of them, (b) no strike, labor
dispute, slowdown or stoppage pending against the Company or any of its
Subsidiaries or, to the knowledge of any Responsible Officer, threatened against
the Company or any of its Subsidiaries and (c) no union representation petition
existing with respect to the employees of the Company or any of its Subsidiaries
and no union organizing activities are taking place, except with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate, such as could not reasonably be expected to have a Material Adverse
Change. 

Section 4.22          Intellectual Property.  The Company and each of its
Subsidiaries has obtained all material patents, trademarks, service marks, trade
names, copyrights, licenses and other intellectual property rights, that are
necessary for the operation of their businesses taken as a whole as presently
conducted.

Section 4.23          Solvency

        (a)    Immediately after the consummation of the transactions to occur
on the Closing Date and after giving effect to the Borrowings contemplated under
this Agreement and the application of the proceeds thereof, (i) the fair value
of the assets of the Company and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, subordinated, contingent
or otherwise, of the Company and its Subsidiaries on a consolidated basis; (ii)
the present fair saleable value of the Property of the Company and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Company and its Subsidiaries on
a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Company
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

        (b)    The Company does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
on a consolidated basis, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing of and amounts of cash to be
received by it or any such Subsidiary and the timing of the amounts of cash to
be payable on or in respect of its Debt or the Debt of such Subsidiary.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as the Notes or any amount under any Credit Document shall remain
unpaid, any Lender shall have any Commitment hereunder, or there shall exist any
Letter of Credit Exposure, each Borrower agrees, unless the Majority Lenders
otherwise consent in writing, to comply with the following covenants.

Section 5.01          Compliance with Laws, Etc.  Each of the Company and its
Subsidiaries will comply with all Legal Requirements except where the failure to
so comply could not reasonably be expected to cause a Material Adverse Change. 
Without limiting the generality and coverage of the foregoing, each of the
Company and its Subsidiaries shall comply with all applicable Environmental
Laws, and all laws, regulations, or directives with respect to equal employment
opportunity and employee safety in all jurisdictions in which the Company and
its Subsidiaries do business including, if applicable, the ISM Code, except
where the failure to so comply could not reasonably be expected to cause a
Material Adverse Change.

Section 5.02          Maintenance of Insurance. 

        (a)    Generally.   The Company shall, and shall cause each of its
Subsidiaries to,

                (i)    at their own expense, maintain insurance with responsible
and reputable insurance companies or associations in such amounts and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar Properties in the same general areas in which the Company and
its Subsidiaries operate;

                (ii)    at their own expense, insure each Material Vessel and
keep her insured, or cause each Material Vessel to be insured, in lawful money
of the United States in the manner set forth herein; 

                (iii)    renew all such Insurance Policies as they expire and so
as to ensure that there is no gap in coverage, and shall provide evidence of
such renewal in writing to the Administrative Agent as and when each such
renewal is effected;

                (iv)    punctually pay all premiums, calls, contributions or
other sums payable in respect of such Insurance Policies and produce all
relevant receipts when so required by the Administrative Agent and all insurance
policies shall provide that there shall be no recourse against Administrative
Agent for unpaid premiums or calls;

                (v)    arrange for the execution of such guarantees as may from
time to time be required by any protection and indemnity (or its equivalent) or
war risks association; and

                (vi)    upon the written request of the Administrative Agent,
provided no such request shall be made more frequently than once per year,
deliver to the Administrative Agent copies of all cover notes, binders and
certificates of entry and all endorsements and riders supplemental thereto in
respect of insurance maintained under this Section 5.02.

        (b)    Administrative Agent as Additional Insured. 

                (i)    All insurance policies, binders and other interim
insurance contracts (except for workers' compensation, employees' liability and
Protection and Indemnity Risks policies) shall provide that the Administrative
Agent shall be an additional insured in connection with any liabilities arising
out of or resulting from the operations or the business of the Company or any of
its Subsidiaries, or a loss payee, as applicable, in respect of any Net Cash
Proceeds in excess of  $500,000.00, and shall provide for at least thirty days'
(or, in the case of war, seventy-two (72) hours') prior notice to be given to
the Administrative Agent by the underwriters or association in the event of
cancellation and at least ten days' prior notice with respect to any failure of
the applicable Loan Party to pay any premium or call which would suspend
coverage under the policy or the payment of a claim thereunder.  In addition,
all policies of insurance required under the terms hereof shall contain an
endorsement or agreement by the insurer that any loss shall be payable in
accordance with the terms of such policy notwithstanding any act of negligence
of the applicable Loan Party or any party holding under such Loan Party which
might otherwise result in a forfeiture of the insurance and the further
agreement of the insurer waiving all rights of setoff, counterclaim or
deductions against such Loan Party. 

                (ii)    In the event that any claim or Lien is asserted against
any Mortgaged Vessel for loss, damage or expense which is covered by insurance
hereunder, and it is necessary for any Loan Party to obtain a bond or supply
other security to prevent the arrest of such Mortgaged Vessel or to release the
Mortgaged Vessel from arrest on account of such claim or Lien, the
Administrative Agent may, in the sole discretion of the Administrative Agent,
and upon notice to the applicable Loan Party, assign to any Person executing a
surety or guaranty bond or other agreement to save or release any such Mortgaged
Vessel from such arrest, all right, title and interest of the Administrative
Agent and the other Lenders in and to said insurance covering said loss, damage
or expense, as collateral security to indemnify against liability under said
bond or other agreement.

                (iii)    The Administrative Agent shall give the Company's
independent maritime insurance broker notice of the occurrence of any Event of
Default (and subsequent notice of its cure or waiver, if applicable).

        (c)    Application of Payments under Insurance Policies. 

                (i)    Prior to the occurrence and continuance of an Event of
Default, all Insurance Policies or certificates of insurance shall provide that
all insurance payments in respect of any Casualty Event involving any Net Cash
Proceeds in excess of  $500,000.00 shall be paid to the Administrative Agent or,
upon the prior written consent of the Administrative Agent, the underwriter may
pay such amounts directly to the applicable Loan Party or such Person as may be
designated by the applicable Loan Party for the repair, salvage or other charges
relating to such Casualty Event.  Unless the Borrowers are required to make a
mandatory prepayment pursuant to Section 2.07(c), then the Administrative Agent
shall disburse the proceeds to the applicable Loan Party for the purpose of
repairing, replacing, and restoring the damaged collateral.

                (ii)    Notwithstanding anything to the contrary in the other
Credit Documents, all insurance payments in respect of any liability of the Loan
Parties to third Persons or damage to Property of third Persons by the Loan
Parties shall be paid by the underwriter of such insurance directly to the
Person to whom such liability is owed or directly to the Loan Parties to
reimburse it for any loss, damage or expense incurred by it in connection with
the event or condition giving rise to such liability. 

                (iii)    In the event of a Total Loss, a Material Partial Loss
or a Casualty Event occurring after the occurrence and during the continuance of
an Event of Default, all insurance payments therefor shall be paid to the
Administrative Agent. All insurance payments received by the Administrative
Agent as the result of a Total Loss, a Material Partial Loss or such Casualty
Event shall be applied by the Administrative Agent in the manner provided for in
Sections 2.07(c), or retain the proceeds and apply such proceeds as provided for
in Section 7.06 or disburse the proceeds to the applicable Loan Party for the
purpose of repairing, replacing, and restoring the damaged collateral, as
applicable.  If an Event of Default is not then continuing, then any excess
proceeds after making any required payments pursuant to Section 2.07(c) shall be
paid to the Company or any Loan Party as appropriate.  In the event that any
such proceeds are paid to any Loan Party in violation of the foregoing, such
Loan Party shall hold the proceeds in trust for the Administrative Agent,
segregate the proceeds from the other funds of such Loan Party, and promptly pay
the proceeds to the Administrative Agent with any necessary endorsement.  Upon
the request of the Administrative Agent, after the occurrence and during the
continuance of an Event of Default, the Loan Parties shall execute and deliver
to the Administrative Agent any additional assignments and other documents as
may be necessary or desirable to enable the Administrative Agent to directly
collect the proceeds.

        (d)    Hull and Machinery/Increased Value Insurance. With respect to
hull and machinery/increased value insurance, including War Risks, each Loan
Party owning the same shall insure each Mortgaged Vessel and keep her insured,
or cause each Mortgaged Vessel to be insured against loss, damage, fire and such
other perils as are customary in the industry, for an amount which is at least
equal to the agreed insured value of such Mortgaged Vessel.  In addition, the
Loan Parties shall, at their own expense, furnish to the Administrative Agent a
mortgagee's single interest policy (or in lieu of such mortgagee's interest
insurance the applicable Loan Party shall cause the hull and machinery/increased
value insurance to be endorsed to afford breach of warranty coverage for the
benefit of the Administrative Agent and the Lenders) providing coverage which,
when aggregated with the amount of such insurance coverage on the other
Mortgaged Vessels, shall be at least 140% of the aggregate Revolving
Commitments.  Such insurance shall cover marine and War Risk perils against
confiscation, expropriation, seizure and other war risks, on hull and machinery,
and shall be maintained in the broadest forms available (on reasonable
commercial terms as the applicable Loan Party shall see fit and reasonably
acceptable to the Administrative Agent) in the American and British insurance
markets or in such other major international markets acceptable to the
Administrative Agent.

        (e)    Operation of Mortgaged Vessels. 

                (i)    Each Mortgaged Vessel shall not operate in or proceed
into any area then excluded by trading warranties under its marine or war risk
policies (including protection and indemnity or its equivalent) without
satisfying the conditions of the relevant policies, evidence of which shall be
furnished to the Administrative Agent.

                (ii)    The Loan Parties shall not employ any Mortgaged Vessel
or suffer any Mortgaged Vessel to be employed otherwise than in conformity with
the terms of the instruments of Insurance Policies aforesaid relative to the
Mortgaged Vessel (including any warranties, express or implied, therein) without
first obtaining the consent to such employment of the insurers and complying
with such requirements as to extra premium or otherwise as the insurers may
prescribe.

                (iii)    To the extent any of the following could reasonably be
expected to cause a Material Adverse Change, the Loan Parties shall not commit
any act, nor voluntarily suffer nor permit any act to be done, whereby any
insurance required hereunder shall or may be suspended, impaired or defeated and
will not suffer nor permit any Mortgaged Vessel to engage in any voyage, nor to
engage in any employment not permitted under the policies of insurance in
effect, without first covering any Mortgaged Vessel with insurance satisfactory
in all respects, including the amount thereof, to the Administrative Agent for
the voyage or the employment.

        (f)    United States Operations.  At all times during which any
Mortgaged Vessel is operating within the jurisdiction of the United States of
America, the Loan Parties shall maintain:

                (i)    insurance or post bond or maintain approved evidence of
financial responsibility with respect to such Mortgaged Vessel to cover the
actual cost of removal of discharged oil for which the owner thereof may be held
strictly liable (or held liable due to negligence of such Loan Party or any
other Person) under the Clean Water Act of 1977, as amended, the Oil Pollution
Act of 1990, as amended, or the Outer Continental Shelf Lands Act, as amended,
or under any other federal, state or international law that, now or in the
future, may apply to such Mortgaged Vessel or to the owner thereof; and the
applicable Loan Party shall maintain insurance or post bond or maintain approved
evidence of financial responsibility covering similar pollution risks or
liabilities incident thereto under any law, regulation or judicial decision of
any foreign jurisdiction or jurisdictions or political subdivision thereof
applicable to the owner, such Mortgaged Vessel or its operations; and

                (ii)    such worker's compensation or longshoremen's and harbor
workers' insurance as shall be required by applicable law, including
endorsements for foreign and Outer Continental Shelf operations, borrowed
servant, voluntary compensation and in rem claims. 

Section 5.03          Preservation of Existence, Etc.  Except as permitted by
Section 6.03, each of the Company and each of its Subsidiaries will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties and where failure to qualify could reasonably
be expected to cause a Material Adverse Change.

Section 5.04          Payment of Taxes, Etc.  Each of the Company and each of
its Subsidiaries will pay and discharge before the same shall become delinquent,
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or Property that are material in amount, prior to the
date on which penalties attach thereto and (b) all lawful claims of Governmental
Authorities that are material in amount which, if unpaid, might by law become a
Lien upon its Property; provided, however, that the Company and its Subsidiaries
shall not be required to pay or discharge any such tax, assessment, charge,
levy, or claim which is being contested in good faith and by appropriate
proceedings, and with respect to which reserves, if required in conformity with
GAAP, have been provided.

Section 5.05          Reporting Requirements.  The Company will furnish to the
Administrative Agent for distribution to the Lenders (with sufficient copies for
each Lender to receive a copy from the Administrative Agent):

        (a)    Defaults.  As soon as possible and in any event within five
Business Days after the occurrence of a Default becomes known to a Responsible
Officer of a Borrower which is continuing on the date of such statement, a
statement of a Responsible Officer of such Borrower setting forth the details of
such Default and the actions which such Borrower has taken and proposes to take
with respect thereto;

        (b)    Quarterly Financials.  As soon as available and in any event not
later than 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, the unaudited consolidated balance sheet of the
Company, as of the end of such quarter and the consolidated statements of
operations, and cash flows of the Company for the periods then ended and for the
period commencing at the end of the previous year and ending with the end of
such fiscal quarter, all in reasonable detail and duly certified with respect to
such statements (subject to year-end audit adjustments) by an authorized
financial officer of the Company as having been prepared in accordance with
GAAP;

        (c)    Audited Annual Financials.  As soon as available and in any event
not later than 90 days after the end of each fiscal year of the Company, copies
of the annual audited financial statements for such year for the Company,
including therein the consolidated balance sheet of the Company as of the end of
such fiscal year and consolidated statements of operations, changes in
shareholders' equity and cash flows for such fiscal year, in each case certified
by independent certified public accountants of nationally recognized standing
together with a certificate of such accounting firm to the Administrative Agent
and the Lenders stating that, in the course of the regular audit of the business
of the Company, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default has occurred and is continuing, a statement
as to the nature thereof;

        (d)    Compliance Certificates.  (i) Within 60 days of each fiscal
quarter end of the Company for the first three fiscal quarters of each fiscal
year of the Company and (ii) within 90 days of each fiscal year end of the
Company, a Compliance Certificate for such fiscal quarter or fiscal year then
ended indicating compliance with Sections 6.13 through 6.18;

        (e)    Vessel Report; Material Subsidiaries.  On or before 30 days after
the end of each of fiscal quarter of each fiscal year of the Company, (i) a
report detailing the flag, the then current location of each of the Mortgaged
Vessels and other Material Vessels owned or leased by the Company and its
Subsidiaries, and the then current status (operating or stacked) of such vessel
and (ii) a list of each of the Material Subsidiaries and any Subsidiary of the
Company that will become a Material Subsidiary on or before the next report is
required to be delivered;

        (f)    Other Creditors.  The Company shall provide promptly and in any
event within five Business Days after the giving or receipt thereof, copies of
any material notices, information, and documents given or received by any Loan
Party pursuant to the terms of any indenture, loan agreement, credit agreement,
or similar agreement relating to Debt of $5,000,000.00 or more;

        (g)    Securities Law Filings.  Promptly and in any event within 15 days
after the sending or filing thereof, copies of all proxy material, reports and
other information which the Company or any of its Subsidiaries files with the
SEC;

        (h)    Termination Events.  As soon as possible and in any event (i)
within 30 days after the Company or any of its Subsidiaries knows or has reason
to know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10 days
after the Company or its Subsidiaries knows or has reason to know that any other
Termination Event with respect to any Plan has occurred, a statement of a senior
financial officer of the Company or such Subsidiary describing such Termination
Event and the action, if any, which the Company or such Subsidiary proposes to
take with respect thereto;

        (i)    Termination of Plans.  Promptly and in any event within ten
Business Days after receipt thereof by the Company or any member of the
Controlled Group from the PBGC, copies of each notice received by the Company or
any such member of the Controlled Group of the PBGC's intention to terminate any
Plan or to have a trustee appointed to administer any Plan;

        (j)    Other ERISA Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Company or any member of the
Controlled Group from a Multiemployer Plan sponsor, a copy of each notice
received by the Company or any member of the Controlled Group concerning the
imposition of withdrawal liability pursuant to Section 4202 of ERISA in an
amount that could reasonably be expected to cause a Material Adverse Change;

        (k)    Disputes, etc.  Prompt written notice of any claims, proceedings,
or disputes, or to the knowledge of the Company and its Subsidiaries threatened,
or affecting the Company or any of its Subsidiaries which, if adversely
determined, could reasonably be expected to cause a Material Adverse Change;

        (l)    Material Changes.  Prompt written notice of any condition or
event of which the Company or any of its Subsidiaries has knowledge, which
condition or event has resulted or may reasonably be expected to result in a
Material Adverse Change;

        (m)    Environmental Notices.  Promptly upon the receipt thereof by the
Company or any of its Subsidiaries, a copy of any form of notice, summons or
citation received from any Governmental Authority or any other third party,
concerning (i) violations or alleged violations of Environmental Laws, which
seeks to impose liability therefor in excess of $5,000,000.00, (ii) any action
or omission on the part of the Company or any of its Subsidiaries in connection
with Hazardous Waste or Hazardous Substances which could result in a liability
therefor in excess of $5,000,000.00, (iii) any notice of potential
responsibility under CERCLA or any analogous law  which could result in a
liability therefor in excess of $5,000,000.00, or (iv) concerning the filing of
a Lien other than a Permitted Lien upon, against or in connection with the
Company or any of its Subsidiaries, or any of their leased or owned Property
with a value of more than $5,000,000.00, wherever located;

        (n)    Insurance.  On or before April 15 of each year commencing April
15, 2004, the Company will deliver to the Administrative Agent a report prepared
by the Company's independent maritime insurance broker which report (i) lists
all insurance policies and programs then in effect with respect to the Mortgaged
Vessels, (ii) specifies for each such policy and program, (A) the amount
thereof, (B) the risks insured against thereby, (C) the name of the insurer and
each insured party thereunder and (D) the policy or other identification number
thereof, and (iii) certifies that all such policies and programs are (A) in full
force and effect, (B) are placed with such insurance companies, underwriters or
associations, in such amounts, against such risks, and in such form, as are
customarily issued against by Persons of similar size and established reputation
engaged in the same or similar businesses and similarly situated and as are
necessary or advisable for the protection of the Administrative Agent as
mortgagee, and (C) conform with the requirements of this Agreement and the
Security Documents; and

        (o)    Other Information.  Such other information respecting the
business or Properties, or the condition or operations, financial or otherwise,
of the Company and its Subsidiaries as the Administrative Agent or any Lender
may from time‑to‑time reasonably request.

Section 5.06          Maintenance of Property.  Each of the Company and its
Subsidiaries shall (a) maintain their material owned, leased, or operated
property, equipment, buildings and fixtures in substantially the same or better
condition and repair as the condition and repair as of December 31, 2003, normal
wear and tear excepted and (b) not knowingly or willfully permit the commission
of waste or other injury, or the release of Hazardous Substances on or about the
owned or operated property in violation of applicable Environmental Laws.

Section 5.07          Inspection.  From time-to-time upon reasonable notice and
during normal business hours, the Company and its Subsidiaries shall (a) permit
the Administrative Agent (at the request of any Lender) to examine and copy
their books and records, (b) permit the Administrative Agent and the Lenders to
visit and inspect their Properties, and (c) permit the Administrative Agent and
Lenders to discuss the business operations and Properties of the Company and its
Subsidiaries with their officers and directors.

Section 5.08          Use of Proceeds.  The Borrowers shall use the proceeds of
Advances for (i) the refinancing of Debt of the Company and its Subsidiaries
under the Existing Credit Agreement, (ii) Capital Expenditures, (iii) general
corporate purposes of the Company and its Subsidiaries, including, without
limitation, making Acquisitions permitted by Section 6.18 of this Agreement and
(iv) the payment of the GTM Settlement.  The Borrowers will not engage in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U).

Section 5.09          Nature of Business.  The Company shall, and shall cause
each of its Subsidiaries to, not engage in any business if, as a result, the
general nature of the business, taken on a consolidated basis, would then be
substantially changed from the general nature of the business engaged in by the
Company and its Subsidiaries on the Closing Date.

Section 5.10          Books and Records.  The Company will keep, and will cause
each of its Subsidiaries to keep, adequate records and books of account in which
complete entries will be made in accordance with GAAP (subject to year-end
adjustments), reflecting all financial transactions of such Person.  The Company
shall maintain or cause to be maintained a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in conformity with GAAP, and each of the financial
statements described herein shall be prepared from such system and records.

Section 5.11          New Subsidiaries. 

        (a)    As soon as possible and in any event no later than 30 days after
the end of each fiscal quarter in which any of the following events occur: (i)
the date of the creation of any new Material Domestic Subsidiary of the Company,
(ii) the date that any Subsidiary of the Company that was not a Material
Domestic Subsidiary becomes a Material Domestic Subsidiary, or (iii) the
purchase permitted by this Agreement by the Company or any of its Subsidiaries
of the capital stock of any Person, which purchase results in such Person
becoming a Material Domestic Subsidiary of the Company, the Company shall, in
each case, cause (A) such Material Domestic Subsidiary to execute and deliver to
the Administrative Agent (with sufficient originals for each applicable Lender)
any or all of the following documents requested by the Administrative Agent:  a
Guaranty to guaranty the Obligations and a Security Agreement, a Pledge
Agreement (if such new Subsidiary owns one or more Subsidiaries), one or more
Vessel Mortgages (if such new Subsidiary owns one or more Material Vessels), and
such other Security Documents as the Administrative Agent may reasonably
request, in each case to secure the Obligations together with evidence of
corporate authority to enter into such Guaranty, Security Agreement, Pledge
Agreement, Vessel Mortgages and other Security Documents as the Administrative
Agent may reasonably request and (B) the Company or its Subsidiary owning
capital stock or other equity interests of such new Subsidiary to execute a
Pledge Agreement pledging 100% of its interests in the capital stock or other
equity interests of such new Subsidiary to secure the Obligations and deliver
such evidence of corporate authority to enter into such Pledge Agreement as the
Administrative Agent may reasonably request, along with share certificates
pledged thereby and appropriately executed stock powers in blank.

        (b)    As soon as possible and in any event no later than 30 days after
the end of each fiscal quarter in which any of the following events occur: (i)
the date of the creation of any new Mexican Subsidiary that is a Material
Subsidiary or (ii) the purchase of a Person by a Mexican Subsidiary, which
purchase results in such Person becoming a Mexican Subsidiary that is a Material
Subsidiary, the Company shall, in each case, cause (A) such Mexican Subsidiary
to execute and deliver to the Administrative Agent (with sufficient originals
for each applicable Lender) any or all of the following documents requested by
the Administrative Agent or any Lender: a Guaranty to guaranty the Mexican
Subsidiaries' Obligations and Mexican Security Documents and one or more Vessel
Mortgages (if such new Subsidiary owns one or more Material Vessels), and such
other Security Documents and the Administrative Agent or any Lender may
reasonably request, in each case to secure the Mexican Subsidiaries' Obligations
together with evidence of corporate authority to enter into such Guaranty,
Mexican Security Document, and Vessel Mortgages and (B) the Company or its
Subsidiary owning capital stock or other equity interests of such new Subsidiary
to execute a Pledge Agreement pledging 100% of its interests in the capital
stock or other equity interests of such new Subsidiary to secure the Mexican
Subsidiaries' Obligations and 66% of its interests in such capital stock to
secure the Loan Parties' Obligations and such evidence of corporate authority to
enter into such Pledge Agreement as the Administrative Agent may reasonably
request, along with share certificates pledged thereby and appropriately
executed stock powers in blank.

Section 5.12          New Vessels.  Upon the acquisition by the Company or any
of its Subsidiaries of any Material Vessel, the Company will, or will cause the
Subsidiary which acquired such Material Vessel to, execute and deliver to
Administrative Agent for the ratable benefit of the Lenders (a) a Vessel
Mortgage granting a security interest in such Material Vessel to secure the
Obligations and (b) such evidence of corporate authority to enter into such
Vessel Mortgage as the Administrative Agent may reasonably request; provided,
however, that the Company and its Subsidiaries shall not be required to execute
and deliver a Vessel Mortgage covering any Material Vessel which is acquired or
to be acquired with MARAD Financing or subject to liens securing purchase money
debt or Capital Leases.

Section 5.13          Operation of Mortgaged Vessels.  The Company and each Loan
Party that owns or operates a Mortgaged Vessel shall:

        (a)    keep such Mortgaged Vessel in a good and sufficient state of
repair consistent with ownership and management practice employed by owners of
vessels of similar size and type and so as to (i) maintain the present class of
such Mortgaged Vessel at its current classification by any recognized rating
agency, free of recommendations affecting class and qualifications and change of
class, save those notified to the Administrative Agent in writing and (ii)
comply with all Legal Requirements from time to time applicable to such
Mortgaged Vessel and such Loan Party's operations except where such
non-compliance will not reasonably be expected to cause a Material Adverse
Change;

        (b)    with respect to such Mortgaged Vessel, (i) make or cause to be
made all repairs to or replacement of any damaged, worn or lost parts or
equipment such that the value of such Mortgaged Vessel will not be materially
impaired and (ii) except as otherwise contemplated by this Agreement, not remove
any material part of, or item of equipment owned by the Loan Parties installed
on, such Mortgaged Vessel unless (A) the part or item so removed is forthwith
replaced by a suitable part or item which is in the same condition as or better
condition than the part or item removed, is free from any Lien (other than
Permitted Liens) in favor of any Person other than the Administrative Agent and
becomes, upon installation on such Mortgaged Vessel the property of the Loan
Parties and subject to the security constituted by the Vessel Mortgage or the
Security Agreement or (B) the removal will not materially diminish the value,
safety or operating efficiency of such Mortgaged Vessel;

        (c)    submit such Mortgaged Vessel to such periodical or other surveys
as may be required for classification purposes and, upon the request of the
Administrative Agent supply to the Administrative Agent copies of all survey
reports and classification certificates issued in respect thereof;

        (d)    notify the Administrative Agent in writing of:

                (i)    any Casualty Event which results in Net Cash Proceeds in
excess of $500,000.00 with respect to any Mortgaged Vessel; and

                (ii)    any occurrence in respect of any Mortgaged Vessel that
is or is likely, by the passing of time or otherwise, to become a Material
Partial Loss or a Total Loss; and

                (iii)    any requirement or recommendation made by any insurer
or classification society or by any competent authority which is not complied
with within a reasonable time; and

                (iv)    any arrest of any Mortgaged Vessel or the exercise or
purported exercise of any Lien on any Mortgaged Vessel; and

                (v)    any intended deactivation or lay-up of any Mortgaged
Vessel;

        (e)    promptly pay and discharge all debts, damages and liabilities
whatsoever which have given or may give rise to maritime or possessory Liens
(other than Permitted Prior Liens) on or claims enforceable against such
Mortgaged Vessel and all tolls, dues, taxes, assessments, governmental charges,
fines and penalties that are material in amount and lawfully charged on or in
respect of each Mortgaged Vessel other than any of the foregoing being contested
in good faith and diligently by appropriate proceedings, and, in the event of
arrest of any Mortgaged Vessel pursuant to legal process, or in the event of her
detention in exercise or purported exercise of any such Lien or claim as
aforesaid, procure, if possible, the release of such Mortgaged Vessel from such
arrest or detention forthwith upon receiving notice thereof by providing bail or
otherwise as the circumstances may require;

        (f)    if the Person operating such Mortgaged Vessel is not a Loan
Party, promptly remit all earnings received by such Person from any Mortgaged
Vessel back to the appropriate Loan Party; and

        (g)    (i) comply with and satisfy all Legal Requirements of the
jurisdiction of such Mortgaged Vessel's home port, now or hereafter from time to
time in effect, in order that such Mortgaged Vessel shall continue to be
documented pursuant to the laws of the jurisdiction of its home port with such
endorsements as shall qualify such Mortgaged Vessel for participation in the
trades and services to which it may be dedicated from time to time or (ii) not
do or allow to be done anything whereby such documentation is or could
reasonably be expected  be forfeited.

Section 5.14          Appraisal Reports. 

        (a)    Within 45 days after each anniversary date of the Closing Date,
the Borrower shall deliver to the Administrative Agent and the Lenders a desktop
appraisal report setting forth the Orderly Liquidation Value of each of
Mortgaged Vessel as of the date appraised (each an "Appraisal Report") and
certifying the Collateral Coverage Amount. The cost of each such Appraisal
Report shall be paid by the Borrower.

        (b)    At any time the Administrative Agent, at the request of the
Lenders, may request that the Borrower deliver an additional Appraisal Report to
the Lenders. Upon receipt of such request by the Borrower, the Borrower shall
deliver such Appraisal Report to the Administrative Agent and the Lenders within
60 days after receipt of such request. Unless a Default is in existence at the
time of such request, the Lenders shall pay the costs of any subsequent
Appraisal Reports requested by the Administrative Agent under this Section
5.14(b) during such calendar year.

        (c)    Upon the sale of any Mortgaged Vessel permitted by Section 6.03,
if requested by the Majority Lenders, the Borrower shall deliver to the
Administrative Agent and the Lenders an additional Appraisal Report setting
forth the Orderly Liquidation Value of the Mortgaged Vessels.  If the most
recent Appraisal Report was dated more than 180 days before such sale, the cost
of such Appraisal Report shall be paid by the Borrower; otherwise the cost of
such Appraisal Report such be paid by the Lenders.

        (d)    Each Appraisal Report delivered under this Section 5.14 shall be
in form, scope and substance reasonably satisfactory to the Administrative
Agent.

Section 5.15          Further Assurances in General.  The Company shall, and
shall cause each of the Loan Parties to, protect and perfect the Liens
contemplated by the Security Documents.  The Company at its expense shall, and
shall cause each of the Loan Parties to, promptly execute and deliver all such
other and further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of the Company or any of its
Subsidiaries in the Credit Documents, including, without limitation, the
accomplishment of any condition precedent that may have been temporarily waived
by the Lenders prior to the Closing Date.

Section 5.16          Post-Closing Requirements. 

        (a)    Within 30 days following the Closing Date (or such later date as
is acceptable to the Administrative Agent, the Company shall deliver to the
Administrative Agent and the Lenders, in form and substance satisfactory to the
Administrative Agent and the Lenders, each of the following:

                (i)    the Mexican Pledge Agreements, together with stock
certificates, and any other documents, agreements or instruments necessary to
create an Acceptable Security Interest in such equity interests;

                (ii)    Mexican Security Agreements granting to the
Administrative Agent for the benefit of the Lenders a lien in accounts and
inventory with respect to the Mexican Subsidiaries to secure the Obligations, in
each case together with any other documents, agreements, or instruments
necessary to create an Acceptable Security Interest in such pledged collateral;

                (iii)    Pledge Agreements executed by the Company, Global
Industries International, L.L.C., Subtec Middle East Limited, Global Pipelines
PLUS, L.L.C., and Global Industries Offshore, L.L.C., pledging to the
Administrative Agent for the benefit of the Lenders to secure the Obligations,
66% of the equity interests of such Pledgors in Global Industries International,
LP, together with stock certificates, stock powers executed in blank, UCC-1
financing statements, and any other documents, agreements or instruments
necessary to create an Acceptable Security Interest in such equity interests
under the law of the Cayman Islands;

                (iv)    certificates from the appropriate Governmental Authority
certifying as to the good standing, existence and authority of each of the Loan
Parties that is a Foreign Subsidiary in all jurisdictions where reasonably
required by the Administrative Agent;

                (v)    with respect to each Loan Party that is a Foreign
Subsidiary, copies, certified as of the Closing Date by a Responsible Officer of
the appropriate Person of (A) the resolutions of the Board of Directors or its
equivalent of each Loan Party approving the Credit Documents to which it is a
party and the transactions contemplated thereby, (B) the organizational
documents of each Loan Party, and (C) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, the Notes, and the other Credit Documents;

                (vi)    with respect to each Loan Party that is a Foreign
Subsidiary, certificates of a Responsible Officer of each of the Loan Parties
certifying the names and true signatures of officers of the Loan Parties
authorized to sign this Agreement, the Notes, Notices of Borrowing and the other
Credit Documents to which such Loan Parties are a party;

                (vii)    favorable opinions from local counsel located in
Panama, the Cayman Islands, and Mexico, in form and substance reasonably
satisfactory to the Administrative Agent.

ARTICLE VI

NEGATIVE COVENANTS

So long as the Notes or any amount under any Credit Document shall remain
unpaid, any Lender shall have any Commitment, or there shall exist any Letter of
Credit Exposure, each Borrower agrees, unless the Majority Lenders otherwise
consent in writing, to comply with the following covenants.

Section 6.01          Liens, Etc.  Neither the Company nor any of its
Subsidiaries will create, assume, incur or suffer to exist, any Lien on or in
respect of any of its Property whether now owned or hereafter acquired, or
assign any right to receive income, except that the Company and its Subsidiaries
may create, incur, assume or suffer to exist the following which are permitted
liens ("Permitted Liens"):

        (a)    Liens securing the Obligations;

        (b)    Liens for taxes, assessments or governmental charges or levies on
Property of the Company and its Subsidiaries to the extent not required to be
paid pursuant to Sections 5.01 and 5.04;

        (c)    Liens set forth in the attached Schedule 6.01 securing Debt
described therein and refinancings of such Debt; provided that, the aggregate
principal amount of such Debt shall not be renewed, refinanced or extended if
the amount of such Debt so renewed, refinanced or extended is greater than the
outstanding amount of such Debt on the Closing Date;

        (d)    Liens imposed by law or contract, such as preferred maritime
Liens incurred in the ordinary course of business (including liens for wages,
tort, general average salvage, repair, supplies, towage, use of a drydock
facility or marine railway, or other necessaries supplied to a vessel),
carrier's, warehousemen's, mechanic's, materialmen's, repairmen's or other like
Liens arising in the ordinary course of business (whether or not statutory)
which are not overdue for a period of more than 30 days or which are being
contested in good faith and by appropriate proceedings, for which a reserve or
other appropriate provision, if any, as shall be required by GAAP, shall have
been made;

        (e)    deposits to secure the performance of bids, trade contracts,
leases, statutory obligations and other obligations of a like nature incurred in
the ordinary course of business in an aggregate amount outstanding at any time
not to exceed $7,500,000.00;

        (f)    easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, leases, subleases, licenses,
sublicenses, restrictions on the use of Property or minor imperfections in title
thereto which, individually and in the aggregate, could not reasonably be
expected to cause a Material Adverse Change, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
with the ordinary conduct of the business of the Company or any of its
Subsidiaries;

        (g)    Liens on Property of Persons which become Subsidiaries of the
Company after the Closing Date securing Debt permitted hereby; provided that,
(i) such Liens are in existence at the time the respective Persons become
Subsidiaries of the Company and were not created in anticipation thereof, (ii)
the Debt secured by such Liens (A) is secured only by such Property and not by
any other assets of the Subsidiary acquired, (B) is not increased in amount and
(C) the aggregate principal amount of the indebtedness secured by the Liens
permitted by this paragraph (g) shall not exceed $5,000,000.00 at any time,
(iii) the Company's Consolidated EBITDA is greater than $65,000,000.00 for the
four fiscal quarters most recently ended and (iv) the Leverage Ratio calculated
as of the most recent fiscal quarter for which financial statements are
available is less than 1.50 to 1.00;

        (h)    Liens arising in the ordinary course of business out of pledges
or deposits under workers' compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;

        (i)    purchase money Liens or purchase money security interests upon or
in any equipment acquired or held by the Company or any of its Subsidiaries in
the ordinary course of business prior to or at the time of the Company's or such
Subsidiary's acquisition of such equipment; provided that, (i) the Debt secured
by such Liens (A) was incurred solely for the purpose of financing the
acquisition of such equipment, and does not exceed the aggregate purchase price
of such equipment, (B) is secured only by such equipment and not by any other
assets of the Company and its Subsidiaries, (C) is not increased in amount, and
(D) the aggregate principal amount of the indebtedness secured by the Liens
permitted by this paragraph (i) shall not exceed $5,000,000.00 at any time, (ii)
the Company's Consolidated EBITDA is greater than $65,000,000.00 for the four
fiscal quarters most recently ended and (iii) the Leverage Ratio calculated as
of the most recent fiscal quarter for which financial statements are available
is less than 1.50 to 1.00.

        (j)    Liens securing any MARAD Financing; provided that each such Lien
encumbers only the property financed in connection with the creation of any such
Debt and any other MARAD Collateral; and

        (k)    Liens securing Capitalized Leases to the extent such Debt is
permitted under Section 6.02(h); provided that (i) each such Lien only encumbers
the property acquired in connection with the creation of such Capital Lease and
all proceeds therefrom and (ii) the fair market value of the collateral securing
any such Debt may exceed the outstanding principal amount of such Debt only to
the extent such excess is within customary commercial bank lending and
collateralization requirements.

Notwithstanding the foregoing, the Company shall not, nor shall it permit any of
its Subsidiaries to, create, assume, incur or suffer to exist, any Lien on or in
respect of (i) any assets relating to or arising from the Mortgaged Vessels
whether now owned or hereafter acquired, including, without limitation, any
accounts receivable, inventory, equipment, and general intangibles (each as
defined in Article 9 of the UCC) other than Liens in favor of the Administrative
Agent for the benefit of the Lenders, (ii) the Capital Stock of the Company or
any of its Subsidiaries, or (iii) GP 35, GP37, MV Shamal and MV Selatan, except
in each case, Permitted Liens under clauses (a), (b), (d), (f) and (h) above. 

Section 6.02          Debts, Guaranties and Other Obligations.  The Company will
not, and will not permit any of its Subsidiaries to, create, assume, suffer to
exist or in any manner become or be liable, in respect of any Debt except:

        (a)    Debt of the Company and its Subsidiaries under the Credit
Documents;

        (b)    intercompany Debt incurred in the ordinary course of business
owed (i) by any Wholly Owned Subsidiary of the Company to the Company or to any
other Wholly Owned Subsidiary of the Company, (ii) by the Company to any of its
Wholly Owned Subsidiaries, and (iii) by any Mexican Subsidiary to another
Mexican Subsidiary; provided that, all such intercompany Debt shall be
subordinated to the Obligations in accordance with the terms set forth in the
Guaranties;

        (c)    Debt secured by the Liens permitted under paragraphs (c), (g) and
(i) of Section 6.01;

        (d)    any MARAD Financing used to finance the acquisition,
construction, or improvement of the Company's or any of its Subsidiaries'
Vessels (including any rearrangements, extensions, or refinancing thereof) in an
aggregate principal amount outstanding at any time not to exceed $25,000,000.00
in addition to any other MARAD Financing permitted by clause (e) below; provided
that the Company and its Subsidiaries may not enter into additional MARAD
Financing described in this clause (d) (other than rearrangements, extensions,
or refinancings thereof) if a Default is continuing or entering into the
additional indebtedness would reasonably be expected to cause a Default;

        (e)    Debt listed on Schedule 6.02 and all extensions, amendments,
refinancings, and renewals thereof so long as none of the principal amount of
such Debt is increased;

        (f)    reimbursement obligations of the Company and its Subsidiaries in
respect of any surety bonds or letters of credit otherwise permitted under this
Agreement issued to secure payment of any insurance premiums, regulatory
obligations, or trust fund obligations for the Company or any of its
Subsidiaries;

        (g)    Unfunded Liabilities that would not reasonably be expected to
cause a Material Adverse Change;

        (h)    Capitalized Leases with an aggregate principal amount outstanding
at any time not to exceed $25,000,000.00;

        (i)    Permitted Bond Obligations;

        (j)    unsecured obligations other than Permitted Bond Obligations in
respect of  letters of credit, bonds and guaranties issued for the account of
the Company or any of its Subsidiaries to secure the Company's or any of its
Subsidiaries' performance obligations in the ordinary course of business with an
aggregate face amount outstanding at time not to exceed $150,000,000.00 or its
Equivalent Amount in another currency;

        (k)    nonspeculative Financial Contract Obligations entered into in the
ordinary course of business; and

        (l)    other unsecured Debt of the Company and its Subsidiaries with an
aggregate principal amount outstanding not to exceed $2,000,000.00.

Section 6.03          Merger or Consolidation; Asset Sales.  Neither the Company
nor any of its Subsidiaries will (a) merge or consolidate with or into any other
Person or (b) sell, lease, transfer, or otherwise dispose of any of its Property
(other than the sale of inventory in the ordinary course of business or the sale
of obsolete or worn-out property in the ordinary course of business) except that
so long as after giving effect thereto no Default or Event of Default shall
exist:

                (i)    any Loan Party may merge or consolidate with any
corporation, provided that such Loan Party shall be the continuing or surviving
entity, and provided that no Default occurs or would be caused by such merger or
consolidation;

                (ii)    any Loan Party (other than the Company) may merge or
consolidate with any other Loan Party, provided that no Loan Party's Obligations
under the Credit Documents shall decrease as a result of such merger or
consolidation;

                (iii)    the Company and its Subsidiaries may sell, lease,
transfer or otherwise dispose of any assets to third parties outside the
ordinary course of business; provided that, (A) the Net Cash Proceeds received
by the Company or such Subsidiary from all such sales in excess of $5,000,000.00
in any calendar year shall, within 90 days of the date received, be reinvested
or committed to be reinvested through executed construction contracts by the
Company or such Subsidiary in (1) replacement assets of comparable value and
utility or (2) improvements to existing assets of the Company or such
Subsidiary, (B) if no Event of Default has occurred and is continuing or would
result from such sale, the Loan Parties may sell, lease, transfer or otherwise
dispose of any Mortgaged Vessel or any of the GP 35, GP37, MV Shamal and MV
Selatan with Orderly Liquidation Value of up to an aggregate amount of
$10,000,000 during the term of this Agreement and (C) when taken together with
all other asset sales (other than sales, leases, transfers, or other
dispositions permitted by subsection (iv) below) permitted by this Section
during the fiscal year in which such Asset Sale occurs, the aggregate amount
thereof does not exceed 5% of the Company's tangible net assets (based on book
value) as set forth in the Company's most recent Form 10-K; and

                (iv)    the Company and its Subsidiaries may sell, discount or
factor foreign accounts receivable, at face value or at a discount not to exceed
3%, with an uncollected face amount outstanding at any time not to exceed
$20,000,000.00 for the four fiscal quarters most recently ended, without
recourse or representation or warranty other than customary representations and
warranties and recourse that would not prevent true sale treatment of such sale,
discount or factor under GAAP; provided that no Event of Default has occurred
and is continuing and that the Company is in compliance with Sections 6.13
through 6.17 both before and after giving effect to such transaction.

Section 6.04          Investments.  Neither the Company nor any of its
Subsidiaries will make or permit to exist any loans, advances or capital
contributions to, or make any investment in, or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person, except for:

        (a)    loans, advances, capital contributions or investments in any
Domestic Subsidiary and in any Foreign Subsidiary in existence on the Closing
Date;

        (b)    Liquid Investments;

        (c)    intercompany loans from the Company to or from any of its
Subsidiaries and intercompany loans between Subsidiaries;

        (d)    Acquisitions permitted under Section 6.18;

        (e)    loans or advances to third parties in an aggregate amount
outstanding at any time not to exceed $5,000,000.00 made in the ordinary course
of business; and

        (f)    investments in capital stock of publicly traded companies in an
aggregate amount not to exceed $2,500,000.00 at any time; provided that (i)
Liquidity is equal to or greater than $50,000,000.00 at the time of incurrence,
(ii) the Company's Consolidated EBITDA is greater than $65,000,000.00 for the
four fiscal quarters most recently ended and (iii) the Leverage Ratio calculated
as of the most recent fiscal quarter for which financial statements are
available is less than 1.50 to 1.00.

Section 6.05          Transactions With Affiliates.  Neither the Company nor any
of its Subsidiaries shall, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty or the rendering of any service) with any of their
Affiliates other than the Company or a Wholly Owned Subsidiary of the Company
unless such transaction or series of transactions is on terms no less favorable
to the Company or such Subsidiary than those that could be obtained in a
comparable arm's length transaction with a Person that is not an Affiliate.

Section 6.06          Compliance with ERISA.  Neither the Company nor any of its
Subsidiaries will (a) terminate, or permit any member of the Controlled Group to
terminate, any Plan so as to result in a Material Adverse Change or (b) permit
to exist any occurrence of any Reportable Event or any other event or condition,
which presents a material (in the reasonable opinion of the Majority Lenders)
risk of such a termination by the PBGC of any Plan.

Section 6.07          Restricted Payments.  Neither the Company nor any of its
Subsidiaries shall make any Restricted Payments (i) other than Restricted
Payments by Subsidiaries of the Company to the Company or another Subsidiary of
the Company and by the Company to any of its Subsidiaries and (ii) purchases by
the Company of its common stock in any event not to exceed in the aggregate
$25,000,000 provided that (A) Liquidity is equal to or greater than
$50,000,000.00 at the time of such purchase, (B) the company's Consolidated
EBITDA is greater than $65,000,000.00 for the four fiscal quarters most recently
ended and (C) the Leverage Ratio calculated as of the most recent fiscal quarter
for which financial statements are available is less than 1.50 to 1.00.

Section 6.08          Maintenance of Ownership of Subsidiaries.  Except as
permitted by Section 6.03, the Company will not, and will not permit any of its
Subsidiaries to, sell or otherwise dispose of any shares of capital stock of any
of the Company's Material Subsidiaries or permit any Subsidiary of the Company
to issue, sell or otherwise dispose of (other than to its parent) any shares of
its capital stock or the capital stock of any of the Company's Material
Subsidiaries.

Section 6.09          Agreements Restricting Liens and Distributions.  The
Company will not, nor will it permit any of its Subsidiaries to, enter into or
permit to exist any agreement (other than a Credit Document, any agreement
entered into in connection with MARAD Financing permitted hereunder) which (a)
except with respect to specific Property encumbered to secure payment of Debt
related to such Property, imposes restrictions greater than those under this
Agreement upon the creation or assumption of any Lien upon its Properties,
revenues or assets, whether now owned or hereafter acquired or (b) limits
Restricted Payments to or any advance by any of the Company's Subsidiaries to
the Company.

Section 6.10          Other Debt.

        (a)    The Company will not, and will not permit any Subsidiary to, make
any amendment or modification to the subordination provisions of any indenture,
note or other agreement evidencing or governing any Subordinated Debt. 

        (b)    If any Debt is required to be subordinated pursuant to Section
6.02(b) and is not evidenced by a promissory note, then the Company shall
procure that each such Subsidiary will enter into a written subordination
agreement on terms reasonably acceptable to the Administrative Agent.

Section 6.11          Limitation on Changes in Fiscal Periods.  The Company
shall not, nor shall it permit any of its Subsidiaries to, permit the fiscal
year of the Company or any of its Subsidiaries to end on a day other than
December 31 or change the Company's  method of determining fiscal quarters.

Section 6.12          Mortgaged Vessels.  The Company shall not, nor shall it
permit any of its Subsidiaries to,

        (a)    without the previous consent in writing of the Administrative
Agent, change the name of or make any modification to any Mortgaged Vessel which
would materially or adversely alter the structure, type or performance
characteristics of such Mortgaged Vessel or which would materially reduce the
value of such Mortgaged Vessel;

        (b)    employ any Mortgaged Vessel or allow her employment in any trade
or business which is unlawful under the laws of any relevant jurisdiction in
which it is located or subject or in carrying illicit or prohibited goods or in
any manner whatsoever which can reasonably be expected to render her liable to
destruction, seizure or confiscation; and in the event of hostilities in any
part of the world (whether war be declared or not) not employ any Mortgaged
Vessel or suffer her employment in carrying any contraband goods or to enter or
trade to any zone which is declared a war zone by any Government Authority or by
the insurers of such Mortgaged Vessel unless there shall have been effected by
the Loan Parties (at their expense) such special, additional or modified
insurance coverage as the Administrative Agent may reasonably require;

        (c)    if an Event of Default has occurred and is continuing, not
without the previous consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), undertake or commence upgrades or
improvements on any Mortgaged Vessel in an amount exceeding or likely to exceed
$500,000.00 (or the equivalent in any other currency) unless the Person to
provide such upgrades or improvements shall first have given to the
Administrative Agent a written waiver or subordination of its Liens or its
equivalent, such waiver or subordination to be in form and substance reasonably
satisfactory to the Administrative Agent;

        (d)    charter any Mortgaged Vessel to, or permit the Mortgaged Vessel
to serve under any contract with, a Person included within the definition of (i)
"national" of a "designated foreign country," or "specially designated national"
of a "designated foreign country," in the Foreign Assets Control Regulations or
the Cuban Assets Control Regulations of the United States Treasury Department,
31 C.F.R. Parts 500 and 515, in each case as amended, (ii) "Government of
Libya", "entity of the Government of Libya" or "Libyan entity" in the Libyan
Sanctions Regulations of the United States Treasury Department, 31 C.F.R. Part
550, as amended, or (iii) "Government of Iraq", "entity of the Government of
Iraq" or "Iraqi Government entity" in the Iraqi Sanctions Regulations, 56 Fed. 
Reg. 2112 (1991) to be codified at 31 C.F.R. Part 575, as amended, all within
the meaning of said Regulations or of any regulations, interpretations or
rulings issued thereunder, or engage in any transaction that violates any
provision of said Regulations or that violates any provision of the Iranian
Transactions Regulations, 31 C.F.R. Part 560, as amended, the Foreign Funds
Control Regulations, 31 C.F.R. Part 520, as amended, the Transaction Control
Regulations, 31 C.F.R. Part 505, as amended, the Haitian Transaction
Regulations, 31 C.F.R. Part 580, as amended, the Foreign Assets Control
Regulations, 31 C.F.R. Part 500, as amended, or Executive Orders 12810 and 12831
if such transaction or violation would (A) expose the Administrative Agent or
any Lender to any penalty, sanction or investigation or (B) jeopardize the Lien
created by the Vessel Mortgages or (C) might reasonably be expected to have a
material adverse effect on the Loan Parties or the operation of the Mortgaged
Vessels, or call at a Cuban port to load or discharge cargo or to effect repairs
on the Mortgaged Vessels;

        (e)    cause or permit any Mortgaged Vessel to be operated in any manner
contrary to law (except where the failure to operate in compliance with any law
would not have a material adverse effect on the Loan Parties, such Mortgaged
Vessel or the Lien created by the applicable Vessel Mortgage);

        (f)    abandon any Mortgaged Vessel in a port outside the United States
of America;

        (g)    engage in any unlawful trade or violate any law or carry any
cargo that shall expose any Mortgaged Vessel to forfeiture or capture;

        (h)    operate any Mortgaged Vessel in any jurisdiction or in any manner
which could cause the Lien created by the applicable Vessel Mortgage to be
rendered unenforceable or the Administrative Agent's foreclosure or enforcement
rights to be materially impaired or hindered; or

        (i)    change the flag of any Mortgaged Vessel without the prior written
consent of the Administrative Agent, such consent not to be unreasonably denied
or delayed.

Section 6.13          Leverage Ratio.  The Company will not permit its Leverage
Ratio at the end of any fiscal quarter to be greater than the levels indicated
below for the corresponding periods:

                        Period

Ratio

Closing Date through June 30, 2004

3.25 to 1.00

September 30, 2004 through December 31, 2004

2.25 to 1.00

March 31, 2005 and thereafter

1.50 to 1.00

Section 6.14          Minimum Net Worth.  The Company shall not permit
Consolidated Net Worth as of the last day of any fiscal quarter to be less than
(a) 90% of Consolidated Net Worth as of March 31, 2004 plus (b) 50% of its
Consolidated Net Income for each fiscal quarter beginning with the fiscal
quarter ending on June 30, 2004, during which Consolidated Net Income is
positive, but without reductions for any fiscal quarters during which
Consolidated Net Income is negative plus (c) 100% of the Net Cash Proceeds from
any Equity Issuance thereafter.

Section 6.15          Minimum Interest Coverage Ratio.  The Company will not
permit the Interest Coverage Ratio at the end of any fiscal quarter to be less
than the following ratios during the following periods:

                        Period

Ratio

Closing Date through June 30, 2004

1.50 to 1.00

September 30, 2004 and thereafter

3.00 to 1.00

Section 6.16          Minimum Consolidated EBITDA.  The Company will not permit
its Consolidated EBITDA to be less than the amount set forth below opposite such
period:

                        Period

Minimum Amount

Fiscal quarter ending March 31, 2004

$2,500,000.00

Two fiscal quarters ending June 30, 2004

$20,000,000.00

Three fiscal quarters ending September 30, 2004

$47,500,000.00

Four fiscal quarters ending December 31, 2004

$57,500,000.00

Four fiscal quarters ending March 31, 2005 and each four fiscal quarter period
thereafter

$65,000,000.00

Section 6.17          Capital Expenditures.  The Company will not permit its
consolidated Capital Expenditures, other than Capital Expenditures in connection
with Acquisitions permitted pursuant to Section 6.18 below, to exceed the
following amounts during the following fiscal quarters:

Fiscal Quarters Ending

Maximum Amount

June 30, 2004

50% of the Company's Consolidated EBITDA
for the fiscal quarter ended June 30, 2004

September 30, 2004

50% of the Company's Consolidated EBITDA for the two fiscal quarters ended
September 30, 2004

December 31, 2004

50% of the Company's Consolidated EBITDA for the three fiscal quarters ended
December 31, 2004

 

Four fiscal quarters ended March 31, 2005 and each four fiscal quarter period
ending thereafter

50% of the Company's Consolidated EBITDA
for the four fiscal quarters then ended

Section 6.18          Acquisitions.  For Acquisitions for which the aggregate
consideration is less than $15,000,000.00, the consent of the Lenders shall not
be required so long as (i) the acquisition target is in the same or similar line
of business as the Loan Parties; (ii) the Company or a Domestic Subsidiary is
the surviving entity holding one hundred percent (100%) of the ownership
interests in the Acquisition target; (iii) no Default or Event of Default shall
exist before or after any Acquisition; (iv) the terms of Section 5.11 are
satisfied; (v) the board of directors of the Acquisition target approves the
Acquisition; (vi) the aggregate cash consideration for all Acquisitions,
including the Acquisition in question, during the previous 12-month period is
less than $15,000,000.00; and (vii) after giving effect to any such Acquisition
on a pro forma basis, Liquidity is greater than or equal to $50,000,000.00.

Section 6.19          Collateral Coverage Test.  As of the last day of any
fiscal quarter, the Company will not permit the ratio of (a)(i)  the aggregate
Orderly Liquidation Value of all Mortgaged Vessels to (ii) the Revolving
Commitments is be less than 1.4 to 1.0, and (b)(i) the sum of (A) the aggregate
Orderly Liquidation Value of all Mortgaged Vessels and (B) the value of the
Collateral (other than the Mortgaged Vessels) as determined by the
Administrative Agent in accordance with Section 3.01(e) to (ii) the Revolving
Commitments to be less than 2.0 to 1.0.

ARTICLE VII

REMEDIES

Section 7.01          Events of Default.  The occurrence of any of the following
events shall constitute an "Event of Default" under any Credit Document:

        (a)     Payment.  A Borrower shall fail to pay any principal of any Note
(including, without limitation, any mandatory prepayment required by Section
2.07) when the same becomes due and payable, or any interest on the Notes or any
fee or other amount payable hereunder or under any other Credit Document within
three Business Days after the same becomes due and payable;

        (b)    Representation and Warranties.  Any representation or warranty
made or deemed to be made by a Borrower or any other Loan Party (or any of their
respective officers) in this Agreement, in any other Credit Document, or in any
certificate delivered in connection with this Agreement or any other Credit
Document shall prove to have been incorrect when made or deemed to be made;

        (c)    Covenant Breaches.  A Borrower or any other Loan Party shall (i)
fail to perform or observe any covenant contained in Sections 5.02, 5.05(a),
5.05(b), and Article VI of this Agreement or (ii) fail to perform or observe any
other term or covenant set forth in this Agreement or in any other Credit
Document which is not covered by clause (i) above or any other provision of this
Section 7.01 if such failure shall remain unremedied for 30days from the earlier
of written notice of such default to the Company from the Administrative Agent
or any Lender or the date of actual knowledge of such default by a Responsible
Officer of the Company or any of its Subsidiaries;

        (d)    Cross‑Default.  (i) The Company or any of its Subsidiaries shall
fail to pay any principal of or premium or interest on its Debt which is
outstanding in a principal amount of at least $5,000,000.00 (or the Equivalent
Amount of Debt denominated in a currency other than Dollars) when aggregated
with all such Debt of the Person so in default (but excluding Debt evidenced by
the Notes) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to Debt which is outstanding in a principal amount of at least $5,000,000.00 (or
the Equivalent Amount of Debt denominated in a currency other than Dollars) when
aggregated with all such Debt of the Person so in default (but excluding Debt
evidenced by the Notes), and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or (iii) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof;

        (e)    Insolvency.  The Company or any of its Material Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Company or any of  its Material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against the Company or any of  its Material Subsidiaries, either such
proceeding shall remain undismissed for a period of 60 days or any of the
actions sought in such proceeding shall occur; or the Company or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this paragraph(e);

        (f)    Judgments.  Any judgment, decree or order for the payment of
money (other than a settlement order or decree for the GTM Settlement) shall be
rendered against the Company or any of its Subsidiaries in an amount in excess
of $5,000,000.00 (or the Equivalent Amount of thereof if denominated in a
currency other than Dollars) if rendered solely against the Company or any of
its Subsidiaries, or for which the Company's or any such Subsidiary's allocated
portion of which exceeds $5,000,000.00 (or the Equivalent Amount thereof if
denominated in a currency other than Dollars) and either (i) such judgment,
decree or order remains unsatisfied and in effect for a period of 60 consecutive
days or more without being vacated, discharged, satisfied or stayed or bonded
pending appeal or (ii) enforcement proceedings shall have been commenced by any
creditor upon such judgment, decree or order;

        (g)    Termination Events.  Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Company by the Administrative Agent, (i) such Termination Event shall not
have been corrected and (ii) the then present value of such Plan's vested
benefits exceeds the then current value of assets accumulated in such Plan by an
amount that would reasonably be expected to cause or to have a Material Adverse
Change (or in the case of a Termination Event involving the withdrawal of a
"substantial employer" (as defined in Section 4001(a)(2) of ERISA), the
withdrawing employer's proportionate share of such excess shall exceed such
amount);

        (h)    Plan Withdrawals.  The Company or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount that could
reasonably be expected to cause or to have a Material Adverse Change;

        (i)    Guaranty.  (i) Any of the provisions in any of the Guaranties
requiring payment shall for any reason cease to be valid and binding on the
applicable Guarantor or (ii) any of the Guarantors shall so state in writing;

        (j)    Security Documents.  (i) The Administrative Agent and the Lenders
shall fail to have an Acceptable Security Interest in the Collateral or (ii) any
material provision of any Security Document shall for any reason cease to be
valid and binding on the Company or other Loan Parties executing such Security
Document, or any such Person shall so state in writing;

        (k)    Change in Control.  A Change in Control shall occur; or

        (l)    Financial Statements.  The audited consolidated balance sheet of
the Company and its consolidated Subsidiaries for the fiscal year ending
December 31, 2003 differs in any materially adverse respect as determined by the
Administrative Agent in its sole discretion from the draft of the consolidated
balance sheet of the Company and its consolidated Subsidiaries for the fiscal
year ending December 31, 2003 delivered to the Administrative Agent and the
Lenders pursuant to Section 3.01(d).

Section 7.02          Optional Acceleration of Maturity.  If any Event of
Default (other than an Event of Default pursuant to paragraph(e) of Section7.01)
shall have occurred and be continuing, then, and in any such event:

        (a)    the Administrative Agent (i) shall at the request of, or may with
the consent of, the Majority Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances and the obligation of such Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request of, or may with the consent
of, the Majority Lenders, by notice to the Company, declare the Notes, all
interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower;

        (b)    a Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash in
Dollars equal to the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid at such time; and

        (c)    the Administrative Agent and the Lenders may exercise all rights
and remedies available under the Security Documents and applicable law.

Section 7.03          Automatic Acceleration of Maturity.  If any Event of
Default pursuant to paragraph(e) of Section7.01 shall occur:

        (a)    the obligation of each Lender to make Advances and the obligation
of any Issuing Bank to issue Letters of Credit shall immediately and
automatically be terminated and the Notes, and all other amounts payable under
this Agreement shall immediately and automatically become and be due and payable
in full, without presentment, demand, protest or any notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrowers;

        (b)    a Borrower shall deposit, without demand, with the Administrative
Agent into the Cash Collateral Account an amount of cash in Dollars equal to the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid at such time; and

        (c)    the Administrative Agent and the Lenders may exercise all rights
and remedies available under the Security Documents and applicable law.

Section 7.04          Non-exclusivity of Remedies.  No remedy conferred upon the
Administrative Agent is intended to be exclusive of any other remedy, and each
remedy shall be cumulative of all other remedies existing by contract, at law,
in equity, by statute or otherwise.

Section 7.05          Right of Set‑off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent, if any, specified by Section 7.02 to authorize the
Administrative Agent upon the consent of the Majority Lenders to declare the
Notes and any other amount payable hereunder due and payable pursuant to the
provisions of Section 7.02 or the automatic acceleration of the Notes and all
amounts payable under this Agreement pursuant to Section 7.03, each Lender, for
the ratable benefit of all the Lenders,  is hereby authorized at any time and
from time‑to‑time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of a Borrower against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement, the
Notes, and the other Credit Documents, irrespective of whether or not such
Lender shall have made any demand under this Agreement, the Notes, or such other
Credit Documents, and although such obligations may be unmatured.  Each Lender
agrees to promptly notify the Company after any such set‑off and application
made by it, provided that the failure to give such notice shall not affect the
validity of such set‑off and application.  The rights of each Lender under this
Section are in addition to any other rights and remedies (including, without
limitation, other rights of set‑off) which such Lender may have.

Section 7.06          Application of Proceeds.  All proceeds received after or
held at the time of maturity of the Obligations, whether by acceleration or
otherwise shall be applied in the following order:

        (a)    First, to payment of the reasonable expenses, liabilities,
losses, costs, duties, fees, charges or other moneys whatsoever (together with
interest payable thereon) as may have been paid or incurred in, about or
incidental to any sale or other realization of Collateral, including reasonable
compensation to the Administrative Agent and its agents and counsel, and to the
ratable payment of any other unreimbursed reasonable expenses and indemnities
for which the Administrative Agent or any Lender is to be reimbursed pursuant to
this Agreement or any other Credit Document, in each case that are then due and
payable;

        (b)    Second, to the ratable payment of accrued but unpaid interest on
the Advances then due and payable under this Agreement;

        (c)    Third, to the ratable payment of accrued but unpaid commitment
fees then due and payable to the Lenders in respect of the Commitments under
this Agreement; and accrued but unpaid agent's fees than due and payable to the
Administrative Agent under this Agreement;

         (d)    Fourth, to the ratable payment of all outstanding secured
Obligations, including any secured Financial Contract Obligations of the Company
or any of its Subsidiaries owing to any Lender or any Affiliate of a Lender,
then due and payable;

         (e)    Fifth, to the ratable payment of all outstanding unsecured
Financial Contract Obligations of the Company or any of its Subsidiaries owing
to any Lender or any Affiliate of a Lender then due and payable; and

        (f)    Sixth, any excess after payment in full of all Obligations shall
be paid to the Company or any Loan Party as appropriate or to such other Person
who may be lawfully entitled to receive such excess.

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING BANK

Section 8.01          Appointment; Nature of Relationship.  CLNY is hereby
appointed by the Lenders as the Administrative Agent hereunder and under each
other Credit Document (other than the Vessel Mortgage), and to act as the
security trustee under the Vessel Mortgage, and each of the Lenders irrevocably
authorizes the Administrative Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Credit Documents.  CLNY is hereby appointed by the Lenders an Issuing Bank
hereunder and under each other Credit Document, and each of the Lenders
irrevocably authorizes any Issuing Bank to act with the rights and duties
expressly set forth herein and in the other Credit Document regarding the
Issuing Banks.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article VIII. 
Notwithstanding the use of the defined term "Agent," it is expressly understood
and agreed that the Administrative Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Credit
Document and that the Administrative Agent is merely acting as the
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Credit Documents.  In its capacity as the
Lenders' contractual representative, the Administrative Agent (a) does not
hereby assume any fiduciary duties to any of the Lenders, (b) is a
"representative" of the Lenders within the meaning of Section 9-105 of the
Uniform Commercial Code as adopted in the State of New York and (c) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Credit Documents.  Each of
the Lenders hereby agrees to assert no claim against the Administrative Agent on
any agency theory or any other theory of liability for breach of fiduciary duty,
all of which claims each Lender hereby waives.

Section 8.02          Powers.  The Administrative Agent and any Issuing Bank
shall have and may exercise such powers under the Credit Documents as are
specifically delegated to the Administrative Agent and the Issuing Banks,
respectively, by the terms of each thereof, together with such powers as are
reasonably incidental thereto.  Neither the Administrative Agent nor any Issuing
Bank shall have any implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Credit Documents to be taken by the Administrative Agent or the Issuing
Banks, as applicable.

Section 8.03          General Immunity.  None of the Administrative Agent, any
Issuing Bank or any of their respective directors, officers, agents or employees
shall be liable to the Borrowers or any Lender for any action taken or omitted
to be taken by it or them hereunder or under any other Credit Document or in
connection herewith or therewith except for its or their own gross negligence or
willful misconduct.

Section 8.04          No Responsibility for Loans, Recitals, etc.  None of  the
Administrative Agent, any Issuing Bank or any of their respective directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (a) any statement, warranty or representation
made in connection with any Credit Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements of any obligor
under any Credit Document, including, without limitation, any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article III, except receipt of items required to be
delivered to the Administrative Agent; (d) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Credit Document or any other
instrument or writing furnished in connection therewith; or (e) the value,
sufficiency, creation, perfection or priority of any interest in any collateral
security.  The Administrative Agent agrees to provide to the Lenders copies of
all information it receives from the Company under Section 5.05 that is not
otherwise delivered by the Company to the Lenders.  Neither the Administrative
Agent nor any Issuing Bank shall, however, have any duty to disclose to the
Lenders information that is not required to be furnished by the Company or any
of its Subsidiaries to the Administrative Agent or such Issuing Bank at such
time, but is voluntarily furnished by the Company or any of its Subsidiaries to
the Administrative Agent or such Issuing Bank (either in its capacity as
Administrative Agent or Issuing Bank, as applicable, or in its individual
capacity).

Section 8.05          Action on Instructions of Lenders.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Credit Document in accordance with written
instructions signed by the Majority Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all holders of Notes.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Credit Document unless it shall be requested in writing to do so by the
Majority Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Credit Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

Section 8.06          Employment of Agents and Counsel.  The Administrative
Agent and any Issuing Bank may execute any of their respective duties as
Administrative Agent and Issuing Bank hereunder and under any other Credit
Document by or through employees, agents, and attorneys‑in‑fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of the Administrative Agent
or attorneys‑in‑fact selected by it with reasonable care.  The Administrative
Agent and the Issuing Banks shall be entitled to advice of their respective
counsels concerning all matters pertaining to the agency hereby created and its
duties hereunder and under any other Credit Document.

Section 8.07          Reliance on Documents; Counsel.  The Administrative Agent
and the Issuing Banks shall be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by Administrative Agent, which counsel may be employees of
Administrative Agent.

Section 8.08          Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Administrative Agent and any Issuing Bank ratably in
proportion to their respective Pro Rata Shares (i) for any amounts not
reimbursed by the Borrowers for which the Administrative Agent or such Issuing
Bank, as applicable, is entitled to reimbursement by the Borrowers under the
Credit Documents, (ii) for any amounts not reimbursed by the Borrowers for any
other expenses incurred by the Administrative Agent or such Issuing Bank on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Credit Documents, and (iii) for any
amounts not reimbursed by the Borrowers for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent or any Issuing Bank in
any way relating to or arising out of the Credit Documents or any other document
delivered in connection therewith or the transactions contemplated thereby, or
the enforcement of any of the terms thereof or of any such other documents,
provided that no Lender shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the Administrative
Agent or such Issuing Bank.  The indemnification rights in favor of the
Administrative Agent and the Issuing Bank shall extend only to costs and
expenses incurred in such capacities and shall not include any costs and
expenses incurred in either's capacity as a Lender.  The obligations of the
Lenders under this Section 8.08 shall survive payment of the Obligations and
termination of this Agreement.

Section 8.09          Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or an Event
of Default hereunder unless the Administrative Agent have received written
notice from a Lender or a Borrower referring to this Agreement describing such
Default or of an Event of Default.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.

Section 8.10          Rights as a Lender.  In the event that either the
Administrative Agent or any Issuing Bank is a Lender, the Administrative Agent
and such Issuing Bank shall have the same rights and powers hereunder and under
any other Credit Document as any Lender and may exercise the same as though it
were not the Administrative Agent or Issuing Bank, as applicable, and the term
"Lender" or "Lenders" shall, at any time when the Administrative Agent or such
Issuing Bank is a Lender, unless the context otherwise indicates, include
Administrative Agent or such Issuing Bank, as applicable, in its individual
capacity.  The Administrative Agent and such Issuing Bank may accept deposits
from, lend money to, and generally engage in any kind of trust, debt, equity or
other transaction, in addition to those contemplated by this Agreement or any
other Credit Document, with the Company or any of its Subsidiaries in which the
Company or such Subsidiary is not restricted hereby from engaging with any other
Person.  The Administrative Agent, in its individual capacity, is not obligated
to remain a Lender.

Section 8.11          Lender Credit Decision.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, any
Issuing Bank or any other Lender and based on the financial statements prepared
by the Company and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Credit Documents.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Issuing Bank or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Credit
Documents.

Section 8.12          Successor Administrative Agent and Issuing Bank.  The
Administrative Agent and each Issuing Bank may resign at any time by giving
prior written notice thereof to the Lenders and the Company, such resignation to
be effective upon the appointment of a successor Administrative Agent or
successor Issuing Bank, as applicable, or, if no successor Administrative Agent
or successor Issuing Bank, as applicable, has been appointed, 45 days after the
retiring Administrative Agent gives notice of its intention to resign.  Upon any
such resignation, the Majority Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent or a
successor Issuing Bank, as applicable.  If no successor Administrative Agent or
successor Issuing Bank, as applicable, shall have been so appointed by the
Majority Lenders within thirty days after the resigning Administrative Agent's
or resigning Issuing Bank's giving notice of its intention to resign, then the
resigning Administrative Agent or resigning Issuing Bank, as applicable, may
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent or successor Issuing Bank, as applicable.  If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrowers shall make all payments in respect of the Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent or successor Issuing Bank, as
applicable, shall be deemed to be appointed hereunder until such successor
Administrative Agent or successor Issuing Bank, as applicable, has accepted the
appointment.  Any such successor Administrative Agent or successor Issuing Bank
shall be a commercial bank having capital and retained earnings of at least
$100,000,000.00.  Upon the acceptance of any appointment as Administrative Agent
or Issuing Bank, as applicable, hereunder by a successor Administrative Agent or
successor Issuing Bank, such successor Administrative Agent or successor Issuing
Bank shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent or Issuing Bank. 
Upon the effectiveness of the resignation of an Administrative Agent or Issuing
Bank, the resigning Administrative Agent or resigning Issuing Bank shall be
discharged from its duties and obligations hereunder and under the Credit
Documents.  After the effectiveness of the resignation of an Administrative
Agent or Issuing Bank, the provisions of this Article VIII shall continue in
effect for the benefit of Administrative Agent or Issuing Bank in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or Issuing Bank hereunder and under the other Credit
Documents.

Section 8.13          Other Titles.  Neither the Arranger nor the Book Runner as
listed on the cover page to this Agreement shall have any rights, obligations,
or duties in such capacities under this Agreement and the other Credit
Documents.

Section 8.14          Collateral Matters.

        (a)    The Administrative Agent is authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time, to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Documents.  The Administrative Agent is further authorized on behalf of the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time, to take any action in exigent circumstances as may
be reasonably necessary to preserve any rights or privileges of the Lenders
under the Credit Documents or applicable Legal Requirements.

        (b)    Each of the Lenders irrevocably authorize the Administrative
Agent to release any Lien granted to or held by the Administrative Agent upon
any Collateral (i) upon termination of the Revolving Commitments and payment in
full of all outstanding Advances and all other Obligations payable under this
Agreement and under any other Credit Document; (ii) constituting property sold
or to be sold or disposed of as part of or in connection with any disposition
permitted under this Agreement or the other Credit Documents; (iii) constituting
property in which any Loan Party owned no interest at the time the Lien was
granted or at any time thereafter; (iv) constituting property leased to any Loan
Party under a lease which has expired or has been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by such Loan Party to be, renewed or extended; (v) if approved,
authorized or ratified in writing by the Majority Lenders or all the Lenders, as
the case may be, as required by Section 10.01; or (vi) as otherwise permitted by
this Agreement.  Upon the request of the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent's authority to release
particular types or items of Collateral pursuant to this Section 8.14.

        (c)    Each Loan Party hereby irrevocably appoints the Administrative
Agent as such Loan Party's attorney-in-fact, with full authority to, after the
occurrence of an Event of Default, act for such Loan Party and in the name of
such Loan Party to, in the Administrative Agent's discretion upon the occurrence
and during the continuance of an Event of Default, file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of such Loan Party where permitted by law,
to receive, endorse, and collect any drafts or other instruments, documents, and
chattel paper which are part of the Collateral, and to ask, demand, collect, sue
for, recover, compromise, receive, and give acquittance and receipts for moneys
due and to become due under or in respect of any of the Collateral and to file
any claims or take any action or institute any proceedings which the
Administrative Agent may reasonably deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral.  The power of
attorney granted hereby is coupled with an interest and is irrevocable.

        (d)    If any Loan Party fails to perform any covenant contained in this
Agreement or the other Security Documents, the Administrative Agent may itself
perform, or cause performance of, such covenant, and such Loan Party shall pay
for the expenses of the Administrative Agent incurred in connection therewith in
accordance with Section 10.04.

        (e)    The powers conferred on the Administrative Agent under this
Agreement and the other Security Documents are solely to protect its interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the reasonable care of any Collateral in its possession and
the accounting for monies or other property actually received by it hereunder,
the Administrative Agent shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.  The Administrative Agent shall be
deemed to have exercised reasonable care as to the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, provided that the Administrative Agent shall have no responsibility
for taking any necessary steps to preserve rights against any parties with
respect to any Collateral.

ARTICLE IX

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 9.01          Successors and Assigns.  The terms and provisions of the
Credit Documents shall be binding upon and inure to the benefit of the Borrowers
and the Lenders and their respective successors and assigns, except that (a) a
Borrower shall not have the right to assign its rights or obligations under the
Credit Documents and (b) any assignment by any Lender must be made in compliance
with Section 9.03.  Notwithstanding clause (b) of this Section, any Lender may
at any time, without the consent of the Borrowers or the Administrative Agent,
assign all or any portion of its rights under this Agreement and its Notes to a
Federal Reserve Bank; provided, however, that no such assignment to a Federal
Reserve Bank shall release the transferor Lender from its obligations
hereunder.  The Administrative Agent may treat the payee of any Note as the
owner thereof for all purposes hereof unless and until such payee complies with
Section 9.03 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Administrative
Agent.  Any assignee or transferee of a Note agrees by acceptance thereof to be
bound by all the terms and provisions of the Credit Documents.  Any request,
authority, or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of any Note, shall be conclusive
and binding on any subsequent holder, transferee, or assignee of such Note or of
any Note or Notes issued in exchange therefor.

Section 9.02          Participations.

        (a)    Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities excluding entities classified by SIC code
1389 ("Participants") participating interests in any Advances owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Credit Documents.  In the event of any such
sale by a Lender of participating interests to a Participant, such Lender's
obligations under the Credit Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Credit Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under the Credit Documents.

        (b)    Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification, or
waiver of any provision of the Credit Documents other than any amendment,
modification, or waiver which effects any of the amendments, modifications or
waivers referenced in clauses (a) through (h) of Section 10.01.

        (c)    Benefit of Setoff.  Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 7.05 in respect
of its participating interest in amounts owing under the Credit Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Credit Documents; provided, that each Lender shall
retain the right of setoff provided in Section 7.05 with respect to the amount
of participating interests sold to each Participant; and provided further that
such right of setoff shall not be exercisable until five Business Days after the
date upon which the Company receives written notice of the fact that such
Participant is a Participant (it being understood that neither the
Administrative Agent, the Lender granting such participation nor the Participant
shall be obligated to give such notice).  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 7.05, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared as if each
Participant were a Lender.

Section 9.03          Assignments.

        (a)    Permitted Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to one or
more banks or other entities ("Purchasers") all or any part of its rights and
obligations under the Credit Documents; provided, however, that in the case of
an assignment to an entity which is not a Lender or an Affiliate of a Lender,
such assignment shall be in a minimum amount of the lesser of (i) $5,000,000.00
and (ii) all of such Lender's Commitments and Advances of the Class being
assigned.  A Lender making an assignment shall also assign or cause such
Lender's affiliate, if any, who is a Swingline Bank to assign a portion of such
Swingline Bank's Swingline Advances to the assignee or an appropriate affiliate
of the assignee equal to the same portion of the Revolving Commitments and
Revolving Advances sold to such Assignee.  No Swingline Bank may assign any
portion of its Swingline Advances unless it or its affiliate which has a
Revolving Commitment assigns the same portion of such Lender's Revolving
Commitments and Revolving Advances to the Person or an affiliate of the Person
purchasing the assignment from such Swingline Bank.  Such assignment shall be
made pursuant to an Assignment and Acceptance substantially in the form of
Exhibit A or in such other form as may be agreed to by the parties thereto
("Assignment and Acceptance").  The consent of the Administrative Agent and, so
long as no Default is continuing, the Company shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender
or an Affiliate thereof.  Such consent shall not be unreasonably withheld.

        (b)    Effect; Effective Date.  Upon (a) delivery to the Administrative
Agent of a notice of assignment, substantially in the form attached as Exhibit I
to the Assignment and Acceptance (a "Notice of Assignment"), together with any
consents required by Section 9.03(a) and (b) payment of a $3,500.00 fee to the
Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment. 
On and after the effective date of such assignment, (i) such Purchaser shall for
all purposes be a Lender party to this Agreement and any other Credit Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Credit Documents, to the same extent as if it were an original
party hereto, and (ii) the transferor Lender shall be released with respect to
the percentage of the Commitments and Advances assigned to such Purchaser
without any further consent or action by the Borrowers, the Lenders, or the
Administrative Agent.  Upon the consummation of any assignment to a Purchaser
pursuant to this Section 9.03(b), the transferor Lender, the Administrative
Agent, and the Borrowers shall make appropriate arrangements so that replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their Commitments, as adjusted pursuant to such assignment.

Section 9.04          Dissemination of Information.  Each Borrower authorizes
each Lender to disclose to any Participant or Purchaser or any other Person
acquiring an interest in the Credit Documents by operation of law (each a
"Transferee") and any prospective Transferee any and all information in such
Lender's possession concerning the creditworthiness of the Company and its
Subsidiaries.

Section 9.05          Tax Treatment.  If any interest in any Credit Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 2.11.

ARTICLE X

MISCELLANEOUS

Section 10.01      Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrowers therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Borrowers,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders and the Borrowers, do any of the following:  (a) except as provided in
Section 2.01(c) increase the Commitments of the Lenders, (b) reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or under any other Credit Document, (c) postpone any date fixed for
any scheduled payment or prepayment of principal of, or interest on, the Notes
or any fees or other amounts payable hereunder, (d) change the number of Lenders
which shall be required for the Lenders or any of them to take any action
hereunder or under any other Credit Document, (e) amend Section 2.12 or this
Section10.01, (f) release any Guarantor from its obligations under its Guaranty,
(g) release all or any substantial portion of the Collateral, or (h) amend the
definition of "Majority Lenders"; and provided, further, that (i) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Issuing Bank, as applicable, in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent or the Issuing Bank, as applicable, under this Agreement or any other
Credit Document and (iii) no waiver of any of the conditions specified in
Article III shall be effective against any Lender not executing such waiver.

Section 10.02      Notices, Etc.  All notices and other communications shall be
in writing (including telecopy or telex) and mailed, telecopied, telexed, hand
delivered or delivered by a nationally recognized overnight courier, if to the
Company or any other Borrower, at its address as set forth on Schedule1; if to
any Lender, at its specified Applicable Lending Office specified opposite its
name on Schedule1; if to the Administrative Agent or the Issuing Banks, at their
respective addresses for notices set forth in Schedule 1; and if a Notice of
Borrowing or a Notice of Conversion or Continuation to the Administrative Agent
at the specified Applicable Lending Office of Administrative Agent and, if
different, the specified Applicable Lending Office for Administrative Agent
specified opposite its name on Schedule1 or, as to each party, at such other
address or teletransmission number as shall be designated by such party in a
written notice to the other parties.  All such notices and communications shall,
when mailed, telecopied, telexed or hand delivered or delivered by overnight
courier be effective:  upon receipt, if mailed, when telecopy transmission is
completed, when confirmed by telex answer-back or when delivered, respectively,
except that notices and communications to the Administrative Agent and any
Issuing Bank pursuant to Article II or VIII shall not be effective until
received by the Administrative Agent and any Issuing Bank, as applicable.

Section 10.03      No Waiver; Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies provided in
this Agreement are cumulative and not exclusive of any remedies provided by law.

Section 10.04      Costs and Expenses.  The Borrowers agree to pay on demand (a)
all reasonable out-of-pocket costs and expenses of the Administrative Agent and
each Issuing Bank and reasonable fees and out-of-pocket expenses of outside
counsel for the Administrative Agent and such Issuing Bank, in connection with
the preparation, execution, delivery, administration, modification and amendment
of this Agreement, the Notes and the other Credit Documents, (b) all reasonable
out-of-pocket costs and expenses of the Administrative Agent and each Issuing
Bank and reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent and such Issuing Bank in connection with advising the
Administrative Agent and such Issuing Bank with respect to their respective
rights and responsibilities under this Agreement, and (c) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, each Issuing Bank
and each Lender and reasonable fees and out-of-pocket expenses of outside
counsel for the Administrative Agent, each Issuing Bank and each Lender in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other Credit Documents.

Section 10.05      Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrowers, the Administrative Agent and the
Issuing Banks, and when the Administrative Agent shall have, as to each Lender,
either received a counterpart hereof executed by such Lender or been notified by
such Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that a Borrower
shall not have the right to assign its rights or delegate its duties under this
Agreement or any interest in this Agreement without the prior written consent of
each Lender.

Section 10.06      Indemnification.  Each Borrower shall indemnify the
Administrative Agent, the Issuing Banks, the Arranger, the Lenders and each
affiliate thereof and their respective directors, officers, employees and agents
from, and discharge, release, and hold each of them harmless against, any and
all losses, liabilities, claims or damages to which any of them may become
subject, insofar as such losses, liabilities, claims or damages arise out of or
result from (i)any actual or proposed use by the Company or any Affiliate of the
Company of the proceeds of any Advance, (ii) any breach by a Borrower of any
provision of this Agreement or any other Credit Document, (iii) any
investigation, litigation or other proceeding (including any threatened
investigation or proceeding) relating to the foregoing, or (iv) any
Environmental Claim or requirement of Environmental Laws concerning or relating
to the present or previously owned or operated Properties, or the operations or
business, of the Company or any of its Subsidiaries, and each Borrower shall
reimburse the Administrative Agent, the Issuing Banks, the Arranger, and each
Lender, and each Affiliate thereof and their respective directors, officers,
employees and agents, upon demand for any reasonable out-of-pocket expenses
(including legal fees) incurred in connection with any such investigation,
litigation or other proceeding; and expressly including any such losses,
liabilities, claims, damages, or expenses incurred by reason of the Person being
indemnified's own negligence, but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence, bad
faith or willful misconduct of the person to be indemnified, or in the case of
clause (iv) above, caused by the affirmative act of the Administrative Agent,
the Issuing Banks, the Arranger or such Lender.

Section 10.07      Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

Section 10.08      Survival of Representations, Etc.  All representations and
warranties contained in this Agreement or made in writing by or on behalf of a
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender's right to rely on such representations and
warranties.  All obligations of the Borrowers provided for in Sections 2.08,
2.09, 2.11(c), and 10.06 shall survive any termination of this Agreement and
repayment in full of the Obligations.

Section 10.09      Severability.  In case one or more provisions of this
Agreement or the other Credit Documents  shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.

Section 10.10      Usury Not Intended.  It is the intent of the Borrowers and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable laws of the State of New York and the United States of
America from time‑to‑time in effect.  In furtherance thereof, the Lenders and
the Borrowers stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Credit Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes hereof "interest" shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts taken, reserved, charged, received
or paid on the Advances, include amounts which by applicable law are deemed
interest which would exceed the Maximum Rate, then such excess shall be deemed
to be a mistake and each Lender receiving same shall credit the same on the
principal of its Notes (or if such Notes shall have been paid in full, refund
said excess to the Borrower).  In the event that the maturity of the Notes are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Notes (or, if the applicable Notes shall
have been paid in full, refunded to the applicable Borrower of such interest). 
In determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Borrowers and the Lenders shall to
the maximum extent permitted under applicable law amortize, prorate, allocate
and spread in equal parts during the period of the full stated term of the Notes
all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations.  The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

Section 10.11      Judgment Currency.  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from a Borrower hereunder in
the currency expressed to be payable herein (the "specified currency") into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent's main New York office on the Business Day preceding that on which final,
non‑appealable judgment is given.  The obligations of a Borrower in respect of
any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.12, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrowers.

Section 10.12      Forbearance Agreements.  The Administrative Agent and the
Lenders acknowledge that it is customary practice in certain areas where the
Company and its Subsidiaries conduct business for customers of offshore
construction companies such as the Company and its Subsidiaries to require
forbearance agreements from such contractor's secured creditors.  The Lenders
authorize and direct the Administrative Agent to execute and deliver such
forbearance agreements in cases deemed appropriate by the Administrative Agent
in its sole discretion containing such terms as are reasonably acceptable to the
Administrative Agent.

Section 10.13      Governing Law.  This Agreement and each of the other Credit
Documents (except as otherwise expressly set forth therein) shall be governed by
and interpreted in accordance with the law of the state of New York.

Section 10.14      Consent to Jurisdiction; Process Agent.

        (a)    Each Borrower hereby irrevocably submits to the non-exclusive
jurisdiction of any United States Federal or New York state court sitting in New
York City in any action or proceeding arising out of or relating to any Credit
Documents and such Borrower hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in any such court and
irrevocably waives any objection it may now or hereafter have as to the venue of
any such suit, action or proceeding brought in such court or that such court is
an inconvenient forum.  Any judicial proceeding by a Borrower against the
Administrative Agent, the Issuing Banks or any Lender or any Affiliate of the
Administrative Agent, the Issuing Banks or any Lender or by the Administrative
Agent, the Issuing Banks or any Lender or any Affiliate of the Administrative
Agent, the Issuing Banks or any Lender against a Borrower involving, directly or
indirectly, any matter in any way arising out of, related to, or connected with
any Credit Document shall be brought only in a court in New York.

        (b)    The Mexican Borrower hereby irrevocably appoints CT Corporation
System (the "Process Agent"), with an office on the date hereof at 1633
Broadway, New York, New York 10019, as its agent to receive on behalf of it and
its Properties service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding.  Such service may
be made by mailing by certified mail a copy of such process to the Mexican
Borrower in care of the Process Agent at the Process Agent's above address, with
a copy to the Mexican Borrower at its address specified herein, and the Mexican
Borrower hereby irrevocably authorizes and directs the Process Agent to accept
such service on its behalf.  As an alternative method of service, the Mexican
Borrower also irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing by certified mail of copies of such
process to it at its address specified herein.  The Mexican Borrower agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 10.15      Waiver of Jury.  The Borrowers, each Issuing Bank, the
Lenders and the Administrative Agent hereby irrevocably waive any and all right
to trial by jury in respect of any legal proceeding, directly or indirectly,
(whether sounding in tort, contract or otherwise) arising out of or relating to
this Agreement, any other Credit Document, any of the transactions contemplated
hereby, or the relationship established hereunder.


EXECUTED as of the 9th day of March, 2004.

BORROWERS:

GLOBAL INDUSTRIES, LTD.

By:___________________________________

    Peter S. Atkinson                                               

    President                                                           

GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.

By:_________________________________________ 

    Peter S. Atkinson                                                       

    Attorney-in-Fact/ Apoderado                                         


ADMINISTRATIVE AGENT:

CREDIT LYONNAIS NEW YORK BRANCH,

as Administrative Agent

By:_________________________________________

Mr. Philippe Soustra

Executive Vice President                                 
                                                                       
                       

ISSUING BANK

CREDIT LYONNAIS NEW YORK BRANCH

By:_________________________________________

Mr. Philippe Soustra

Executive Vice President                                 
                                                                       
                       

 

BANKS:

CREDIT LYONNAIS NEW YORK BRANCH

 

By:_________________________________________

Mr. Philippe Soustra

Executive Vice President                                 
                                                                       
                       

                                                                       

                                                                       

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

        This Assignment Agreement (this 'Assignment Agreement') between
________________ (the 'Assignor') and _____________________ (the 'Assignee) is
dated as of _________.  The parties hereto agree as follows:

        1.                  PRELIMINARY STATEMENT.  The Assignor is a party to a
Credit Agreement (which, as it may be amended, supplemented, modified, renewed,
or extended from time to time, is herein called the 'Credit Agreement')
described in Item 1 of Schedule 1 attached hereto.  Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

        2.                  ASSIGNMENT AND ASSUMPTION.  The Assignor hereby
sells and assigns to the Assignee, and the Assignee hereby purchases and assumes
from the Assignor, an interest in and to the Assignor's rights and obligations
under the Credit Agreement such that after giving effect to such assignment the
Assignee shall have purchased pursuant to this Assignment Agreement the
percentage interests specified in Item 3 of Schedule 1 of all outstanding rights
and obligations under the Credit Agreement relating to the Advances, the Letters
of Credit, and the other Credit Documents.  The amounts of the Advances
purchased by the Assignee hereunder are set forth in Item 3 of Schedule 1.

        3.                  EFFECTIVE DATE.  The effective date of this
Assignment Agreement (the 'Effective Date) shall be the later of the date
specified in Item 4 of Schedule 1 or two Business Days (or such shorter period
agreed to by the Administrative Agent) after a Notice of Assignment
substantially in the form of Exhibit I attached hereto has been delivered to the
Administrative Agent.  Such Notice of Assignment must include any consents
required to be delivered to the Administrative Agent pursuant to Section 9.03(a)
of the Credit Agreement.  In no event will this Assignment Agreement become
effective if the payments required to be made by the Assignee to the Assignor on
the Effective Date under Section 4 hereof are not made on the proposed Effective
Date.  The Assignor will notify the Assignee of the proposed Effective Date no
later than the Business Day prior to the proposed Effective Date.  As of the
Effective Date, (a) the Assignee shall have the rights and obligations of a
Lender under the Credit Documents with respect to the rights and obligations
assigned to the Assignee hereunder, and (b) the Assignor shall relinquish its
rights and be released from its corresponding obligations under the Credit
Documents with respect to the rights and obligations assigned to the Assignee
hereunder.

        4.                  PAYMENT OBLIGATIONS.  On and after the Effective
Date, the Assignee shall be entitled to receive from the Administrative Agent
all payments of principal, interest, and fees with respect to the interest
assigned hereby.  The Assignee shall advance funds directly to the
Administrative Agent with respect to all Advances purchased by the Assignee
hereunder and reimbursement payments made on or after the Effective Date with
respect to the interests assigned hereby.  In consideration for the sale and
assignment of Advances hereunder, (i) on the last day of the Interest Period
therefor, (ii) on such earlier date agreed to by the Assignor and the Assignee,
or (iii) on the date on which any such outstanding Advance either becomes due
(by acceleration or otherwise) or is prepaid (the date as described in the
foregoing clauses (i), (ii), or (iii) being hereinafter referred to as the
'Payment Date), the Assignee shall pay the Assignor an amount equal to the
principal amount of the portion of such Advances assigned to the Assignee which
is outstanding on the Payment Date.  If the Assignor and the Assignee agree that
the Payment Date for such Advances shall be the Effective Date, they shall agree
to the interest rate applicable to the portion of such Advances assigned
hereunder for the period from the Effective Date to the end of the existing
Interest Period applicable to such Advances (the 'Agreed Interest Rate) and any
interest received by the Assignee in excess of the Agreed Interest Rate shall be
remitted to the Assignor.  In the event interest for the period from the
Effective Date to but not including the Payment Date is not paid by the
appropriate Borrower with respect to any Advance sold by the Assignor to the
Assignee hereunder, the Assignee shall pay to the Assignor interest for such
period on the portion of such Advance sold by the Assignor to the Assignee
hereunder at the applicable rate provided by the Credit Agreement.  In the event
a prepayment of any Advance which is existing on the Payment Date and assigned
by the Assignor to the Assignee hereunder occurs after the Payment Date but
before the end of the Interest Period applicable to such Advance, the Assignee
shall remit to the Assignor the excess of the amount paid under Section 2.06 of
the Credit Agreement with respect to the portion of such Advance assigned to the
Assignee hereunder over the amount which would have been paid if such amount
paid under Section 2.06 of the Credit Agreement was calculated based on the
Agreed Interest Rate.  The Assignee will also promptly remit to the Assignor (x)
any principal payments received from the Administrative Agent with respect to
any Advance prior to the Payment Date and (y) any amounts of interest on
Advances and fees received from the Administrative Agent which relate to the
portion of the Advances assigned to the Assignee hereunder for periods prior to
the Payment Date and not previously paid by the Assignee to the Assignor.  In
the event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

        5.                  REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE
ASSIGNOR'S LIABILITY.  The Assignor represents and warrants that it is the legal
and beneficial owner of the interests being assigned by it hereunder and that
such interest is free and clear of any adverse claim created by the Assignor. 
It is understood and agreed that the assignment and assumption hereunder are
made without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for (a) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectibility of any Credit Document, (b) any
representation, warranty, or statement made in or in connection with any of the
Credit Documents, (c) the financial condition or creditworthiness of any
Borrower or any Guarantor, (d) the performance of or compliance with any of the
terms or provisions of any of the Credit Documents, (e) inspecting any of the
Property, books, or records of any Borrower or any Guarantor, (f) the validity,
enforceability, perfection, priority, condition, value, or sufficiency of any
collateral securing or purporting to secure the Advances or the Letters of
Credit, or (g) any mistake, error of judgment, or action taken or omitted to be
taken in connection with the Advances, the Letters of Credit, or the Credit
Documents.

        6.                  REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (a)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (b) agrees that
it will, independently and without reliance upon the Administrative Agent, the
Arranger, the Assignor, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, (c)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (d) agrees that it will perform in
accordance with their terms all of the obligations which the terms of the Credit
Documents require it to perform as a Lender, (e) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, and (f) confirms that none of the funds, monies, assets, or other
consideration being used to make the purchase and assumption hereunder are 'plan
assets' as defined under ERISA and that its rights, benefits, and interests in
and under the Credit Documents will not be 'plan assets' under ERISA.

        7.                  INDEMNITY.  The Assignee agrees to indemnify and
hold the Assignor harmless against any and all losses, costs, and expenses
(including, without limitation, reasonable attorneys' fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignees non‑performance of the obligations assumed under this Assignment
Agreement.  The obligations of the Assignee under this Section 7 shall survive
the payment of all amounts hereunder and the termination of this Agreement.

        8.                  SUBSEQUENT ASSIGNMENTS.  After the Effective Date,
the Assignee shall have the right pursuant to and in accordance with Section
9.03 of the Credit Agreement to assign the rights which are assigned to the
Assignee hereunder to any entity or person; provided, that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Documents or any law, rule, regulation, order, writ, judgment,
injunction, or decree and that any consent required under the terms of the
Credit Documents has been obtained, and (b) unless the prior written consent of
the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 6, and 7 hereof.

        9.                  ENTIRE AGREEMENT.  This Assignment Agreement and the
attached Notice of Assignment embody the entire agreement and understanding
between the parties hereto and supersede all prior agreements and understandings
between the parties hereto relating to the subject matter hereof.

        10.              GOVERNING LAW.  THIS ASSIGNMENT AGREEMENT SHALL BE
GOVERNED BY THE INTERNAL LAWS, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS, OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

        11.              NOTICES.  Notices shall be given under this Assignment
Agreement in the manner set forth in the Credit Agreement.  For the purpose
hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth in the attachment to Schedule 1.

        IN WITNESS WHEREOF, the parties hereto have executed this Assignment
Agreement by their duly authorized officers as of the date first above written.

> > > > > > > > ASSIGNOR:
> > > > > > > > 
> > > > > > > > By:                                                                        
> > > > > > > > 
> > > > > > > > Name:                                                                   
> > > > > > > > 
> > > > > > > > Title:                                                                      
> > > > > > > > 
> > > > > > > > ASSIGNEE:
> > > > > > > > 
> > > > > > > > By:                                                                        
> > > > > > > > 
> > > > > > > > Name:                                                                   
> > > > > > > > 
> > > > > > > > Title:                                                                      

EXHIBIT I
TO ASSIGNMENT AGREEMENT

NOTICE OF ASSIGNMENT

                                                                                                                      
Date:  __________

To:       Global Industries, Ltd.

> >                                                
> > 
> >                                                
> > 
> > Attn:                                        
> > 
> > Credit Lyonnais New York Branch
> > 
> > 1301 Avenue of the Americas
> > 
> > New York, New York 10019

From:  ______________________ (the 'Assignor')

______________________ (the 'Assignee)

        1.                  We refer to the Credit Agreement (the 'Credit
Agreement') described in Item 1 of Schedule 1 attached hereto.  Capitalized
terms used herein and not otherwise defined herein or in such consent shall have
the meanings attributed to them in the Credit Agreement.

        2.                  This Notice of Assignment (this 'Notice) is given
and delivered to the Company and the Administrative Agent pursuant to Section
9.03(b) of the Credit Agreement.

        3.                  The Assignor and the Assignee have entered into an
Assignment Agreement, dated as of __________ (the 'Assignment'), pursuant to
which, among other things, the Assignor has sold, assigned, delegated, and
transferred to the Assignee, and the Assignee has purchased, accepted, and
assumed from the Assignor the percentage interests specified in Item 3 of
Schedule 1 of all outstandings, rights, and obligations under the Credit
Agreement relating to the facilities listed in Item 3 of Schedule 1.  The
effective date of the Assignment (the 'Effective Date) shall be the later of the
date specified in Item 4 of Schedule 1 or two Business Days (or such shorter
period as agreed to by the Administrative Agent) after this Notice and any
consents and fees required by Sections 9.03(a) and 9.03(b) of the Credit
Agreement have been delivered to the Administrative Agent; provided that the
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

        4.                  The Assignor and the Assignee hereby give to the
Company and the Administrative Agent notice of the assignment and delegation
referred to herein.  The Assignor will confer with the Administrative Agent
before the date specified in Item 4 of Schedule 1 to determine if the Assignment
Agreement will become effective on such date pursuant to Section 3 hereof and
will confer with the Administrative Agent to determine the Effective Date
pursuant to Section 3 hereof if it occurs thereafter.  The Assignor shall notify
the Administrative Agent if the Assignment does not become effective on any
proposed Effective Date as a result of the failure to satisfy the conditions
precedent agreed to by the Assignor and the Assignee.  At the request of the
Administrative Agent, the Assignor will give the Administrative Agent written
confirmation of the satisfaction of the conditions precedent.

        5.                  The Assignor and the Assignee request and direct
that the Administrative Agent prepare and cause the Borrower to execute and
deliver new Notes or, as appropriate, replacement Notes, to the Assignor and the
Assignee.  Each of the Assignor and, if applicable, the Assignee agrees to
deliver to the Administrative Agent the original Notes received by it from the
Borrower upon its receipt of new Notes in the appropriate amount.

        6.                  The Assignee advises the Agent that notice and
payment instructions are set forth in the attachment to Schedule 1.

        7.                  Each party consenting to the Assignment in the space
indicated below hereby releases the Assignor from any obligations to it which
have been assigned to the Assignee.  The Assignee hereby represents and warrants
that none of the funds, monies, assets, or other consideration being used to
make the purchase pursuant to the Assignment are 'plan assets' as defined under
ERISA and that its rights, benefits, and interests in and under the Credit
Documents will not be 'plan assets' under ERISA.

        8.                  The Assignee authorizes the Administrative Agent to
act as its agent under the Credit Documents in accordance with the terms
thereof.  The Assignee acknowledges that the Administrative Agent has no duty to
supply information with respect to the Borrower or the Credit Documents to the
Assignee until the Assignee becomes a party to the Credit Agreement.

ASSIGNOR:                                                               
ASSIGNEE:

By:                                                      
                       
By:                                                                  

Name:                                                                         
Name:                                                             

Title:                                                    
                       
Title:                                                                

 

ACKNOWLEDGED AND CONSENTED TO        ACKNOWLEDGED AND CONSENTED TO

BY CREDIT LYONNAIS NEW YORK                  BY GLOBAL INDUSTRIES, LTD.

BRANCH, as Administrative Agent

By:                                                                           
By:                                                                     

Name:                                                                      
Name:                                                                

Title:                                                                         
Title:                                                                   

 

 

EXHIBIT B

COMPLIANCE CERTIFICATE

        This certificate dated as of _______________ for the fiscal quarter
ending ___________, ____ is prepared pursuant to Section 5.05(d) of the Credit
Agreement dated as of March 9, 2004 (as it may be amended in accordance with its
terms, the 'Credit Agreement') among Global Industries, Ltd., a Louisiana
corporation (the 'Company'), the Mexican Borrower, the Lenders listed therein,
and Credit Lyonnais New York Branch, as Administrative Agent for the Lenders. 
Unless otherwise defined in this certificate, capitalized terms used herein that
are defined in the Credit Agreement shall have the meanings set forth in the
Credit Agreement.

        The Company hereby certifies (a) that no Default has occurred or is
continuing, (b) that all of the representations and warranties made by the
Borrowers in the Credit Agreement (other than those made as of a specific date)
are true and correct as if made on this date, and (c) that as of the last day of
the fiscal quarter ending immediately preceding the date of this Certificate the
following amounts and calculations were true and correct:

1.         Section 6.13.  Leverage Ratio.

Maximum Permitted:

For fiscal quarters ending March 31, 2004 and June 30, 2004

            3.25 to 1.00

For fiscal quarters ending September 30, 2004 and December 31, 2004

            2.25 to 1.00

For fiscal quarter ending March 31, 2005 and each fiscal quarter ending
thereafter

            1.50 to 1.00

(a)    all Consolidated Debt of the Company and its Subsidiaries

        $                 

(b)    MARAD Financing, surety bonds, Performance Letters of Credit or
Documentary Letters of Credit

        $                 

(c)    Consolidated Net Income of the Company and its Subsidiaries for the
four-fiscal quarter period then ended

        $                 

(d)    to the extent deducted in determining Consolidated Net Income, (i)
Consolidated Interest Expense, (ii) foreign, federal, state, and local taxes on
Net Income net of credits, (iii) depreciation expense, (iv) amortization
expense, (v) non-operating, non-cash charges, (vi) fees and expenses incurred in
connection with the Credit Agreement, (vii) losses in the equity of the
Company's former unconsolidated subsidiary, CCC Fabricaciones y Construcciones
S.A. de C.V., and (viii) up to $40,000,000 of costs and expenses incurred by the
Company in connection with the GTM settlement

        $                 

(e)    to the extent included in determining Consolidated Net Income,
extraordinary non-operating gains, non-cash charges related to the impairment of
assets and other gains in connection with the sale or disposal of assets, each
net of related income taxes, all determined in accordance with GAAP

        $                 

(f)     [(a) - (b)] divided by [(c) + (d) - (e)]

        _____ to 1.00

2.         Section 6.14.   Net Worth.

Consolidated Net Worth as of the last day of the fiscal quarter then ended

       $                          

Minimum Permitted:

(a)    Beginning requirement:

[90% of Consolidated Net Worth as of March 31, 2004]

(b)    50% of its Consolidated Net Income for each fiscal quarter beginning with
the fiscal quarter ending on June 30, 2004, during which Consolidated Net Income
is positive, but without reductions for any fiscal quarters during which
Consolidated Net Income is negative

       $                          

(c)    100% of the Net Cash Proceeds from any Equity Issuance on and after March
31, 2004

       $                          

(d)    [(a) + (b) + (c)]

       $                          

3         Section 6.15.   Minimum Interest Coverage Ratio.

Maximum Permitted:

For fiscal quarters ending March 31, 2004 and June 30, 2004

             1.50 to 1.00

For fiscal quarter ending September 30, 2004 and each fiscal quarter ending
thereafter

             3.00 to 1.00

(a)    Consolidated EBITDA
[1(c) + 1(d) - 1(e)]


        $                 

(b)    Consolidated Interest Expense for such Period

        $                 

(c)    (a) divided by (b)

        _____ to 1.00

4.        Section 6.16. Minimum Consolidated EBITDA

Minimum Permitted:

Fiscal quarter ended March 31, 2004

$2,500,000

Two fiscal quarters ended June 30, 2004

$20,000,000

Three fiscal quarters ended September 30, 2004

$47,500,000

Four fiscal quarters ended December 31, 2004

$57,500,000

Four fiscal quarters ended March 31, 2005 and each four fiscal quarter periods
thereafter

$65,000,000

Consolidated EBITDA
[1(c) + 1(d) - 1(e)]


$_________

5.         Section 6.17. Capital Expenditures.

Maximum Amounts:

Fiscal Quarters Ending

Maximum Amount

June 30, 2004

50% of Consolidated EBITDA for fiscal quarter ended June 30, 2004



September 30, 2004

50% of Consolidated EBITDA for the two fiscal quarters ended September 30, 2004



December 31, 2004

50% of Consolidated EBITDA for the three fiscal quarters ended December 31, 2004



Four fiscal quarters ended March 31, 2005 and each four fiscal quarter periods
thereafter

50% of Consolidated EBITDA for the four fiscal quarters then ended

(a)    50% of Consolidated EBITDA for relevant period

                          $                   

(b)    Capital Expendiures for relevant period

                          $                   




Executed this _____ day of __________, ____.

> > > > > > GLOBAL INDUSTRIES, LTD.
> > > > > > 
> > > > > > By:                                                                                          
> > > > > > 
> > > > > > Name:                                                                                     
> > > > > > 
> > > > > > Title:                                                                                        

 




EXHIBIT C

FORM OF GUARANTY

        This Guaranty dated as of [____________, _____] ('Guaranty') is among
the entities named on the signature pages hereto  (each a 'Guarantor' and
collectively, the 'Guarantors'), in favor of Credit Lyonnais New York Branch, as
administrative agent ('Secured Party') for the Credit Parties (as defined
below).

INTRODUCTION

        A.        Global Industries, Ltd., a Louisiana corporation (the 'Parent
Borrower'), and Global Offshore Mexico, S. de R.L. de C.V., a Mexican sociedad
de responsabilidad limitada de capital variable (the 'Mexican Borrower' and,
together with the Parent Borrower, the 'Borrowers'), have entered into a Credit
Agreement dated as of March 9, 2004 (as amended, modified, supplemented or
restated from time to time, the 'Credit Agreement, ' the defined terms of which
are used in this Guaranty unless otherwise defined herein) together with the
lenders party thereto (the 'Lenders'), and Credit Lyonnais New York Branch, as
administrative agent ('Administrative Agent') for the Lenders, providing for the
making of Advances by the Lenders and the Swingline Bank, and the issuance of
Letters of Credit by the Issuing Bank.

        B.         The Parent Borrower may from time to time enter into one or
more Rate Hedging Agreements with a Lender or an affiliate of a Lender (any such
Lender or affiliate party to a Rate Hedging Agreement being referred to herein
as a 'Swap Counterparty,' and together with the Secured Party, the Lenders, the
Administrative Agent, the Issuing Bank, and the Swingline Bank, collectively
referred to herein as the 'Credit Parties').

        C.        [The Parent Borrower is the principal financing entity for all
capital requirements of its Subsidiaries, and from time to time the Parent
Borrower has made capital contributions and advances to its Subsidiaries,
including the Guarantors.  Each of the Guarantors is a wholly owned direct or
indirect subsidiary of the Parent Borrower and will derive substantial direct or
indirect benefit from the transactions contemplated by the Credit Agreement.]

        D.        [The Mexican Borrower is the principal financing entity for
all capital requirements of the Guarantors, and from time to time the Mexican
Borrower has made advances to the Guarantors.  Each of the Guarantors will
derive substantial direct or indirect benefit from the transactions contemplated
by the Credit Agreement.]

        E.         Under the Credit Agreement, it is a condition to the making
of the Advances by the Lenders, the issuance of the Letters of Credit by the
Issuing Bank, and the entering into of Rate Hedging Agreements by the Swap
Counterparties, that each of the Guarantors shall have executed and delivered
this Guaranty.

        Therefore, in order to induce the Lenders to make the Advances, the
Issuing Bank to issue Letters of Credit, and the Swap Counterparties to enter
into Rate Hedging Agreements, each of the Guarantors hereby agrees with Secured
Party for its benefit and the ratable benefit of the other Credit Parties as
follows:

Section 1.                  Guaranty.  Each of the Guarantors, jointly and
severally, hereby unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all Obligations of [the [Parent] [Mexican] Borrower] [any guarantors of the
foregoing Obligations] now or hereafter existing under the Credit Agreement, the
Notes, and any other Credit Document, whether for principal, Reimbursement
Obligations, Rate Hedging Obligations owing to any Swap Counterparty, interest,
fees, expenses, indemnification or otherwise (all such obligations being the
'Guaranteed Obligations'), and any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Party, the Administrative
Agent, the Issuing Bank, any Lender, or any other Credit Party in enforcing any
rights under this Guaranty.  Without limiting the generality of the foregoing,
each Guarantor's liability shall extend to all amounts which constitute part of
the Guaranteed Obligations even if such Guaranteed Obligations are declared
unenforceable or not allowable in a bankruptcy, reorganization, or similar
proceeding involving [the [Parent] [Mexican] Borrower] [such guarantor of such
forgoing Obligations].  This Guaranty is a guarantee of payment, not of
collection, and the Guarantors are primarily liable for the payment of the
Guaranteed Obligations.

Section 2.                  [Limit of Liability.  Each of the Guarantors shall
be liable under this Guaranty only to the extent of the greater of (i) the
'reasonably equivalent value or 'fair consideration' (or equivalent concept)
received by each such Guarantor in exchange for the obligation incurred
hereunder, within the meaning of any applicable state or federal fraudulent
conveyance or transfer laws, (ii) the lesser of (A) the maximum amount that will
not render such Guarantor insolvent and (B) the maximum amount that will not
leave such Guarantor with an unreasonably small capital (with clauses (A) and
(B) being determined pursuant to and as of the appropriate date mandated by such
applicable state or federal fraudulent conveyance or transfer laws, and (iii)
the largest amount that would not render such Guarantor's obligations hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any state law.]

Section 3.                  Guaranty Absolute.  Each of the Guarantors
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Credit Agreement and the other Credit Documents,
regardless of any law, regulation, or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Secured Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other Credit Party
with respect thereto.  The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations and are joint and several with any
other guarantor of the Guaranteed Obligations in each and every particular, and
a separate action or actions may be brought and prosecuted against any Borrower,
any Guarantor, any other guarantor of the Guaranteed Obligations, or any other
Person regardless of whether any other Borrower, any other Guarantor, any other
guarantor of the Guaranteed Obligations, or any other Person is joined in any
such action or actions.  The liability of each Guarantor under this Guaranty
shall be absolute and unconditional irrespective of:

        (a)                The unenforceability of the Guaranteed Obligations or
any Credit Document (other than this Guaranty against such Guarantor) for any
reason whatsoever, including that the act of creating the Guaranteed Obligations
is ultra vires, that the officers or representatives executing the documents
creating the Guaranteed Obligations exceeded their authority, that the
Guaranteed Obligations violate usury or other laws, or that the
[Parent][Mexican] Borrower has defenses to the payment of the Guaranteed
Obligations, including breach of warranty, statute of frauds, bankruptcy,
statute of limitations, lender liability, or accord and satisfaction;

        (b)               Any change in the time, manner, or place of payment
of, or in any term of, any of the Guaranteed Obligations, any increase,
reduction, extension, or rearrangement of the Guaranteed Obligations, any
amendment, supplement, or other modification of the Credit Documents, or any
waiver or consent granted under the Credit Documents, including waivers of the
payment and performance of the Guaranteed Obligations;

        (c)                Any release, exchange, subordination, waste, or other
impairment (including negligent, willful, unreasonable, or unjustifiable
impairment) of any collateral securing payment of the Guaranteed Obligations;
the failure of the Secured Party, the Administrative Agent, the Issuing Bank,
any Lender, any other Credit Party or any other person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale, or other
handling of such collateral; the fact that any security interest, lien, or
assignment related to any collateral for the Guaranteed Obligations shall not be
properly perfected, or shall prove to be unenforceable or subordinate to any
other security interest, lien, or assignment;

        (d)               Any full or partial release of the [Parent][Mexican]
Borrower, any Guarantor, or any other person liable for the payment of the
Guaranteed Obligations (other than the full or partial release of such
Guarantor);

        (e)                The failure to apply or the manner of applying
payments of the proceeds of collateral against the Guaranteed Obligations;

        (f)                 Any change in the organization or structure of the
[Parent][Mexican] Borrower, any Guarantor, or any other person liable for the
payment of the Guaranteed Obligations; any change in the shareholders,
directors, or officers of the [Parent][Mexican] Borrower or any other person
liable for the payment of the Guaranteed Obligations; or the insolvency,
bankruptcy, liquidation, or dissolution of the [Parent][Mexican] Borrower or any
other person liable for the payment of the Guaranteed Obligations;

        (g)                The failure to give notice of any extension of credit
made by the Secured Party, the Administrative Agent, the Issuing Bank, any
Lender or any other Credit Party to the [Parent][Mexican] Borrower, notice of
acceptance of this Guaranty, notice of any amendment, supplement, or other
modification of any Credit Document, notice of the execution of any document or
agreement creating new Guaranteed Obligations, notice of any default or event of
default, however denominated, under the Credit Documents, notice of intent to
demand, notice of demand, notice of presentment for payment, notice of
nonpayment, notice of intent to protest, notice of protest, notice of grace,
notice of dishonor, notice of intent to accelerate, notice of acceleration,
notice of bringing of suit, notice of the Secured Party, the Administrative
Agent, the Issuing Bank, any Lender or any other Credit Party's transfer of the
Guaranteed Obligations, notice of the financial condition of or other
circumstances regarding the [Parent][Mexican] Borrower or any other Obligor, or
any other notice of any kind relating to the Guaranteed Obligations;

        (h)                Any payment or grant of collateral by any Obligor to
the Secured Party, the Administrative Agent, the Issuing Bank, any Lender or any
other Credit Party being held to constitute a preference under bankruptcy laws,
or for any reason the Secured Party, the Administrative Agent, the Issuing Bank,
any Lender or any other Credit Party is required to refund such payment or
release such collateral;

        (i)                  Any other action taken or omitted which affects the
Guaranteed Obligations, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Guaranteed Obligations pursuant to the terms hereof;

        (j)                 The fact that all or any of the Guaranteed
Obligations cease to exist by operation of law, including, without limitation,
by way of discharge, limitation or tolling thereof under applicable bankruptcy
laws; and

        (k)               Any other circumstances which might otherwise
constitute a defense available to, or a discharge of the [Parent][Mexican]
Borrower or any Guarantor (other than the discharge of such Guarantor).

Section 4.                  Certain Waivers.

        4.01          Notice and Other Remedies.  Each of the Guarantors hereby
waives promptness, diligence, notice of acceptance, notice of acceleration,
notice of intent to accelerate, and any other notice with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the Secured
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Credit Party protect, secure, perfect or insure any security interest or other
Lien or any Property subject thereto or exhaust any right to take any action
against the [Parent][Mexican] Borrower or any other Person or any collateral.

        4.02          Waiver of Subrogation and Contribution.  (a)  Until such
time as the Guaranteed Obligations are irrevocably paid in full, each of the
Guarantors hereby irrevocably waives any claim or other rights which it may
acquire against the [Parent][Mexican] Borrower or any other guarantor of the
Guaranteed Obligations that arise from such Guarantor's Guaranteed Obligations
under this Guaranty or any other Credit Document, including, without limitation,
any right of subrogation (including, without limitation, any statutory rights of
subrogation under Section 509 of the Bankruptcy Code, 11 U.S.C. § 509),
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Secured Party, the Administrative
Agent, the Issuing Bank, any Lender or any other Credit Party against the
[Parent][Mexican] Borrower or any collateral which the Secured Party, the
Administrative Agent, the Issuing Bank, any Lender or any other Credit Party now
has or acquires.  If any amount shall be paid to any Guarantor in violation of
the preceding sentence and the Guaranteed Obligations shall not have been paid
in full, such amount shall be held in trust for the benefit of the Secured
Party, the Administrative Agent, the Issuing Bank, the Lenders and any other
Credit Parties, and shall promptly be paid to the Secured Party for the benefit
of the Secured Party, the Administrative Agent, the Issuing Bank, the Lenders
and any other Credit Parties to be applied to the Guaranteed Obligations,
whether matured or unmatured, as the Secured Party may elect.  Each of the
Guarantors acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that the
waiver set forth in this Section 4.02(a) is knowingly made in contemplation of
such benefits.

        (b)               Each of the Guarantors agrees that, to the extent that
the [Parent][Mexican] Borrower makes payments to the Secured Party, the
Administrative Agent, the Issuing Bank, any Lender or any other Credit Party, or
the Secured Party, the Administrative Agent, the Issuing Bank, any Lender or any
other Credit Party receives any proceeds of collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred.  EACH OF THE GUARANTORS SHALL INDEMNIFY THE
SECURED PARTY, THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE LENDERS, AND ANY
OTHER CREDIT PARTIES AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF
THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, GUARANTEED OBLIGATIONS,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS OR DAMAGES TO
WHICH ANY OF THEM MAY BECOME SUBJECT, INSOFAR AS SUCH LOSSES, LIABILITIES,
GUARANTEED OBLIGATIONS, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
DISBURSEMENTS, CLAIMS OR DAMAGES ARISE OUT OF OR RESULT FROM (I) ANY ACTUAL OR
PROPOSED USE BY THE [PARENT] [MEXICAN] BORROWER OR ANY AFFILIATE OF THE [PARENT]
[MEXICAN] BORROWER OF THE PROCEEDS OF ANY ADVANCE, (II) ANY BREACH BY ANY
GUARANTOR OF ANY PROVISION OF THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT,
(III) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING ANY
THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE FOREGOING, OR (IV) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING
TO THE PRESENT OR PREVIOUSLY‑OWNED OR OPERATED PROPERTIES, OR THE OPERATIONS OR
BUSINESS, OF ANY GUARANTOR OR ANY OBLIGOR, AND EACH OF THE GUARANTORS SHALL
REIMBURSE THE SECURED PARTY, THE ADMINISTRATIVE AGENT, THE ISSUING BANK, EACH
LENDER AND EACH OTHER CREDIT PARTY, AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING LEGAL FEES) INCURRED IN CONNECTION
WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY
INCLUDING ANY SUCH LOSSES, LIABILITIES, GUARANTEED OBLIGATIONS, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS, DAMAGES, OR EXPENSE
INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED'S OWN NEGLIGENCE, BUT
EXCLUDING ANY SUCH LOSSES, LIABILITIES, GUARANTEED OBLIGATIONS, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS, DAMAGES OR EXPENSES
INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON
TO BE INDEMNIFIED.

4.03          Special Mexican Law Provisions.  Each of the Guarantors
irrevocably waives the rights granted by Articles 2848 and 2849 of the Civil
Code for the Federal District of the United Mexican States, and its correlatives
articles of the Federal Civil Code and Civil Codes for the rest of the States of
the United Mexican States.  The Guarantors hereby irrevocably and
unconditionally waive the benefits of orden, excusion, division, quita, prorroga
and espera contained in Articles 2814, 2815, 2817, 2818, 2819, 2820, 2821, 2822,
2823, 2827, 2837, 2838, 2839, 2840, 2841 of the Civil Code for the Federal
District, and its correlatives articles of the Federal Civil Code and the Civil
Codes for the rest of the States of the United Mexican States.  The Guarantors
also hereby irrevocably and unconditionally waives the provisions of Articles
2830, 2836, 2842, 2844, 2845, 2846 and 2847 of the Civil Code for the Federal
District, and its correlatives articles of the Federal Civil Code and the Civil
Codes for the rest of the States of the United Mexican States.  The Guarantors
further agree that their obligations and liabilities for the prompt and punctual
payment, performance and satisfaction of the Obligations are independent of any
agreement or transaction with any third parties and shall be on a 'joint and
several' and 'solidary' basis along with the Borrowers to the same degree and
extent as if the Guarantors had been and/or will be a co-principal obligors
and/or co-maker of the Obligations.  Each of the Guarantors obligations and
liabilities under the Agreement shall be on a 'joint and several' and 'solidary'
basis along with such other Guarantors.

Section 5.             Representations and Warranties.  Each of the Guarantors
hereby represents and warrants as follows:

        (a)                Business Existence.  Each of the Guarantors is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization and in good standing and qualified to do
business in each jurisdiction where its ownership or lease of Property or
conduct of its business requires such qualification and where a failure to be
qualified could reasonably be expected to cause a Material Adverse Change.

        (b)               Corporate Power.  The execution, delivery, and
performance by each of the Guarantors of this Guaranty and the other Credit
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) are within such Guarantor's powers and its
By-laws includes the authority to guarantee third party obligations, (b) have
been duly authorized by all necessary action, (c) do not contravene (i) such
Guarantor's organizational and constitutional documents or (ii) any law or any
contractual restriction binding on or affecting such Guarantor or its Property,
and (d) will not result in or require the creation or imposition of any Lien
prohibited by the Credit Agreement.

        (c)                Authorization and Approvals.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by the
Guarantors of this Guaranty or the other Credit Documents to which any Guarantor
is a party or the consummation of the transactions contemplated thereby.

        (d)               Enforceable Obligations.  This Guaranty and the other
Credit Documents to which the Guarantor is a party have been duly executed and
delivered by the Guarantor.  Each Credit Document to which the Guarantors are a
party is the legal, valid, and binding obligation of each of the Guarantors and
is enforceable against each of the Guarantors in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors'
rights generally.

Section 6.                  Covenants.

        (a)                Each of the Guarantors will comply with all
provisions of Articles V and VI of the Credit Agreement to the extent such
Sections are applicable to such Guarantor.

        (b)               In the event that the Administrative Agent wishes to
enforce the guarantee contained in Section 1 hereof against a Guarantor, it
shall make written demand for payment from such Guarantor, without any judicial
declaration to such effect, provided that no such demand shall be required if
such Guarantor is in bankruptcy, liquidation, or other insolvency proceedings,
and provided that failure by the Administrative Agent to make such demand shall
not affect any Guarantor's obligations under this Guaranty.

        (c)                All indebtedness of any Guarantor (hereinafter in
this section, 'such Guarantor') to another Guarantor or the Parent Borrower or
any of its Subsidiaries shall be subordinated to all indebtedness of such
Guarantor to the Agent and the Lenders under the Credit Agreement (the 'Senior
Indebtedness'), as follows:

                (i)                  In the event of any insolvency, concurso or
bankruptcy proceedings, or any receivership liquidation, reorganization, or
other similar proceedings in connection therewith, relative to such Guarantor,
or to its property, or in the event of any proceedings for voluntary
liquidation, dissolution, or other winding up of such Guarantor, whether or not
involving insolvency, concurso or bankruptcy, then the holders of the Senior
Indebtedness shall be entitled to receive payment in full of all Senior
Indebtedness before any other Guarantor or the Parent Borrower or any of its
Subsidiaries shall receive any payment on account of principal or interest due
such Person from such Guarantor;

                (ii)                After the occurrence and during the
continuance of an Event of Default, such Guarantor shall not exercise or attempt
to exercise any right of offset or counterclaim in respect of any of its
obligations to any other Guarantor or the Parent Borrower or any of its
Subsidiaries if the effect thereof shall be to reduce the amount of any payment
to which the holders of Senior Indebtedness would be entitled in the absence of
such offset or counterclaim; and if and to the extent that, notwithstanding the
foregoing, such Guarantor is required by any mandatory provisions of law to
exercise any such right of offset or counterclaim, each reduction of the amount
owing on the account of the principal of or premium (if any) or interest owed to
any other Guarantor or the Parent Borrower or any of its Subsidiaries by reason
of such offset or counterclaim shall be deemed to be a payment by such Guarantor
in a like amount in respect of such amounts which clause (iv) below shall apply;

                (iii)               Following the occurrence and during the
continuance of any Event of Default, (A) payment of the principal or interest
upon any indebtedness owed to any other Guarantor or the Parent Borrower or any
of its Subsidiaries shall not be made thereunder until payment in full of all
Senior Indebtedness has been made and (B) the holders of the Senior Indebtedness
shall be entitled to receive payment in full of all Senior Indebtedness prior to
the entitlement of any other Guarantor or the Parent Borrower or any of its
Subsidiaries to receive any payment of the principal or interest (except for
payments which have been made prior to the occurrence of such Event of Default);

                (iv)              If, notwithstanding the provisions of the
foregoing subparagraphs (i) through (iii), any payment or distribution on any
indebtedness shall be received by any other Guarantor or the Parent Borrower or
any of its Subsidiaries while an Event of Default exists and before the holders
of the Senior Indebtedness shall have received payment in full on all Senior
Indebtedness, such payment or distribution shall be (and shall be deemed to be)
held in trust for the benefit of, and shall be paid over or delivered or
transferred to, the holders of the Senior Indebtedness for application to the
payment of all Senior Indebtedness held by such holder to the extent necessary
to satisfy such Senior Indebtedness; and

                (v)                No present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce subordination of any
other Guarantor or the Parent Borrower or any of its Subsidiaries by any act or
failure to act on the part of such Guarantor whether or not such act or failure
shall give rise to any right of rescission or other claim or cause of action on
the part of any other Guarantor or the Parent Borrower or any of its
Subsidiaries.  The provisions of the foregoing paragraphs with respect to
subordination are solely for the purpose of defining the relative rights of the
holders of Senior Indebtedness on the one hand, and any other Guarantor or the
Parent Borrower or any of its Subsidiaries on the other hand, and none of such
provisions shall impair, as between such Guarantor and any other Guarantor or
the Parent Borrower or any of its Subsidiaries, the obligation of such
Guarantor, which is unconditional and absolute, to pay to any other Guarantor or
the Parent Borrower or any of its Subsidiaries the principal and interest of any
indebtedness in accordance with its terms, nor shall anything in such provisions
prevent any other Guarantor or the Parent Borrower or any of its Subsidiaries 
from exercising all remedies otherwise permitted by applicable law or hereunder
upon default hereunder, subject to the rights of holders of Senior Indebtedness
under such provisions.

Section 7.                  Miscellaneous.

        7.01          Amendments, Etc.  No amendment or waiver of any provision
of this Guaranty nor consent to any departure by the Guarantors therefrom shall
be effective unless the same shall be in writing and signed by the Secured
Party, the Administrative Agent, the Majority Lenders and the [Parent][Mexican]
Borrower; provided that any amendment or waiver releasing any Guarantor from any
liability hereunder shall be signed by all the Credit Parties and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

        7.02          Addresses for Notices.  All notices and other
communications to any Person provided for hereunder shall be delivered to the
address of such Person set forth next to the signatures below, or to such other
address as shall be designated by the Guarantors or the Secured Party in written
notice to the other party.  All such notices or communications shall be
effective as set forth in the Credit Agreement.

        7.03          No Waiver; Remedies.  No failure on the part of the
Secured Party, the Administrative Agent, the Issuing Bank, any Lender or any
other Credit Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

        7.04          Right of Set-Off.  Upon (a) the occurrence and during the
continuance of any Default and (b) the making of the request or the granting of
the consent, if any, specified by Section 7.02 of the Credit Agreement to
authorize the Administrative Agent to declare the Notes and any other amounts
payable under the Credit Agreement due and payable pursuant to the provisions of
such Section 7.02 or the automatic acceleration of the Notes and all amounts
payable under the Credit Agreement pursuant to Section 7.03 thereunder, the
Secured Party, the Administrative Agent, the Issuing Bank, each Lender and each
other Credit Party is hereby authorized at any time, to the fullest extent
permitted by law, to set off and apply any deposits (general or special, time or
demand, provisional or final) and other indebtedness owing by the Secured Party,
the Administrative Agent, the Issuing Bank, such Lender, or such other Credit
Party to the accounts of the Guarantors against any and all of the obligations
of the Guarantors under this Guaranty, irrespective of whether or not the
Secured Party, the Administrative Agent, the Issuing Bank, such Lender or such
other Credit Party shall have made any demand under this Guaranty and although
such obligations may be contingent and unmatured.  The Secured Party, the
Administrative Agent, the Issuing Bank, each Lender and each other Credit Party
agrees promptly to notify the Guarantors after any such set‑off and application
made by the Secured Party, the Administrative Agent, the Issuing Bank, such
Lender or such other Credit Party provided that the failure to give such notice
shall not affect the validity of such set‑off and application.  The rights of
the Secured Party, the Administrative Agent, the Issuing Bank, the Lenders and
the other Credit Parties under this Section 7.04 are in addition to other rights
and remedies (including, without limitation, other rights of set‑off) which the
Secured Party, the Administrative Agent, the Issuing Bank, the Lenders and the
other Credit Parties may have.

        7.05          Continuing Guaranty; Assignments under Credit Agreement. 
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the indefeasible payment in full of the Guaranteed Obligations and
all other amounts payable under this Guaranty, (b) be binding upon the
Guarantors and their respective successors and assigns, (c) inure to the benefit
of, and be enforceable by, the Secured Party, the Administrative Agent, the
Issuing Bank, each of the Lenders and each of the other Credit Parties and their
respective successors, transferees and assigns, and (d) not be terminated by any
Guarantor or any other Person.  Without limiting the generality of the foregoing
clause (c), the Issuing Bank, any Lender and any other Credit Party may assign
or otherwise transfer all or any portion of its rights and Guaranteed
Obligations under the Credit Documents in accordance with the Credit Agreement
and the assignee shall thereupon become vested with all the benefits in respect
thereof granted to the Issuing Bank, such Lender or such other Credit Party
herein or otherwise.  Upon the indefeasible payment in full and termination of
the Guaranteed Obligations, the guaranty granted hereby shall terminate and all
rights hereunder shall revert to the Guarantor to the extent such rights have
not been applied pursuant to the terms hereof.  Upon any such termination, the
Secured Party will, at each Guarantor's expense, execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request and take any
other actions reasonably requested to evidence or effect such termination. This
Guaranty is not assignable by any Guarantor without the written consent of all
of the Credit Parties.

        7.06          Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from a Guarantor
hereunder in the currency expressed to be payable herein (the 'specified
currency') into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Secured Party
could purchase the specified currency with such other currency at the Secured
Party's main New York office on the Business Day preceding the day on which
final, non‑appealable judgment is given.  The obligations of a Guarantor in
respect of any sum due to the Secured Party hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by the Secured Party of
any sum adjudged to be so due in such other currency the Secured Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to the Secured Party in the
specified currency, such Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Secured Party against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to the
Secured Party in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.12 of the Credit Agreement, the Secured Party
agrees to remit such excess to such Guarantor.

        7.07          Governing Law; Submission to Jurisdiction.

        (a)                This Guaranty shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, except to the
extent provided in Section 7.07(b) hereof and to the extent that the federal
laws of the United States of America may otherwise apply.

        (b)               Notwithstanding anything in Section 7.07(a) hereof to
the contrary, nothing in this Guaranty shall be deemed to constitute a waiver of
any rights which the Secured Party, the Administrative Agent, the Issuing Bank,
any of the Lenders or any of the other Credit Parties may have under the
National Bank Act or other federal law, including without limitation the right
to charge interest at the rate permitted by the laws of the state where the
Secured Party, the Administrative Agent, the Issuing Bank, the applicable Lender
or any other applicable Credit Party is located.

        (c)                EACH OF THE GUARANTORS HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY CREDIT DOCUMENTS AND EACH OF THE GUARANTORS HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

        (d)               EACH OF THE GUARANTORS HEREBY IRREVOCABLY APPOINTS CT
CORPORATION SYSTEM (THE 'PROCESS AGENT'), WITH AN OFFICE ON THE DATE HEREOF AT
1633 BROADWAY, NEW YORK, NEW YORK 10019, AS ITS AGENT TO RECEIVE ON BEHALF OF IT
AND ITS PROPERTIES SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER
PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  SUCH SERVICE MAY
BE MADE BY MAILING BY CERTIFIED MAIL A COPY OF SUCH PROCESS TO SUCH GUARANTOR IN
CARE OF THE PROCESS AGENT AT THE PROCESS AGENT'S ABOVE ADDRESS, WITH A COPY TO
SUCH GUARANTOR AT ITS ADDRESS SPECIFIED ON THE SIGNATURE PAGES HERETO, AND EACH
GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT
SUCH SERVICE ON ITS BEHALF.  AS AN ALTERNATIVE METHOD OF SERVICE, EACH GUARANTOR
ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING BY CERTIFIED MAIL OF COPIES OF SUCH PROCESS
TO IT AT ITS ADDRESS FOR NOTICE SPECIFIED IN SECTION 7.02 HEREOF.  EACH
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

        (e)                EACH OF THE GUARANTORS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING, DIRECTLY OR
INDIRECTLY,  (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OTHER CREDIT DOCUMENT, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.  ANY JUDICIAL PROCEEDING BY ANY OF THE GUARANTORS INVOLVING,
DIRECTLY OR INDIRECTLY, THIS GUARANTY, OR ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK.

[The rest of this page has been left blank intentionally.]

 

 

 

 




        Each of the Guarantors has caused this Guaranty to be duly executed as
of the date first above written.

> > > > > > > > [GUARANTORS]
> > > > > > > > 
> > > > > > > > By:                                                                              
> > > > > > > > 
> > > > > > > > Name:                                                                         
> > > > > > > > 
> > > > > > > > Title:                                                                            
> > > > > > > > 
> > > > > > > > Address:                                                                      
> > > > > > > > 
> > > > > > > >                                                                                    
> > > > > > > > 
> > > > > > > > Attention:                                                                     
> > > > > > > > 
> > > > > > > > Telecopy:                                                                    




EXHIBIT D

FORM OF VESSEL MORTGAGE




United States



first preferred FLEET mortgage

GLOBAL INDUSTRIES, LTD.


and


CREDIT LYONNAIS NEW YORK BRANCH
as Administrative Agent





For the Lenders

Named Herein

Dated March ___, 2004



 





INDEX

Section

                                       
 Matter                                                                              
Page



ARTICLE I                                DEFINITIONS AND
INTERPRETATION                           2

ARTICLE II                               THE
MORTGAGE                                                                4

ARTICLE III                              PAYMENT
COVENANTS                                                  5

ARTICLE IV                              PRESERVATION OF
SECURITY                                      5

ARTICLE V                               COVENANTS                        
                                            7

ARTICLE VI                              PROTECTION OF
SECURITY                                          8

ARTICLE VII                             ENFORCEABILITY AND MORTGAGEES POWERS    
9

ARTICLE VIII                            APPLICATION OF
MONEYS                                         11

ARTICLE IX                              FURTHER
ASSURANCES                                               12

ARTICLE X                               POWER OF
ATTORNEY                                                 12

ARTICLE XI                             EXPENSES AND
INDEMNITIES                                     13

ARTICLE XII                           
COMMUNICATIONS                                                       14

ARTICLE XIII                           ASSIGNMENTS                     
                                          15

ARTICLE XIV                           WAIVER;
AMENDMENT                                                 15

ARTICLE XV                            
MISCELLANEOUS                                                          15

ARTICLE XVI                           
JURISDICTION                                                                16



FIRST PREFERRED FLEET MORTGAGE

This FIRST PREFERRED FLEET MORTGAGE (this 'Mortgage) dated as of March ___, 2004
is by[OWNER], a _________________________ having its principal offices at [8000
Global Drive, Carlyss, Louisiana 70665] (the 'Owner'), in favor of CREDIT
LYONNAIS NEW YORK BRANCH, having offices at 1301 Avenue of the Americas, New
York, New York 10019, as Administrative Agent and mortgagee (in such capacity,
the 'Mortgagee) for the benefit of the Lenders (as defined in the Credit
Agreement referred to below).

RECITALS

A. The Owner is the sole owner of the whole (100%) of the vessels described on
Exhibit A attached hereto and made a part hereof.

B. Pursuant to the terms of the Credit Agreement dated as of March __, 2004 (as
the same may be amended or supplemented from time to time, the 'Credit
Agreement') and made by and among [Owner] [Global Industries, Ltd., a Louisiana
corporation], and Global Offshore Mexico, S. de. R.L. de C.V., a Mexican
sociedad de responsabilidad limitada de capital variable (together, the
'Borrowers'), Credit Lyonnais New York Branch, as Administrative Agent, and the
lenders identified in Exhibit B attached hereto and who hereafter may become a
party thereto ('Lenders'), the Lenders agreed to make available to the Borrowers
a credit facility in the maximum principal amount at any one time outstanding of
One Hundred Fifty Million United States Dollars (US$150,000,000) (the 'Credit
Facility') in the form of Advances and Letters of Credit (each as defined in the
Credit Agreement). The Credit Facility, and interest, fees and commissions
thereon, are to be paid and repaid, as the case may be, as provided in the
Credit Agreement and the Notes (as defined in the Credit Agreement). The Credit
Facility is evidenced by the Credit Agreement, the Notes and the other Credit
Documents (as defined in the Credit Agreement).

C. [The Owner has executed a Guaranty of the Borrowers' obligations under the
Credit Facility (the 'Guaranty')]. It is required under the terms of the Credit
Agreement that the [Owner] shall grant and execute this Mortgage as security for
[the Borrowers'] obligations under the Credit Facility.

D. Therefore, the Owner, in order to secure its obligations under [the Guaranty
and the Borrowers' obligations under] the Credit Agreement and the Credit
Documents, and the performance and observance of and compliance with all of the
covenants, terms and conditions contained in this Mortgage, has duly authorized
the execution and delivery of this Mortgage under and pursuant to 46 U.S.C.
SS 31301 et seq. , as amended (the 'Ship Mortgage Act '), which is entered into
by the Owner in consideration of the Lenders agreeing, at the request of the
[Owner and the] Borrowers, to make the Credit Facility available to the
Borrowers and as a condition thereto and for other good and valuable
consideration provided by the Lenders (the sufficiency of which the Owner hereby
acknowledges).

NOW, THEREFORE, the Owner and the Mortgagee agree as follows:

ARTICLE I


DEFINITIONS AND INTERPRETATION



Section 1.01  In this Mortgage unless the context otherwise requires, the
following expressions shall have the following meanings:

        'Borrowers' has the meaning set forth in the Recitals hereof.

        'Casualty Event' has the meaning set forth in the Credit Agreement.

        'Commitment' has the meaning set forth in the Credit Agreement.

        'Credit Agreement' has the meaning set forth in the Recitals hereof.

        'Credit Documents' has the meaning set forth in the Credit Agreement.

        'Credit Facility' has the meaning set forth in the Recitals hereof.

        'Credit Facility Period' means the period commencing on the Effective
Date and ending on the date upon      which all amounts owing under the Credit
Facility and all other amounts due to the Lenders pursuant to the Credit
Agreement and the other Credit Documents have been repaid in full and the Credit
Agreement has terminated.

        'Effective Date' means the date of this Mortgage.

        'Excepted Liens' has the meaning set forth in Section 6.01(b) hereof.

        ['Guaranty' has the meaning set forth in the Recitals hereof.]

        'Insurance Policies' has the meaning set forth in the Credit Agreement.

        'Lenders' has the meaning set forth in the Recitals hereof.

        'Lien' has the meaning set forth in the Credit Agreement.

        'Loan Party' has the meaning set forth in the Credit Agreement.

        'Material Partial Loss' has the meaning set forth in the Credit
Agreement.

        'Mortgage' has the meaning set forth in the first paragraph hereof.

        'Mortgagee' has the meaning set forth in the first paragraph hereof.

        'Notes' has the meaning set forth in the Credit Agreement.

        'Owner' has the meaning set forth in the first paragraph hereof.

        'Requisition Compensation' means all moneys or other compensation
payable during the Credit Facility Period by reason of requisition for title or
other compulsory acquisition of any Vessel otherwise than by requisition for
hire.

        'Secured Indebtedness' means all obligations and liabilities of the
Owner under the Guaranty and of the Borrowers and the other Loan Parties
(whether for principal, interest, fees, reimbursement obligations, expenses or
any other charges whatsoever), now existing or hereafter incurred under, arising
out of or in connection with, any Credit Document to which it is a party
including, without limitation, in the case of the Owner, [the Guaranty,] the
Credit Agreement and the Notes, and the due performance and compliance by [the
Owner,] the Borrowers, and the other Loan Parties with the terms of each such
Credit Document.

        'Ship Mortgage Act' has the meaning set forth in the recitals hereof.

        'Total Loss' has the meaning set forth in the Credit Agreement.

        'United States Dollars' and 'US$' means the lawful currency of the
United States of America.

        'Vessel' means each of the Vessels described on Exhibit A hereto, and
includes any share or interest therein, and their engines, generators, drilling
machinery and equipment, masts, winches, anchors, chains, pumps and pumping
equipment, furniture and fittings, boats, tackle, outfit, spare gear, fuel,
consumable or other stores, belongings and appurtenances whether on board or
ashore and whether now owned or hereafter acquired and all additions,
improvements and replacements hereafter made in or to said Vessels or any part
thereof and all of their freight, hires and earnings.

Section 1.02  Except where otherwise expressly provided or unless the context
otherwise requires, words and expressions defined in the Credit Agreement shall
bear the same meanings when used but not otherwise defined in this Mortgage.

Section 1.03 In this Mortgage:

 a. section headings are inserted for convenience only and shall not affect the
    construction of this Mortgage and, unless otherwise specified, all
    references to Sections are to sections of this Mortgage;

    section headings are inserted for convenience unless the context otherwise
    requires, words denoting the singular number shall include the plural and
    vice versa;

    

    references to Persons include bodies corporate and unincorporated;

    

    references to assets include property, rights and assets of every
    description;

    

    references to any document are to be construed as references to such
    document as amended or supplemented from time to time; and

    

    references to any enactment include re-enactments, amendments and extensions
    thereof.

    



 

ARTICLE II


THE MORTGAGE



Section 2.01    Granting Clause. In order to secure the payment of the Secured
Indebtedness and to secure the performance and observance of and compliance with
the covenants, terms and conditions contained in this Mortgage and the other
Credit Documents to which it is a party, the Owner has GRANTED, CONVEYED and
MORTGAGED and does by these presents GRANT, CONVEY and MORTGAGE unto the
Mortgagee for the benefit of the Lenders and their respective successors and
assigns, the whole (100%) of each Vessel; TO HAVE AND TO HOLD the same unto the
Mortgagee for the benefit of the Lenders and their respective successors and
assigns forever, upon the terms herein set forth.

Section 2.02    Termination. If (a) the Owner and the Borrowers or their
respective successors and assigns shall pay or cause to be paid to the Mortgagee
and the other Lenders and their respective successors or assigns the Secured
Indebtedness in full as and when the same shall become due and payable in
accordance with the terms of the Credit Agreement, the Notes, the Guaranty, this
Mortgage and the other Credit Documents (other than the reimbursement and
contingent indemnification obligations to the extent no unsatisfied claim with
respect thereto has been asserted); (b) the Owner and the Borrowers or their
respective successors and assigns shall observe and comply with the covenants,
terms and conditions contained in the Credit Agreement, the Notes, the Guaranty,
this Mortgage and the other Credit Documents expressed or implied to be
performed, observed or complied with by or on the part of the Owner, the
Borrowers and their respective successors and assigns, and (c) the Commitments
have been terminated, then these presents and the rights hereunder shall cease,
determine and be void and, in such event, the Mortgagee agrees by accepting this
Mortgage to furnish, execute and record, at the expense of the Owner, all such
documents as the Owner may reasonably require to discharge this Mortgage,
otherwise to be and remain in full force and effect.

Section 2.03    Partial Release; No Waiver. If any Vessel subject to this
Mortgage is sold, transferred, conveyed or otherwise disposed, whether as
permitted by Section 6.03 of the Credit Agreement or otherwise with the consent
of the Lenders, such Vessel shall be released in writing by the Mortgagee from
the lien of this Mortgage upon payment by the Owner to the Mortgagee of such
amount as may be required by Section 6.03 of the Credit Agreement with respect
to sales permitted by Section 6.03 of the Credit Agreement or otherwise as may
be agreed by Mortgagee and the Lenders, and such release shall not affect the
Mortgagees lien on the remaining Vessels, if any. Notwithstanding anything to
the contrary herein, it is not intended that any provision of this Mortgage
shall waive the preferred status of this Mortgage and that if any provision or
part thereof herein shall be construed as waiving the preferred status of this
Mortgage then such provision shall to such extent be void and of no effect.

Section 2.04    Owner Liable. The Owner shall remain liable to perform all the
obligations assumed by it in relation to each Vessel; and until such time as the
Mortgagee or any Lender shall become the owner thereof following foreclosure,
neither the Mortgagee nor any other Lender shall be under any obligation of any
kind whatsoever in respect thereof or be under any liability whatsoever in event
of any failure by the Owner to perform its obligations in respect thereof.





Section 2.05    Recordation under the Ship Mortgage Act. For the purpose of this
Mortgage and its filing and recordation as required by the Ship Mortgage Act,
(i) the total amount of the Secured Indebtedness is $150,000,000.00 of principal
(being the maximum amount that may be outstanding at any one time), plus
interest, expenses and fees thereon plus the performance of mortgage covenants;
(ii) the interest of the Owner (mortgagor) in the Vessels is 100% and the
interest mortgaged to the Mortgagee is 100%; (iii) the respective addresses of
the Owner (mortgagor) and Mortgagee are as set forth on the first page of this
Mortgage; (iv) the Maturity Date is March __, 2007, and (v) subject to the
partial release provisions in Section 2.03 above, the discharge amount of the
Mortgage is the same as the total amount, and upon receipt thereof, the
Mortgagee shall release the Vessels from the lien of this Mortgage. The
Mortgagee expressly does not waive the preferred status of this Mortgage.





 

ARTICLE III


PAYMENT COVENANTS



Section 3.01    Payment Obligations. The Owner hereby covenants with the
Mortgagee and the other Lenders:



to pay and indemnify the Mortgagee and the other Lenders for all such reasonable
expenses, claims, liabilities, losses, costs, duties, fees, charges, or other
moneys as are stated in this Mortgage to be payable by the Owner to or
recoverable from the Owner by the Mortgagee and the other Lenders (or in respect
of which the Owner agrees in this Mortgage to indemnify the Mortgagee and the
other Lenders) at the times and in the manner specified in this Mortgage;



to pay interest on any such reasonable expenses, claims, liabilities, losses,
costs, duties, fees, charges or other moneys referred to in Section 3.01(a) from
the date on which the relevant expense, claim, liability, loss, cost, duty, fee,
charge or other money is paid by the Mortgagee or any other Lender (both before
and after any relevant judgment) at the rates specified in Section 2.06 of the
Credit Agreement; and



to pay and perform its obligations which may be or become due or owing to the
Mortgagee or any other Lender, as the case may be, under this Mortgage and the
other Credit Documents to which the Owner is or is to be a party at the times
and in the manner specified herein or therein.





 

ARTICLE IV


PRESERVATION OF SECURITY



Section 4.01    Owner's Covenants Concerning the Security. It is declared and
agreed that:



the security created by this Mortgage shall be held by the Mortgagee as a
continuing security for the payment of the Secured Indebtedness and that the
security so created shall not be satisfied by any intermediate payment or
satisfaction of any part of the Secured Indebtedness;



the security so created shall be in addition to and shall not in any way be
prejudiced or affected by any of the other Credit Documents;



the Mortgagee shall not have to wait for any Lender to enforce any of the other
Credit Documents, to the extent it may do so pursuant to the terms thereof,
before enforcing the security created by this Mortgage;



no failure or delay on the part of the Mortgagee in exercising any right, power
or privilege hereunder and no course of dealing between the Owner and the
Mortgagee or any other Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Mortgagee or
any other Lender would otherwise have. No notice to or demand on the Owner in
any case shall entitle the Owner to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Mortgagee or the Lenders to any other or further action in any circumstances
without notice or demand; and



any waiver by the Mortgagee of any terms of this Mortgage or any consent given
by the Mortgagee under this Mortgage shall only be effective if given in writing
and then only for the purpose and upon the terms for which it is given.

Section 4.02    Settlements; No Waiver. Any settlement or discharge under this
Mortgage between the Mortgagee and the Owner shall be conditional upon no
security or payment to the Mortgagee or the Lenders or any of them by the
Borrowers, any Guarantor, or any other Person being avoided or set-aside or
ordered to be refunded or reduced by virtue of any provision or enactment
relating to bankruptcy, insolvency, administration or liquidation for the time
being in force and, if such condition is not satisfied, the Mortgagee shall be
entitled to recover from the Owner on demand the value of such security or the
amount of any such payment as if such settlement or discharge had not occurred.





Section 4.03    Mortgagees Rights Not Affected. The rights of the Mortgagee
under this Mortgage and the security hereby constituted shall not be affected by
any act, omission, matter or thing which, but for this provision, might operate
to impair, affect or discharge such rights and security, in whole or in part,
including without limitation, and whether or not known to or discoverable by the
Borrowers, any Loan Party, the Mortgagee, any Lender or any other Person:



any waiver granted to or composition with the Borrowers, any Loan Party, or any
other Person; or



the taking, variation, compromise, renewal or release of or refusal or neglect
to perfect or enforce any rights, remedies or securities against any of the
Borrowers, any Loan Party, or any other Person; or



any legal limitation, disability, incapacity or other circumstances relating to
the Borrowers, any Loan Party, or any other Person; or



any amendment or supplement to the Credit Agreement, any of the other Credit
Documents or any other document or security; or



the dissolution, liquidation, amalgamation, reconstruction or reorganization of
any of the Borrowers, any Loan Party, or any other Person; or



the unenforceability, invalidity or frustration of any obligations of any of the
Borrowers, any Loan Party, or any other Person under the Credit Agreement, any
of the other Credit Documents, or any other document or security.





Section 4.04    Moneys Received by Mortgagee. Until the Secured Indebtedness has
been unconditionally and irrevocably paid in full to the satisfaction of the
Mortgagee and the Commitments have been terminated, any moneys received,
recovered or realized under Article VII relating in whole or in part to the
Secured Indebtedness shall be held in a cash collateral account as security for
the Secured Indebtedness and applied to the Secured Indebtedness in accordance
with Section 7.06 of the Credit Agreement.





 

ARTICLE V


COVENANTS



Section 5.01    Owner's Covenants Concerning the Vessels and Other Matters. The
Owner covenants with the Mortgagee and the other Lenders that throughout the
Credit Facility Period the Owner will:



keep each Vessel documented in its name as a United States vessel and will not
cause or allow such documentation to be forfeited or imperiled;



place, and use due diligence to retain, a properly certified copy of this
Mortgage on board each Vessel with her papers and cause such certified copy of
this Mortgage to be exhibited to any and all Persons (and to any representative
of the Mortgagee on demand) having business with such Vessel which might give
rise to any Lien thereon other than the Lien of this Mortgage, Liens for wages
of the crew (including the master of the Vessel), Liens for general average or
salvage, Liens for wages of stevedores when employed directly by a person listed
in SS 31341 of the Ship Mortgage Act, and other maritime Liens incurred in the
ordinary course of business provided such other maritime liens are inferior to
the Liens created by this Mortgage (all such Liens herein collectively called
'Excepted Liens'); and to place and keep prominently displayed in the chart room
and in the master's cabin of each Vessel a framed printed notice in plain type
in English of such size that the paragraph of reading matter shall cover a space
not less than 6 inches wide and 9 inches high reading as follows:



NOTICE OF MORTGAGE

>  a. This Vessel is covered by a First Preferred Fleet Mortgage to Credit
>     Lyonnais New York Branch, as Administrative Agent and Mortgagee for the
>     benefit of the Lenders referred to in the said Mortgage under authority of
>     the United States Ship Mortgage Act, as amended and recodified as 46
>     U.S.C. § 31301 et seq. Under the terms of the said Mortgage neither the
>     Owner nor any charterer nor the master of this Vessel nor any other Person
>     has any right, power or authority to create, incur or permit to be imposed
>     upon this Vessel any lien whatsoever other than for crew's wages and
>     salvage and other Excepted Liens (as that term is defined in said
>     Mortgage); and

 

The Owner will, at its sole cost and expense and at no cost to the Mortgagee,
cause this Mortgage to be duly filed with the U.S. Coast Guard National Vessel
Documentation Center in accordance with the provisions of 46 U.S.C. § 31321, and
subsequently duly recorded, and will otherwise comply with and satisfy all the
applicable provisions of the Ship Mortgage Act, as amended, in order to
establish, record and maintain this Mortgage as a first preferred mortgage
thereunder upon each Vessel, and will do all such other acts and execute all
such instruments, deeds, conveyances, mortgages and assurances as the Mortgagee
shall reasonably require in order to subject each Vessel to the lien of this
Mortgage as aforesaid.



 

ARTICLE VI

PROTECTION OF SECURITY



Section 6.01    Mortgagees Rights. The Mortgagee shall without prejudice to its
other rights and powers under this Mortgage and the other Credit Documents be
entitled (but not bound) at any time and as often as may be reasonably necessary
to take any such action as it may in the reasonable exercise of its discretion
think fit for the purpose of protecting or maintaining the security created by
this Mortgage and the other Credit Documents (including, without limitation,
such action as referred to in Section 6.02) and all reasonable expenses,
liabilities, or losses (including, without limitation, reasonable legal fees) so
incurred by the Mortgagee and the other Lenders in or about the protection or
maintenance of the said security together with interest payable thereon
according to Section 3.01(b) shall be repayable to it by the Owner on demand;
provided that if no Event of Default exists, the Mortgagee shall give the Owner
written notice prior to taking any such action.





Section 6.02    Failure to Insure or Repair. Without prejudice to the generality
of Section 6.01:



if the Owner does not comply in any material respect with any provision of
Article V of this Mortgage and Section 5.02 of the Credit Agreement, the
Mortgagee shall be entitled (but not bound) (i) to effect or to replace and
renew and thereafter to maintain the Insurance Policies in such manner as the
Mortgagee, in its discretion, may think fit and to require that all policies,
contracts and other records relating to the Insurance Policies (including
details of any correspondence concerning outstanding claims) be forthwith
delivered to such brokers as the Mortgagee may nominate, and (ii) to collect,
recover, compromise and give a good discharge for all claims then outstanding or
thereafter arising under the Insurance Policies or any of them and to take over
or institute (if necessary using the name of the Owner) all such proceedings in
connection therewith as is reasonably necessary and to permit the brokers=
through whom the collection or recovery is effected to charge the usual
brokerage therefor, and



if the Owner does not comply in any material respect with any provision of
Section 5.13 of the Credit Agreement, the Mortgagee shall be entitled (but not
bound) to arrange for the carrying out of such repairs to and/or surveys of such
Vessel as it deems reasonably expedient or necessary.





ARTICLE VII


ENFORCEABILITY AND MORTGAGEES POWERS



Section 7.01    Events of Default. During the continuance of any of the Events
of Default specified in the Credit Agreement but without the necessity for any
court order or declaration in any jurisdiction to the effect that an Event of
Default has occurred, the security constituted by this Mortgage shall become
immediately enforceable and the Mortgagee shall be entitled, as and when it may
see fit, to put into force and exercise all or any of the powers possessed by it
as mortgagee of each Vessel or otherwise and in particular:



to exercise all the rights and remedies in foreclosure and otherwise given to
mortgagees by applicable law including the provisions of the Ship Mortgage Act
or any other applicable law including the laws of any other applicable
jurisdiction;



to take possession of each Vessel or any of them whether actually or
constructively and/or otherwise to take control of such Vessel wherever located
and cause the Owner or any other Person in possession of such Vessel forthwith
upon demand to surrender the same to the Mortgagee without legal process and
without liability of the Mortgagee for any losses or damages incurred thereby
and without having to render accounts to the Owner in connection therewith;



to require that all policies, contracts, certificates of entry and other records
relating to the Insurance Policies (including details of and correspondence
concerning outstanding claims) be forthwith delivered to or to the order of the
Mortgagee;



to collect, recover, compromise and give a good discharge for any and all moneys
or claims for moneys then outstanding or thereafter arising under the Insurance
Policies or any Requisition Compensation and to permit any brokers through whom
collection or recovery is effected to charge the usual brokerage therefor;



to take over or institute (if necessary using the name of the Owner) all such
proceedings in connection with any Vessel, the Insurance Policies, or any
Requisition Compensation as the Mortgagee thinks reasonably necessary and to
discharge, compound, release or compromise claims against the Owner in respect
of any Vessel which have given or may give rise to any charge or Lien on such
Vessel or which are or may be enforceable by proceedings against such Vessel;



following acceleration of the Credit Facility, to sell any Vessel or any share
therein, upon advance notice of ten (10) consecutive days published in any
newspaper authorized to publish legal notices of that kind in the hailing port
and the places of sale of the Vessels and by sending notice of such sale at
least fourteen (14) days prior to the date fixed for such sale to the Owner,
free from any claim of or by the Owner of any nature whatsoever, and with or
(subject to the rights of third parties under applicable law) without the
benefit of any charter party or other contract for her employment, by public
auction or private contract at such place and upon such commercially reasonable
terms (including, without limitation, on terms such that payment of some or all
of the purchase price be deferred) as the Mortgagee in its absolute discretion
may determine with power to postpone any such sale, without being answerable for
any loss occasioned by such sale or resulting from postponement thereof, and/or
itself to purchase such Vessel at any such public auction and to set off the
purchase price against all or any part of the Secured Indebtedness in the manner
specified in Section 9.01 herein; provided, however that in the event any such
Vessel shall be offered for sale by private sale, no newspaper publication of
notice shall be required, nor notice of adjournment of sale;



subject to the rights of any charter, to manage, insure, maintain and repair any
Vessel and to charter, employ, sail or lay up any Vessel in such manner, upon
such terms and for such period as the Mortgagee deems reasonably expedient; and
for the purposes aforesaid the Mortgagee shall be entitled to do all acts and
things reasonably incidental or conducive thereto and in particular to enter
into such arrangements respecting such Vessel, and the insurance, management,
maintenance, repair, classification, chartering and employment of such Vessel,
in all respects as if the Mortgagee were the owner of such Vessel and without
being responsible for any loss thereby incurred;



to recover from the Owner on demand any liabilities, losses and reasonable
expenses as may be incurred by the Mortgagee in or about the exercise of the
power vested in the Mortgagee under Section 7.01(g);



generally and in addition, but not in lieu of any of the above rights, to
recover from the Owner on demand any liabilities, losses and reasonable expenses
incurred by the Mortgagee in or about or incidental to the exercise by it of any
of the powers aforesaid; and



generally, take any other action or exercise any other right permitted by
applicable law.





Section 7.02    Sufficiency of Payments Received. The Mortgagee shall not be
obliged to make any enquiry as to the nature or sufficiency of any payment
received by it under this Mortgage or to make any claim, take any action or
enforce any rights and benefits assigned to the Mortgagee by this Mortgage or to
which the Mortgagee may at any time be entitled hereunder.



Section 7.03    Mortgagee, Lenders Not Liable. Neither the Mortgagee, the
Lenders, nor any of their agents, managers, officers, employees, delegates and
advisers shall be liable for any expense, claim, liability, loss, cost, damage
or expense incurred or arising in connection with the exercise or purported
exercise of any rights, powers and discretions under this Mortgage in the
absence of its, his, or her gross negligence or willful misconduct.





Section 7.04    No Mortgagee-in-Possession. To the fullest extent permitted by
law, the Mortgagee shall not by reason of the taking possession of any Vessel be
liable to account as mortgagee-in-possession or for anything except actual
receipts or be liable for any loss upon realization or for any default or
omission for which a mortgagee-in-possession might be liable.





Section 7.05    Purchaser's Rights on Sale. Upon any sale of any Vessel or any
share therein by the Mortgagee, the purchaser shall not be bound to see or
enquire whether the Mortgagees power of sale has arisen in the manner provided
in this Mortgage and the sale shall be deemed to be within the power of the
Mortgagee and the receipt of the Mortgagee for the purchase money shall
effectively discharge the purchaser who shall not be concerned with the manner
of application of the proceeds of sale or be in any way answerable therefor.



Section 7.06    Divestiture of Owner's Rights. A sale of any Vessel made in
pursuance of this Mortgage, whether under the power of sale hereby granted or
any judicial proceedings, shall operate to divest all right, title and interest
of any nature whatsoever of the Owner therein and thereto, and shall bar the
Owner, its successors and assigns, and all Persons claiming by, through or under
them. No purchaser shall be bound to inquire whether notice has been given or
whether any default has occurred, or as to the propriety of the sale, or as to
application of the proceeds thereof.





ARTICLE VIII


APPLICATION OF MONEYS



Section 8.01    Recoveries; Application. All moneys received by the Mortgagee,
including, without limitation:



in respect of sale of any Vessel or any part thereof;



in respect of recovery under the Insurance Policies in respect of Casualty
Events, Material Partial Losses and Total Losses not used to repair or replace
the Vessel within the time required by the Credit Agreement,



in respect of Requisition Compensation,



> > shall be held and applied
> > 
> > 
> > 
> > FIRST: to the extent not already paid, to pay or make good all such
> > reasonable expenses, liabilities, losses, costs, duties, fees, charges or
> > other moneys whatsoever (together with interest payable thereon under
> > Section 3.01(b)) as may have been paid or incurred by the Mortgagee in or
> > about or incidental to the exercise by the Mortgagee of the powers specified
> > or otherwise referred to in Article VI and Section 7.01 (or any of them)
> > arising out of or in connection with the Mortgagee=s duties as Mortgagee;
> > 
> > 
> > 
> > SECOND: to pay or furnish indemnity in the proper amounts against any
> > commitments or encumbrances which, in the reasonable opinion of the
> > Mortgagee, have or may have priority over this Mortgage;
> > 
> > 
> > 
> > THIRD: except to the extent Owner is entitled to retain such moneys under
> > the provisions of the Credit Agreement, to pay the Secured Indebtedness and
> > to provide cash collateralization for outstanding Letters of Credit in
> > accordance with the terms of the Credit Agreement; and
> > 
> > 
> > 
> > FOURTH: the surplus (if any) shall be paid to the Owner or to whomsoever
> > else may be entitled thereto.




ARTICLE IX


FURTHER ASSURANCES



Section 9.01    Perfection and Preservation of the Collateral. The Owner shall
execute and do all such assurances, acts and things as the Mortgagee may
reasonably require for:



perfecting or protecting the security created (or intended to be created) by
this Mortgage; or



preserving or protecting any of the rights of the Mortgagee and the other
Lenders under this Mortgage; or



ensuring that the security constituted by this Mortgage and the covenants and
obligations of the Owner under this Mortgage shall inure to the benefit of any
transferee, successor or assignee of the Mortgagee as is referred to in
Section 13.01; or



enforcing the security constituted by this Mortgage on or at any time after the
same shall have become enforceable; or



the exercise of any power, authority or discretion vested in the Mortgagee under
this Mortgage,



in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Owner.





 

ARTICLE X

POWER OF ATTORNEY



Section 10.01    Owner's Attorney. The Owner, by way of security and in order to
more fully secure the performance of the Owner's obligations under this
Mortgage, hereby irrevocably appoints the Mortgagee as its attorney for the
duration of the Credit Facility Period for the purposes of:



doing in its name all acts and executing, signing and (if required) registering
in its name all documents which the Owner itself could do, execute, sign or
register in relation to any Vessel (including without limitation, transferring
title to such Vessel to a third party), provided, however, that such power shall
not be exercisable by or on behalf of the Mortgagee until this Mortgage shall
have become immediately enforceable pursuant to Section 7.01;



executing, signing, perfecting, doing and (if required) registering every such
further assurance document, act, or thing as is referred to in Article IX; and



during the continuance of any Event of Default, demanding, collecting,
receiving, compromising, and suing for all freights, hires, earnings, issues,
revenues and income of any Vessel.





Section 10.02    Third Parties. The exercise of such power as is referred to in
Section 10.01(a) by or on behalf of the Mortgagee shall not put any Person
dealing with the Mortgagee upon any enquiry as to whether this Mortgage has
become enforceable nor shall such Person be in any way affected by notice that
this Mortgage has not become enforceable and, in relation to Sections 10.01(a),
10.01(b) and 10.01(c), the exercise by the Mortgagee of such power shall be
conclusive evidence as against third parties of its right to exercise the same.

















 

ARTICLE XI


EXPENSES AND INDEMNITIES



Section 11.01    Mortgage Preparation. The Owner agrees to pay all reasonable
out-of-pocket costs and expenses of the Mortgagee in connection with the
negotiation, preparation, execution and delivery of this Mortgage and any
amendment, waiver, release or consent relating thereto (including, without
limitation, the reasonable fees and disbursements of counsel and any valuation
fees) and, after the occurrence and during the continuance of an Event of
Default, each of the Mortgagee and the Lenders in connection with the
enforcement of this Mortgage (including, without limitation, the actual
reasonable fees and disbursements of counsel for the Mortgagee and the Lenders).





Section 11.02    Owner's Indemnity. Without limiting the foregoing Section
11.01, the Owner hereby further indemnifies the Mortgagee, each other Lender,
and their respective officers, directors, employees, representatives and agents
from and holds harmless and agrees to defend each of them against any and all
losses, liabilities, obligations, claims, damages, or reasonable expenses
incurred by any of them, as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Mortgagee is a party thereto) related to the
entering into and/or performance of this Mortgage hereunder or the consummation
of any transactions contemplated hereby, whether initiated by the Owner or any
other Person, including without limitation, the actual reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding or (b) any personal injury to or death of or any
loss or damage to property of any Person or (c) the actual or alleged presence
of Hazardous Materials in the air, surface water, groundwater, surface or
subsurface of any Vessel, facility or location at any time owned or operated by
the Owner or any of its Affiliates, the generation, storage, transportation or
disposal of Hazardous Materials at any Vessel, facility or location at any time
owned or operated by the Owner or any of its Affiliates, the non-compliance of
any Vessel, facility or location at any time owned or operated by the Owner or
any of its Affiliates with federal, state and local laws, regulations, and
ordinances (including applicable permits thereunder) applicable to any such
Vessel, facility or location, or any violation or alleged violation of any
Environmental Laws asserted against the Owner, any of its Affiliates, or any
Vessel, facility or location at any time owned or operated by the Owner or any
of its Affiliates, including, in each case, without limitation, the actual
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding. To the
extent that the undertaking to indemnify, pay or hold harmless and defend the
Mortgagee set forth in this Section 11.02 may be unenforceable because it is
violative of any law or public policy, the Owner shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. Such obligation to
indemnify, hold harmless and defend the Mortgagee and other Persons set out
above shall apply irrespective of the negligence or strict liability of the
Mortgagee or any other indemnified person, unless such loss or injury arises
directly out of the gross negligence or willful misconduct of Mortgagee or such
other indemnified person.





Section 11.03    Payment Currency. If, under any applicable law or regulation,
and whether pursuant to a judgment being made or registered against the Owner or
the liquidation of the Owner or for any other reason, any payment under or in
connection with this Mortgage is made in a currency (the 'Payment Currency')
other than the currency in which such payment is due under or in connection with
this Mortgage (the 'Contractual Currency'), then to the extent that the amount
of such payment actually received by the Mortgagee, when converted into the
Contractual Currency at the rate of exchange, falls short of the amount due
under or in connection with this Mortgage, the Owner, as a separate and
independent obligation, shall indemnify and hold harmless the Mortgagee against
the amount of such shortfall. For the purposes of this Section 11.03, 'rate of
exchange' means the rate at which the Mortgagee is able on the date of such
payment (or, if it is not practicable for the Mortgagee to purchase the
contractual currency with the Payment Currency on the date of such payment, at
the rate of exchange as soon afterwards as is practicable for the Mortgagee to
do so) to purchase the Contractual Currency with the Payment Currency and shall
take into account any premium and other costs of exchange with respect thereto.





Section 11.04    Duties; Taxes. The Owner shall at its own cost, pay promptly
all stamp, documentary and other like duties and taxes to which the Credit
Agreement and the other Credit Documents (or any of them) may be subject or give
rise and shall indemnify the Mortgagee on demand against any and all liabilities
with respect to or resulting from any delay or omission on the part of the Owner
to pay any such duties or taxes.





 

ARTICLE XII


COMMUNICATIONS



Section 12.01    Notices. All notices required to be given to the Mortgagee
shall be made to the following address:





> > > > Credit Lyonnais New York Branch
> > > > 
> > > > 1301 Avenue of the Americas
> > > > 
> > > > New York, New York 10019
> > > > 
> > > > Attention: __________________
> > > > 
> > > > Telecopier: _________________
> > > > 
> > > > Telephone: _________________

All other notices shall be made to the addresses given in 10.02 of the Credit
Agreement.




ARTICLE XIII


ASSIGNMENTS



Section 13.01    Assignees. This Mortgage shall be binding upon and shall inure
to the benefit of the Owner, the Mortgagee and the Lenders and their respective
transferees, successors and permitted assigns, and references in this Mortgage
to any of them shall be construed accordingly.





Section 13.02    No Assignment by Owner. Except as permitted by the Credit
Agreement, the Owner may not assign or transfer any of the Vessels or its rights
and/or obligations under this Mortgage.





 

ARTICLE XIV

WAIVER; AMENDMENT



Section 14.01    No Waiver. None of the terms and conditions of this Mortgage
may be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Owner and the Mortgagee (with the consent of either
the Majority Lenders or, to the extent required by Section 9.01 of the Credit
Agreement, all of the Lenders). No amendment to the Credit Agreement or any
other Credit Document which affects the rights and obligations of the Mortgagee
hereunder shall be effective without the consent of the Mortgagee thereto.





 

ARTICLE XV


MISCELLANEOUS



Section 15.01    Governing Law. This Mortgage shall be governed by the federal
maritime laws of the United States of America and to the extent necessary by the
laws of the State of New York.





Section 15.02    No Invalidity, Etc. If at any time any one or more of the
provisions in this Mortgage is or becomes invalid, illegal or unenforceable in
any respect under any law or regulation, the validity, legality and
enforceability of the remaining provisions of this Mortgage shall not be in any
way affected or impaired thereby.





Section 15.03    Delegation of Powers. The Mortgagee, at any time and from time
to time, may delegate by power of attorney or in any other manner to any Person
or Persons all or any of the powers, authorities and discretions which are for
the time being exercisable by the Mortgagee under this Mortgage in relation to
the Vessels. Any such delegation may be made upon such terms and subject to such
regulations as the Mortgagee may think fit. The Mortgagee shall not be in any
way liable or responsible to the Owner for any loss or damage arising from any
act, default, omission or misconduct on the part of any such delegate (other
than gross negligence or willful misconduct); provided such delegation has been
made in good faith.





Section 15.04    Certificates Conclusive. A certification or determination by
the Mortgagee as to any matter provided in this Mortgage shall, in the absence
of manifest error, be conclusive and binding on the Owner.





Section 15.05    Counterparts. This instrument may be executed in any number of
counterparts, and each of such counterparts shall for all purposes be deemed to
be an original.





Section 15.06    Mortgagee. For purposes of the Ship Maritime Act, the
'mortgagee under this Mortgage is Credit Lyonnais New York Branch, in its
capacity as Administrative Agent.





 

ARTICLE XVI

JURISDICTION



Section 16.01    New York. Any legal action or proceeding with respect to this
Mortgage may be brought in the courts of the United States or State of New York
sitting in New York and the Owner hereby accepts for itself and its property,
generally and unconditionally, the non-exclusive jurisdiction of such court. The
Owner further irrevocably consents to the service of process out of such court
in any such action or proceeding in the manner provided for in the Credit
Agreement. Nothing herein shall affect the right of the Mortgagee to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Owner in any other jurisdiction.





Section 16.02    Power to Seize Vessel or Take Action. Without prejudice to the
generality of Section 16.01, the Mortgagee shall have the right to arrest and
take action against any Vessel or the Owner at whatever place such Vessel or the
Owner shall be found and for the purpose of any action which the Mortgagee may
bring before the courts of such jurisdiction or other judicial authority and for
the purpose of any action which the Mortgagee may bring against such Vessel, any
writ, notice, judgment or other legal process or documents may (without
prejudice to any other method of service under applicable law) be served upon
the master of such Vessel (or upon anyone acting as the master) and such service
shall be deemed good service on the Owner for all purposes.



[remainder of page intentionally blank]

 

 

 



IN WITNESS whereof the Owner has caused this Mortgage to be executed the day and
year first before written.

> > > > > GLOBAL INDUSTRIES. LTD.
> > > > > 
> > > > > By:
> > > > > 
> > > > > Name: ______________________________
> > > > > 
> > > > > Title: _______________________________
> > > > > 
> > > > >  
> > > > > 
> > > > >  



ACKNOWLEDGMENT OF MORTGAGE

STATE OF TEXAS                § 

                                                 §

COUNTY OF HARRIS          § 

On this ___ day of March, 2004 before me personally appeared ________________ to
me known who being by me duly sworn did depose and say that he is the
____________ of [Owner], the limited liability corporation described in and
which executed the foregoing instrument; and that he signed his name thereto
pursuant to authority granted to him by said corporation; and that said
instrument is the act and deed of the corporation.

And the said ________________ did further produce to me sufficient proof that he
is the ______________ of said corporation and that he was duly authorized by the
said company to execute the foregoing mortgage, and I the notary hereby certify
that the signature of the said _______________ on the foregoing mortgage is
authentic.

                                                                                   
______________________________________

                                                                                                               
Notary Public

 

EXHIBIT A

OWNER: GLOBAL INDUSTRIES, LTD.   Vessel Name: Official Number: Flag   Amberjack
D956935 USA   Wahoo D973475 USA   Manta Ray D639744 USA   Swordfish D1091526 USA
  Hammerhead D630120 USA   Cobia D596380 USA   Carp D593137 USA   Gar D596733
USA   Barracuda D603826 USA   Tarpon D614603 USA   Marlin D607271 USA   Grouper
D609642 USA   Herring D614063 USA   Dolphin D623965 USA   Starfish D598933 USA  
Stingray D603825 USA   Seabass D659365 USA   Pompano D635861 USA   Sandshark
D645540 USA   Blue Runner D629347 USA

 

EXHIBIT B

List of Lenders



Credit Lyonnais New York Branch

1301 Avenue of the Americas

New York, New York 10019

Panama

                                                                                                                                                           

first preferred SHIP mortgage

 

GLOBAL INTERNATIONAL VESSELS Ltd.


and


CREDIT LYONNAIS NEW YORK BRANCH
as Administrative Agent

 

For the Lenders

Named Herein

Dated March 9, 2004

 

 

                                                                                                                                                           

 




index

Section            
      Matter                                                                                                       
    Page

ARTICLE I........... DEFINITIONS AND
INTERPRETATION...................................................... 2



ARTICLE II.......... THE
MORTGAGE............................................................................................
4

ARTICLE III........ PAYMENT
COVENANTS..............................................................................
5

ARTICLE IV........ PRESERVATION OF
SECURITY................................................................... 5

ARTICLE V.........
COVENANTS..................................................................................................
7

ARTICLE VI........ PROTECTION OF
SECURITY.......................................................................
8

ARTICLE VII....... ENFORCEABILITY AND MORTGAGEES
POWERS.................................. 9

ARTICLE VIII...... APPLICATION OF
MONEYS...................................................................... 11

ARTICLE IX........ FURTHER
ASSURANCES............................................................................
12

ARTICLE X......... POWER OF
ATTORNEY..............................................................................
12

ARTICLE XI........ EXPENSES AND
INDEMNITIES................................................................. 13

ARTICLE XII.......
COMMUNICATIONS...................................................................................
14

ARTICLE XIII......
ASSIGNMENTS............................................................................................
15

ARTICLE XIV..... WAIVER;
AMENDMENT.............................................................................
15

ARTICLE XV.......
MISCELLANEOUS.......................................................................................
15

ARTICLE XVI.....
JURISDICTION.............................................................................................
16




FIRST PREFERRED SHIP MORTGAGE

        This FIRST PREFERRED SHIP MORTGAGE (this 'Mortgage') dated as of March
9, 2004 is by Global International Vessels Ltd., a company organized under the
laws of the Cayman Islands having its principal offices at 8000 Global Drive,
Carlyss, Louisiana 70665 (the 'Owner'), in favor of CREDIT LYONNAIS NEW YORK
BRANCH, having offices at 1301 Avenue of the Americas, New York, New York 10019,
as Administrative Agent and mortgagee (in such capacity, the 'Mortgagee') for
the benefit of the Lenders (as defined in the Credit Agreement referred to
below).

RECITALS

A.        The Owner is the sole owner of the whole (100%) of the vessel
described on Exhibit A attached hereto and made a part hereof.

B.         Pursuant to the terms of the Credit Agreement dated as of March 9,
2004 (as the same may be amended or supplemented from time to time, the 'Credit
Agreement' and which has been attached to this Mortgage as Exhibit C and forms
an integral part hereof) and made by and among Global Industries, Ltd., a
Louisiana corporation, and Global Offshore Mexico, S. de. R.L. de C.V., a
Mexican sociedad de responsabilidad limitada de capital variable (together, the
'Borrowers'), Credit Lyonnais New York Branch, as Administrative Agent, and the
lenders identified in Exhibit B attached hereto and who hereafter may become a
party thereto ('Lenders'), the Lenders agreed to make available to the Borrowers
a credit facility in the maximum principal amount at any one time outstanding of
One Hundred Fifty Million United States Dollars (US$150,000,000) (the 'Credit
Facility') in the form of Advances and Letters of Credit (each as defined in the
Credit Agreement).  The Credit Facility, and interest, fees and commissions
thereon, are to be paid and repaid, as the case may be, as provided in the
Credit Agreement and the Notes (as defined in the Credit Agreement).  The Credit
Facility is evidenced by the Credit Agreement, the Notes and the other Credit
Documents (as defined in the Credit Agreement).

C.        The Owner has executed a Guaranty of the Borrowers' obligations under
the Credit Facility (the 'Guaranty').  It is required under the terms of the
Credit Agreement that the Owner shall grant and execute this Mortgage as
security for its obligations under the Guaranty and the Borrowers' obligations
under the Credit Facility.

D.        Therefore, the Owner, in order to secure its obligations under the
Guaranty and the Borrowers' obligations under the Credit Agreement and the
Credit Documents, and the performance and observance of and compliance with all
of the covenants, terms and conditions contained in this Mortgage, has duly
authorized the execution and delivery of this Mortgage under and pursuant to the
provisions of Chapter V Title IV of Book Second of the Code of Commerce of the
Republic of Panama and other pertinent legislation, which is entered into by the
Owner in consideration of the Lenders agreeing, at the request of the Owner and
the Borrowers, to make the Credit Facility available to the Borrowers and as a
condition thereto and for other good and valuable consideration provided by the
Lenders (the sufficiency of which the Owner hereby acknowledges).

NOW, THEREFORE, the Owner and the Mortgagee agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01          In this Mortgage unless the context otherwise requires,
the following expressions shall have the following meanings:

'Borrowers' has the meaning set forth in the Recitals hereof.

'Casualty Event' has the meaning set forth in the Credit Agreement.

'Commitment' has the meaning set forth in the Credit Agreement.

'Credit Agreement' has the meaning set forth in the Recitals hereof.

'Credit Documents' has the meaning set forth in the Credit Agreement.

'Credit Facility' has the meaning set forth in the Recitals hereof.

'Credit Facility Period' means the period commencing on the Effective Date and
ending on the date upon which all amounts owing under the Credit Facility and
all other amounts due to the Lenders pursuant to the Credit Agreement and the
other Credit Documents have been repaid in full and the Credit Agreement has
terminated.

'Effective Date' means the date of this Mortgage.

'Excepted Liens' has the meaning set forth in Section 6.01(b) hereof.

'Guaranty' has the meaning set forth in the Recitals hereof.

'Insurance Policies' has the meaning set forth in the Credit Agreement.

'Lenders' has the meaning set forth in the Recitals hereof.

'Lien' has the meaning set forth in the Credit Agreement.

'Loan Party' has the meaning set forth in the Credit Agreement.

'Material Partial Loss' has the meaning set forth in the Credit Agreement.

'Mortgage' has the meaning set forth in the first paragraph hereof.

'Mortgagee' has the meaning set forth in the first paragraph hereof.

'Notes' has the meaning set forth in the Credit Agreement.

'Owner' has the meaning set forth in the first paragraph hereof.

'Requisition Compensation' means all moneys or other compensation payable during
the Credit Facility Period by reason of requisition for title or other
compulsory acquisition of the Vessel otherwise than by requisition for hire.

'Secured Indebtedness' means all obligations and liabilities of the Owner under
the Guaranty and of the Borrowers and the other Loan Parties (whether for
principal, interest, fees, reimbursement obligations, expenses or any other
charges whatsoever), now existing or hereafter incurred under, arising out of or
in connection with, any Credit Document to which it is a party including,
without limitation, in the case of the Owner, the Guaranty, the Credit Agreement
and the Notes, and the due performance and compliance by the Owner, the
Borrowers, and the other Loan Parties with the terms of each such Credit
Document.

'Total Loss' has the meaning set forth in the Credit Agreement.

'United States Dollars' and 'US$' means the lawful currency of the United States
of America.

'Vessel' means the Vessel described on Exhibit A hereto, and includes any share
or interest therein, and its engines, generators, drilling machinery and
equipment, masts, winches, anchors, chains, pumps and pumping equipment,
furniture and fittings, boats, tackle, outfit, spare gear, fuel, consumable or
other stores, belongings and appurtenances whether on board or ashore and
whether now owned or hereafter acquired and all additions, improvements and
replacements hereafter made in or to said Vessel or any part thereof and all of
their freight, hires and earnings.

Section 1.02          Except where otherwise expressly provided or unless the
context otherwise requires, words and expressions defined in the Credit
Agreement shall bear the same meanings when used but not otherwise defined in
this Mortgage.

Section 1.03          In this Mortgage:

(a)                section headings are inserted for convenience only and shall
not affect the construction of this Mortgage and, unless otherwise specified,
all references to Sections are to sections of this Mortgage;

(b)               unless the context otherwise requires, words denoting the
singular number shall include the plural and vice versa;

(c)                references to Persons include bodies corporate and
unincorporated;

(d)               references to assets include property, rights and assets of
every description;

(e)                references to any document are to be construed as references
to such document as amended or supplemented from time to time; and

(f)                 references to any enactment include re-enactments,
amendments and extensions thereof.

ARTICLE II

THE MORTGAGE

Section 2.01          Granting Clause.  In order to secure the payment of the
Secured Indebtedness and to secure the performance and observance of and
compliance with the covenants, terms and conditions contained in this Mortgage
and the other Credit Documents to which it is a party, the Owner has GRANTED,
CONVEYED and MORTGAGED and does by these presents GRANT, CONVEY and MORTGAGE
unto the Mortgagee for the benefit of the Lenders and their respective
successors and assigns, the whole (100%) of the Vessel; TO HAVE AND TO HOLD the
same unto the Mortgagee for the benefit of the Lenders and their respective
successors and assigns forever, upon the terms herein set forth.

Section 2.02          Termination.  If (a) the Owner and the Borrowers or their
respective successors and assigns shall pay or cause to be paid to the Mortgagee
and the other Lenders and their respective successors or assigns the Secured
Indebtedness in full as and when the same shall become due and payable in
accordance with the terms of the Credit Agreement, the Notes, the Guaranty, this
Mortgage and the other Credit Documents (other than the reimbursement and
contingent indemnification obligations to the extent no unsatisfied claim with
respect thereto has been asserted); (b) the Owner and the Borrowers or their
respective successors and assigns shall observe and comply with the covenants,
terms and conditions contained in the Credit Agreement, the Notes, the Guaranty,
this Mortgage and the other Credit Documents expressed or implied to be
performed, observed or complied with by or on the part of the Owner, the
Borrowers and their respective successors and assigns, and (c) the Commitments
have been terminated, then these presents and the rights hereunder shall cease,
determine and be void and, in such event, the Mortgagee agrees by accepting this
Mortgage to furnish, execute and record, at the expense of the Owner, all such
documents as the Owner may reasonably require to discharge this Mortgage,
otherwise to be and remain in full force and effect.

Section 2.03          Partial Release; No Waiver.  If the Vessel subject to this
Mortgage is sold, transferred, conveyed or otherwise disposed, whether as
permitted by Section 6.03 of the Credit Agreement or otherwise with the consent
of the Lenders, the Vessel shall be released in writing by the Mortgagee from
the lien of this Mortgage upon payment by the Owner to the Mortgagee of such
amount as may be required by Section 6.03 of the Credit Agreement with respect
to sales permitted by Section 6.03 of the Credit Agreement or otherwise as may
be agreed by Mortgagee and the Lenders.  Notwithstanding anything to the
contrary herein, it is not intended that any provision of this Mortgage shall
waive the preferred status of this Mortgage and that if any provision or part
thereof herein shall be construed as waiving the preferred status of this
Mortgage then such provision shall to such extent be void and of no effect. 

Section 2.04          Owner Liable.  The Owner shall remain liable to perform
all the obligations assumed by it in relation to the Vessel; and until such time
as the Mortgagee or any Lender shall become the owner thereof following
foreclosure, neither the Mortgagee nor any other Lender shall be under any
obligation of any kind whatsoever in respect thereof or be under any liability
whatsoever in event of any failure by the Owner to perform its obligations in
respect thereof.

Section 2.05          Recordation under the Requirements of Panamanian Law.  For
the purpose of this Mortgage and its filing and recordation as required by the
Article 1515 of the Panamanian Commercial Code, (i) the total amount of the
Secured Indebtedness is $150,000,000.00 of principal (being the maximum amount
that may be outstanding at any one time), plus interest, expenses and fees
thereon plus the performance of mortgage covenants; (ii) the interest of the
Owner (mortgagor) in the Vessel is 100% and the interest mortgaged to the
Mortgagee is 100%; (iii) the respective addresses of the Owner (mortgagor) and
Mortgagee are as set forth on the first page of this Mortgage; (iv) the Maturity
Date is March 9, 2007, and (v) the discharge amount of the Mortgage is the same
as the total amount, and upon receipt thereof, the Mortgagee shall release the
Vessel from the lien of this Mortgage.  The Mortgagee expressly does not waive
the preferred status of this Mortgage.

ARTICLE III

PAYMENT COVENANTS

Section 3.01          Payment Obligations.  The Owner hereby covenants with the
Mortgagee and the other Lenders:

(a)                to pay and indemnify the Mortgagee and the other Lenders for
all such reasonable expenses, claims, liabilities, losses, costs, duties, fees,
charges, or other moneys as are stated in this Mortgage to be payable by the
Owner to or recoverable from the Owner by the Mortgagee and the other Lenders
(or in respect of which the Owner agrees in this Mortgage to indemnify the
Mortgagee and the other Lenders) at the times and in the manner specified in
this Mortgage;

(b)               to pay interest on any such reasonable expenses, claims,
liabilities, losses, costs, duties, fees, charges or other moneys referred to in
Section 3.01(a) from the date on which the relevant expense, claim, liability,
loss, cost, duty, fee, charge or other money is paid by the Mortgagee or any
other Lender (both before and after any relevant judgment) at the rates
specified in Section 2.06 of the Credit Agreement; and

(c)                to pay and perform its obligations which may be or become due
or owing to the Mortgagee or any other Lender, as the case may be, under this
Mortgage and the other Credit Documents to which the Owner is or is to be a
party at the times and in the manner specified herein or therein.

ARTICLE IV

PRESERVATION OF SECURITY

Section 4.01          Owner's Covenants Concerning the Security.  It is declared
and agreed that:

(a)                the security created by this Mortgage shall be held by the
Mortgagee as a continuing security for the payment of the Secured Indebtedness
and that the security so created shall not be satisfied by any intermediate
payment or satisfaction of any part of the Secured Indebtedness;

(b)               the security so created shall be in addition to and shall not
in any way be prejudiced or affected by any of the other Credit Documents;

(c)                the Mortgagee shall not have to wait for any Lender to
enforce any of the other Credit Documents, to the extent it may do so pursuant
to the terms thereof, before enforcing the security created by this Mortgage;

(d)               no failure or delay on the part of the Mortgagee in exercising
any right, power or privilege hereunder and no course of dealing between the
Owner and the Mortgagee or any other Lender shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.  The rights and remedies herein
expressly provided are cumulative and not exclusive of any rights or remedies
which the Mortgagee or any other Lender would otherwise have.  No notice to or
demand on the Owner in any case shall entitle the Owner to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Mortgagee or the Lenders to any other or further action in any
circumstances without notice or demand; and

(e)                any waiver by the Mortgagee of any terms of this Mortgage or
any consent given by the Mortgagee under this Mortgage shall only be effective
if given in writing and then only for the purpose and upon the terms for which
it is given.

Section 4.02          Settlements; No Waiver.  Any settlement or discharge under
this Mortgage between the Mortgagee and the Owner shall be conditional upon no
security or payment to the Mortgagee or the Lenders or any of them by the
Borrowers, any Guarantor, or any other Person being avoided or set-aside or
ordered to be refunded or reduced by virtue of any provision or enactment
relating to bankruptcy, insolvency, administration or liquidation for the time
being in force and, if such condition is not satisfied, the Mortgagee shall be
entitled to recover from the Owner on demand the value of such security or the
amount of any such payment as if such settlement or discharge had not occurred.

Section 4.03          Mortgagees Rights Not Affected.  The rights of the
Mortgagee under this Mortgage and the security hereby constituted shall not be
affected by any act, omission, matter or thing which, but for this provision,
might operate to impair, affect or discharge such rights and security, in whole
or in part, including without limitation, and whether or not known to or
discoverable by the Borrowers, any Loan Party, the Mortgagee, any Lender or any
other Person:

(a)                any waiver granted to or composition with the Borrowers, any
Loan Party, or any other Person; or

(b)               the taking, variation, compromise, renewal or release of or
refusal or neglect to perfect or enforce any rights, remedies or securities
against any of the Borrowers, any Loan Party, or any other Person; or

(c)                any legal limitation, disability, incapacity or other
circumstances relating to the Borrowers, any Loan Party, or any other Person; or

(d)               any amendment or supplement to the Credit Agreement, any of
the other Credit Documents or any other document or security; or

(e)                the dissolution, liquidation, amalgamation, reconstruction or
reorganization of any of the Borrowers, any Loan Party, or any other Person; or

(f)                 the unenforceability, invalidity or frustration of any
obligations of any of the Borrowers, any Loan Party, or any other Person under
the Credit Agreement, any of the other Credit Documents, or any other document
or security.

Section 4.04          Moneys Received by Mortgagee.  Until the Secured
Indebtedness has been unconditionally and irrevocably paid in full to the
satisfaction of the Mortgagee and the Commitments have been terminated, any
moneys received, recovered or realized under Article VII relating in whole or in
part to the Secured Indebtedness shall be held in a cash collateral account as
security for the Secured Indebtedness and applied to the Secured Indebtedness in
accordance with Section 7.06 of the Credit Agreement.

ARTICLE V

COVENANTS

Section 5.01          Owner's Covenants Concerning the Vessel and Other
Matters.  The Owner covenants with the Mortgagee and the other Lenders that
throughout the Credit Facility Period the Owner will:

(a)                keep the Vessel documented in its name as a Panamanian vessel
and will not cause or allow such documentation to be forfeited or imperiled;

(b)               place, and use due diligence to retain, a properly certified
copy of this Mortgage on board the Vessel with her papers and cause such
certified copy of this Mortgage to be exhibited to any and all Persons (and to
any representative of the Mortgagee on demand) having business with the Vessel
which might give rise to any Lien thereon other than the Lien of this Mortgage,
Liens for wages of the crew (including the master of the Vessel), Liens for
general average or salvage, Liens for wages of stevedores and other maritime
Liens incurred in the ordinary course of business provided such other maritime
liens are inferior to the Liens created by this Mortgage (all such Liens herein
collectively called 'Excepted Liens'); and to place and keep prominently
displayed in the chart room and in the master's cabin of the Vessel a framed
printed notice in plain type in English of such size that the paragraph of
reading matter shall cover a space not less than 6 inches wide and 9 inches high
reading as follows:

NOTICE OF MORTGAGE

> > This Vessel is covered by a First Preferred Ship Mortgage to Credit Lyonnais
> > New York Branch, as Administrative Agent and Mortgagee for the benefit of
> > the Lenders referred to in the said Mortgage pursuant to the provisions of
> > Chapter V Title IV of Book Second of the Code of Commerce of the Republic of
> > Panama and other pertinent legislation and pursuant also to the terms of the
> > said Mortgage, a certified copy of which is preserved with the Vessel's
> > papers.  Neither the Owner nor any charterer nor the master of this Vessel
> > nor any other Person has any right, power or authority to create, incur or
> > permit to be imposed upon this Vessel any lien whatsoever other than for
> > crew's wages and salvage and other Excepted Liens (as that term is defined
> > in said Mortgage); and

(c)                The Owner will, at its sole cost and expense and at no cost
to the Mortgagee, cause this Mortgage to be duly filed with appropriate Registry
of the Republic of Panama and subsequently duly recorded, and will otherwise
comply with and satisfy all the applicable provisions of the Chapter V,  Title
IV of Book Second of the Code of Commerce of the Republic of Panama and other
pertinent legislation, in order to establish, record and maintain this Mortgage
as a first preferred mortgage thereunder upon the Vessel, and will do all such
other acts and execute all such instruments, deeds, conveyances, mortgages and
assurances as the Mortgagee shall reasonably require in order to subject the
Vessel to the lien of this Mortgage as aforesaid. 

ARTICLE VI

PROTECTION OF SECURITY

Section 6.01          Mortgagees Rights.  The Mortgagee shall without prejudice
to its other rights and powers under this Mortgage and the other Credit
Documents be entitled (but not bound) at any time and as often as may be
reasonably necessary to take any such action as it may in the reasonable
exercise of its discretion think fit for the purpose of protecting or
maintaining the security created by this Mortgage and the other Credit Documents
(including, without limitation, such action as referred to in Section 6.02) and
all reasonable expenses, liabilities, or losses (including, without limitation,
reasonable legal fees) so incurred by the Mortgagee and the other Lenders in or
about the protection or maintenance of the said security together with interest
payable thereon according to Section 3.01(b) shall be repayable to it by the
Owner on demand; provided that if no Event of Default exists, the Mortgagee
shall give the Owner written notice prior to taking any such action. 

Section 6.02          Failure to Insure or Repair.  Without prejudice to the
generality of Section 6.01:

(a)                if the Owner does not comply in any material respect with any
provision of Article V of this Mortgage and Section 5.02 of the Credit
Agreement, the Mortgagee shall be entitled (but not bound) (i) to effect or to
replace and renew and thereafter to maintain the Insurance Policies in such
manner as the Mortgagee, in its discretion, may think fit and to require that
all policies, contracts and other records relating to the Insurance Policies
(including details of any correspondence concerning outstanding claims) be
forthwith delivered to such brokers as the Mortgagee may nominate, and (ii) to
collect, recover, compromise and give a good discharge for all claims then
outstanding or thereafter arising under the Insurance Policies or any of them
and to take over or institute (if necessary using the name of the Owner) all
such proceedings in connection therewith as is reasonably necessary and to
permit the brokers= through whom the collection or recovery is effected to
charge the usual brokerage therefor, and

(b)               if the Owner does not comply in any material respect with any
provision of Section 5.13 of the Credit Agreement, the Mortgagee shall be
entitled (but not bound) to arrange for the carrying out of such repairs to
and/or surveys of the Vessel as it deems reasonably expedient or necessary.

ARTICLE VII

ENFORCEABILITY AND MORTGAGEES POWERS

Section 7.01          Events of Default.  During the continuance of any of the
Events of Default specified in the Credit Agreement but without the necessity
for any court order or declaration in any jurisdiction to the effect that an
Event of Default has occurred, the security constituted by this Mortgage shall
become immediately enforceable and the Mortgagee shall be entitled, as and when
it may see fit, to put into force and exercise all or any of the powers
possessed by it as mortgagee of  the Vessel or otherwise and in particular:

(a)                to exercise all the rights and remedies in foreclosure and
otherwise given to mortgagees by applicable law;

(b)               to take possession of the Vessel or any of them whether
actually or constructively and/or otherwise to take control of  the Vessel
wherever located and cause the Owner or any other Person in possession of the
Vessel forthwith upon demand to surrender the same to the Mortgagee without
legal process and without liability of the Mortgagee for any losses or damages
incurred thereby and without having to render accounts to the Owner in
connection therewith;

(c)                to require that all policies, contracts, certificates of
entry and other records relating to the Insurance Policies (including details of
and correspondence concerning outstanding claims) be forthwith delivered to or
to the order of the Mortgagee;

(d)               to collect, recover, compromise and give a good discharge for
any and all moneys or claims for moneys then outstanding or thereafter arising
under the Insurance Policies or any Requisition Compensation and to permit any
brokers through whom collection or recovery is effected to charge the usual
brokerage therefor;

(e)                to take over or institute (if necessary using the name of the
Owner) all such proceedings in connection with the Vessel, the Insurance
Policies, or any Requisition Compensation as the Mortgagee thinks reasonably
necessary and to discharge, compound, release or compromise claims against the
Owner in respect of the Vessel which have given or may give rise to any charge
or Lien on the Vessel or which are or may be enforceable by proceedings against
the Vessel;

(f)                 following acceleration of the Credit Facility, to sell the
Vessel or any share therein, upon advance notice of ten (10) consecutive days
published in any newspaper authorized to publish legal notices of that kind in
the hailing port and the places of sale of the Vessel and by sending notice of
such sale at least fourteen (14) days prior to the date fixed for such sale to
the Owner, free from any claim of or by the Owner of any nature whatsoever, and
with or (subject to the rights of third parties under applicable law) without
the benefit of any charter party or other contract for her employment, by public
auction or private contract at such place and upon such commercially reasonable
terms (including, without limitation, on terms such that payment of some or all
of the purchase price be deferred) as the Mortgagee in its absolute discretion
may determine with power to postpone any such sale, without being answerable for
any loss occasioned by such sale or resulting from postponement thereof, and/or
itself to purchase the Vessel at any such public auction and to set off the
purchase price against all or any part of the Secured Indebtedness in the manner
specified in Section 9.01 herein; provided, however that in the event the Vessel
shall be offered for sale by private sale, no newspaper publication of notice
shall be required, nor notice of adjournment of sale;

(g)                subject to the rights of any charter, to manage, insure,
maintain and repair the Vessel and to charter, employ, sail or lay up the Vessel
in such manner, upon such terms and for such period as the Mortgagee deems
reasonably expedient; and for the purposes aforesaid the Mortgagee shall be
entitled to do all acts and things reasonably incidental or conducive thereto
and in particular to enter into such arrangements respecting the Vessel, and the
insurance, management, maintenance, repair, classification, chartering and
employment of the Vessel, in all respects as if the Mortgagee were the owner of
the Vessel and without being responsible for any loss thereby incurred;

(h)                to recover from the Owner on demand any liabilities, losses
and reasonable expenses as may be incurred by the Mortgagee in or about the
exercise of the power vested in the Mortgagee under Section 7.01(g);

(i)                  generally and in addition, but not in lieu of any of the
above rights, to recover from the Owner on demand any liabilities, losses and
reasonable expenses incurred by the Mortgagee in or about or incidental to the
exercise by it of any of the powers aforesaid; and

(j)                 generally, take any other action or exercise any other right
permitted by applicable law.

Section 7.02          Sufficiency of Payments Received.  The Mortgagee shall not
be obliged to make any enquiry as to the nature or sufficiency of any payment
received by it under this Mortgage or to make any claim, take any action or
enforce any rights and benefits assigned to the Mortgagee by this Mortgage or to
which the Mortgagee may at any time be entitled hereunder.

Section 7.03          Mortgagee, Lenders Not Liable.  Neither the Mortgagee, the
Lenders, nor any of their agents, managers, officers, employees, delegates and
advisers shall be liable for any expense, claim, liability, loss, cost, damage
or expense incurred or arising in connection with the exercise or purported
exercise of any rights, powers and discretions under this Mortgage in the
absence of its, his, or her gross negligence or willful misconduct.

Section 7.04          No Mortgagee-in-Possession.  To the fullest extent
permitted by law, the Mortgagee shall not by reason of the taking possession of
the Vessel be liable to account as mortgagee-in-possession or for anything
except actual receipts or be liable for any loss upon realization or for any
default or omission for which a mortgagee-in-possession might be liable.

Section 7.05          Purchaser's Rights on Sale.  Upon any sale of the Vessel
or any share therein by the Mortgagee, the purchaser shall not be bound to see
or enquire whether the Mortgagees power of sale has arisen in the manner
provided in this Mortgage and the sale shall be deemed to be within the power of
the Mortgagee and the receipt of the Mortgagee for the purchase money shall
effectively discharge the purchaser who shall not be concerned with the manner
of application of the proceeds of sale or be in any way answerable therefor.

Section 7.06          Divestiture of Owner's Rights.  A sale of the Vessel made
in pursuance of this Mortgage, whether under the power of sale hereby granted or
any judicial proceedings, shall operate to divest all right, title and interest
of any nature whatsoever of the Owner therein and thereto, and shall bar the
Owner, its successors and assigns, and all Persons claiming by, through or under
them.  No purchaser shall be bound to inquire whether notice has been given or
whether any default has occurred, or as to the propriety of the sale, or as to
application of the proceeds thereof.

ARTICLE VIII

APPLICATION OF MONEYS

Section 8.01          Recoveries; Application.  All moneys received by the
Mortgagee, including, without limitation:

(a)                in respect of sale of the Vessel or any part thereof;

(b)               in respect of recovery under the Insurance Policies in respect
of Casualty Events, Material Partial Losses and Total Losses not used to repair
or replace the Vessel within the time required by the Credit Agreement,

(c)                in respect of Requisition Compensation,

shall be held and applied

FIRST: to the extent not already paid, to pay or make good all such reasonable
expenses, liabilities, losses, costs, duties, fees, charges or other moneys
whatsoever (together with interest payable thereon under Section 3.01(b)) as may
have been paid or incurred by the Mortgagee in or about or incidental to the
exercise by the Mortgagee of the powers specified or otherwise referred to in
Article VI and Section 7.01 (or any of them) arising out of or in connection
with the Mortgagee=s duties as Mortgagee;

SECOND: to pay or furnish indemnity in the proper amounts against any
commitments or encumbrances which, in the reasonable opinion of the Mortgagee,
have or may have priority over this Mortgage;

THIRD: except to the extent Owner is entitled to retain such moneys under the
provisions of the Credit Agreement, to pay the Secured Indebtedness and to
provide cash collateralization for outstanding Letters of Credit in accordance
with the terms of the Credit Agreement; and

FOURTH: the surplus (if any) shall be paid to the Owner or to whomsoever else
may be entitled thereto.

ARTICLE IX

FURTHER ASSURANCES

Section 9.01          Perfection and Preservation of the Collateral.  The Owner
shall execute and do all such assurances, acts and things as the Mortgagee may
reasonably require for:

(a)                perfecting or protecting the security created (or intended to
be created) by this Mortgage; or

(b)               preserving or protecting any of the rights of the Mortgagee
and the other Lenders under this Mortgage; or

(c)                ensuring that the security constituted by this Mortgage and
the covenants and obligations of the Owner under this Mortgage shall inure to
the benefit of any transferee, successor or assignee of the Mortgagee as is
referred to in Section 13.01; or

(d)               enforcing the security constituted by this Mortgage on or at
any time after the same shall have become enforceable; or

(e)                the exercise of any power, authority or discretion vested in
the Mortgagee under this Mortgage,

in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Owner.

ARTICLE X

POWER OF ATTORNEY

Section 10.01      Owner's Attorney.  The Owner, by way of security and in order
to more fully secure the performance of the Owner's obligations under this
Mortgage, hereby irrevocably appoints the Mortgagee as its attorney for the
duration of the Credit Facility Period for the purposes of:

(a)                doing in its name all acts and executing, signing and (if
required) registering in its name all documents which the Owner itself could do,
execute, sign or register in relation to the Vessel (including without
limitation, transferring title to the Vessel to a third party), provided,
however, that such power shall not be exercisable by or on behalf of the
Mortgagee until this Mortgage shall have become immediately enforceable pursuant
to Section 7.01;

(b)               executing, signing, perfecting, doing and (if required)
registering every such further assurance document, act, or thing as is referred
to in Article IX; and

(c)                during the continuance of any Event of Default, demanding,
collecting, receiving, compromising, and suing for all freights, hires,
earnings, issues, revenues and income of the Vessel.

Section 10.02      Third Parties.  The exercise of such power as is referred to
in Section 10.01(a) by or on behalf of the Mortgagee shall not put any Person
dealing with the Mortgagee upon any enquiry as to whether this Mortgage has
become enforceable nor shall such Person be in any way affected by notice that
this Mortgage has not become enforceable and, in relation to Sections 10.01(a),
10.01(b) and 10.01(c), the exercise by the Mortgagee of such power shall be
conclusive evidence as against third parties of its right to exercise the same.

ARTICLE XI

EXPENSES AND INDEMNITIES

Section 11.01      Mortgage Preparation.  The Owner agrees to pay all reasonable
out-of-pocket costs and expenses of the Mortgagee in connection with the
negotiation, preparation, execution and delivery of this Mortgage and any
amendment, waiver, release or consent relating thereto (including, without
limitation, the reasonable fees and disbursements of counsel and any valuation
fees) and, after the occurrence and during the continuance of an Event of
Default, each of the Mortgagee and the Lenders in connection with the
enforcement of this Mortgage (including, without limitation, the actual
reasonable fees and disbursements of counsel for the Mortgagee and the Lenders).

Section 11.02      Owner's Indemnity.  Without limiting the foregoing Section
11.01, the Owner hereby further indemnifies the Mortgagee, each other Lender,
and their respective officers, directors, employees, representatives and agents
from and holds harmless and agrees to defend each of them against any and all
losses, liabilities, obligations, claims, damages, or reasonable expenses
incurred by any of them, as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Mortgagee is a party thereto) related to the
entering into and/or performance of this Mortgage hereunder or the consummation
of any transactions contemplated hereby, whether initiated by the Owner or any
other Person, including without limitation, the actual reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding or (b) any personal injury to or death of or any
loss or damage to property of any Person or (c) the actual or alleged presence
of Hazardous Materials in the air, surface water, groundwater, surface or
subsurface of the Vessel, facility or location at any time owned or operated by
the Owner or any of its Affiliates, the generation, storage, transportation or
disposal of Hazardous Materials at the Vessel, facility or location at any time
owned or operated by the Owner or any of its Affiliates, the non-compliance of
the Vessel, facility or location at any time owned or operated by the Owner or
any of its Affiliates with federal, state and local laws, regulations, and
ordinances (including applicable permits thereunder) applicable to the Vessel,
or any such facility or location, or any violation or alleged violation of any
Environmental Laws asserted against the Owner, any of its Affiliates, or the
Vessel, or any facility or location at any time owned or operated by the Owner
or any of its Affiliates, including, in each case, without limitation, the
actual reasonable fees and disbursements of counsel and other consultants
incurred in connection with any such investigation, litigation or other
proceeding.  To the extent that the undertaking to indemnify, pay or hold
harmless and defend the Mortgagee set forth in this Section 11.02 may be
unenforceable because it is violative of any law or public policy, the Owner
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.  Such
obligation to indemnify, hold harmless and defend the Mortgagee and other
Persons set out above shall apply irrespective of the negligence or strict
liability of the Mortgagee or any other indemnified person, unless such loss or
injury arises directly out of the gross negligence or willful misconduct of
Mortgagee or such other indemnified person.

Section 11.03      Payment Currency.  If, under any applicable law or
regulation, and whether pursuant to a judgment being made or registered against
the Owner or the liquidation of the Owner or for any other reason, any payment
under or in connection with this Mortgage is made in a currency (the 'Payment
Currency') other than the currency in which such payment is due under or in
connection with this Mortgage (the 'Contractual Currency'), then to the extent
that the amount of such payment actually received by the Mortgagee, when
converted into the Contractual Currency at the rate of exchange, falls short of
the amount due under or in connection with this Mortgage, the Owner, as a
separate and independent obligation, shall indemnify and hold harmless the
Mortgagee against the amount of such shortfall.  For the purposes of this
Section 11.03, 'rate of exchange' means the rate at which the Mortgagee is able
on the date of such payment (or, if it is not practicable for the Mortgagee to
purchase the contractual currency with the Payment Currency on the date of such
payment, at the rate of exchange as soon afterwards as is practicable for the
Mortgagee to do so) to purchase the Contractual Currency with the Payment
Currency and shall take into account any premium and other costs of exchange
with respect thereto.

Section 11.04      Duties; Taxes.  The Owner shall at its own cost, pay promptly
all stamp, documentary and other like duties and taxes to which the Credit
Agreement and the other Credit Documents (or any of them) may be subject or give
rise and shall indemnify the Mortgagee on demand against any and all liabilities
with respect to or resulting from any delay or omission on the part of the Owner
to pay any such duties or taxes.

ARTICLE XII

COMMUNICATIONS

Section 12.01      Notices.  All notices required to be given to the Mortgagee
shall be made to the following address:

> > > Credit Lyonnais New York Branch
> > > 
> > > 1301 Avenue of the Americas
> > > 
> > > New York, New York 10019
> > > 
> > > Attention: __________________
> > > 
> > > Telecopier:  _________________
> > > 
> > > Telephone:  _________________

All other notices shall be made to the addresses given in 10.02 of the Credit
Agreement.

ARTICLE XIII

ASSIGNMENTS

Section 13.01      Assignees.  This Mortgage shall be binding upon and shall
inure to the benefit of the Owner, the Mortgagee and the Lenders and their
respective transferees, successors and permitted assigns, and references in this
Mortgage to any of them shall be construed accordingly.

Section 13.02      No Assignment by Owner.  Except as permitted by the Credit
Agreement, the Owner may not assign or transfer the Vessel or its rights and/or
obligations under this Mortgage.

ARTICLE XIV

WAIVER; AMENDMENT

Section 14.01      No Waiver.  None of the terms and conditions of this Mortgage
may be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Owner and the Mortgagee (with the consent of either
the Majority Lenders or, to the extent required by Section 9.01 of the Credit
Agreement, all of the Lenders).  No amendment to the Credit Agreement or any
other Credit Document which affects the rights and obligations of the Mortgagee
hereunder shall be effective without the consent of the Mortgagee thereto.

ARTICLE XV

MISCELLANEOUS

Section 15.01      Governing Law.  This Mortgage shall be governed by the laws
of the Republic of  Panama.

Section 15.02      No Invalidity, Etc.  If at any time any one or more of the
provisions in this Mortgage is or becomes invalid, illegal or unenforceable in
any respect under any law or regulation, the validity, legality and
enforceability of the remaining provisions of this Mortgage shall not be in any
way affected or impaired thereby.

Section 15.03      Delegation of Powers.  The Mortgagee, at any time and from
time to time, may delegate by power of attorney or in any other manner to any
Person or Persons all or any of the powers, authorities and discretions which
are for the time being exercisable by the Mortgagee under this Mortgage in
relation to the Vessel.  Any such delegation may be made upon such terms and
subject to such regulations as the Mortgagee may think fit.  The Mortgagee shall
not be in any way liable or responsible to the Owner for any loss or damage
arising from any act, default, omission or misconduct on the part of any such
delegate (other than gross negligence or willful misconduct); provided such
delegation has been made in good faith.

Section 15.04      Certificates Conclusive.  A certification or determination by
the Mortgagee as to any matter provided in this Mortgage shall, in the absence
of manifest error, be conclusive and binding on the Owner.

Section 15.05      Counterparts.  This instrument may be executed in any number
of counterparts, and each of such counterparts shall for all purposes be deemed
to be an original.

Section 15.06       Special Power of Attorney.  The Owner and Mortgagee each
hereby confer a special power of attorney on Patton, Moreno & Asvat lawyers of
Panama, Republic of Panama and/or any partner in that firm authorizing that firm
or any partner in that firm to take all necessary steps to record this Mortgage
in the appropriate Registry of the Republic of Panama and from time to time
details of the indebtedness secured by this Mortgage.

ARTICLE XVI

JURISDICTION

Section 16.01      New York.  Any legal action or proceeding with respect to
this Mortgage may be brought in the courts of the United States or State of New
York sitting in New York and the Owner hereby accepts for itself and its
property, generally and unconditionally, the non-exclusive jurisdiction of such
court.  The Owner further irrevocably consents to the service of process out of
such court in any such action or proceeding in the manner provided for in the
Credit Agreement.  Nothing herein shall affect the right of the Mortgagee to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Owner in any other jurisdiction.

Section 16.02      Power to Seize Vessel or Take Action.  Without prejudice to
the generality of Section 16.01, the Mortgagee shall have the right to arrest
and take action against the Vessel or the Owner at whatever place the Vessel or
the Owner shall be found and for the purpose of any action which the Mortgagee
may bring before the courts of such jurisdiction or other judicial authority and
for the purpose of any action which the Mortgagee may bring against the Vessel,
any writ, notice, judgment or other legal process or documents may (without
prejudice to any other method of service under applicable law) be served upon
the master of the Vessel (or upon anyone acting as the master) and such service
shall be deemed good service on the Owner for all purposes.

[remainder of page intentionally blank]




IN WITNESS whereof the Owner has caused this Mortgage to be executed the day and
year first before written.

                                                                        GLOBAL
INTERNATIONAL VESSELS LTD.

                                                                        By: 
                                                                

                                                                        Name:
______________________________

                                                                        Title:
_______________________________




ACKNOWLEDGMENT OF MORTGAGE

STATE OF TEXAS                            § 

                                                            §       

COUNTY OF HARRIS                     § 

On this ____ day of March, 2004 before me personally appeared ________________
to me known who being by me duly sworn did depose and say that he is the
___________________ of Global International Vessels Ltd., the company described
in and which executed the foregoing instrument; and that he signed his name
thereto pursuant to authority granted to him by said company; and that said
instrument is the act and deed of the company.

And the said ________________ did further produce to me sufficient proof that he
is the ______________ of said company and that he was duly authorized by the
said company to execute the foregoing mortgage, and I the notary hereby certify
that the signature of the said _______________ on the foregoing mortgage is
authentic.

> > > > > > >                                                                                    
> > > > > > > 
> > > > > > > Notary Public




ACCEPTANCE OF MORTGAGE

CREDIT LYONNAIS NEW YORK BRANCH, a banking institution incorporated in
accordance with the laws of France and as Administrative Agent for the Lenders
('Mortgagee), DOES HEREBY ACCEPT the annexed First Preferred Ship Mortgage
executed in its favor by the Owner as referred to therein covering the Vessel as
defined therein and DOES HEREBY ACCEPT the said Mortgage in all respect and
agrees to all terms and conditions of the said Mortgage.

IN WITNESS whereof the Mortgagee has caused this Acceptance of Mortgage to be
executed this _____ day of March, 2004.

 

SIGNED AND DELIVERED by
                                                                    

The duly authorized signatory of Credit Lyonnais New York Branch

In the presence of
                                                                                           

 

 




 

ACKNOWLEDGEMENT OF ACCEPTANCE

STATE OF NEW YORK                   § 

                                                            § 

COUNTY OF NEW YORK               § 

 

            On this _____ day of March, 2004, before me personally appeared
Philippe Soustra, to me known who being by me duly sworn did depose and say that
he is the Executive Vice President of Credit Lyonnais New York Branch, the
company described in and which executed the foregoing instrument; and that he
signed his name thereto pursuant to authority granted to him by said company;
and that said instrument is the act and deed of the company.

            And the said Philippe Soustra did further produce to me sufficient
proof that he is the Executive Vice President of said company and that he was
duly authorized by the said company to execute the foregoing acceptance of
mortgage, and I, the notary hereby certify that the signature of the said
Philippe Soustra on the foregoing acceptance of mortgage is authentic.

                                                                       
________________________________________

                                                                                               
Notary Public

 




EXHIBIT A

Vessel Name

Owner

Flag

Patente No.

Radio Call Letters

Ocean Winsertor

Global International Vessels Ltd.

Panama

28401-02

HO-2223

 




EXHIBIT B

List of Lenders

Credit Lyonnais New York Branch

1301 Avenue of the Americas

New York, New York  10019




EXHIBIT C

Credit Agreement

See Attached



Vanuatu

                                                                                                                                                           

EXHIBIT D



first preferred FLEET mortgage

GLOBAL INDUSTRIES, LTD.
and


CREDIT LYONNAIS NEW YORK BRANCH
as Administrative Agent

 

For the Lenders

Named Herein

Dated March ___, 2004

 

 

                                                                                                                                                           

 


TABLE OF CONTENTS

index

Section            
      Matter                                                                                                       
    Page

ARTICLE I........... DEFINITIONS AND
INTERPRETATION...................................................... 2

ARTICLE II.......... THE
MORTGAGE............................................................................................
4

ARTICLE III........ PAYMENT
COVENANTS..............................................................................
5

ARTICLE IV........ PRESERVATION OF
SECURITY................................................................... 5

ARTICLE V.........
COVENANTS..................................................................................................
7

ARTICLE VI........ PROTECTION OF
SECURITY.......................................................................
8

ARTICLE VII....... ENFORCEABILITY AND MORTGAGEES
POWERS.................................. 9

ARTICLE VIII...... APPLICATION OF
MONEYS...................................................................... 11

ARTICLE IX........ FURTHER
ASSURANCES............................................................................
12

ARTICLE X......... POWER OF
ATTORNEY..............................................................................
12

ARTICLE XI........ EXPENSES AND
INDEMNITIES................................................................. 13

ARTICLE XII.......
COMMUNICATIONS...................................................................................
14

ARTICLE XIII......
ASSIGNMENTS............................................................................................
15

ARTICLE XIV..... WAIVER;
AMENDMENT.............................................................................
15

ARTICLE XV.......
MISCELLANEOUS.......................................................................................
15

ARTICLE XVI.....
JURISDICTION.............................................................................................
16




FIRST PREFERRED FLEET MORTGAGE

        This FIRST PREFERRED FLEET MORTGAGE (this 'Mortgage') dated as of March
___, 2004 is by [OWNER], a _________________________ having its principal
offices at [8000 Global Drive, Carlyss, Louisiana 70665] (the 'Owner'), in favor
of CREDIT LYONNAIS NEW YORK BRANCH, having offices at 1301 Avenue of the
Americas, New York, New York 10019, as Administrative Agent and mortgagee (in
such capacity, the 'Mortgagee') for the benefit of the Lenders (as defined in
the Credit Agreement referred to below).

RECITALS

        A.        The Owner is the sole owner of the whole (100%) of the vessels
described on Exhibit A attached hereto and made a part hereof.

        B.         Pursuant to the terms of the Credit Agreement dated as of
March __, 2004 (as the same may be amended or supplemented from time to time,
the 'Credit Agreement') and made by and among [Owner] [Global Industries, Ltd.,
a Louisiana corporation], and Global Offshore Mexico, S. de. R.L. de C.V., a
Mexican sociedad de responsabilidad limitada de capital variable (together, the
'Borrowers'), Credit Lyonnais New York Branch, as Administrative Agent, and the
lenders identified in Exhibit B attached hereto and who hereafter may become a
party thereto ('Lenders'), the Lenders agreed to make available to the Borrowers
a credit facility in the maximum principal amount at any one time outstanding of
One Hundred Fifty Million United States Dollars (US$150,000,000) (the 'Credit
Facility') in the form of Advances and Letters of Credit (each as defined in the
Credit Agreement).  The Credit Facility, and interest, fees and commissions
thereon, are to be paid and repaid, as the case may be, as provided in the
Credit Agreement and the Notes (as defined in the Credit Agreement).  The Credit
Facility is evidenced by the Credit Agreement, the Notes and the other Credit
Documents (as defined in the Credit Agreement).

        C.        [The Owner has executed a Guaranty of the Borrowers'
obligations under the Credit Facility (the 'Guaranty')].  It is required under
the terms of the Credit Agreement that the Owner shall grant and execute this
Mortgage as security for [its] [the Borrowers'] obligations under the Credit
Facility.

        D.        Therefore, the Owner, in order to secure its obligations under
[the Guaranty and the Borrowers' obligations under] the Credit Agreement and the
Credit Documents, and the performance and observance of and compliance with all
of the covenants, terms and conditions contained in this Mortgage, has duly
authorized the execution and delivery of this Mortgage under and pursuant to the
Maritime Act of Vanuatu [CAP 131], as amended (the 'Maritime Act  of Vanuatu'),
which is entered into by the Owner in consideration of the Lenders agreeing, at
the request of the [Owner and the] Borrowers, to make the Credit Facility
available to the Borrowers and as a condition thereto and for other good and
valuable consideration provided by the Lenders (the sufficiency of which the
Owner hereby acknowledges).

        NOW, THEREFORE, the Owner and the Mortgagee agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

        Section 1.01          In this Mortgage unless the context otherwise
requires, the following expressions shall have the following meanings:

        'Borrowers' has the meaning set forth in the Recitals hereof.

        'Casualty Event' has the meaning set forth in the Credit Agreement.

        'Commitment' has the meaning set forth in the Credit Agreement.

        'Credit Agreement' has the meaning set forth in the Recitals hereof.

        'Credit Documents' has the meaning set forth in the Credit Agreement.

        'Credit Facility' has the meaning set forth in the Recitals hereof.

        'Credit Facility Period' means the period commencing on the Effective
Date and ending on the date upon which all amounts owing under the Credit
Facility and all other amounts due to the Lenders pursuant to the Credit
Agreement and the other Credit Documents have been repaid in full and the Credit
Agreement has terminated.

        'Effective Date' means the date of this Mortgage.

        'Excepted Liens' has the meaning set forth in Section 6.01(b) hereof.

        ['Guaranty' has the meaning set forth in the Recitals hereof.]

        'Insurance Policies' has the meaning set forth in the Credit Agreement.

        'Lenders' has the meaning set forth in the Recitals hereof.

        'Lien' has the meaning set forth in the Credit Agreement.

        'Loan Party' has the meaning set forth in the Credit Agreement.

        'Maritime Act of Vanuatu' has the meaning set forth in the Credit
Agreement.

        'Material Partial Loss' has the meaning set forth in the Credit
Agreement.

        'Mortgage' has the meaning set forth in the first paragraph hereof.

        'Mortgagee' has the meaning set forth in the first paragraph hereof.

        'Notes' has the meaning set forth in the Credit Agreement.

        'Owner' has the meaning set forth in the first paragraph hereof.

        'Requisition Compensation' means all moneys or other compensation
payable during the Credit Facility Period by reason of requisition for title or
other compulsory acquisition of any Vessel otherwise than by requisition for
hire.

        'Secured Indebtedness' means all obligations and liabilities of the
Owner under the Guaranty and of the Borrowers and the other Loan Parties
(whether for principal, interest, fees, reimbursement obligations, expenses or
any other charges whatsoever), now existing or hereafter incurred under, arising
out of or in connection with, any Credit Document to which it is a party
including, without limitation, in the case of the Owner, [the Guaranty,] the
Credit Agreement and the Notes, and the due performance and compliance by [the
Owner,] the Borrowers, and the other Loan Parties with the terms of each such
Credit Document.

        'Total Loss' has the meaning set forth in the Credit Agreement.

        'United States Dollars' and 'US$' means the lawful currency of the
United States of America.

        'Vessels' means the Vessels described on Exhibit A hereto, and includes
any share or interest therein, and each of their engines, generators, drilling
machinery and equipment, masts, winches, anchors, chains, pumps and pumping
equipment, furniture and fittings, boats, tackle, outfit, spare gear, fuel,
consumable or other stores, belongings and appurtenances whether on board or
ashore and whether now owned or hereafter acquired and all additions,
improvements and replacements hereafter made in or to said Vessels or any part
thereof and all of their freight, hires and earnings.

        Section 1.02          Except where otherwise expressly provided or
unless the context otherwise requires, words and expressions defined in the
Credit Agreement shall bear the same meanings when used but not otherwise
defined in this Mortgage.

        Section 1.03          In this Mortgage:

        (a)                section headings are inserted for convenience only
and shall not affect the construction of this Mortgage and, unless otherwise
specified, all references to Sections are to sections of this Mortgage;

        (b)               unless the context otherwise requires, words denoting
the singular number shall include the plural and vice versa;

        (c)                references to Persons include bodies corporate and
unincorporated;

        (d)               references to assets include property, rights and
assets of every description;

        (e)                references to any document are to be construed as
references to such document as amended or supplemented from time to time; and

        (f)                 references to any enactment include re-enactments,
amendments and extensions thereof.

ARTICLE II

THE MORTGAGE

        Section 2.01          Granting Clause.  In order to secure the payment
of the Secured Indebtedness and to secure the performance and observance of and
compliance with the covenants, terms and conditions contained in this Mortgage
and the other Credit Documents to which it is a party, the Owner has GRANTED,
CONVEYED and MORTGAGED and does by these presents GRANT, CONVEY and MORTGAGE
unto the Mortgagee for the benefit of the Lenders and their respective
successors and assigns, the whole (100%) of each Vessel; TO HAVE AND TO HOLD the
same unto the Mortgagee for the benefit of the Lenders and their respective
successors and assigns forever, upon the terms herein set forth.

        Section 2.02          Termination.  If (a) the Owner and the Borrowers
or their respective successors and assigns shall pay or cause to be paid to the
Mortgagee and the other Lenders and their respective successors or assigns the
Secured Indebtedness in full as and when the same shall become due and payable
in accordance with the terms of the Credit Agreement, the Notes, the Guaranty,
this Mortgage and the other Credit Documents (other than the reimbursement and
contingent indemnification obligations to the extent no unsatisfied claim with
respect thereto has been asserted); (b) the Owner and the Borrowers or their
respective successors and assigns shall observe and comply with the covenants,
terms and conditions contained in the Credit Agreement, the Notes, the Guaranty,
this Mortgage and the other Credit Documents expressed or implied to be
performed, observed or complied with by or on the part of the Owner, the
Borrowers and their respective successors and assigns, and (c) the Commitments
have been terminated, then these presents and the rights hereunder shall cease,
determine and be void and, in such event, the Mortgagee agrees by accepting this
Mortgage to furnish, execute and record, at the expense of the Owner, all such
documents as the Owner may reasonably require to discharge this Mortgage,
otherwise to be and remain in full force and effect.

        Section 2.03          Partial Release; No Waiver.  If any Vessel subject
to this Mortgage is sold, transferred, conveyed or otherwise disposed, whether
as permitted by Section 6.03 of the Credit Agreement or otherwise with the
consent of the Lenders, such Vessel shall be released in writing by the
Mortgagee from the lien of this Mortgage upon payment by the Owner to the
Mortgagee of such amount as may be required by Section 6.03 of the Credit
Agreement with respect to sales permitted by Section 6.03 of the Credit
Agreement or otherwise as may be agreed by Mortgagee and the Lenders, and such
release shall not affect the Mortgagees lien on the remaining Vessels, if any. 
Notwithstanding anything to the contrary herein, it is not intended that any
provision of this Mortgage shall waive the preferred status of this Mortgage and
that if any provision or part thereof herein shall be construed as waiving the
preferred status of this Mortgage then such provision shall to such extent be
void and of no effect. 

        Section 2.04          Owner Liable.  The Owner shall remain liable to
perform all the obligations assumed by it in relation to each Vessel; and until
such time as the Mortgagee or any Lender shall become the owner thereof
following foreclosure, neither the Mortgagee nor any other Lender shall be under
any obligation of any kind whatsoever in respect thereof or be under any
liability whatsoever in event of any failure by the Owner to perform its
obligations in respect thereof.

        Section 2.05          Recordation under the Maritime Act of Vanuatu. 
For the purpose of this Mortgage and its filing and recordation as required by
the Maritime Act of Vanuatu, (i) the total amount of the Secured Indebtedness is
$150,000,000.00 of principal (being the maximum amount that may be outstanding
at any one time), plus interest, expenses and fees thereon plus the performance
of mortgage covenants; (ii) the interest of the Owner (mortgagor) in the Vessels
is 100% and the interest mortgaged to the Mortgagee is 100%; (iii) the
respective addresses of the Owner (mortgagor) and Mortgagee are as set forth on
the first page of this Mortgage; (iv) the Maturity Date is March __, 2007, and
(v) subject to the partial release provisions in Section 2.03 above, the
discharge amount of the Mortgage is the same as the total amount, and upon
receipt thereof, the Mortgagee shall release the Vessels from the lien of this
Mortgage.  The Mortgagee expressly does not waive the preferred status of this
Mortgage.

ARTICLE III

PAYMENT COVENANTS

        Section 3.01          Payment Obligations.  The Owner hereby covenants
with the Mortgagee and the other Lenders:

        (a)                to pay and indemnify the Mortgagee and the other
Lenders for all such reasonable expenses, claims, liabilities, losses, costs,
duties, fees, charges, or other moneys as are stated in this Mortgage to be
payable by the Owner to or recoverable from the Owner by the Mortgagee and the
other Lenders (or in respect of which the Owner agrees in this Mortgage to
indemnify the Mortgagee and the other Lenders) at the times and in the manner
specified in this Mortgage;

        b)               to pay interest on any such reasonable expenses,
claims, liabilities, losses, costs, duties, fees, charges or other moneys
referred to in Section 3.01(a) from the date on which the relevant expense,
claim, liability, loss, cost, duty, fee, charge or other money is paid by the
Mortgagee or any other Lender (both before and after any relevant judgment) at
the rates specified in Section 2.06 of the Credit Agreement; and

        (c)                to pay and perform its obligations which may be or
become due or owing to the Mortgagee or any other Lender, as the case may be,
under this Mortgage and the other Credit Documents to which the Owner is or is
to be a party at the times and in the manner specified herein or therein.

ARTICLE IV

PRESERVATION OF SECURITY

        Section 4.01          Owner's Covenants Concerning the Security.  It is
declared and agreed that:

        (a)                the security created by this Mortgage shall be held
by the Mortgagee as a continuing security for the payment of the Secured
Indebtedness and that the security so created shall not be satisfied by any
intermediate payment or satisfaction of any part of the Secured Indebtedness;

        (b)               the security so created shall be in addition to and
shall not in any way be prejudiced or affected by any of the other Credit
Documents;

        (c)                the Mortgagee shall not have to wait for any Lender
to enforce any of the other Credit Documents, to the extent it may do so
pursuant to the terms thereof, before enforcing the security created by this
Mortgage;

        (d)               no failure or delay on the part of the Mortgagee in
exercising any right, power or privilege hereunder and no course of dealing
between the Owner and the Mortgagee or any other Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies which the Mortgagee or any other Lender would otherwise
have.  No notice to or demand on the Owner in any case shall entitle the Owner
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Mortgagee or the Lenders to any other
or further action in any circumstances without notice or demand; and

        (e)                any waiver by the Mortgagee of any terms of this
Mortgage or any consent given by the Mortgagee under this Mortgage shall only be
effective if given in writing and then only for the purpose and upon the terms
for which it is given.

        Section 4.02          Settlements; No Waiver.  Any settlement or
discharge under this Mortgage between the Mortgagee and the Owner shall be
conditional upon no security or payment to the Mortgagee or the Lenders or any
of them by the Borrowers, any Guarantor, or any other Person being avoided or
set-aside or ordered to be refunded or reduced by virtue of any provision or
enactment relating to bankruptcy, insolvency, administration or liquidation for
the time being in force and, if such condition is not satisfied, the Mortgagee
shall be entitled to recover from the Owner on demand the value of such security
or the amount of any such payment as if such settlement or discharge had not
occurred.

        Section 4.03          Mortgagees Rights Not Affected.  The rights of the
Mortgagee under this Mortgage and the security hereby constituted shall not be
affected by any act, omission, matter or thing which, but for this provision,
might operate to impair, affect or discharge such rights and security, in whole
or in part, including without limitation, and whether or not known to or
discoverable by the Borrowers, any Loan Party, the Mortgagee, any Lender or any
other Person:

        (a)                any waiver granted to or composition with the
Borrowers, any Loan Party, or any other Person; or

        (b)               the taking, variation, compromise, renewal or release
of or refusal or neglect to perfect or enforce any rights, remedies or
securities against any of the Borrowers, any Loan Party, or any other Person; or

        (c)                any legal limitation, disability, incapacity or other
circumstances relating to the Borrowers, any Loan Party, or any other Person; or

        (d)               any amendment or supplement to the Credit Agreement,
any of the other Credit Documents or any other document or security; or

        (e)                the dissolution, liquidation, amalgamation,
reconstruction or reorganization of any of the Borrowers, any Loan Party, or any
other Person; or

        (f)                 the unenforceability, invalidity or frustration of
any obligations of any of the Borrowers, any Loan Party, or any other Person
under the Credit Agreement, any of the other Credit Documents, or any other
document or security.

        Section 4.04          Moneys Received by Mortgagee.  Until the Secured
Indebtedness has been unconditionally and irrevocably paid in full to the
satisfaction of the Mortgagee and the Commitments have been terminated, any
moneys received, recovered or realized under Article VII relating in whole or in
part to the Secured Indebtedness shall be held in a cash collateral account as
security for the Secured Indebtedness and applied to the Secured Indebtedness in
accordance with Section 7.06 of the Credit Agreement.

ARTICLE V

COVENANTS

        Section 5.01          Owner's Covenants Concerning the Vessels and Other
Matters.  The Owner covenants with the Mortgagee and the other Lenders that
throughout the Credit Facility Period the Owner will:

        (a)                keep each Vessel documented in its name as a Vanuatu
vessel and will not cause or allow such documentation to be forfeited or
imperiled;

        (b)               place, and use due diligence to retain, a properly
certified copy of this Mortgage on board each Vessel with her papers and cause
such certified copy of this Mortgage to be exhibited to any and all Persons (and
to any representative of the Mortgagee on demand) having business with such
Vessel which might give rise to any Lien thereon other than the Lien of this
Mortgage, Liens for wages of the crew (including the master of the Vessel),
Liens for general average or salvage, Liens for wages of stevedores when
employed directly by a person listed in SS 59(2) of the Maritime Act of Vanuatu,
and other maritime Liens incurred in the ordinary course of business provided
such other maritime liens are inferior to the Liens created by this Mortgage
(all such Liens herein collectively called 'Excepted Liens'); and to place and
keep prominently displayed in the chart room and in the master's cabin of each
Vessel a framed printed notice in plain type in English of such size that the
paragraph of reading matter shall cover a space not less than 6 inches wide and
9 inches high reading as follows:

NOTICE OF MORTGAGE

> > This Vessel is covered by a First Preferred Fleet Mortgage to Credit
> > Lyonnais New York Branch, as Administrative Agent and Mortgagee for the
> > benefit of the Lenders referred to in the said Mortgage under authority of
> > the Maritime Act of Vanuatu [CAP 131], as amended.  Under the terms of the
> > said Mortgage neither the Owner nor any charterer nor the master of this
> > Vessel nor any other Person has any right, power or authority to create,
> > incur or permit to be imposed upon this Vessel any lien whatsoever other
> > than for crew's wages and salvage and other Excepted Liens (as that term is
> > defined in said Mortgage); and

        (c)                The Owner will, at its sole cost and expense and at
no cost to the Mortgagee, cause this Mortgage to be duly filed with the Office
of the Commissioner or Deputy Commissioner of Maritime Affairs of the Republic
of Vanuatu in accordance with the provisions of the Maritime Act of Vanuatu, and
subsequently duly recorded, and will otherwise comply with and satisfy all the
applicable provisions of the Maritime Act of Vanuatu, as amended, in order to
establish, record and maintain this Mortgage as a first preferred mortgage
thereunder upon each Vessel, and will do all such other acts and execute all
such instruments, deeds, conveyances, mortgages and assurances as the Mortgagee
shall reasonably require in order to subject each Vessel to the lien of this
Mortgage as aforesaid. 

ARTICLE VI

PROTECTION OF SECURITY

        Section 6.01          Mortgagees Rights.  The Mortgagee shall without
prejudice to its other rights and powers under this Mortgage and the other
Credit Documents be entitled (but not bound) at any time and as often as may be
reasonably necessary to take any such action as it may in the reasonable
exercise of its discretion think fit for the purpose of protecting or
maintaining the security created by this Mortgage and the other Credit Documents
(including, without limitation, such action as referred to in Section 6.02) and
all reasonable expenses, liabilities, or losses (including, without limitation,
reasonable legal fees) so incurred by the Mortgagee and the other Lenders in or
about the protection or maintenance of the said security together with interest
payable thereon according to Section 3.01(b) shall be repayable to it by the
Owner on demand; provided that if no Event of Default exists, the Mortgagee
shall give the Owner written notice prior to taking any such action. 

        Section 6.02          Failure to Insure or Repair.  Without prejudice to
the generality of Section 6.01:

        (a)                if the Owner does not comply in any material respect
with any provision of Article V of this Mortgage and Section 5.02 of the Credit
Agreement, the Mortgagee shall be entitled (but not bound) (i) to effect or to
replace and renew and thereafter to maintain the Insurance Policies in such
manner as the Mortgagee, in its discretion, may think fit and to require that
all policies, contracts and other records relating to the Insurance Policies
(including details of any correspondence concerning outstanding claims) be
forthwith delivered to such brokers as the Mortgagee may nominate, and (ii) to
collect, recover, compromise and give a good discharge for all claims then
outstanding or thereafter arising under the Insurance Policies or any of them
and to take over or institute (if necessary using the name of the Owner) all
such proceedings in connection therewith as is reasonably necessary and to
permit the brokers= through whom the collection or recovery is effected to
charge the usual brokerage therefor, and

        (b)               if the Owner does not comply in any material respect
with any provision of Section 5.13 of the Credit Agreement, the Mortgagee shall
be entitled (but not bound) to arrange for the carrying out of such repairs to
and/or surveys of such Vessel as it deems reasonably expedient or necessary.

ARTICLE VII

ENFORCEABILITY AND MORTGAGEES POWERS

        Section 7.01          Events of Default.  During the continuance of any
of the Events of Default specified in the Credit Agreement but without the
necessity for any court order or declaration in any jurisdiction to the effect
that an Event of Default has occurred, the security constituted by this Mortgage
shall become immediately enforceable and the Mortgagee shall be entitled, as and
when it may see fit, to put into force and exercise all or any of the powers
possessed by it as mortgagee of each Vessel or otherwise and in particular:

        (a)                to exercise all the rights and remedies in
foreclosure and otherwise given to mortgagees by applicable law including the
provisions of the Maritime Act of Vanuatu or any other applicable law including
the laws of any other applicable jurisdiction;

        (b)               to take possession of each Vessel or any of them
whether actually or constructively and/or otherwise to take control of such
Vessel wherever located and cause the Owner or any other Person in possession of
such Vessel forthwith upon demand to surrender the same to the Mortgagee without
legal process and without liability of the Mortgagee for any losses or damages
incurred thereby and without having to render accounts to the Owner in
connection therewith;

        (c)                to require that all policies, contracts, certificates
of entry and other records relating to the Insurance Policies (including details
of and correspondence concerning outstanding claims) be forthwith delivered to
or to the order of the Mortgagee;

        (d)               to collect, recover, compromise and give a good
discharge for any and all moneys or claims for moneys then outstanding or
thereafter arising under the Insurance Policies or any Requisition Compensation
and to permit any brokers through whom collection or recovery is effected to
charge the usual brokerage therefor;

        (e)                to take over or institute (if necessary using the
name of the Owner) all such proceedings in connection with any Vessel, the
Insurance Policies, or any Requisition Compensation as the Mortgagee thinks
reasonably necessary and to discharge, compound, release or compromise claims
against the Owner in respect of any Vessel which have given or may give rise to
any charge or Lien on such Vessel or which are or may be enforceable by
proceedings against such Vessel;

        (f)                 following acceleration of the Credit Facility, to
sell any Vessel or any share therein, upon advance notice of ten (10)
consecutive days published in any newspaper authorized to publish legal notices
of that kind in the hailing port and the places of sale of the Vessels and by
sending notice of such sale at least fourteen (14) days prior to the date fixed
for such sale to the Owner, free from any claim of or by the Owner of any nature
whatsoever, and with or (subject to the rights of third parties under applicable
law) without the benefit of any charter party or other contract for her
employment, by public auction or private contract at such place and upon such
commercially reasonable terms (including, without limitation, on terms such that
payment of some or all of the purchase price be deferred) as the Mortgagee in
its absolute discretion may determine with power to postpone any such sale,
without being answerable for any loss occasioned by such sale or resulting from
postponement thereof, and/or itself to purchase such Vessel at any such public
auction and to set off the purchase price against all or any part of the Secured
Indebtedness in the manner specified in Section 9.01 herein; provided, however
that in the event any such Vessel shall be offered for sale by private sale, no
newspaper publication of notice shall be required, nor notice of adjournment of
sale;

        (g)                subject to the rights of any charter, to manage,
insure, maintain and repair any Vessel and to charter, employ, sail or lay up
any Vessel in such manner, upon such terms and for such period as the Mortgagee
deems reasonably expedient; and for the purposes aforesaid the Mortgagee shall
be entitled to do all acts and things reasonably incidental or conducive thereto
and in particular to enter into such arrangements respecting such Vessel, and
the insurance, management, maintenance, repair, classification, chartering and
employment of such Vessel, in all respects as if the Mortgagee were the owner of
such Vessel and without being responsible for any loss thereby incurred;

        (h)                to recover from the Owner on demand any liabilities,
losses and reasonable expenses as may be incurred by the Mortgagee in or about
the exercise of the power vested in the Mortgagee under Section 7.01(g);

        (i)                  generally and in addition, but not in lieu of any
of the above rights, to recover from the Owner on demand any liabilities, losses
and reasonable expenses incurred by the Mortgagee in or about or incidental to
the exercise by it of any of the powers aforesaid; and

        (j)                 generally, take any other action or exercise any
other right permitted by applicable law.

        Section 7.02          Sufficiency of Payments Received.  The Mortgagee
shall not be obliged to make any enquiry as to the nature or sufficiency of any
payment received by it under this Mortgage or to make any claim, take any action
or enforce any rights and benefits assigned to the Mortgagee by this Mortgage or
to which the Mortgagee may at any time be entitled hereunder.

        Section 7.03          Mortgagee, Lenders Not Liable.  Neither the
Mortgagee, the Lenders, nor any of their agents, managers, officers, employees,
delegates and advisers shall be liable for any expense, claim, liability, loss,
cost, damage or expense incurred or arising in connection with the exercise or
purported exercise of any rights, powers and discretions under this Mortgage in
the absence of its, his, or her gross negligence or willful misconduct.

        Section 7.04          No Mortgagee-in-Possession.  To the fullest extent
permitted by law, the Mortgagee shall not by reason of the taking possession of
any Vessel be liable to account as mortgagee-in-possession or for anything
except actual receipts or be liable for any loss upon realization or for any
default or omission for which a mortgagee-in-possession might be liable.

        Section 7.05          Purchaser's Rights on Sale.  Upon any sale of any
Vessel or any share therein by the Mortgagee, the purchaser shall not be bound
to see or enquire whether the Mortgagees power of sale has arisen in the manner
provided in this Mortgage and the sale shall be deemed to be within the power of
the Mortgagee and the receipt of the Mortgagee for the purchase money shall
effectively discharge the purchaser who shall not be concerned with the manner
of application of the proceeds of sale or be in any way answerable therefor.

        Section 7.06          Divestiture of Owner's Rights.  A sale of any
Vessel made in pursuance of this Mortgage, whether under the power of sale
hereby granted or any judicial proceedings, shall operate to divest all right,
title and interest of any nature whatsoever of the Owner therein and thereto,
and shall bar the Owner, its successors and assigns, and all Persons claiming
by, through or under them.  No purchaser shall be bound to inquire whether
notice has been given or whether any default has occurred, or as to the
propriety of the sale, or as to application of the proceeds thereof.

ARTICLE VIII

APPLICATION OF MONEYS

        Section 8.01          Recoveries; Application.  All moneys received by
the Mortgagee, including, without limitation:

        (a)                in respect of sale of any Vessel or any part thereof;

        (b)               in respect of recovery under the Insurance Policies in
respect of Casualty Events, Material Partial     Losses and Total Losses not
used to repair or replace the Vessel within the time required by the Credit
Agreement,

        (c)                in respect of Requisition Compensation,

        shall be held and applied

> > FIRST: to the extent not already paid, to pay or make good all such
> > reasonable expenses, liabilities, losses, costs, duties, fees, charges or
> > other moneys whatsoever (together with interest payable thereon under
> > Section 3.01(b)) as may have been paid or incurred by the Mortgagee in or
> > about or incidental to the exercise by the Mortgagee of the powers specified
> > or otherwise referred to in Article VI and Section 7.01 (or any of them)
> > arising out of or in connection with the Mortgagee=s duties as Mortgagee;
> > 
> > SECOND: to pay or furnish indemnity in the proper amounts against any
> > commitments or encumbrances which, in the reasonable opinion of the
> > Mortgagee, have or may have priority over this Mortgage;
> > 
> > THIRD: except to the extent Owner is entitled to retain such moneys under
> > the provisions of the Credit Agreement, to pay the Secured Indebtedness and
> > to provide cash collateralization for outstanding Letters of Credit in
> > accordance with the terms of the Credit Agreement; and
> > 
> > FOURTH: the surplus (if any) shall be paid to the Owner or to whomsoever
> > else may be entitled thereto.

ARTICLE IX

FURTHER ASSURANCES

        Section 9.01          Perfection and Preservation of the Collateral. 
The Owner shall execute and do all such assurances, acts and things as the
Mortgagee may reasonably require for:

        (a)                perfecting or protecting the security created (or
intended to be created) by this Mortgage; or

        (b)               preserving or protecting any of the rights of the
Mortgagee and the other Lenders under this Mortgage; or

        (c)                ensuring that the security constituted by this
Mortgage and the covenants and obligations of the Owner under this Mortgage
shall inure to the benefit of any transferee, successor or assignee of the
Mortgagee as is referred to in Section 13.01; or

        (d)               enforcing the security constituted by this Mortgage on
or at any time after the same shall have become enforceable; or

        (e)                the exercise of any power, authority or discretion
vested in the Mortgagee under this Mortgage,

in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Owner.

ARTICLE X

POWER OF ATTORNEY

        Section 10.01      Owner's Attorney.  The Owner, by way of security and
in order to more fully secure the performance of the Owner's obligations under
this Mortgage, hereby irrevocably appoints the Mortgagee as its attorney for the
duration of the Credit Facility Period for the purposes of:

        (a)                doing in its name all acts and executing, signing and
(if required) registering in its name all documents which the Owner itself could
do, execute, sign or register in relation to any Vessel (including without
limitation, transferring title to such Vessel to a third party), provided,
however, that such power shall not be exercisable by or on behalf of the
Mortgagee until this Mortgage shall have become immediately enforceable pursuant
to Section 7.01;

        (b)               executing, signing, perfecting, doing and (if
required) registering every such further assurance document, act, or thing as is
referred to in Article IX; and

        (c)                during the continuance of any Event of Default,
demanding, collecting, receiving, compromising, and suing for all freights,
hires, earnings, issues, revenues and income of any Vessel.

        Section 10.02      Third Parties.  The exercise of such power as is
referred to in Section 10.01(a) by or on behalf of the Mortgagee shall not put
any Person dealing with the Mortgagee upon any enquiry as to whether this
Mortgage has become enforceable nor shall such Person be in any way affected by
notice that this Mortgage has not become enforceable and, in relation to
Sections 10.01(a), 10.01(b) and 10.01(c), the exercise by the Mortgagee of such
power shall be conclusive evidence as against third parties of its right to
exercise the same.

ARTICLE XI

EXPENSES AND INDEMNITIES

        Section 11.01      Mortgage Preparation.  The Owner agrees to pay all
reasonable out-of-pocket costs and expenses of the Mortgagee in connection with
the negotiation, preparation, execution and delivery of this Mortgage and any
amendment, waiver, release or consent relating thereto (including, without
limitation, the reasonable fees and disbursements of counsel and any valuation
fees) and, after the occurrence and during the continuance of an Event of
Default, each of the Mortgagee and the Lenders in connection with the
enforcement of this Mortgage (including, without limitation, the actual
reasonable fees and disbursements of counsel for the Mortgagee and the Lenders).

        Section 11.02      Owner's Indemnity.  Without limiting the foregoing
Section 11.01, the Owner hereby further indemnifies the Mortgagee, each other
Lender, and their respective officers, directors, employees, representatives and
agents from and holds harmless and agrees to defend each of them against any and
all losses, liabilities, obligations, claims, damages, or reasonable expenses
incurred by any of them, as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Mortgagee is a party thereto) related to the
entering into and/or performance of this Mortgage hereunder or the consummation
of any transactions contemplated hereby, whether initiated by the Owner or any
other Person, including without limitation, the actual reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding or (b) any personal injury to or death of or any
loss or damage to property of any Person or (c) the actual or alleged presence
of Hazardous Materials in the air, surface water, groundwater, surface or
subsurface of any Vessel, facility or location at any time owned or operated by
the Owner or any of its Affiliates, the generation, storage, transportation or
disposal of Hazardous Materials at any Vessel, facility or location at any time
owned or operated by the Owner or any of its Affiliates, the non-compliance of
any Vessel, facility or location at any time owned or operated by the Owner or
any of its Affiliates with federal, state and local laws, regulations, and
ordinances (including applicable permits thereunder) applicable to any such
Vessel, facility or location, or any violation or alleged violation of any
Environmental Laws asserted against the Owner, any of its Affiliates, or any
Vessel, facility or location at any time owned or operated by the Owner or any
of its Affiliates, including, in each case, without limitation, the actual
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding.  To the
extent that the undertaking to indemnify, pay or hold harmless and defend the
Mortgagee set forth in this Section 11.02 may be unenforceable because it is
violative of any law or public policy, the Owner shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.  Such obligation to
indemnify, hold harmless and defend the Mortgagee and other Persons set out
above shall apply irrespective of the negligence or strict liability of the
Mortgagee or any other indemnified person, unless such loss or injury arises
directly out of the gross negligence or willful misconduct of Mortgagee or such
other indemnified person.

        Section 11.03      Payment Currency.  If, under any applicable law or
regulation, and whether pursuant to a judgment being made or registered against
the Owner or the liquidation of the Owner or for any other reason, any payment
under or in connection with this Mortgage is made in a currency (the 'Payment
Currency') other than the currency in which such payment is due under or in
connection with this Mortgage (the 'Contractual Currency'), then to the extent
that the amount of such payment actually received by the Mortgagee, when
converted into the Contractual Currency at the rate of exchange, falls short of
the amount due under or in connection with this Mortgage, the Owner, as a
separate and independent obligation, shall indemnify and hold harmless the
Mortgagee against the amount of such shortfall.  For the purposes of this
Section 11.03, 'rate of exchange' means the rate at which the Mortgagee is able
on the date of such payment (or, if it is not practicable for the Mortgagee to
purchase the contractual currency with the Payment Currency on the date of such
payment, at the rate of exchange as soon afterwards as is practicable for the
Mortgagee to do so) to purchase the Contractual Currency with the Payment
Currency and shall take into account any premium and other costs of exchange
with respect thereto.

        Section 11.04      Duties; Taxes.  The Owner shall at its own cost, pay
promptly all stamp, documentary and other like duties and taxes to which the
Credit Agreement and the other Credit Documents (or any of them) may be subject
or give rise and shall indemnify the Mortgagee on demand against any and all
liabilities with respect to or resulting from any delay or omission on the part
of the Owner to pay any such duties or taxes.

ARTICLE XII

COMMUNICATIONS

        Section 12.01      Notices.  All notices required to be given to the
Mortgagee shall be made to the following address:

> > Credit Lyonnais New York Branch
> > 
> > 1301 Avenue of the Americas
> > 
> > New York, New York 10019
> > 
> > Attention: __________________
> > 
> > Telecopier:  _________________
> > 
> > Telephone:  _________________

All other notices shall be made to the addresses given in 10.02 of the Credit
Agreement.

ARTICLE XIII

ASSIGNMENTS

        Section 13.01      Assignees.  This Mortgage shall be binding upon and
shall inure to the benefit of the Owner, the Mortgagee and the Lenders and their
respective transferees, successors and permitted assigns, and references in this
Mortgage to any of them shall be construed accordingly.

        Section 13.02      No Assignment by Owner.  Except as permitted by the
Credit Agreement, the Owner may not assign or transfer any of the Vessels or its
rights and/or obligations under this Mortgage.

ARTICLE XIV

WAIVER; AMENDMENT

        Section 14.01      No Waiver.  None of the terms and conditions of this
Mortgage may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Owner and the Mortgagee (with the consent
of either the Majority Lenders or, to the extent required by Section 9.01 of the
Credit Agreement, all of the Lenders).  No amendment to the Credit Agreement or
any other Credit Document which affects the rights and obligations of the
Mortgagee hereunder shall be effective without the consent of the Mortgagee
thereto.

ARTICLE XV

MISCELLANEOUS

        Section 15.01      Governing Law.  This Mortgage shall be governed by
the laws of the Republic of Vanuatu having regard always to the provisions of
S11 of the Maritime Act of Vanuatu and, to the extent applicable, by the laws
(including maritime laws) of the United States of America.

        Section 15.02      No Invalidity, Etc.  If at any time any one or more
of the provisions in this Mortgage is or becomes invalid, illegal or
unenforceable in any respect under any law or regulation, the validity, legality
and enforceability of the remaining provisions of this Mortgage shall not be in
any way affected or impaired thereby.

        Section 15.03      Delegation of Powers.  The Mortgagee, at any time and
from time to time, may delegate by power of attorney or in any other manner to
any Person or Persons all or any of the powers, authorities and discretions
which are for the time being exercisable by the Mortgagee under this Mortgage in
relation to the Vessels.  Any such delegation may be made upon such terms and
subject to such regulations as the Mortgagee may think fit.  The Mortgagee shall
not be in any way liable or responsible to the Owner for any loss or damage
arising from any act, default, omission or misconduct on the part of any such
delegate (other than gross negligence or willful misconduct); provided such
delegation has been made in good faith.

        Section 15.04      Certificates Conclusive.  A certification or
determination by the Mortgagee as to any matter provided in this Mortgage shall,
in the absence of manifest error, be conclusive and binding on the Owner.

        Section 15.05      Counterparts.  This instrument may be executed in any
number of counterparts, and each of such counterparts shall for all purposes be
deemed to be an original.

        Section 15.06      Mortgagee.  For purposes of the Maritime Act of
Vanuatu, the 'mortgagee under this Mortgage is Credit Lyonnais New York Branch,
in its capacity as Administrative Agent.

ARTICLE XVI

JURISDICTION

        Section 16.01      New York.  Any legal action or proceeding with
respect to this Mortgage may be brought in the courts of the United States or
State of New York sitting in New York and the Owner hereby accepts for itself
and its property, generally and unconditionally, the non-exclusive jurisdiction
of such court.  The Owner further irrevocably consents to the service of process
out of such court in any such action or proceeding in the manner provided for in
the Credit Agreement.  Nothing herein shall affect the right of the Mortgagee to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Owner in any other jurisdiction.

        Section 16.02      Power to Seize Vessel or Take Action.  Without
prejudice to the generality of Section 16.01, the Mortgagee shall have the right
to arrest and take action against any Vessel or the Owner at whatever place such
Vessel or the Owner shall be found and for the purpose of any action which the
Mortgagee may bring before the courts of such jurisdiction or other judicial
authority and for the purpose of any action which the Mortgagee may bring
against such Vessel, any writ, notice, judgment or other legal process or
documents may (without prejudice to any other method of service under applicable
law) be served upon the master of such Vessel (or upon anyone acting as the
master) and such service shall be deemed good service on the Owner for all
purposes.

[remainder of page intentionally blank]




        IN WITNESS whereof the Owner has caused this Mortgage to be executed the
day and year first before written.

> > > > > [OWNER]
> > > > > 
> > > > > By:                                                                
> > > > > 
> > > > > Name: ______________________________
> > > > > 
> > > > > Title: _______________________________

ACKNOWLEDGMENT OF MORTGAGE

STATE OF TEXAS                            SS 

COUNTY OF HARRIS                     SS

        On this ___ day of March, 2004 before me personally appeared
________________ to me known who being by me duly sworn did depose and say that
he is the ____________ of [Owner], the limited liability corporation described
in and which executed the foregoing instrument; and that he signed his name
thereto pursuant to authority granted to him by said corporation; and that said
instrument is the act and deed of the corporation..

        And the said ________________ did further produce to me sufficient proof
that he is the ______________ of said company and that he was duly authorized by
the said company to execute the foregoing mortgage, and I the notary hereby
certify that the signature of the said _______________ on the foregoing mortgage
is authentic.

> > > > > >                                                                                    
> > > > > > 
> > > > > > Notary Public




EXHIBIT A

Vessel Name

Owner

Flag

Official

Number

Vanuatu

 




EXHIBIT B

List of Lenders

Credit Lyonnais New York Branch

1301 Avenue of the Americas

New York, New York  10019




 

 

EXHIBIT E

FORM OF
NOTICE OF BORROWING

[Date]

Credit Lyonnais New York Branch,

as Administrative Agent

1301 Avenue of the Americas

New York, New York 10019

Attention:          ____________________

Ladies and Gentlemen:

The undersigned, [Global Industries, Ltd., a Louisiana corporation] [Global
Offshore Mexico, S.de R.L. de C.V., a Mexican sociedad de responsabilidad
limitada de capital variable] (the 'Comany'), refers to the Credit Agreement
dated as of March 9, 2004 (as the same may be amended or modified from time to
time, the 'Credit Agreement,' the defined terms of which are used in this Notice
of Borrowing unless otherwise defined in this Notice of Borrowing) among the
Company, [Global Industries, Ltd.], [the Mexican Borrower], the Lenders, and the
Administrative Agent, and hereby gives you irrevocable notice pursuant to
Section 2.02(a) of the Credit Agreement that the undersigned hereby requests a
Borrowing, and in connection with that request sets forth below the information
relating to such Borrowing (the 'Proposed Borrowing') as required by
Section 2.02(a) of the Credit Agreement:

        (1)        The Business Day of the Proposed Borrowing is
________________.

        (2)        The Proposed Borrowing will consist of Revolving Advances of
the following Type:  [Eurodollar Advances] [Base Rate Advances].

        (3)        The aggregate amount of the Proposed Borrowing is
$____________.

        [(4)      The Interest Period for each Eurodollar Advance made as part
of the Proposed Borrowing is [_____ month[s] commencing on ____________ and
ending on ____________].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

        (a)        the representations and warranties contained in Article IV of
the Credit Agreement and in each other Credit Document are correct in all
material respects on and as of the date of the Proposed Borrowing before and
after giving effect to such Proposed Borrowing  and to the application of the
proceeds therefrom, as though made on and as of such date; and

        (b)        no Default has occurred and is continuing or would result
from such Proposed Borrowing or from the application of the proceeds therefrom.

> > > > > > Very truly yours,
> > > > > > 
> > > > > > [GLOBAL INDUSTRIES, LTD.]
> > > > > > 
> > > > > > [GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.]
> > > > > > 
> > > > > > By:                                                                        
> > > > > > 
> > > > > > Name:                                                                   
> > > > > > 
> > > > > > Title:                                                                      




EXHIBIT F

FORM OF
NOTICE OF CONVERSION OR CONTINUATION

[Date]

Credit Lyonnais New York Branch

as Administrative Agent

1301 Avenue of the Americas

New York, New York 10019

Attention:          _____________________

Ladies and Gentlemen:

The undersigned, Global Industries, Ltd., a Louisiana corporation (the
'Company'), refers to the Credit Agreement dated as of March 9, 2004 (as the
same may be amended or modified from time to time, the 'Credit Agreement,' the
defined terms of which are used in this Notice of Conversion or Continuation
unless otherwise defined in this Notice of Conversion or Continuation) among the
Company, the Mexican Borrower, the Lenders, and the Administrative Agent, and
hereby gives you irrevocable notice pursuant to Section 2.02(b) of the Credit
Agreement that the undersigned hereby requests a Continuation or Conversion
('Proposed Borrowing') of an outstanding Borrowing, and in connection with that
request sets forth below the information relating to the Proposed Borrowing as
required by Section 2.02(b) of the Credit Agreement:

        (a)        The Business Day of the Proposed Borrowing is
_______________.

        (b)        The aggregate amount of the Borrowing to be Converted or
Continued is $ _______ and consists of Revolving Advances of the following
Type:  [Eurodollar Advances] [Base Rate Advances].

        (c)        The Proposed Borrowing consists of [a Conversion to
[Eurodollar Advances][Base Rate Advances]] [a Continuation].

        [(d)      The Interest Period for each Proposed Borrowing composed of
Eurodollar Advances is [____ month[s] commencing on ____________ and ending on
_____________].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

        (a)        the representations and warranties contained in Article IV of
the Credit Agreement and in each other Credit Document are correct in all
material respects on and as of the date of such Proposed Borrowing before and
after giving effect to such Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and

        (b)        no Default has occurred and is continuing or would result
from such Proposed Borrowing or from the application of the proceeds therefrom.

> > > > > > Very truly yours,
> > > > > > 
> > > > > > GLOBAL INDUSTRIES, LTD.
> > > > > > 
> > > > > > By:                                                                        
> > > > > > 
> > > > > > Name:                                                                   
> > > > > > 
> > > > > > Title:                                                                      




EXHIBIT G

FORM OF PLEDGE AGREEMENT

        This Pledge Agreement dated as of [____________, ____] ('Pledge
Agreement') is between ___________________________, a ____________ corporation
('Pledgor'), and Credit Lyonnais New York Branch, as administrative agent for
the Credit Parties ('Secured Party').

INTRODUCTION

        A.        Global Industries, Ltd., a Louisiana corporation (the 'Parent
Borrower'), and Global Offshore Mexico, S. de R.L. de C.V., a Mexican sociedad
de responsabilidad limitada de capital variable (the 'Mexican Borrower' and,
together with the Parent Borrower, the 'Borrowers'), have entered into a Credit
Agreement dated as of March 9, 2004 (as amended, modified, supplemented or
restated from time to time, the 'Credit Agreement,' the defined terms of which
are used in this Pledge Agreement unless otherwise defined herein) together with
the lenders party thereto (the 'Lenders'), and Credit Lyonnais New York Branch,
as administrative agent ('Administrative Agent') for the Lenders, providing for
the making of Advances by the Lenders and the Swingline Bank, and the issuance
of Letters of Credit by the Issuing Bank.

        B.         Any Borrower may from time to time enter into one or more
Rate Hedging Agreements with a Lender or an affiliate of a Lender (any such
Lender or affiliate party to a Rate Hedging Agreement being referred to herein
as a 'Swap Counterpart,' and together with the Secured Party, the Lenders, the
Administrative Agent, the Issuing Bank, and the Swingline Bank, collectively
referred to herein as the 'Credit Parties').

        C.        [The Pledgor has guaranteed the Mexican Borrower's obligations
and the Guarantors' obligations owing to the Credit Parties under the Credit
Documents pursuant to the Guaranty dated as of  [______________] executed by the
Pledgor in favor of the Secured Party for the ratable benefit of the Credit
Parties (as amended, modified, supplemented, or restated from time to time, the
'Guaranty').]

        D.        [The Pledgor has guaranteed the Parent Borrower's obligations,
the Mexican Borrower's obligations, and the other Guarantors' obligations owing
to the Credit Parties under the Credit Documents pursuant to the Guaranty dated
as of [_______________] executed by the Pledgor in favor of the Secured Party
for the ratable benefit of the Credit Parties (as amended, modified,
supplemented, or restated from time to time, the 'Guaranty').]

        E.         [The Pledgor has guaranteed the Mexican Borrower's
obligations owing to the Credit Parties under the Credit Documents pursuant to
the Guaranty dated as of [___________, 1999] executed by the Pledgor in favor of
the Secured Party for the ratable benefit of the Credit Parties (as amended,
modified, supplemented or restated from time to time, the 'Guaranty').]

        F.         Under the Credit Agreement, it is a condition to the making
of the Advances and the issuance of the Letters of Credit that the Pledgor shall
secure its obligations under the Credit Documents by entering into this Pledge
Agreement.

        Therefore, the Pledgor hereby agrees with the Secured Party for its
benefit and the benefit of the other Credit Parties as follows:

Section 1.                  Definitions.  Any terms used in this Pledge
Agreement that are defined in the Uniform Commercial Code as in effect in the
State of New York ('UCC') shall have the meaning assigned to those terms by the
UCC, unless otherwise defined in this Pledge Agreement.

Section 2.                  Pledge.

        2.01          Grant of Pledge.  The Pledgor hereby pledges to the
Secured Party for its benefit and the ratable benefit of the other Credit
Parties the Pledged Collateral, as defined in Section 2.02 below.  The pledge
made herein shall secure all of (a) the Obligations of the [[Parent] [Mexican]
Borrower] [Guarantors] now and hereafter existing under the Credit Agreement,
the Notes, the Guaranty, and any other Credit Documents, whether for principal,
Reimbursement Obligations, Rate Hedging Obligations owing to any Swap
Counterpart, interest, fees, expenses, indemnification or otherwise, and (b) all
obligations of the Pledgor now or hereafter existing under [the Guaranty or]
this Agreement (all such obligations being the 'Secured Obligations').

        2.02          Pledged Collateral.  'Pledged Collateral' shall mean all
of Pledgor's right, title, and interest in the following, whether now owned or
hereafter acquired:

        (a)                the shares of stock listed on the attached Schedule
2.02(a) (the 'Initial Pledged Shares'), the certificates representing the
Initial Pledged Shares, and all dividends, cash, instruments, and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any of the Initial Pledged Shares;

        (b)               all additional shares of stock and other securities of
any issuer of the Initial Pledged Shares from time to time acquired by the
Pledgor in any manner (together with the 'Initial Pledged Shares', the 'Pledged
Shares'), and the certificates representing such additional shares or such
securities, and all dividends, cash, instruments and other property from time to
time received, receivable, or otherwise distributed in respect of or in exchange
for any or all of such shares or such securities;

        (c)                the indebtedness and the instruments evidencing
indebtedness (the 'Pledged Debt'), and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt;

        (d)               all additional indebtedness from time to time owed to
the Pledgor by the obligor on the Pledged Debt for monies advanced by Pledgor to
such obligor and the instruments evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable, or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

        (e)                all of the general and limited partnership and
membership interests listed in the attached Schedule 2.02(e), the documents and
certificates, if any, representing such partnership or membership interests, all
rights, privileges, authority and powers of the Pledgor as owner or holder of
such partnership or membership interests in such partnerships or limited
liability companies, as applicable, including, but not limited to, all rights,
privileges, authority and powers relating to the economic interests of the
Pledgor as owner or holder of such partnership or membership interests in such
partnerships or limited liability companies, as applicable, including, without
limitation, all contract rights relating thereto, all options and warrants of
the Pledgor for the purchase of any partnership or membership interest in such
partnerships or limited liability companies, as applicable, all of the Pledgor's
interest in and to the profits and losses of such partnerships or limited
liability companies and the Pledgor's right as a partner or member of such
partnerships or such limited liability companies, as applicable, to receive
distributions of such partnerships' or such limited liability companies' assets,
upon complete or partial liquidation or otherwise, all distributions, cash,
instruments, and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Pledgor's partnership
or membership interest in such partnerships or limited liability companies, and
any other right, title, interest, privilege, authority and power of the Pledgor
in or relating to such partnerships or limited liability companies (all of the
foregoing being referred to collectively as the 'Initial Pledged
Partnership/Membership Interests');

        (f)                 all additional partnership or membership interests
of any issuer of the Initial Pledged Partnership/Membership Interests from time
to time acquired by the Pledgor in any manner, all options, warrants,
distributions, investment property, cash instruments, and other rights and
options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests (together with the
'Initial Pledged Partnership/Membership Interests', the 'Pledged
Partnership/Membership Interests');

        (g)                all proceeds from the Pledged Collateral described in
paragraphs (a) through (f) of this Section 2.02; and

        (h)                all accounting records, computer files and programs,
files, records, and documents relating to the foregoing Pledged Collateral (the
'Records').

        2.03          Delivery of Pledged Collateral.  All certificates or
instruments representing the Pledged Collateral shall be delivered to the
Secured Party and shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
all in form and substance reasonably satisfactory to the Secured Party.  The
Secured Party shall have the right, at any time in its discretion and without
notice to the Pledgor, to transfer to or to register in the name of the Secured
Party or any of its nominees any of the Pledged Collateral, subject to the
rights specified in Section 2.04.  In addition, the Secured Party shall have the
right at any time to exchange the certificates or instruments representing the
Pledged Collateral for certificates or instruments of smaller or larger
denominations.

        2.04          Rights Retained by Pledgor.  Notwithstanding the pledge in
Section 2.01, so long as no Event of Default shall have occurred and be
continuing:

        (a)                and, if an Event of Default shall have occurred and
be continuing, until such time thereafter as such voting and other consensual
rights have been terminated pursuant to Section 5 hereof, the Pledgor shall be
entitled to exercise any voting and other consensual rights pertaining to the
Pledged Shares for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; provided, however, that the Pledgor shall not
exercise or shall refrain from exercising any such right if such action would or
could reasonably be expected to have a materially adverse effect on the value of
the Pledged Collateral or any part thereof;

        (b)               except as may otherwise be provided in the Credit
Agreement, the Pledgor shall be entitled to receive and retain any and all
dividends paid in respect of the Pledged Shares; provided, however, that any and
all (i) dividends paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Shares, and (ii) dividends and other
distributions paid or payable in cash in respect of any Pledged Shares in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, shall be, and
shall be delivered to the Secured Party to hold as, Pledged Collateral and
shall, if received by the Pledgor, be received in trust for the benefit of the
Secured Party and the other Credit Parties, be segregated from the other
property or funds of the Pledgor,  and be delivered to the Secured Party as
Pledged Collateral in the same form as so received (with any necessary
indorsement or assignment);

        (c)                the Pledgor shall be entitled to receive and retain
any and all principal and interest paid in respect of the Pledged Debt;
provided, however, that any and all principal or interest paid or payable other
than in cash in respect of, and instruments and other property received,
receivable, or otherwise distributed in respect of, or in exchange for, any
Pledged Debt shall be delivered to the Secured Party to hold as Pledged
Collateral and shall, if received by the Pledgor, be received in trust for the
benefit of the Secured Party and the Credit Parties, be segregated from the
other property or funds of the Pledgor, and be delivered to the Secured Party as
Pledged Collateral in the same form as so received (with any necessary
indorsement or assignment); and

        (d)               at and after such time as voting and other consensual
rights have been terminated pursuant to Section 5 hereof, the Pledgor shall
execute and deliver (or cause to be executed and delivered) to the Secured Party
all proxies and other instruments as the Secured Party may reasonably request to
(i) enable the Secured Party to exercise the voting and other rights which the
Pledgor is entitled to exercise pursuant to paragraph (a) of this Section 2.04,
and (ii) to receive the dividends or other distributions and proceeds of sale of
the Pledged Shares and payments of principal and interest which the Pledgor is
authorized to receive and retain pursuant to paragraph (b) and (c) of this
Section 2.04.

Section 3.                  Pledgor's Representations and Warranties.  The
Pledgor represents and warrants as follows:

        (a)                The Pledged Shares and the Pledged
Partnership/Membership Interests have been duly authorized and validly issued
and are fully paid and nonassessable.

        (b)               The Pledged Debt has been duly authorized, issued, and
delivered, and is the legal, valid, binding, and enforceable obligation of the
obligor thereon and is not in default.

        (c)                There are no restrictions upon the voting rights
associated with, or upon the transfer of, any of the Pledged Collateral.

        (d)               The Pledgor has the right to vote, pledge, and grant a
security interest in or otherwise transfer the Pledged Collateral to which it
has any right, title, and interest free of any Liens other than Liens permitted
by the Credit Agreement.

        (e)                The Pledgor is the legal and beneficial owner of the
Pledged Collateral free and clear of any Lien or option, except for (i) the
security interest created by this Pledge Agreement and (ii) Liens permitted by
the Credit Agreement, and the Pledgor has not sold, granted any option with
respect to, assigned, transferred, or otherwise disposed of any interest in or
to the Pledged Collateral.

        (f)                 The pledge of the Pledged Collateral does not
violate (i) the articles, bylaws, operating agreements, or partnership
agreement, as applicable, of the issuers of the Pledged Collateral, or any
indenture, mortgage, bank loan, or credit agreement to which the Pledgor is a
party or by which any of its respective properties or assets may be bound, or
(ii) any restriction on such transfer or encumbrance of such Pledged Collateral.

        (g)                No consent of any other Person and no authorization,
approval, or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body, that has not occurred, is required either (i) for
the pledge by the Pledgor of the Pledged Collateral pursuant to this Pledge
Agreement or for the execution, delivery, or performance of this Pledge
Agreement by the Pledgor (except to the extent that financing statements may be
required under the UCC to be filed in order to maintain a perfected security
interest in the Pledged Collateral) or (ii) for the exercise by the Secured
Party of the voting or other rights provided for in this Pledge Agreement or the
remedies in respect of the Pledged Collateral pursuant to this Pledge Agreement
(except as may be required in connection with such disposition by laws affecting
the offering and sale of securities generally).

        (h)                The Pledged Shares constitute ____ percent of the
issued and outstanding shares of capital stock of the respective issuers thereof
indicated on the attached Schedule 2.02(a).

        (i)                  The Pledged Debt is not directly or indirectly
secured by any Lien, does not evidence any lease, is not chattel paper, consists
solely of advances of money made by the Pledgor to the obligor thereon and
proceeds of Pledged Debt and is not evidenced by any instrument unless such
instrument has been delivered to the Secured Party.

        (j)                 Upon delivery of each of the certificates or
instruments, if any, representing the Pledged Collateral, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest in the Pledged Collateral securing
the payment and performance of the Secured Obligations.

        (k)               Upon the filing of financing statements with the
_________________, the security interests granted to the Secured Parties
hereunder will constitute valid first-priority perfected security interests in
all Pledged Collateral with respect to which a security interest can be
perfected by the filing of a financing statement, subject only to Liens
permitted by the Credit Agreement.

        (l)                  The chief place of business and chief executive
office of the Pledgor  and the office where the Pledgor keeps the Records are
located at the address set forth opposite the Pledgor's name on the signature
pages hereof.

Section 4.                  Pledgor's Covenants.

        4.01          Further Assurances.  The Pledgor agrees that at any time
and from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary and that the Secured Party may reasonably request
in writing, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Pledged
Collateral.

        4.02          Pledged Collateral Adjustments.  If, during the term of
this Pledge Agreement, (a) any stock dividend, reclassification, readjustment,
or other change is declared or made in the capital structure of any of the
issuers of the Pledged Shares or the Pledged Partnership/Membership Interests,
or any option included with the Pledged Collateral is exercised, or both, or (b)
any subscription warrants or any other rights or options shall be issued in
connection with the Pledged Collateral, then all new, substituted, and
additional partnership interests, membership interests, certificates, shares,
warrants, rights, options or other securities, issued by reason of any of the
foregoing, shall be immediately delivered to and held by the Secured Party and
shall constitute Pledged Collateral hereunder.

        4.03          Transfer, Other Liens, and Additional Shares.  The Pledgor
agrees that it will not (a) sell, assign, or otherwise dispose of, or grant any
option with respect to, any of the Pledged Collateral or (b) create or permit to
exist any Lien upon or with respect to any of the Pledged Collateral, except for
the security interest under this Pledge Agreement and Permitted Prior Liens. 
The Pledgor agrees that it will (a) cause each issuer of the Pledged Collateral
not to issue any capital stock, partnership or membership interests or other
equity securities in addition to or in substitution for the Pledged Collateral
issued by such issuer, except to the Pledgor, and (b) pledge to the Secured
Party in accordance with this Pledge Agreement, immediately upon its acquisition
(directly or indirectly) thereof, any additional shares of capital stock or
other equity securities of an issuer of the Pledged Shares.

        4.04          Intercompany Debt.  The Pledgor agrees that the Pledged
Debt shall not be directly or indirectly secured by any Lien (except for
Permitted Prior Liens), shall not evidence any lease, shall not be chattel
paper, shall consist solely of advances of money made by the Pledgor to the
obligor thereon and the proceeds of Pledged Debt.

Section 5.                  Remedies upon Default.  If any Event of Default
shall have occurred and be continuing:

        5.01          UCC Remedies.  To the extent permitted by law, the Secured
Party may exercise in respect of the Pledged Collateral, in addition to other
rights and remedies provided for in this Pledge Agreement or otherwise available
to it, all the rights and remedies of a secured party under the UCC (whether or
not the UCC applies to the affected Pledged Collateral).

        5.02          Dividends and Other Rights.

        (a)                All rights of the Pledgor to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to Section 2.04(a) may be exercised by the Secured Party if the Secured
Party so elects and gives notice of such election to the Pledgor and all rights
of the Pledgor to receive the dividends and other distributions on or in respect
of the Pledged Shares and the proceeds of sale of the Pledged Shares and
interest and principal payments paid in respect of the Pledged Debt which it
would otherwise be authorized to receive and retain pursuant to Section 2.04(c)
shall cease.

        (b)               All dividends and other distributions on or in respect
of the Pledged Shares and the proceeds of sale of the Pledged Shares and
interest and principal payments paid in respect of the Pledged Debt which are
received by the Pledgor shall be received in trust for the benefit of the
Secured Party, shall be segregated from other funds of the Pledgor, and shall be
promptly paid over to the Secured Party as Pledged Collateral in the same form
as so received (with any necessary indorsement); provided, however, that if such
Event of Default is cured, any such dividend or distribution paid to the Secured
Party prior to that cure shall, upon request of the Pledgor, be returned by the
Secured Party to the Pledgor.

        5.03          Sale of Pledged Collateral.  The Secured Party may upon
ten days prior written notice to the Pledgor sell all or part of the Pledged
Collateral at public or private sale, at any of the Secured Party's offices or
elsewhere, for cash, on credit, or for future delivery, and upon such other
terms as are commercially reasonable.  The Secured Party shall not be obligated
to make any sale of the Pledged Collateral regardless of notice of sale having
been given.  The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

        5.04          Exempt Sale.  If, in the opinion of the Secured Party,
there is any question that a public or semi-public sale or distribution of any
Pledged Collateral will violate any state or federal securities law, Secured
Party in its discretion (a) may offer and sell securities privately to
purchasers who will agree to take them for investment purposes only and not with
a view to distribution and who will agree to the imposition of restrictive
legends on the certificates representing the security, or (b) may sell such
securities in an intrastate offering under Section 3(a)(11) of the Securities
Act of 1933, as amended, and no sale so made in good faith by Secured Party
shall be deemed to be not 'commercially reasonable solely because so made. 
Pledgor shall cooperate fully with Secured Party in all respects in selling or
realizing upon all or any part of the Pledged Collateral.

        5.05          Application of Collateral.  Any cash held by the Secured
Party as Pledged Collateral and all cash proceeds received by the Secured Party
from the sale of, collection of, or other realization of any part of the Pledged
Collateral may, in the discretion of the Secured Party, be held by the Secured
Party as Pledged Collateral or applied by the Secured Party against part of the
Secured Obligations in the order set forth in section 7.06 of the Credit
Agreement:

Section 6.                  Secured Party as Agent for Pledgor.

        6.01          Secured Party Appointed Attorney‑in‑Fact.  The Pledgor
hereby irrevocably appoints the Secured Party the Pledgor's attorney‑in‑fact,
with full authority, after the occurrence and during the continuation of an
Event of Default, to act for the Pledgor and in the name of the Pledgor, and, in
the Secured Party's discretion, subject to the Pledgor's revocable rights
specified in Section 2.04, to take any action and to execute any instrument
which the Secured Party may deem reasonably necessary or advisable to accomplish
the purposes of this Pledge Agreement, including, without limitation, to
receive, indorse, and collect all instruments made payable to the Pledgor
representing any dividend, or the proceeds of the sale of the Pledged Shares, or
other distribution in respect of the Pledged Shares and to give full discharge
for the same.

        6.02          Secured Party May Perform.  If the Pledgor fails to
perform any covenant contained herein, the Secured Party may itself perform, or
cause performance of, such covenant.  Pledgor shall pay for the reasonable
expenses of the Secured Party incurred in connection therewith in accordance
with Section 7.04.

        6.03          Secured Party's Duties.  Except for the safe custody of
any Pledged Collateral in its possession and the accounting for monies actually
received by it hereunder, the Secured Party shall have no duty as to any Pledged
Collateral, as to ascertaining or taking action with respect to calls,
conversion, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not the Secured Party or any other Credit Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Pledged Collateral.  The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Secured Party accords its own property. 
The Secured Party shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Credit Parties and such instructions shall be binding upon the holders of
all Secured Obligations; provided, however, that the Secured Party shall not be
required to take any action which exposes the Secured Party to personal
liability or which is contrary to any Credit Document or applicable law.

Section 7.                  Miscellaneous.

        7.01          Amendments, Etc.  No amendment or waiver of any provision
of this Pledge Agreement nor consent to any departure by the Pledgor herefrom
shall be effective unless made in writing and signed by the Secured Party, the
Pledgor, and either, as required by the Credit Agreement, the Majority Lenders
or all the Lenders, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

        7.02          Addresses for Notices.  All notices and other
communications provided for hereunder shall be in the manner and to the
addresses set forth in the Credit Agreement.

        7.03          Continuing Security Interest; Transfer of Interest.  This
Pledge Agreement shall create a continuing security interest in the Pledged
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full and termination of the Secured Obligations, (b) be binding upon
the Pledgor, its successors, and assigns, and (c) inure, together with the
rights and remedies of the Secured Party hereunder, to the benefit of and be
binding upon, the Secured Party and the other Credit Parties and their
respective successors, transferees, and assigns.  Without limiting the
generality of the foregoing clause, when the Secured Party or such other Credit
Party assigns or otherwise transfers any interest held by it under the Credit
Agreement or other Credit Document to any other Person pursuant to the terms of
the Credit Agreement or other Credit Document, that other Person shall thereupon
become vested with all the benefits held by the Secured Party or such Credit
Party under this Pledge Agreement.  Upon the payment in full and termination of
the Secured Obligations, the security interest granted hereby shall terminate
and all rights to the Pledged Collateral shall revert to the Pledgor to the
extent such Pledged Collateral shall not have been sold or otherwise applied
pursuant to the terms hereof.  Upon any such termination, the Secured Party
will, at the Pledgor's expense, deliver all Pledged Collateral to the Pledgor,
execute and deliver to the Pledgor such documents as the Pledgor shall
reasonably request and take any other actions reasonably requested to evidence
or effect such termination.

        7.04          Expenses.  The Pledgor will upon demand pay to the Secured
Party for its benefit and the benefit of the other Credit Parties the amount of
any and all expenses, including the reasonable legal fees and expenses, which
the Secured Party and the other Credit Parties may incur in connection with (i)
the administration of this Pledge Agreement, (ii) the custody or preservation
of, or the sale of, collection from or other realization upon, any of the
Pledged Collateral, (iii) the exercise or enforcement of any of the rights of
the Secured Party or the Lenders hereunder or (iv) the failure by the Pledgor to
perform or observe any of the provisions hereof.

        7.05          No Waiver; Remedies.  To the fullest extent permitted
under applicable law, no failure on the part of the Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided under any other Credit Document or by applicable law.

        7.06          Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from the Pledgor
hereunder in the currency expressed to be payable herein (the 'specified
currency') into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Secured Party
could purchase the specified currency with such other currency at the Secured
Party's main New York office on the Business Day preceding that on which final,
non‑appealable judgment is given.  The obligations of the Pledgor in respect of
any sum due to the Secured Party hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by the Secured Party of any
sum adjudged to be so due in such other currency the Secured Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to the Secured Party in the
specified currency, the Pledgor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Secured Party against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to the
Secured Party in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.12 of the Credit Agreement, the Secured Party
agrees to remit such excess to the Pledgor.

        7.07          Choice of Law; Submission to Jurisdiction.

        (a)                This Pledge Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
except to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Collateral are
governed by the laws of a jurisdiction other than the State of New York.

        (b)               Notwithstanding anything in Section 7.07(a) hereof to
the contrary, nothing in this Pledge Agreement shall be deemed to constitute a
waiver of any rights which the Secured Party, the Administrative Agent, the
Issuing Bank, any of the Lenders or any of the other Credit Parties may have
under the National Bank Act or other federal law, including without limitation
the right to charge interest at the rate permitted by the laws of the state
where the Secured Party, the Administrative Agent, the Issuing Bank, the
applicable Lender or any other applicable Credit Party is located.

        (c)                THE PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY CREDIT DOCUMENTS AND THE PLEDGOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

        (d)               THE PLEDGOR HEREBY IRREVOCABLY APPOINTS CT CORPORATION
SYSTEM (THE 'PROCESS AGENT'), WITH AN OFFICE ON THE DATE HEREOF AT 1633
BROADWAY, NEW YORK, NEW YORK 10019, AS ITS AGENT TO RECEIVE ON BEHALF OF IT AND
ITS PROPERTIES SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER
PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  SUCH SERVICE MAY
BE MADE BY MAILING BY CERTIFIED MAIL A COPY OF SUCH PROCESS TO THE PLEDGOR IN
CARE OF THE PROCESS AGENT AT THE PROCESS AGENT'S ABOVE ADDRESS, WITH A COPY TO
THE PLEDGOR AT ITS ADDRESS SPECIFIED ON THE SIGNATURE PAGES HERETO, AND THE
PLEDGOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT
SUCH SERVICE ON ITS BEHALF.  AS AN ALTERNATIVE METHOD OF SERVICE, THE PLEDGOR
ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING BY CERTIFIED MAIL OF COPIES OF SUCH PROCESS
TO IT AT ITS ADDRESS SPECIFIED HEREIN.  THE PLEDGOR AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

        (e)                THE PLEDGOR HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING, DIRECTLY OR
INDIRECTLY,  (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.  ANY JUDICIAL PROCEEDING BY THE PLEDGOR INVOLVING,
DIRECTLY OR INDIRECTLY, THIS PLEDGE AGREEMENT, OR ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK.

[The rest of this page has been left blank intentionally.]




            The parties hereto have caused this Pledge Agreement to be duly
executed as of the date first above written.

> > > > > [PLEDGOR]
> > > > > 
> > > > > By:                                                                              
> > > > > 
> > > > > Name:                                                                         
> > > > > 
> > > > > Title:                                                                            
> > > > > 
> > > > > CREDIT LYONNAIS NEW YORK BRANCH,
> > > > > 
> > > > > as agent for the ratable benefit of the Credit Parties
> > > > > 
> > > > > By:                                                                              
> > > > > 
> > > > > Name:                                                                         
> > > > > 
> > > > > Title:                                                                            







EXHIBIT H-1

FORM OF REVOLVING NOTE (company)

$                     
                                                                                      
[_____________ __, _____]

        For value received, the undersigned, Global Industries, Ltd., a
Louisiana corporation ('Borrower'), hereby promises to pay to the order of
_________________________ ('Lender') the principal amount of _______________ and
__/100 Dollars ($________________) or, if less, the aggregate outstanding
principal amount of each Revolving Advance (as defined in the Credit Agreement
referred to below) made by the Lender to the Borrower, together with interest on
the unpaid principal amount of each such Revolving Advance from the date of such
Revolving Advance until such principal amount is paid in full, at such interest
rates, and at such times, as are specified in the Credit Agreement.

        This Note is one of the Revolving  Notes referred to in, and is entitled
to the benefits of, and is subject to the terms of, the Credit Agreement dated
as of March 9, 2004 (as the same may be amended or modified from time to time,
the 'Credit Agreement'), among the Borrower, the Mexican Borrower, the Lenders,
and Credit Lyonnais New York Branch, as Administrative Agent for the Lenders. 
Capitalized terms used in this Note that are defined in the Credit Agreement and
not otherwise defined in this Note have the meanings assigned to such terms in
the Credit Agreement.  The Credit Agreement, among other things, (a) provides
for the making of Revolving Advances by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Revolving Advance being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of this Note upon the happening of
certain events stated in the Credit Agreement and for prepayments of principal
prior to the maturity of this Note upon the terms and conditions specified in
the Credit Agreement.

        Both principal and interest are payable in lawful money of the United
States of America to the Administrative Agent at 1301 Avenue of the Americas,
New York, New York 10019 (or at such other location or address as may be
specified by the Administrative Agent in writing to the Borrower) in same day
funds.  The Lender shall record all Revolving Advances and payments of principal
made under this Note, but no failure of the Lender to make such recordings shall
affect the Borrower's repayment obligations under this Note.

        Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind.  No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.

        The Obligations evidenced by this Note are guaranteed by certain
Guaranties and secured pursuant to the terms of certain of the Security
Documents.

        Subject to applicable federal law, this Note shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

> > > > > GLOBAL INDUSTRIES, LTD.
> > > > > 
> > > > > 
> > > > > By:                                                                              
> > > > > 
> > > > > Name:                                                                         
> > > > > 
> > > > > Title:                                                                            

 




EXHIBIT H-2

Form of Revolving Note (Mexican Borrower)

$                                              [_____________ __, _____]

REVOLVING NOTE

 

PAGARE

FOR VALUE RECEIVED, GLOBAL OFFSHORE MeXICO, S. DE R.L. DE C.V., a sociedad de
responsabilidad limitada de capital variable organized and existing under the
laws of the United Mexican States (the 'Borrower') hereby unconditionally
promises to pay to the order of _________________ (the 'Lender') the principal
sum of U.S. $____________ (______________________________________ LAWFUL
CURRENCY OF THE UNITED STATES OF AMERICA) (the 'Principal Amount'), or, if less,
the aggregate outstanding principal amount of each Revolving Advance (as defined
in the Credit Agreement referred to below) made by the Lender to the Borrower,
together with interest on the unpaid principal amount of each such Revolving
Advance from the date of such Revolving Advance until such principal amount is
paid in full, at such interest rates, and at such times, as are specified in the
Credit Agreement. 

This Note is one of the Revolving Notes referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Credit Agreement dated as of
March 9, 2004 (as the same may be amended or modified from time to time, the
'Credit Agreement'), among Global Industries, Ltd., the Borrower, the Lender,
Credit Lyonnais New York Branch, as Administrative Agent for the Lenders and the
Lenders.  Capitalized terms used in this Note that are defined in the Credit
Agreement and not otherwise defined in this Note have the meanings assigned to
such terms in the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of Revolving Advances by the Lender to the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
the Dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Revolving Advance being evidenced by this Note and (b)
contains provisions for acceleration of the maturity of this Note upon the
happening of certain events stated in the Credit Agreement and for prepayments
of principal prior to the maturity of this Note upon the terms and conditions
specified in the Credit Agreement.

'Dollars', 'U.S.$' or 'U.S. Dollar' means the lawful currency of the United
States of America.

The principal amount hereof and interest thereon shall be payable in Dollars, on
or before 11:00 am New York time in immediately available funds deposited at the
account notified by the Lender to the Borrower within three Business Days prior
to the applicable payment being made, and to the contrary, at 1301 Avenue of the
Americas, New York, New York, 10019, United States of America. The Lender shall
record all Revolving Advances and payments of principal made under this Note,
but no failure of the Lender to make such recordings shall affect the Borrower's
repayment obligations under this Note.

All payments by the Borrower or any of the Guarantors under this Promissory Note
shall be made free and clear of and without any deduction or withholding for or
on account of any present or future taxes, levies, duties or any other
deductions imposed on interest or other payments, except for Excluded Taxes
('Taxes').  If any such deductions or withholdings are required to be made for
or on account of the Taxes, from any amounts payable or paid by the Borrower or
any of the Guarantors under this Promissory Note, the Borrower or the applicable
Guarantor shall pay such additional amounts as may be necessary to ensure that
the Lender receives a net amount equal (on an after-tax basis, taking into
account any income taxes the Borrower will owe on the additional amounts) to the
full amount which it would have received had payment not been made subject to
deduction or withholding. It is understood by 'Excluded Taxes' in connection
with the Lender or any other persons who receives a payment from the Borrower by
any obligation derived from the present Promissory Note, the income tax on their
net income.

The undersigned hereby waives diligence, demand, protest, and any other notice
or demand whatsoever in respect to this Promissory Note.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York; provided, however that if any action or
proceeding in connection with this Promissory Note were brought to any courts in
the United Mexican States, this Promissory Note shall be deemed as governed
under the laws of the United Mexican States.

Any legal action or proceeding arising out of or relating to this Promissory
Note may be brought in any New York State or Federal court of the United States
sitting in New York City or any court sitting in the City of Mexico, United
Mexican States; the undersigned waives the jurisdiction of any other courts.

For the purposes of article One Hundred and Twenty-eight of the Mexican General
Law of Negotiable Instruments (Ley General de Titulos y Operaciones de Credito)
the term for presentation of this Promissory Note for payment, is hereby
irrevocably extended one year after the last payment date, in the understanding
that such extension will not restrict the presentation of this Promissory Note
before such date, only with respect to the amounts due and not paid hereunder.

This Promissory Note is executed in both English and Spanish versions.  In the
case of any conflict or doubt as to the proper construction of this Promissory
Note, the English version shall govern; provided, however, that in any action or
proceeding brought in any court in the United Mexican  States, the Spanish
version shall be controlling.

Por valor recibido, GLOBAL OFFSHORE MeXICO, S. DE R.L. DE C.V., una sociedad de
responsabilidad limitada de capital variable constituida y existente de
conformidad con las leyes de los Estados Unidos Mexicanos (el 'Deudor'), por
este Pagare promete incondicionalmente pagar a la orden de _________________ (el
'Acreedor'), la cantidad principal de E.U.A. $___________
(___________________________________________ MONEDA DEL CURSO LEGAL DE LOS
ESTADOS UNIDOS DE AMeRICA) (la 'Cantidad Principal') o, en caso de ser menos, la
suma total agregada pendiente de cada Anticipo Revolvente (segun se define en el
Contrato de Credito referido mas adelante) hecho por el Acreedor al Deudor,
junto con intereses sobre el saldo insoluto de cada uno de dichos Anticipos
Revolventes desde la fecha de dicho Anticipo Revolvente hasta que la suma total
sea pagada en su totalidad, a las tasas de interes y en los plazos establecidos
de conformidad con el Contrato de Credito.

Este Pagare es uno de los Pagares Revolventes referidos en, y tiene el derecho a
los beneficios de, y esta sujeto a los termino de, el Contrato de Credito de
fecha 9 de marzo de 2004 (como el mismo sea adicionado o modificado de tiempo en
tiempo, el 'Contrato de Credito'), celebrado entre Global Industries, Ltd., el
Deudor, el Acreedor, Credit Lyonnais Sucursal Nueva York, como Agente
Administrativo de los Acreedores y los Acreedores.  Los terminos con mayusculas
iniciales en este Pagare que son definidos en el Contrato de Credito y no son
definidos de otra manera en  este Pagare, tienen el significado que se les
atribuye en el Contrato de Credito.  El Contrato de Credito, entre otras cosas,
(a) establece que para otorgar Anticipos Revolventes por parte del Acreedor al
Deudor de tiempo en tiempo en una suma total que en ningun momento excedera en
su agregado a la cantidad en Dolares anteriormente mencionada, el endeudamiento
del Deudor resultante de cada uno de dichos Anticipos Revolventes siendo
evidenciado por este Pagare y (b) contiene disposiciones para acelerar el
vencimiento de este Pagare en caso de ocurrir ciertos eventos establecidos en el
Contrato de Credito y para pagos anticipados de principal con anticipacion al
vencimiento de este Pagare de conformidad con los terminos y condiciones
especificados en el Contrato de Credito.

'Dolares' 'E.U.A.' o 'E.U.A. Dolar' significa moneda de curso legal de los
Estados Unidos de America.

La cantidad principal de este Pagare y los intereses sobre la misma seran
pagaderos en Dolares, a las 11:00 am hora de Nueva York en fondos inmediatamente
disponibles, depositados en la cuenta que el Acreedor le notifique al Deudor
dentro de los tres Dias Habiles anteriores a que el pago sea realizado y de lo
contrario en 1301 Avenue of the Americas, Nueva York, Nueva York, 10019, Estados
Unidos de America. .  El Acreedor debera registrar todos los Anticipos
Revolventes y pagos de principal hechos bajo este Pagare, pero la falta del
Acreedor de realizar dichos registros no afectara las obligaciones de repago del
Deudor bajo el presente Pagare.

Todos los pagos a ser realizados por el Deudor o por cualquiera de los Avales
conforme el presente se haran sin compensacion o contra-reclamacion y sin
deduccion por o a cuenta de cualquier retencion de impuestos u cualquier otro
pago presente o futuro salvo por los Impuestos Excluidos ('Impuestos').  Si
cualquiera de dichas deducciones se requiere que sean hechas por o a cuenta de
Impuestos, de cualquier cantidad pagadera o pagada por el Deudor, o cualquiera
de los Avales, conforme este Pagare, el Deudor o el Aval aplicable pagara dichas
cantidades adicionales que sean necesarias para asegurar que el Acreedor reciba
una cantidad neta equivalente (en una base despues de impuestos, tomando en
consideracion cualesquiera impuestos al ingreso que la Compania debiera) a la
cantidad total que el Acreedor hubiere recibido si el pago no se hubiera hecho
sujeto a dicho Impuesto.  Se entiende por 'Impuestos Excluidos' con respecto al
Acreedor, o a cualquier otro que reciba un pago del Deudor por alguna obligacion
derivada del presente Pagare, el impuesto sobre la renta sobre sus ingresos
netos.

El Deudor renuncia a la presentacion, demanda, protesto y cualquier otra
notificacion en relacion con este Pagare.

Este Pagare sera regido e interpretado de conformidad con las leyes del Estado
de Nueva York, Estados Unidos de America; en la inteligencia, sin embargo, de
que si cualquier accion o procedimiento en relacion con este Pagare se iniciara
en los tribunales de los Estados Unidos Mexicanos, este Pagare se considerara
regido de acuerdo con las leyes de los Estados Unidos Mexicanos.

Cualquier accion o procedimiento legal que derive o se relacione con este Pagare
podra ser instituido en los tribunales del Estado de Nueva York o tribunales
federales de los Estados Unidos de America localizados en la Ciudad de Nueva
York o cualquier tribunal federal localizado en la Ciudad de Mexico, Distrito
Federal, Estados Unidos Mexicanos, renunciando la suscrita a la jurisdiccion de
cualesquiera otros tribunales.

Para los efectos del articulo Ciento Veintiocho de la Ley General de Titulos y
Operaciones de Credito de Mexico, el plazo para presentacion de este Pagare por
medio del presente se prorroga irrevocablemente un ano despues de la ultima
fecha de pago, en el entendido de que dicha extension no impedira la
presentacion de este Pagare con anterioridad a dicha fecha, unicamente por lo
que respecta a las cantidades vencidas y no pagadas conforme al presente Pagare.

El presente Pagare se suscribe en versiones en ingles y espanol.  En caso de
conflicto o duda en relacion con la debida interpretacion de este Pagare, la
version en ingles prevalecera; en la inteligencia, sin embargo de que en
cualquier procedimiento iniciado en los Estados Unidos Mexicanos, prevalecera la
version en espanol.

Ciudad de Mexico, Distrito Federal, a ___ de _____ de 20__

City of Mexico, Federal District, _________, 20__

                                                                        GLOBAL
OFFSHORE MEXICO, S. DE R.L. DE C.V.

                                                                       
By:/Por:______________________________________ 

                                                                       
Title:/Cargo:  Attorney-in-fact/Apoderado                          

                                                                       
Domicile:/Domicilio:                                                          

                                                                        AS
GUARANTOR/POR AVAL

                                                                       

                                                                        GLOBAL
INDUSTRIES MeXICO HOLDINGS,
                                                                               
S. DE R.L. DE C.V.

                                                                       
By:/Por:______________________________________ 

                                                                       
Title:/Cargo:  Attorney-in-fact/Apoderado                          

                                                                       
Domicile:/Domicilio:                                                          

                                                                        GLOBAL
INDUSTRIES SERVICES, 
                                                                       
            S. DE R.L. DE C.V.

                                                                       
By:/Por:______________________________________ 

                                                                       
Title:/Cargo:  Attorney-in-fact/Apoderado                          

                                                                       
Domicile:/Domicilio:                                                          

                                                                        GLOBAL
INDUSTRIES OFFSHORE SERVICES, 
                                                                       
            S. DE R.L. DE C.V.

                                                                       
By:/Por:______________________________________ 

                                                                       
Title:/Cargo:  Attorney-in-fact/Apoderado                          

                                                                       
Domicile:/Domicilio:                                                          

                                                                        GLOBAL
VESSELS MeXICO, 
                                                                              S.
DE R.L. DE C.V.

                                                                       
By:/Por:______________________________________ 

                                                                       
Title:/Cargo:  Attorney-in-fact/Apoderado                          

                                                                       
Domicile:/Domicilio:                                                          




EXHIBIT I

FORM OF SECURITY AGREEMENT

        This Security Agreement dated as of [__________, 20__] ('Security
Agreement') is between _______________________________, a __________________
corporation (the 'Debtor'), and Credit Lyonnais New York Branch, as
administrative agent ('Secured Party') for the Credit Parties (as defined
below).

INTRODUCTION

        A.        Global Industries, Ltd., a Louisiana corporation (the 'Parent
Borrower'), and Global Offshore, S. de R.L. de C.V., a Mexican sociedad de
responsabilidad limitada de capital variable (the 'Mexican Borrower' and,
together with the Parent Borrower, the 'Borrowers'), have entered into a Credit
Agreement dated as of March 9, 2004 (as amended, modified, supplemented or
restated from time to time, the 'Credit Agreement,' the defined terms of which
are used in this Security Agreement unless otherwise defined herein) together
with the lenders party thereto (the 'Lenders') and Credit Lyonnais New York
Branch, as administrative agent ('Administrative Agent') for the Lenders,
providing for the making of Advances by the Lenders and the Swingline Bank, and
the issuance of Letters of Credit by the Issuing Bank.

        B.         Any Borrower may from time to time enter into one or more
Rate Hedging Agreements with a Lender or an affiliate of a Lender (any such
Lender or affiliate party to a Rate Hedging Agreement being referred to herein
as a 'Swap Counterparty,' and together with the Secured Party, the Lenders, the
Administrative Agent, the Issuing Bank, and the Swingline Bank, collectively
referred to herein as the 'Credit Parties').

        C.        [The Debtor has guaranteed the Mexican Borrower's obligations
and the Guarantors' obligations owing to the Credit Parties under the Credit
Documents pursuant to the Guaranty dated as of  [_______________] executed by
the Debtor in favor of the Secured Party for the ratable benefit of the Credit
Parties (as amended, modified, supplemented, or restated from time to time, the
'Guaranty').]

        D.        [The Debtor has guaranteed the Parent Borrower's obligations,
the Mexican Borrower's obligations, and the other Guarantors' obligations owing
to the Credit Parties under the Credit Documents pursuant to the Guaranty dated
as of  [_____________] executed by the Debtor in favor of the Secured Party for
the ratable benefit of the Credit Parties (as amended, modified, supplemented,
or restated from time to time, the 'Guaranty').]

        E.         [The Debtor has guaranteed the Mexican Borrower's obligations
owing to the Credit Parties under the Credit Documents pursuant to the Guaranty
dated as of [________________] executed by the Debtor in favor of the Secured
Party for the ratable benefit of the Credit Parties (as amended, modified,
supplemented or restated from time to time, the 'Guaranty').]

        F.         Under the Credit Agreement, it is a condition to the making
of the Advances and the issuance of the Letters of Credit that the Debtor shall
secure its obligations under the Credit Documents by entering into this Security
Agreement.

    Therefore, the Debtor hereby agrees with the Secured Party for its benefit
and the benefit of the other Credit Parties as follows:

Section 1.                  Definitions.  Any terms used in this Security
Agreement that are defined in the Uniform Commercial Code as in effect on the
date hereof in the State of New York ('UCC') shall have the meanings assigned to
those terms by the UCC, unless otherwise defined in this Security Agreement.

Section 2.                  Security Interest.

        2.01          Grant of Security Interest.  The Debtor hereby grants to
the Secured Party for its benefit and the ratable benefit of the Credit Parties
a security interest in the Collateral (as defined in Section 2.02 below) to
secure the performance and payment of (a) the Obligations of the [Debtor]
[Parent Borrower] [Mexican Borrower] [Guarantors] now and hereafter existing
under the Credit Agreement, the Notes, the Guaranties (as defined in the Credit
Agreement), and any other Credit Documents, whether for principal, Reimbursement
Obligations, Rate Hedging Obligations owing to any Counterparty, interest, fees,
expenses, indemnification, or otherwise, and (b) all obligations of the Debtor
now or hereafter existing under this Agreement or the other Credit Documents
(all such obligations being the 'Secured Obligations').

        2.02          Collateral.  'Collateral' shall mean all of Debtor's
right, title, and interest in the following, whether now owned or hereafter
created or acquired or arising:

        (a)                Accounts.  All accounts, documents, instruments,
chattel paper, and general intangibles (each as defined in Article 9 of the
UCC), including, without limitation, (i) all accounts receivable, contract
rights, book debts, notes, drafts, and other obligations or indebtedness owing
to Debtor arising from the sale, lease, or exchange of goods or other property
and/or the performance of services and (ii) (A) all insurances (including,
without limitation, all certificates of entry in protection and indemnity and
war risks associations or clubs) in respect of the Mortgaged Vessels and all
renewals of and replacements for the same, (B) all claims, returns of premium
and other moneys due and to become due under or in respect of said insurances
and (C) all other rights of the Debtor under or in respect of said insurances;
(all such accounts, documents, instruments, chattel paper and general
intangibles being the 'Accounts');

        (b)               Inventory.  All inventory (as defined in Article 9 of
the UCC) wherever located, including, without limitation, finished goods, raw
materials, work in process, and all other personal property of every kind and
description held for sale, rental, or lease or held to be furnished under
contracts for services, or held for use in the processing, packaging, delivery,
or shipping of such property, inventory in joint production with another Person,
inventory in which Debtor has an interest as consignee and goods which are
returned to or repossessed by the Debtor or stopped in transit by the Debtor,
and other materials and supplies (including packaging and shipping materials)
used or consumed in the manufacture or production thereof (all such inventory
being the 'Inventory').

        (c)                Proceeds.  All proceeds of the foregoing Collateral
and, to the extent not otherwise included, all payments under any insurance,
indemnity, warranty, or guaranty of or for the foregoing Collateral; and

        (d)               Records.  All accounting records, computer files and
programs, files, records, and documents relating to the foregoing Collateral
(the 'Records').

Notwithstanding the foregoing, Collateral does not include any MARAD Collateral.

        2.03          Use of the Collateral.  So long as no Event of Default has
occurred and is continuing, the Debtor shall be entitled to use and possess the
Collateral, subject to the rights, remedies, powers, and privileges of the
Secured Party under this Security Agreement.

        2.04          Debtor Remains Liable.  Anything herein to the contrary
notwithstanding: (a) the Debtor shall remain liable under any contracts and
agreements included in the Collateral to the extent set forth therein to perform
its obligations thereunder to the same extent as if this Security Agreement had
not been executed; (b) as between the Debtor and the Secured Party, the exercise
by the Secured Party of any rights hereunder shall not release the Debtor from
any obligations under any contracts and agreement included in the Collateral;
and (c) Secured Party shall not have any obligation under any contracts and
agreements included in the Collateral by reason of this Security Agreement, nor
shall Secured Party be obligated to perform or fulfill any of the obligations of
the Debtor thereunder, including any obligation to make any inquiry as to the
nature or sufficiency of any payment the Debtor may be entitled to receive
thereunder, to present or file any claim, or to take any action to collect or
enforce any claim for payment thereunder

Section 3.                  Representations and Warranties.  The Debtor hereby
represents and warrants the following to the Secured Party and the Credit
Parties:

        3.01          Debtor's Name.  The true and correct name of the Debtor is
the name of the Debtor as listed on the signature pages to this Security
Agreement.

        3.02          Inventory.  All of the Inventory owned by the Debtor is
located at the facilities specified on the attached Schedule 3.02.  No Persons
other than Debtor have possession of any of the Collateral.  No negotiable
document has been issued to represent any Inventory.

        3.03          Accounts.  The chief place of business and chief executive
office of the Debtor and the office where the Debtor keeps the Records are
located at the address set forth in the attached Schedule 3.03.  None of the
Accounts are evidenced by a promissory note or other instrument.  To the best of
Debtor's knowledge each Account constitutes the legally valid and binding
obligation of the customer obligated to pay the same arising from the sale,
lease or rendition by Debtor of goods or services.  The amount represented by
Debtor to the Secured Party as owing by each customer is the correct amount
actually and unconditionally owing.  Each Account arose or shall have arisen in
the ordinary course of Debtor's business.  To the best of Debtor's knowledge no
customer has any defense, set-off, claim or counterclaim against Debtor that can
be asserted against the Debtor, whether in any proceeding to enforce the Secured
Party's rights in the Collateral or otherwise.

        3.04          Ownership; Other Liens.  The Debtor is and will be the
record and beneficial owner of all of the Collateral free and clear of any Lien,
except for the security interests created by this Security Agreement and other
Liens permitted by the Credit Agreement.  No effective financing statement or
other instrument similar in effect covering all or any part of the Collateral is
or will be on file in any recording office, except such as may have been filed
in connection with (a) Liens created by this Security Agreement or (b) other
Liens permitted by the Credit Agreement.

        3.05          Lien Priority and Perfection.  The security interest in
the Collateral created pursuant to this Security Agreement creates a valid,
binding, and perfected first priority security interest in the Collateral,
securing the payment, performance and observance of the Secured Obligations, and
such security interests will be perfected first priority security interests upon
the filing of appropriate financing statements naming the Debtor as debtor and
Secured Party as secured party in the jurisdictions set forth on the attached
Schedule 3.05, to the extent such interest may be perfected under the UCC.

        3.06          Authorizations and Approvals.  No other authorization,
approval, or other action by, and no notice to or filing with, any Governmental
Authority is necessary to grant the security interests contemplated hereby, or
to allow the Debtor to perform its obligations hereunder, or to permit the
Secured Party or any Credit Party to exercise its rights and remedies hereunder.

Section 4.                  Debtors' Covenants.

        4.01          Further Assurances.  The Debtor agrees that at any time,
at such Debtor's expense, such Debtor shall promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary and that the Secured Party or any Credit Party may reasonably request
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Secured Party or any Credit Party to exercise
and enforce its rights and remedies hereunder with respect to any Collateral. 
Without limiting the generality of the foregoing, the Debtor will at the Secured
Party's request (a) deliver and pledge to the Secured Party, duly indorsed or
accompanied by duly executed instruments of transfer or assignment, in form and
substance reasonably satisfactory to the Secured Party, any instrument,
document, or chattel paper representing any Account or arising as a result of
the disposition of any Collateral, and (b) execute and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices as may be reasonably necessary and as the Secured Party may reasonably
request in order to perfect and preserve the security interests granted or
purported to be granted hereby.  The Debtor shall furnish to the Secured Party
from time to time any statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request.

        4.02          Accounts and Inventory.  The Debtor shall use commercially
reasonable efforts to collect payments on the Accounts when due.  The Debtor
shall perform its obligations under each contract related to or giving rise to
any Account. Except for Inventory in transit in the ordinary course of business,
the Debtor shall keep all of the Inventory at the locations listed on Schedule
3.02.  The Debtor shall not permit any negotiable document to represent any
Inventory.  The Debtor shall maintain and protect the Inventory and promptly
furnish to the Secured Party a statement regarding any material loss or damage
to the Inventory.

        4.03          Insurance.  Upon the request of the Secured Party, after
the occurrence and during the continuance of an Event of Default, the Debtor
shall execute and deliver to the Secured Party any additional assignments and
other documents as may be necessary or desirable to enable the Secured Party to
directly collect any insurance proceeds.

        4.04          Transfer of Collateral; Release of Security Interest.  The
Debtor shall not sell, assign (by operation of law or otherwise), or otherwise
dispose of any of the Collateral, except as permitted by the Credit Agreement. 
The Secured Party shall promptly, at the Debtor's expense, execute and deliver
all further instruments and documents, and take all further action that the
Debtor may reasonably request in order to release its security interest in any
Collateral which is disposed of in accordance with the terms of the Credit
Agreement.

        4.05          Change of Name, Etc.  The Debtor will notify the Secured
Party in writing 15 days prior to any change in the Debtor's name, identity or
corporate structure, location of its chief executive office, chief place of
business, or office where the Debtor keeps its Records, or state of
incorporation.

Section 5.                  Remedies.  If any Event of Default shall have
occurred and be continuing:

        5.01          UCC Remedies.  To the extent permitted by law, the Secured
Party may exercise, in respect of the Collateral, in addition to other rights
and remedies provided for in this Security Agreement or otherwise available to
it, all the rights and remedies of a secured party under the UCC (whether or not
the UCC applies to the affected Collateral).

        5.02          Assembly of Collateral.  The Secured Party may require the
Debtor to, at the Debtor's expense, promptly assemble all or part of the
Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party.  The Secured Party may occupy any premises
owned or leased by the Debtor where the Collateral or any part thereof is
assembled for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to the Debtor in respect of such
occupation.  The Secured Party shall have no obligation to take any action to
assemble or otherwise take control of the Collateral, whether for the purposes
of sale or otherwise.

        5.03          Sale of Collateral.  Upon at least ten Business Days prior
written notice to the Debtor of the time and place of any proposed sale or other
disposition, the Secured Party may sell all or part of the Collateral at a
public or private sale, at any of the Secured Party's offices or elsewhere, for
cash, on credit, or for future delivery, and upon such other terms as the
Secured Party deems commercially reasonable.  The Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

        5.04          Accounts.  The Secured Party may, or may direct any Debtor
to, take any action the Secured Party deems reasonably necessary or advisable to
enforce collection of the Accounts including, without limitation, notifying the
account debtors or obligors under any Accounts of the assignment of such
Accounts to the Secured Party and directing such account debtors or obligors to
make payment of all amounts due or to become due directly to the Secured Party. 
Upon such notification and direction, and at the expense of the Debtor, the
Secured Party may enforce collection of any such Accounts, and adjust, settle,
or compromise the amount or payment thereof in the same manner and to the same
extent as the Debtor might have done.  After receipt by the Debtor of the notice
referred to above, all amounts and proceeds (including instruments) received by
the Debtor in respect of the Accounts shall be received in trust for the benefit
of the Secured Party hereunder, shall be segregated from other funds of the
Debtor, and shall promptly be paid over to the Secured Party in the same form as
so received (with any necessary endorsement) to be held as Collateral.  None of
the Debtors shall adjust, settle, or compromise the amount or payment of any
receivable, or release wholly or partly any account debtor or obligor thereof,
or allow any credit or discount thereon.

        5.05          Special Provisions for Collateral Located in Louisiana 
The following shall apply if the foreclosure rights and remedies are governed by
the laws of Louisiana.  Upon the existence and during the continuance of an
Event of Default, the Secured Party shall have the right to cause the Collateral
to be seized and sold under Louisiana executory or ordinary process, at the
Secured Party's sole option, without appraisement, appraisement being hereby
expressly waived, as an entirety or in portions as the Secured Party may
determine, to the highest bidder for cash, and otherwise exercise the rights,
powers and remedies afforded herein and under applicable Louisiana law.  For
purposes of Louisiana executory process, the Debtor acknowledges the Secured
Obligations and does hereby confess judgment in favor of the Secured Party for
the full amount of the Secured Obligations not paid when due.  Any and all
declarations of fact made by authentic act before a notary public in the
presence of two witnesses by a person declaring that such facts lie within his
knowledge shall constitute authentic evidence of such facts for the purpose of
executory process.  The Debtor hereby waives: (a) the benefit of appraisement as
provided in Louisiana Code of Civil Procedure Articles 2332, 2336, 2723 and
2724, and all other laws conferring the same; (b) the demand and three days'
delay accorded by Louisiana Code of Civil Procedure Articles 2639 and 2721;
(c) the notice of seizure required by Louisiana Code of Civil Procedure
Articles 2293 and 2721; (d) the three days' delay provided by Louisiana Code of
Civil Procedure Articles 2331 and 2722; and (e) the benefit of the other
provisions of Louisiana Code of Civil Procedure Articles 2331, 2722 and 2723,
not specifically mentioned above.  In the event the Collateral or any part
thereof is seized as an incident to an action for the recognition or enforcement
of this Agreement by executory process, ordinary process, sequestration, writ of
fieri facias, or otherwise, the Debtor and Secured Party agree that the court
issuing any such order shall, if petitioned for by the Secured Party, direct the
applicable sheriff to appoint as a keeper of the Collateral, the Secured Party
or any agent designated by the Secured Party or any person named by the Secured
Party at the time such seizure is effected.  This designation of a keeper will
be pursuant to Louisiana Revised Statutes 9:5136-9:5140.2 and the Secured Party
or its agent shall be entitled to all the rights and benefits of a keeper
afforded thereunder as the same may be amended.  The Secured Party shall not be
obligated to petition the court for the appointment of a keeper.

        5.06          Application of Collateral.  The proceeds of any sale or
other realization upon all or any part of the Collateral shall be applied by the
Secured Party in the order set forth in Section 7.06 of the Credit Agreement.

Section 6.                  Secured Party as Attorney-in-Fact for Debtor.

        6.01          Attorney‑In‑Fact.  The Debtor hereby irrevocably appoints
the Secured Party as the Debtor's attorney‑in‑fact, with full authority, after
the occurrence and during the continuation of an Event of Default, to act for
the Debtor and in the name of the Debtor, in the Secured Party's discretion upon
the occurrence and during the continuation of Default, to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Debtor where permitted
by law, to receive, endorse, and collect any drafts or other instruments,
documents, and chattel paper which are part of the Collateral, and to ask,
demand, collect, sue for, recover, compromise, receive, and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral and to file any claims or take any action or institute any
proceedings which the Secured Party may reasonably deem necessary or desirable
for the collection of any of the Collateral or otherwise to enforce the rights
of the Secured Party with respect to any of the Collateral.

        The power of attorney granted hereby is coupled with an interest and is
irrevocable.

        6.02          Secured Party Performance.  If the Debtor fails to perform
any covenant contained herein, the Secured Party may itself perform, or cause
performance of, such covenant, and the Debtor shall pay for the expenses of the
Secured Party incurred in connection therewith in accordance with Section 7.01.

        6.03          Secured Party's Duties.  The powers conferred on the
Secured Party under this Security Agreement are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the reasonable care of any Collateral in its possession and
the accounting for monies or other property actually received by it hereunder,
the Secured Party shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  The Secured Party shall be deemed to have
exercised reasonable care as to the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own property, provided that the Secured
Party shall have no responsibility for taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

Section 7.                  Miscellaneous.

        7.01          Expenses.  The Debtor shall upon demand pay to the Secured
Party for its benefit and the benefit of the other Credit Parties the amount
without duplication of any expenses, including the disbursements and reasonable
fees of its counsel and of any experts and agents, which the Secured Party and
the other Credit Parties may incur in connection with (a) the custody,
preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Collateral, (b) the exercise or enforcement of any of
the rights of the Secured Party or any Credit Party hereunder, and (c) the
failure by the Debtor to perform or observe any of the provisions hereof.

        7.02          Amendments, Etc.  No amendment or waiver of any provision
of this Security Agreement nor consent to any departure by the Debtor from the
terms of this Security Agreement shall be effective unless the same shall be in
writing and signed by the Debtor, the Secured Party, and either, as required by
the Credit Agreement, the Majority Lenders or all the Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

        7.03          Addresses for Notices.  All notices and other
communications provided for hereunder shall be made as provided in the Credit
Agreement.  All such notices and other communications shall be effective as
provided in the Credit Agreement.

        7.04          Continuing Security Interest; Transfer of Interest.  This
Security Agreement shall create a continuing security interest in the Collateral
and shall (a) remain in full force and effect until indefeasible payment in full
and termination of the Secured Obligations, (b) be binding upon the Debtor, the
Secured Party, the Credit Parties and their respective successors, and assigns,
and (c) inure, together with the rights and remedies of the Secured Party
hereunder, to the benefit of, and be binding upon, the Secured Party, the Credit
Parties, and their respective successors, transferees, and assigns.  Without
limiting the generality of the foregoing clause, when any Credit Party assigns
or otherwise transfers any interest held by it under the Credit Agreement or
other Credit Document to any other Person pursuant to the terms of the Credit
Agreement or other Credit Document, that other Person shall thereupon become
vested with all the benefits held by such Credit Party under this Security
Agreement.  Upon the indefeasible payment in full and termination of the Secured
Obligations, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the Debtor to the extent such Collateral shall
not have been sold or otherwise applied pursuant to the terms hereof.  Upon any
such termination, the Secured Party, at the Debtor's expense, will execute and
deliver to the Debtor such UCC statements and other documentation as the Debtor
shall reasonably request and take any other actions reasonably requested by the
Debtor to evidence or effect such termination.

        7.05          Waiver of Rights of Appraisement.  The Debtor hereby
expressly waives the rights of appraisement, notice, or delay and expressly
agrees to the immediate seizure of the Collateral in the event of suit thereon.

        7.06          Choice of Law; Submission to Jurisdiction.

        (a)                This Security Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
except to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Collateral are
governed by the laws of a jurisdiction other than the State of New York.

        (b)               Notwithstanding anything in Section 7.06(a) hereof to
the contrary, nothing in this Security Agreement shall be deemed to constitute a
waiver of any rights which the Secured Party, the Administrative Agent, the
Issuing Bank, any of the Lenders or any of the other Credit Parties may have
under the National Bank Act or other federal law, including, without limitation,
the right to charge interest at the rate permitted by the laws of the state
where the Secured Party, the Administrative Agent, the Issuing Bank, the
applicable Lender or any other applicable Credit Party is located.

        (c)                THE DEBTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY CREDIT DOCUMENTS AND THE DEBTOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

        (d)               THE DEBTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY, 
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.  ANY JUDICIAL PROCEEDING BY THE DEBTOR INVOLVING, DIRECTLY OR
INDIRECTLY, THIS SECURITY AGREEMENT, OR ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK.




        The parties hereto have caused this Security Agreement to be duly
executed as of the date first above written.

> > > > > DEBTOR:
> > > > > 
> > > > > [DEBTOR]
> > > > > 
> > > > > By:                                                                                   
> > > > > 
> > > > > Name:                                                                              
> > > > > 
> > > > > Title:                                                                                 
> > > > > 
> > > > > SECURED PARTY:
> > > > > 
> > > > > CREDIT LYONNAIS NEW YORK BRANCH
> > > > > 
> > > > > as agent for the ratable benefit of the Credit Parties
> > > > > 
> > > > > By:                                                                                   
> > > > > 
> > > > > Name:                                                                              
> > > > > 
> > > > > Title:                                                                                 




EXHIBIT J

FORM OF SWINGLINE NOTE

$10,000,000                                                                                                              
[March 9, 2004]

        For value received, the undersigned Global Industries, Ltd., a Louisiana
corporation (the 'Borrower'), hereby promises to pay to the order of Credit
Lyonnais New York Branch (the 'Swingline Bank') the principal amount of Ten
Million and No/100 Dollars ($10,000,000) or, if less, the aggregate outstanding
principal amount of each Swingline Advance (as defined in the Credit Agreement
referred to below) made by the Swingline Bank to the Borrower, together with
interest on the unpaid principal amount of each such Swingline Advance from the
date of such Swingline Advance until such principal amount is paid in full, at
such interest rates, and at such times, as are specified in the Credit
Agreement.

        This Note is the Swingline Note referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Credit Agreement dated as of
March 9, 2004 (as the same may be amended or modified from time to time, the
'Credit Agreement'), among the Borrower, the Mexican Borrower, the Lenders named
therein, and Credit Lyonnais New York Branch, as Administrative Agent. 
Capitalized terms used in this Note that are defined in the Credit Agreement and
not otherwise defined in this Note have the meanings assigned to such terms in
the Credit Agreement.  The Credit Agreement, among other things, (a) provides
for the making of Swingline Advances by the Swingline Bank to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding the
Dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Swingline Advance being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of this Note upon the happening of
certain events stated in the Credit Agreement and for prepayments of principal
prior to the maturity of this Note upon the terms and conditions specified in
the Credit Agreement.

        Both principal and interest are payable in lawful money of the United
States of America to the Administrative Agent at 1301 Avenue of the Americas,
New York, New York 10019 (or at such other location or address as may be
specified by the Administrative Agent to the Borrower) in same day funds.  The
Swingline Bank shall record all Swingline Advances and payments of principal
made under this Note, but no failure of the Swingline Bank to make such
recordings shall affect the Borrower's repayment obligations under this Note.

        Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind.  No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.

        The Obligations evidenced by this Note are guaranteed by certain
Guaranties and secured pursuant to the terms of certain of the Security
Documents.




        This Note shall be governed by, and construed and enforced in accordance
with, the laws of the state of New York.

> > > > > > GLOBAL INDUSTRIES, LTD.
> > > > > > 
> > > > > > By:                                                                                   
> > > > > > 
> > > > > > Name:                                                                              
> > > > > > 
> > > > > > Title:                                                                                 










EXHIBIT K





MORTGAGE, ASSIGNMENT OF LEASES, AND SECURITY AGREEMENT

SECURING FUTURE ADVANCES



BY


CREDIT LYONNAIS NEW YORK BRANCH



        BE IT KNOWN, that on this 9th day of March, 2004, before me, the
undersigned Notary Public duly commissioned and qualified, personally came and
appeared:


> > Global Industries, Ltd., a Louisiana corporation, appearing herein through
> > its undersigned officer duly authorized hereunto, pursuant to resolutions of
> > its Board of Directors, a certified copy of which is annexed hereto, which
> > has a mailing address of 8000 Global Drive, Carlyss, Louisiana, 70665, and a
> > Federal Tax Identification No. of 72-1212563 ('Mortgagor'),

which said Mortgagor did acknowledge and declare for the benefit of CREDIT
LYONNAIS NEW YORK BRANCH, whose federal tax identification number is
____________________, with a mailing address of 1301 Avenue of the Americas, New
York, New York 10019, individually (in such capacity, 'CLNY') and as
administrative agent (in such capacity, 'Administrative Agent') for the Credit
Parties (as hereinafter defined), with the Administrative Agent acting hereunder
on behalf of the Credit Parties being referred to as 'Mortgagee', as follows:


RECITALS


        A. Mortgagor and Global Offshore Mexico, S. de R.L. de C.V., a Mexican
sociedad de responsabilidad limitada de capital variable (the 'Mexican Borrower'
and, together with the Mortgagor, the 'Borrowers'), have entered into a Credit
Agreement dated as of March 9, 2004 (as amended, modified, supplemented or
restated from time to time, the 'Credit Agreement') together with the lenders
party thereto (the 'Lenders'), and the Administrative Agent, providing for the
making of Advances by the Lenders and the Swingline Bank, and the issuance of
Letters of Credit by the Issuing Bank. (All capitalized terms not otherwise
defined in this Mortgage shall have the meaning assigned to such terms in the
Credit Agreement).


        B. Mortgagor desires to execute this Mortgage in order to secure the
full and punctual payment and performance of the Indebtedness (as hereinafter
defined).


        C. The making of the loans by the Credit Parties to the Borrowers has
been and will in the future be of substantial benefit to the Mortgagor and,
consequently, the Mortgagor has agreed to execute and deliver this Mortgage and
to grant the mortgage liens and security interests provided for herein.


        NOW, THEREFORE, the Mortgagor hereby agrees with the Mortgagee, for its
benefit and the benefit of the Credit Parties, as follows:


ARTICLE 1

Definitions


        Section 1.1 Terms Defined Above. As used in this Mortgage, the terms
'CLNY,' 'Administrative Agent,' 'Mortgagee,' 'Mortgagor,' 'Mexican Borrower,'
'Borrowers,' and 'Credit Agreement' shall have the meanings indicated above.


        Section 1.2 Certain Definitions. As used in this Mortgage, the following
terms shall have the meanings indicated, unless the context otherwise requires:


        'Collateral' shall have the meaning set forth in Section 2.3 ('Security
Interests') of this Mortgage.


        'Credit Parties' shall mean the Lenders, the Administrative Agent, the
Issuing Bank, and the Swingline Bank, and their respective successors and
assigns.


        'Default' shall mean the occurrence of any of the events specified (or
incorporated by reference to the Credit Agreement) in Section 5.1 ('Events of
Default') hereof, whether or not any requirement for notice or lapse of time or
other condition precedent has been satisfied.


        'Default Rate' shall mean the rate of interest then payable under the
Credit Agreement for a past-due Base Rate Advance.


        'Event of Default' shall have the meaning set forth in Section 5.1
('Events of Default') of this Mortgage.


        'Indebtedness' shall mean the Secured Obligations and all of the
following:


> > (a) the payment of all other amounts with interest thereon becoming due and
> > payable under the terms of the Credit Documents, or any instrument securing
> > or executed in connection with the Notes, including (but not limited to) any
> > monies advanced by the Administrative Agent, the Issuing Bank, the Swingline
> > Bank, or any of the Lenders on behalf of any Borrower;
> > 
> > 
> > (b) any extension, modification, renewal or reamortization of the Secured
> > Obligations, and any increase or addition thereto; and
> > 
> > 
> > (c) the payment of all other indebtedness and obligations, of whatever kind
> > or character, now owing or which may hereafter become owing by Mortgagor,
> > any Borrower, or any guarantor of the Secured Obligations to the Credit
> > Parties, pursuant to the terms and conditions of the Credit Documents,
> > whether such indebtedness is direct or indirect, primary or secondary, fixed
> > or contingent, or arises out of or is evidenced by a note, deed of trust,
> > open account, overdraft, endorsement, surety agreement, guaranty or
> > otherwise, it being contemplated that Mortgagor and the Borrowers may
> > hereafter become indebted to the Credit Parties for further sum or sums.

        'Leases' shall have the meaning set forth in Section 2.2 ('Assignment of
Leases and Rentals') of this Mortgage.

        'Lenders' shall mean the lenders (including CLNY) which are parties to
the Credit Agreement and their respective successors and assigns.

        'Lien' shall mean any interest in property securing an obligation owed
to, or a claim by, a Person other than the owner of the property, whether such
interest is based on jurisprudence, statute, or contract, and including but not
limited to the lien or security interest arising from a mortgage, encumbrance,
pledge, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes. The term 'Lien' shall include
reservations, exceptions, encroachments, easements, servitudes, usufructs,
rights-of-way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances affecting property. For the purposes of this
Mortgage, the Mortgagor shall be deemed to be the owner of any property which it
has accrued or holds subject to a conditional sale agreement, financing lease or
other arrangement pursuant to which title to the property has been retained by
or vested in some other Person for security purposes.


        'Mortgage' shall mean this Mortgage, Assignment of Leases and Security
Agreement Securing Future Advances, as amended or supplemented from time to
time.


        'Mortgaged Property' shall have the meaning set forth in Section 2.1
('Hypothecation') of this Mortgage.


        'Note' and 'Notes' shall have the meanings set forth in the Credit
Agreementand shall include all extensions, renewals, modifications, increases
and rearrangements of same.


        'Permitted Prior Liens' shall have the meaning set forth in the Credit
Agreement.


        'Person' shall mean any individual, corporation, limited liability
company, partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.


        'Premises' shall have the meaning set forth in Section 2.1
('Hypothecation') of this Mortgage.


        'Proceeds' shall mean all cash and non-cash proceeds of, and all other
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, Collateral, including without limitation all claims of the
Mortgagor against third parties for loss of, damage to or destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of, any Collateral, and any condemnation or requisition
payments with respect to any Collateral, and including proceeds of all such
proceeds, in each case whether now existing or hereafter arising.


        'Rentals' shall have the meaning set forth in Section 2.2 ('Assignment
of Leases and Rentals') of this Mortgage.


        'Secured Obligations' shall mean the Obligations (as such term is
defined in the Credit Agreement), including but not limited to:


> > (a) the obligations of the Borrowers under the Notes (which in the aggregate
> > have a stated principal amount of up to $150,000,000), with interest at the
> > rate stipulated therein and providing for final maturity on or before March
> > 9, 2007;
> > 
> > 
> > (b) the obligations of the Guarantors under the Guaranties; and
> > 
> > 
> > (c) any other obligations of the Borrowers or the Guarantors arising under
> > any Credit Documents, together with any extensions, modifications,
> > substitutions, amendments and renewals thereof, the terms of which are
> > incorporated herein by reference, whether for principal, interest, fees,
> > expenses, indemnification or otherwise.

        'Security Interests' shall mean the mortgage liens, collateral
assignments, and security interests in the Collateral and Proceeds granted
hereunder securing the Indebtedness.


        'Tenants' shall have the meaning set forth in Section 2.2 ('Assignment
of Leases and Rentals') of this Mortgage.


        'UCC' shall mean the Uniform Commercial Code, Commercial Laws-Secured
Transactions (Louisiana Revised Statutes 10:9-101 through 9-605) in the State of
Louisiana, as amended from time to time; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the Security Interests in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than Louisiana, 'UCC' means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection.


        Section 1.3 Uniform Commercial Code Definitions. As used herein, the
terms 'fixtures,' 'inventory,' 'goods,' 'accounts,' and 'equipment,' shall have
the meanings given to those terms under the UCC.


ARTICLE 2

Liens and Security Interest


        Section 2.1 Hypothecation. In order to secure all present and future
Indebtedness, all according to the terms and tenor hereof, Mortgagor does by
these presents specially mortgage, affect and hypothecate in favor of Mortgagee,
for the benefit of the Credit Parties, the following described property, to-wit:


See Exhibit 'A' attached hereto and made a part hereof by reference;


together with all the buildings and improvements situated on the above-described
immovable property and all appurtenances, rights, ways, privileges, servitudes,
prescriptions and advantages thereunto belonging or in anywise appertaining,
including, but without limitation, all component parts of the above-described
immovable property, and all component parts of any building or other
construction located on the above-described immovable property, now or hereafter
a part of or attached to said immovable property or used in connection therewith
(said immovable property, together with said buildings and improvements and
other rights, privileges and interests encumbered or conveyed hereby
collectively referred to as the 'Premises') and, further, together with the
right to receive proceeds attributable to the insurance loss of the Premises,
all as provided in Louisiana Revised Statutes 9:5386. (All of the foregoing
immovable and movable property and incorporeal rights covered by and subject to
this Mortgage are herein collectively referred to as the 'Mortgaged Property.')


        The Mortgaged Property is to remain so specially mortgaged, affected and
hypothecated unto and in favor of the Mortgagee until the full and final payment
or discharge of the Indebtedness, and the Mortgagor is herein and hereby bound
and obligated not to sell or alienate the Mortgaged Property, except under
circumstances, if any, expressly permitted by the Credit Agreement.


        Section 2.2 Assignment of Leases and Rentals. In accordance with the
provisions of La. R.S. 9:4401, and to further secure the full and punctual
payment and performance of all present and future Indebtedness, the Mortgagor
does hereby assign and pledge unto Mortgagee, for the benefit of the Credit
Parties, and grant a continuing security interest in, all of the Mortgagor's
right, title and interest in and to (i) all leases affecting the Mortgaged
Property or any part thereof, whether now existing or hereafter arising,
together with any and all renewals, extensions or modifications thereof (the
'Leases'), and (ii) all rentals, income, profits, security deposits and other
sums due or becoming due under the Leases (the 'Rentals'). The rights assigned
by this Mortgage include, without limitation, all of the Mortgagor's right,
power, privilege and option to modify, amend or terminate the Leases, or waive
or release the performance or satisfaction of any duty or obligation of any
tenant or lessee (each a 'Tenant') under the Leases.


        Section 2.3 The Security Interests. In order to secure the full and
punctual payment and performance of all present and future Indebtedness, the
Mortgagor hereby grants to the Mortgagee, for the benefit of the Credit Parties,
a continuing security interest in and to all right, title, and interest of the
Mortgagor in, to, or under the following property, whether now owned or existing
or hereafter acquired or arising:


> > (a) all of the movable property now or hereafter used in or found on or
> > about the Premises, now owned or hereafter acquired by Mortgagor, including,
> > but not limited to, all goods that become fixtures, all heating, lighting,
> > refrigeration, plumbing, ventilating, laundry, incinerating, water-heating,
> > cooking, dishwashing, electrical and air conditioning equipment, fixtures
> > and appurtenances, together with all disposals, dishwashers, machinery,
> > elevators, pumps, generators, sprinklers, wiring, pipe, doors, motors,
> > compressors, boilers, condensing units, range hoods, windows, window
> > screens, window shades, venetian blinds, awnings, drapes, shelving, mantels,
> > cabinets, paneling, rugs and other floor coverings, and shrubbery, all
> > building materials, inventory, furniture, appliances, goods, equipment and
> > machinery and all renewals, replacements and substitutions thereof and
> > additions thereto and Mortgagor's current and future rights as lessee under
> > leases of any of the foregoing; all rights, titles and interests of
> > Mortgagor in and to all timber to be cut from the Premises covered hereby
> > and all minerals in, under and upon, produced or to be produced from the
> > Premises, and without limitation of the foregoing, any and all permits,
> > licenses, approvals, rights, rents, revenues, benefits, leases, concessions,
> > licenses, tenements, hereditaments and appurtenances now or hereafter owned
> > by Mortgagor and appertaining to, generated from, arising out of or
> > belonging to the above described properties or any part thereof. Some of the
> > said items are to become 'fixtures' on the Premises;
> > 
> > 
> > (b) All judgments, awards of damages, insurance proceeds and settlements
> > hereafter made resulting from condemnation proceedings or the taking of all
> > or any part of the Premises under the power of eminent domain, or for any
> > damage (whether caused by a taking, a casualty or otherwise) to the Premises
> > or any part thereof, or to any rights appurtenant thereto, including, but
> > not limited to, any award for change of grade of streets. The Mortgagee is
> > hereby authorized, but shall not be required, on behalf and in the name of
> > Mortgagor to execute and deliver valid acquittances for, and to appeal from,
> > any such judgments or awards. Subject to the terms and conditions of the
> > Credit Agreement, the Mortgagee may apply all such sums or any part thereof
> > so received as a payment on the Indebtedness;
> > 
> > 
> > (c) all bonuses, rents, royalties and other accounts resulting from the sale
> > of severed minerals or the like (including oil and gas) accrued or to accrue
> > under all oil, gas or mineral leases affecting the Premises, now existing or
> > which may hereafter come into existence. Mortgagor directs payment of the
> > same to the Mortgagee, for the benefit of the Credit Parties, at the option
> > of the Mortgagee and upon written demand of the Mortgagee therefor, to be
> > applied to the Indebtedness until paid, whether due or not, after any Event
> > of Default;
> > 
> > 
> > (d) all books and records (including, without limitation, accounting
> > records, customer lists, credit files, computer programs and data, tapes,
> > disks, punch cards, data processing software, transaction files, master
> > files, printouts and other computer materials and records) of the Mortgagor
> > relating to the Premises; and
> > 
> > 
> > (e) all Proceeds and products of all or any of the Collateral described in
> > clauses (a) through (d) hereof and, to the extent not otherwise included,
> > all payments under any insurance, indemnity, warranty or guaranty of or for
> > the foregoing Collateral.

The term 'Collateral' means each and all of the items and property described in
clauses (a)-(e) above, together with the Mortgaged Property, the Leases, the
Rentals and the property described in the balance of this Section 2.3 below.


        Without limitation of the foregoing, the 'Collateral' shall also include
all right, title, and interest now owned or hereafter acquired by Mortgagor in
and to the following described property and all replacements or substitutions
therefor and all products and proceeds thereof:


> > (a) all contracts, now or hereafter entered into by and between the
> > Mortgagor and any contractor or supplier as well as all right, title, and
> > interest of Mortgagor under any subcontracts, providing for the construction
> > (original, restorative, or otherwise) of any improvements to or on any of
> > the Premises or the furnishing of any materials, supplies, equipment, or
> > labor in connection with any such construction
> > 
> > 
> > (b) all of the plans, specifications, and drawings (including but not
> > limited to plot plans, foundations plans, floor plans, elevations, framing
> > plans, cross-sections of walls, mechanical plans, electrical plans and
> > architectural and engineering plans, and architectural and engineering
> > studies and analyses) heretofore or hereafter prepared by any architect or
> > engineer, in respect of any of the Premises;
> > 
> > 
> > (c) all agreements now or hereafter entered into with any party in respect
> > to architectural, engineering, management, or consulting services rendered
> > or to be rendered in respect of planning, design, inspection, or supervision
> > of the construction or management of any of the Premises;
> > 
> > 
> > (d) any commitment issued by any lender or investor other than the Mortgagee
> > to finance or invest in any of the Premises; and
> > 
> > 
> > (e) any completion or performance bond or labor and material payment bond
> > and any other bond relating to the Premises or to any contract providing for
> > construction of improvements to any of the Premises.

        Section 2.4 Maximum Amount.


> > (a) The maximum amount of the Indebtedness that may be outstanding at any
> > time and from time to time that this Mortgage secures, including without
> > limitation as a mortgage and as a collateral assignment, including all
> > principal, interest and any expenses or Advances incurred by the Credit
> > Parties and all other amounts included within the Indebtedness, is six
> > hundred million ($600,000,000) dollars.
> > 
> > 
> > (b) The Mortgagor acknowledges that this Mortgage secures all loans and
> > advances made or incurred by the Credit Parties under or pursuant to this
> > Mortgage and or otherwise pursuant to the Credit Agreement, whether optional
> > or obligatory by the Credit Parties. This Mortgage is and shall remain
> > effective, even though the amount of the Indebtedness may now be zero or may
> > later be reduced to zero, until all of the amounts, liabilities, and
> > obligations, present and future, comprising the Indebtedness have been
> > incurred and are extinguished. When no Indebtedness secured by this Mortgage
> > exists and the Credit Parties are not bound to permit any Indebtedness to be
> > incurred, this Mortgage may be terminated by the Mortgagor upon thirty (30)
> > days prior written notice sent by the Mortgagor to the Mortgagee in
> > accordance with the provisions of this Mortgage.

        Section 2.5 Condemnation. Without limiting the generality of Section 2.3
above, the Mortgagor hereby assigns to the Mortgagee, for the benefit of the
Credit Parties, any and all awards that may be given or made in any proceedings
by any legally constituted authority to condemn or expropriate the Collateral,
or any part thereof, under power of eminent domain, and if there is such a
condemnation or expropriation, the Mortgagee shall have the right to apply the
proceeds thereof toward the payment of the Indebtedness.


        Section 2.6 Subrogation to Existing Liens. It is agreed that the Liens
and security interests hereby created shall take precedence over and be a prior
Lien to any other Lien of any kind or character, including vendor's,
materialman's or mechanic's Liens, hereafter created on the Collateral, and in
the event the proceeds of the Notes are used to acquire or to pay off and
satisfy any indebtedness and Liens heretofore existing on the Collateral, then
the Mortgagee is, and shall be, subrogated to all of the rights, Liens, and
remedies of the holders of the indebtedness and Liens so acquired or paid off,
regardless of whether said indebtedness and Liens are acquired by the Mortgagee
by assignment or are released by the holders thereof upon payment.


        Section 2.7 No Liability. The Security Interests are granted as security
only and shall not subject the Administrative Agent or the Credit Parties to, or
transfer or in any way affect or modify, any obligation or liability of the
Mortgagor with respect to any of the Collateral or any transaction in connection
therewith.


ARTICLE 3

Representations and Warranties


        In order to induce the Mortgagee to enter into this Mortgage, the
Mortgagor represents and warrants to the Mortgagee (which representations and
warranties will survive the extensions of credit under the Credit Documents)
that:


        Section 3.1 Title to Collateral. The Mortgagor has good and merchantable
title to the Collateral, except the portion thereof consisting of after-acquired
property, free of all Liens except Permitted Prior Liens, and the Mortgagor will
have good and merchantable title to such after-acquired Collateral, free of
Liens except Permitted Prior Liens. Furthermore, the Mortgagor has not
heretofore conveyed or agreed to convey or encumber the Collateral in any way,
except with the Permitted Prior Liens.


        Section 3.2 Environmental Matters. All representations and warranties
set forth in the Credit Agreement relating to Environmental Laws, Hazardous
Substances, and related concepts are adopted herein by reference as if
reproduced herein in their entirety, such representations and warranties being
hereby expressly made by Mortgagor to Mortgagee with respect to the Mortgagor
and the Collateral.


        Section 3.3 Legal Requirements. The Collateral is in compliance with all
Legal Requirements affecting such property.


        Section 3.4 Certain Events. That prior to the recordation of this
Mortgage in the appropriate records of the parish in which the Premises or any
part thereof are situated, none of the following have occurred which have not
been completed and paid for in full: (i) construction of any proposed above or
below ground improvements, structures, additions or alterations, (ii) materials
or supplies have been delivered to or labor performed on the Premises, and (iii)
Mortgagor has entered into any contracts or agreements for the construction of
any improvements, structures, additions or alterations, or the delivery of any
materials or supplies or the performance of said labor.


        Section 3.5 Taxpayer Identification Number. The federal taxpayer
identification number of the Mortgagor is as follows: 72-1212563.


        Section 3.6 Chief Executive Office. The chief executive office of the
Mortgagor is located at 8000 Global Drive, Carlyss, Louisiana, 70665.


        Section 3.7 Business Locations. The books and records pertaining to the
Collateral are located at the Premises.


        Section 3.8 Continuing Accuracy. All of the representations and
warranties contained in this Article or elsewhere in this Mortgage shall be true
through and until the date on which this Mortgage is canceled and released by
Mortgagee, and Mortgagor shall promptly notify Mortgagee of any event which
would render any of said representations and warranties untrue or misleading.


ARTICLE 4

Covenants


        The Mortgagor will at all times comply with the covenants contained in
this Article 4, from the date hereof and for so long as any part of the
Indebtedness is outstanding.


        Section 4.1 Credit Agreement. The Mortgagor will timely perform all of
its obligations under the Credit Documents in accordance with their respective
terms and conditions, including without limitation (i) paying all taxes and
assessments levied or assessed against the Collateral as provided herein and in
the Credit Agreement, (ii) maintaining the Collateral as provided herein and in
the Credit Agreement, (iii) complying with all Legal Requirements as provided
herein and in the Credit Agreement, (iv) carrying the insurance required herein
and in the Credit Agreement and (iv) removing all Liens from the Collateral
except those permitted under the Credit Agreement.


        Section 4.2 Taxes and Other Liens. The Mortgagor will pay and discharge
promptly when due all excise, property, sales, use, and other taxes, assessments
and governmental charges or levies imposed the Collateral as well as all claims
of any kind (including claims for labor, materials, supplies, and rent) which,
if unpaid, might become a Lien upon any or all of the Collateral, except to the
extent expressly permitted by the terms of the Credit Agreement.


        Section 4.3 Further Assurances. The Mortgagor will keep the lien of this
Mortgage valid and unimpaired. The Mortgagor will promptly (and in no event
later than 15 days after written notice from the Mortgagee is received) cure any
defects in the creation, execution, and delivery of this Mortgage. The Mortgagor
at its expense will promptly execute and deliver to the Mortgagee upon request
all such other and further documents, agreements and instruments in compliance
with or accomplishment of the covenants and agreements of the Mortgagor in this
Mortgage or to further evidence and more fully describe the Collateral or more
fully state the secured obligations set out herein, or to perfect, protect or
preserve any Liens created pursuant to this Mortgage, or to make any recordings,
to file any notices, or obtain any consents as may be necessary or appropriate
in connection with the transactions contemplated by this Mortgage.


        Section 4.4 Reimbursement of Expenses. The Mortgagor will pay all
reasonable legal fees incurred by the Mortgagee in connection with the
preparation of this Mortgage. The Mortgagor will, upon request, promptly
reimburse the Mortgagee for all amounts expended, advanced or incurred by the
Mortgagee to satisfy any obligation of the Mortgagor under this Mortgage, or to
protect the Collateral or business of the Mortgagor or to collect the
Indebtedness, or to enforce the rights of the Mortgagee under this Mortgage,
which amounts will include all court costs, attorneys' fees, fees of auditors
and accountants, and investigation expenses reasonably incurred by the Mortgagee
in connection with any such matters, together with interest at the Default Rate
on each such amount from the date that the same is expended, advanced or
incurred by the Mortgagee until the date of reimbursement to the Mortgagee. All
such amounts (and interest) shall be treated as Advances as provided hereinbelow
in this Mortgage.


        Section 4.5 Insurance. The Mortgagor will procure and maintain for the
benefit of the Mortgagee (a) original paid-up insurance policies with amounts,
form and substance, companies and expiration dates acceptable to the Mortgagee
and containing a non-contributory standard mortgagee clause or its equivalent in
favor of the Mortgagee and (b) such other insurance as required by the Credit
Agreement. In the event the Mortgagor should, for any reason whatsoever, fail to
keep the Collateral or any part thereof so insured, or to keep said policies so
payable, or fail to deliver to the Mortgagee the original or certified policies
of insurance and the renewals therefor upon demand, then the Mortgagee, if it so
elects, may itself have such insurance effected in such amounts and with such
companies as it may deem proper and may pay the premiums therefor. The Mortgagor
will notify the Mortgagee immediately in writing of any material fire or other
casualty to or accident involving the Collateral, whether or not such fire,
casualty or accident is covered by insurance. The Mortgagor will promptly
further notify Mortgagor's insurance company and submit an appropriate claim and
proof of claim to the insurance company as to any of the Collateral that is
damaged or destroyed by fire or other casualty. If the Collateral is damaged or
destroyed, in whole or in part, by fire or other casualty, the Mortgagee may, at
its election, either apply the net proceeds thereof toward the payment of the
Indebtedness or pay the net proceeds thereof to the Mortgagor, either wholly or
in part, and under such conditions as the Mortgagee may determine to enable
Mortgagor to repair or restore the Collateral. The Mortgagor will not do or
permit anything to be done to the Collateral that may violate the terms of any
insurance covering the Collateral or any part thereof.


        Section 4.6 Taxation of Mortgage. In the event that any governmental
authority shall impose any taxation of mortgages or the indebtedness they
secure, Mortgagor will pay such governmental taxes, assessments or charges
either to the governmental authority or to Mortgagee, as provided by law.


        Section 4.7 Right of Inspection. The Mortgagor will permit any officer,
employee or agent of the Mortgagee to visit and inspect the Collateral, examine
the books of record and accounts of the Mortgagor, take copies and extracts
therefrom, and discuss the affairs, finances and accounts of the Mortgagor with
the Mortgagor 's officers, accountants and auditors, all at such reasonable
times and on reasonable notice and as often as the Mortgagee may reasonably
desire.


        Section 4.8 Indemnification. The Mortgagor will indemnify the Mortgagee
and the Credit Parties and hold the Mortgagee and the Credit Parties harmless
from any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs and expenses of whatever kind or nature which may be
imposed on, incurred by or asserted at any time against the Mortgagee or any
Credit Party in any way relating to, or arising in connection with, the use or
occupancy of the Collateral.


        Section 4.9 Compliance with Laws and Covenants. The Mortgagor will
observe and comply with all Legal Requirements applicable to the Mortgagor or to
the Collateral.


        Section 4.10 Maintenance of the Collateral. The Mortgagor will maintain,
preserve, and keep the Collateral at all times in thorough repair, good working
order and good condition and will, from time to time, make all necessary
repairs, replacements, additions, betterments and improvements so that the
security of this Mortgage and the value, use and operation of the Collateral
shall at no time become impaired.


        Section 4.11 Environmental Indemnity. The Mortgagor will defend,
indemnify and hold Mortgagee, the Credit Parties and their respective directors,
officers, agents and employees harmless from and against all claims, demands,
causes of action, liabilities, losses, costs and expenses (including, without
limitation, costs of suit, reasonable attorneys' fees and fees of expert
witnesses) arising from or in connection with (i) the presence in, on or under
or the removal from the Collateral of any hazardous substances or solid wastes
(as defined elsewhere in this Mortgage), or any releases or discharges of any
hazardous substances or solid wastes on, under or from such property, (ii) any
activity carried on or undertaken on or off the Collateral, whether prior to or
during the term of this Mortgage, and whether by Mortgagor or any predecessor in
title or any officers, employees, agents, contractors or subcontractors of
Mortgagor or any predecessor in title, or any third persons at any time
occupying or present on the Collateral, in connection with the handling, use,
generation, manufacture, treatment, removal, storage, decontamination, clean-up,
transport or disposal of any hazardous substances or solid wastes at any time
located or present on or under the Collateral, or (iii) any breach of any
representation, warranty or covenant under the terms of this Mortgage. The
foregoing indemnity shall further apply to any residual contamination on or
under the Collateral, or affecting any natural resources, and to any
contamination of the Collateral or natural resources arising in connection with
the generation, use, handling, storage, transport or disposal of any such
hazardous substances or solid wastes, and irrespective of whether any of such
activities were or will be undertaken in accordance with applicable laws,
regulations, codes and ordinances. Without prejudice to the survival of any
other agreements of the Mortgagor hereunder, the provisions of this Section
shall survive the final payment of all Indebtedness and the termination of this
Mortgage and shall continue thereafter in full force and effect.


        Section 4.12 Filing. The Mortgagor agrees that a carbon, photographic,
facsimile, photostatic or other reproduction of this Mortgage or of a financing
statement is sufficient as a financing statement. The Mortgagor shall pay all
costs of or incidental to the recording or filing of any financing, amendment,
continuation, termination or other statements concerning the Collateral.


        Section 4.13 Transfer and Other Liens. The Mortgagor will not sell,
lease, transfer, exchange or otherwise dispose of the Collateral or the
Proceeds, or any part thereof, without the prior written consent of the
Mortgagee and will not permit any Lien to attach to the Collateral or the
Proceeds, or any part thereof, other than Permitted Prior Liens.


ARTICLE 5



Default







        Section 5.1 Events of Default. Any of the following events shall be
considered an 'Event of Default' as that term is used herein:


> > (a) the occurrence of an 'Event of Default' as defined in the Credit
> > Agreement; or
> > 
> > 
> > (b) the violation or breach of any term or provision of this Mortgage.

        Section 5.2 Remedies.


> > (a) Upon the happening of any Event of Default, the Mortgagee may, by
> > written notice to the Mortgagor, declare the entire principal amount of all
> > Indebtedness then outstanding including interest accrued thereon to be
> > immediately due and payable without presentment, demand, protest, notice of
> > protest or dishonor or other notice of default of any kind, all of which are
> > hereby expressly waived by the Mortgagor.
> > 
> > 
> > (b) Upon the occurrence of any Event of Default, the Mortgagee may take such
> > action, without notice or demand, as it deems advisable to protect and
> > enforce its rights against the Mortgagor, in and to the Collateral,
> > including, but not limited to, the following actions, each of which may be
> > pursued concurrently or otherwise, at such time and in such order as the
> > Mortgagee may determine, in its sole discretion, without impairing or
> > otherwise affecting the other rights and remedies of the Mortgagee: (i)
> > institute proceedings for the foreclosure of this Mortgage in which case the
> > Collateral may be sold for cash or upon credit in one or more parcels or
> > portions under executory or ordinary process, at the Mortgagees sole option,
> > without appraisement, appraisement being expressly waived; or (ii) to the
> > extent permitted and pursuant to the procedures provided by applicable law,
> > institute proceedings for the partial foreclosure of this Mortgage for the
> > portion of the Indebtedness then due and payable, subject to the continuing
> > lien of this Mortgage for the balance of the Indebtedness not then due; or
> > (iii) institute an action, suit or proceeding in equity for the specific
> > performance of any covenant, condition or agreement contained in this
> > Mortgage; (iv) recover judgment on the Notes either before, during or after
> > any proceedings for the enforcement of this Mortgage; or (v) apply for the
> > appointment of a trustee, receiver, liquidator or conservator of the
> > Collateral, without regard for the adequacy of the security for the
> > Indebtedness and without regard for the solvency of the Mortgagor or of any
> > person, firm or other entity liable for the payment of the Indebtedness; or
> > (vi) pursue such other remedies as the Mortgagee may have under applicable
> > law.
> > 
> > 
> > (c) The proceeds or avails of any sale made under or by virtue of this
> > Article 5, together with any other sums which then may be held by the
> > Mortgagee under this Mortgage, whether under the provisions of this Article
> > 5 or otherwise, shall be applied in accordance with Section 7.06 of the
> > Credit Agreement..
> > 
> > 
> > (d) Upon any sale made under or by virtue of this Article 5, the Mortgagee
> > may bid for and acquire the Collateral or any part thereof and in lieu of
> > paying cash therefor may make settlement for the purchase price by crediting
> > upon the Indebtedness the net sales price after deducting therefrom the
> > expenses of the sale and the costs of the action and any other sums which
> > the Mortgagee is authorized to deduct under this Mortgage.
> > 
> > 
> > (e) The Mortgagee may proceed under this Mortgage solely as to the immovable
> > property interests, or solely as to the movable property interests, or as to
> > both the immovable and movable property interests in accordance with its
> > rights and remedies in respect of the immovable property interests.

        Section 5.3 Leases and Rentals. Upon the occurrence of any Event of
Default, the Mortgagee may additionally take any one or more of the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such order as the Mortgagee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of the
Mortgagee:


> > (a) The Mortgagee may notify any and all Tenants to pay all Rentals due
> > thereafter directly to the Mortgagee at the address set forth in the
> > Mortgagees notice to such Tenants. The Mortgagor irrevocably agrees that all
> > such Tenants shall be authorized to pay the Rentals directly to the
> > Mortgagee without liability of such Tenants for the determination of the
> > actual existence of any default by the Mortgagor claimed by the Mortgagee.
> > Tenants shall be expressly relieved of any and all duty, liability and
> > obligation to the Mortgagor in connection with any and all Rentals so paid.
> > 
> > 
> > (b) The Mortgagee may enter upon and take possession of the Mortgaged
> > Property, to manage and operate the Mortgaged Property and the Mortgagor's
> > business on the Mortgaged Property, and take possession of and use all books
> > of account and financial records of the Mortgagor and its property managers
> > or representatives, if any, relating to the Mortgaged Property.
> > 
> > (c) The Mortgagee may alter, modify, amend, terminate or permit the
> > surrender of any or all Leases, and the Mortgagee may execute new Leases of
> > any part of the Mortgaged Property, including Leases that extend beyond the
> > maturity date of the Notes.

The enforcement of any and all such rights available to the Mortgagee hereunder
shall continue for so long as the Mortgagee shall elect, notwithstanding that
the collection and application of the Rentals may have cured the original
default. Following the exercise of any of the foregoing rights, the Mortgagee
may, at its sole option, through written notice to the Mortgagor, permit the
Mortgagor to re-enter and take possession of the Mortgaged Property or any part
thereof and to perform all acts necessary for the operation and maintenance of
the Mortgaged Property, including the right to collect the Rentals, but the
Mortgagee shall nevertheless have the right, effective upon written notice, to
demand, sue for possession of and collect the Rentals under the Leases and
otherwise exercise its rights under this Mortgage again.


        Section 5.4 Sale. Upon the occurrence of an Event of Default, the
Mortgagee may exercise all rights of a secured party under the UCC and other
applicable law (including the Uniform Commercial Code as in effect in another
applicable jurisdiction) and, in addition, the Mortgagee may, without being
required to give any notice, except as herein provided or as may be required by
mandatory provisions of law, sell the Collateral and the Proceeds or any part
thereof at public or private sale, for cash, upon credit or for future delivery,
and at such price or prices as the Mortgagee may deem satisfactory. The
Mortgagee may be the purchaser of any or all of the Collateral and Proceeds so
sold at any public sale (or, if the Collateral and Proceeds is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations, at any private sale). The
Mortgagor will execute and deliver such documents and take such other action as
the Mortgagee deems necessary or advisable in order that any such sale may be
made in compliance with law. Upon any such sale the Mortgagee shall have the
right to deliver, assign and transfer to the purchaser thereof the Collateral
and Proceeds so sold. Each purchaser at any such sale shall hold the Collateral
and Proceeds so sold to it absolutely and free from any claim or right of
whatsoever kind, including any equity or right of redemption of the Mortgagor
which may be waived, and the Mortgagor, to the extent permitted by law, hereby
specifically waives all rights of redemption, stay of appraisal which it has or
may have under any law now existing or hereafter adopted. The Mortgagor agrees
that ten (10) days' prior written notice of the time and place of any sale or
other intended disposition of any of the Collateral and Proceeds constitutes '
reasonable notification' within the meaning of Section 9-504(3) of the UCC,
except that shorter or no notice shall be reasonable as to any Collateral and
Proceeds which is perishable or threatens to decline speedily in value or is of
a type customarily sold on a recognized market. The notice (if any) of such sale
shall (a) in case of a public sale, state the time and place fixed for such
sale, and (b) in the case of a private sale, state the day after which such sale
may be consummated. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Mortgagee may
fix in the notice of such sale. At any such sale the Collateral and Proceeds may
be sold in one lot as an entirety or in separate parcels or portions, as the
Mortgagee may determine. The Mortgagee shall not be obligated to make any such
sale pursuant to any such notice. The Mortgagee may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral and Proceeds
on credit or for future delivery, the Collateral or Proceeds so sold may be
retained by the Mortgagee until the selling price is paid by the purchaser
thereof, but the Mortgagee shall not incur any liability in case of the failure
of such purchaser to take up and pay for the Collateral and Proceeds so sold
and, in case of any such failure, such Collateral and Proceeds may again be sold
upon like notice.


        Section 5.5 Assemble Collateral. For the purpose of enforcing any and
all rights and remedies under this Agreement the Mortgagee may (a) require the
Mortgagor to, and the Mortgagor agrees that it will, at its expense and upon the
request of the Mortgagee, forthwith assemble all or any part of the Collateral
and Proceeds as directed by the Mortgagee and make it available at a place
designated by the Mortgagee which is, in its opinion, reasonably convenient to
the Mortgagee and the Mortgagor, whether at the Premises of the Mortgagor or
otherwise, and Mortgagee shall be entitled to specific performance of this
obligation, (b) to the extent permitted by applicable law of this or any other
state, enter, with or without process of law and without breach of the peace,
any premise where any of the Collateral or Proceeds is or may be located, and
without charge or liability to it seize and remove such Collateral or Proceeds
from such premises, (c) have access to and use the Mortgagor's books and records
relating to the Collateral and Proceeds and (d) prior to the disposition of the
Collateral and Proceeds, store or transfer it without charge in or by means of
any storage or transportation facility owned or leased by the Mortgagor,
process, repair or recondition it or otherwise prepare it for disposition in any
manner and to the extent the Mortgagee deems appropriate and, in connection with
such preparation and disposition, use without charge any trademark, trade name,
copyright, patent or technical process used by the Mortgagor.


        Section 5.6 Limitation on Duty of Mortgagee. Beyond the exercise of
reasonable care in the custody thereof, the Mortgagee shall have no duty as to
any Collateral or Proceeds in its possession or control or in the possession or
control of any agent or bailee or any income thereon. The Mortgagee shall be
deemed to have exercised reasonable care in the custody of the Collateral and
Proceeds in its possession if the Collateral and Proceeds is accorded treatment
substantially equal to that which it accords its own property, and shall not be
liable or responsible for any loss or damage to any of the Collateral or
Proceeds, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Mortgagee in good faith. The Mortgagor agrees
that the Mortgagee shall not be obligated to preserve rights against prior
parties obligated on any instruments.


        Section 5.7 Appointment of Agent. At any time or times, in order to
comply with any legal requirement in any jurisdiction, the Mortgagee may appoint
a bank or trust company or one or more other Persons with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and may be specified in the instrument of appointment.


        Section 5.8 Confession of Judgment. For purposes of foreclosure under
Louisiana executory process procedures, Mortgagor hereby acknowledges the
Indebtedness and confesses judgment in favor of Mortgagee for the full amount of
the Indebtedness.


        Section 5.9 Attorney Fees and Expenses. In case the Notes are placed in
the hands of an attorney at law for the filing of foreclosure proceedings, to
protect the rights of Mortgagee or to enforce any of the agreements contained in
this Mortgage, Mortgagor will pay all costs of collection, including but not
limited to reasonable attorneys' fees, incurred in connection with the
protection of or realization of collateral or in connection with any of
Mortgagees collection efforts, whether or not suit on the Notes or any
foreclosure proceedings is filed. All insurance expenses and all expenses of
protecting, storing, warehousing, appraising, preparing for sale, handling,
maintaining and shipping the Collateral, all expenses in respect of periodic
appraisals and inspections of the Collateral to the extent the same may be
requested from time to time, and all expenses in respect of the sale or other
disposition thereof shall be borne and paid by the Mortgagor; and if the
Mortgagor fails to promptly pay any portion thereof when due, the Mortgagee may,
at its option, but shall not be required to, pay the same and charge the
Mortgagor's account therefor, and the Mortgagor agrees to reimburse the
Mortgagee therefor on demand. The Mortgagor further agrees that the Indebtedness
shall be increased by the amount of said costs and fees.


        Section 5.10 Renewal and Extension. The Mortgagee, without notice, may
release any part of the Collateral, or any person liable on the Indebtedness,
without in any way affecting the Lien hereof upon any portion of the Collateral
not expressly released, and may agree with any party obligated on the
Indebtedness, or having any interest in the Collateral, to renew and extend the
time or manner of payment of all or any part of the Indebtedness. Such agreement
shall not in any way release or impair the Lien hereof, but shall renew and
extend the Lien hereof against the Collateral without altering or affecting the
priority of the Lien created by this Mortgage in favor of any junior
encumbrancer, mortgagee, or purchaser, or any person acquiring an interest in
the Collateral, and this Mortgage shall remain first and superior to any Liens
that may be placed thereon, or that may be fixed, given or imposed by law
thereon after the execution of this instrument notwithstanding any such
extension of the time of payment, or the release of a portion of said property
from this Lien.


        Section 5.11 Advances by Mortgagee. The Mortgagor authorizes the
Mortgagee in the Mortgagees discretion to advance any sums necessary for the
purpose of paying (a) insurance premiums, (b) any and all excise, property,
sales, use and other taxes, forced contributions, service charges, local
assessments and governmental charges on any of the Collateral, (c) any Liens
affecting the Collateral (whether superior or subordinate to the lien of this
Mortgage) not permitted by this Mortgage, (d) necessary repairs and maintenance
expenses, or (e) any other amounts which the Mortgagee deems necessary and
appropriate to preserve the validity and ranking of this Mortgage, to cure any
Defaults or to prevent the occurrence of any Default (collectively, the
'Advances') of whatever kind; provided, however, that nothing herein contained
shall be construed as making such Advances obligatory upon Mortgagee, or as
making Mortgagee liable for any loss, damage, or injury resulting from the
nonpayment thereof. The Mortgagor covenants and agrees that within five (5) days
after demand therefor by the Mortgagee, the Mortgagor will repay the Advances to
Mortgagee, together with interest thereon at the Default Rate, and in addition
will repay any other reasonable costs, attorneys' fees and expenses, charges and
expenses of any and every kind for the full protection and preservation of the
Collateral or this Mortgage, including payments required in respect to any Lien
affecting the Collateral, together with interest thereon at the Default Rate.
All such Advances and amounts (including interest) shall be included in the
Indebtedness secured hereby (subject to the maximum amount of the Indebtedness
set forth above in this Mortgage).


        Section 5.12 Keeper. In the event the Collateral, or any part thereof,
is seized as an incident to an action for the recognition or enforcement of this
Mortgage by executory process, ordinary process, sequestration, writ of fieri
facias or otherwise, the Mortgagor and the Mortgagee agree that the court
issuing any such order shall, if petitioned for by Mortgagee, direct the
applicable sheriff to appoint as a keeper of the Collateral, the Mortgagee or
any agent designated by Mortgagee or any person named by Mortgagee at the time
such seizure is effected. This designation is pursuant to Louisiana Revised
Statutes 9:5136 through 5140.2, inclusive, as the same may be amended, and the
Mortgagee shall be entitled to all the rights and benefits afforded thereunder.
It is hereby agreed that the keeper shall be entitled to receive as
compensation, in excess of its reasonable costs and expenses incurred in the
administration or preservation of the Collateral, an amount equal to $250.00 per
day, which shall be included as Indebtedness secured by this Mortgage. The
designation of keeper made herein shall not be deemed to require the Mortgagee
to provoke the appointment of such a keeper.


        Section 5.13 Waivers. The Mortgagor waives in favor of the Mortgagee any
and all homestead exemptions and other exemptions of seizure or otherwise to
which Mortgagor is or may be entitled under the constitution and statutes of the
State of Louisiana insofar as the Collateral is concerned. Mortgagor further
waives: (a) the benefit of appraisement as provided in Louisiana Code of Civil
Procedure Articles 2332, 2336, 2723 and 2724, and all other laws conferring the
same; (b) the demand and three days' delay accorded by Louisiana Code of Civil
Procedure Articles 2639 and 2721; (c) the notice of seizure required by
Louisiana Code of Civil Procedure Articles 2293 and 2721; (d) the three days'
delay provided by Louisiana Code of Civil Procedure Articles 2331 and 2722; and
(e) the benefit of the other provisions of Louisiana Code of Civil Procedure
Articles 2331, 2722 and 2723, not specifically mentioned above.


        Section 5.14 Authentic Evidence. Any and all declarations of facts made
by authentic act before a notary public in the presence of two witnesses by a
person declaring that such facts lie within his knowledge, shall constitute
authentic evidence of such facts for the purpose of executory process. The
Mortgagor specifically agrees that such an affidavit by a representative of the
Mortgagee as to the existence, amount, terms and maturity of the Indebtedness
and of a default thereunder shall constitute authentic evidence of such facts
for the purpose of executory process.


ARTICLE 6

Miscellaneous


        Section 6.1 Notices. Any notice or demand which, by provision of this
Mortgage, is required or permitted to be given or served by one party to or on
the other shall be delivered or made in accordance with the provisions of the
Credit Agreement.


        Section 6.2 Amendment. Neither this Mortgage nor any provisions hereof
may be changed, waived, discharged or terminated orally or in any manner other
than by an instrument in writing signed by the party against whom enforcement of
the change, waiver, discharge or termination is sought.


        Section 6.3 Invalidity. In the event that any one or more of the
provisions contained in this Mortgage shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Mortgage.


        Section 6.4 Survival of Agreements. All representations and warranties
of the Mortgagor herein, and all covenants and agreements herein not fully
performed before the effective date of this Mortgage, shall survive such date.


        Section 6.5 Waivers. No course of dealing on the part of the Mortgagee,
its officers, employees, consultants or agents, nor any failure or delay by the
Mortgagee with respect to exercising any of its rights, powers or privileges
under this Mortgage shall operate as a waiver thereof.


        Section 6.6 Cumulative Rights. The rights and remedies of the Mortgagee
under this Mortgage and the other Credit Documents shall be cumulative, and the
exercise or partial exercise of any such right or remedy shall not preclude the
exercise of any other right or remedy.


        Section 6.7 Time of the Essence. Time shall be deemed of the essence
with respect to the performance of all of the terms, provisions and conditions
on the part of the Mortgagor and the Mortgagee to be performed hereunder.


        Section 6.8 Successors and Assigns; Participants.


> > (a) All covenants and agreements contained by or on behalf of the Mortgagor
> > in this Mortgage shall bind its successors and assigns and shall inure to
> > the benefit of the Mortgagee and its successors and assigns.
> > 
> > 
> > (b) This Mortgage is for the benefit of the Mortgagee, the Credit Parties
> > and such other Person or Persons as may from time to time become or be the
> > holders of any of the Indebtedness, and this Mortgage shall be transferable
> > and negotiable, with the same force and effect and to the same extent as the
> > Indebtedness may be transferrable, it being understood that, upon the
> > transfer or assignment by the Credit Parties of any of the Indebtedness, the
> > legal holder of such Indebtedness shall have all of the rights granted to
> > the Mortgagee, for the benefit of the Credit Parties, under this Mortgage.
> > The Mortgagor specifically agrees that upon any transfer of all or any
> > portion of the Indebtedness, this Mortgage shall secure with retroactive
> > rank the existing Indebtedness of the Mortgagor to the transferee and any
> > and all Indebtedness to such transferee thereafter arising.
> > 
> > 
> > (c) Mortgagor hereby recognizes and agrees that the Mortgagee and the Credit
> > Parties may, from time to time, one or more times, transfer all or any
> > portion of the Indebtedness to one or more third parties. Such transfers may
> > include, but are not limited to, sales of participation interests in such
> > Indebtedness in favor of one or more third party lenders. Mortgagor
> > specifically (i) consents to all such transfers and assignments, waives any
> > subsequent notice of and right to consent to any such transfers and
> > assignments as may be provided under applicable law; (ii) agrees that the
> > purchaser of a participation interest in the Indebtedness will be considered
> > as the absolute owner of a percentage interest of such Indebtedness and that
> > such a purchaser will have all of the rights granted to the purchaser under
> > any participation agreement governing the sale of such a participation
> > interest; (iii) agrees that any purchaser of a participation interest in the
> > Indebtedness may exercise any and all rights of counter-claim, set-off,
> > banker's lien and other liens with respect to any and all monies owing to
> > the Mortgagor; and (iv) agrees that, upon any transfer of all or any portion
> > of the Indebtedness, the Mortgagee and/or the subject Credit Party may
> > transfer and deliver any and all collateral securing repayment of that
> > Indebtedness to the transferee of such Indebtedness and such collateral
> > shall secure any and all of the Indebtedness in favor of such a transferee,
> > and after any such transfer has taken place, the Mortgagee and/or subject
> > Credit Party shall be fully discharged from any and all future liability and
> > responsibility to Mortgagor with respect to such collateral, and the
> > transferee thereafter shall be vested with all the powers, rights and duties
> > with respect to such collateral.

        Section 6.9 Reinstatement. In the event the Mortgagee shall elect to
invoke any of the rights or remedies provided for herein, but shall thereafter
determine to withdraw or discontinue same for any reason, it shall have the
unqualified right to do so, whereupon all parties shall be automatically
restored and returned to their respective positions regarding the Indebtedness
and this document as shall have existed prior to the invocation of the
Mortgagees rights hereunder and the rights, powers and remedies of the Mortgagee
hereunder shall be and remain in full force and effect.


        Section 6.10 Further Documents. Mortgagor agrees that it shall execute
and deliver such other and further documents and do and perform such other acts
as may be reasonably necessary and proper to carry out the intention of the
parties as herein expressed and to effect the purposes of this document and the
loan transaction referred to herein. Without limitation of the foregoing,
Mortgagor agrees to execute and deliver such documents as may be necessary to
cause the Liens and security interests granted hereby to cover and apply to any
property placed in, on or about the Premises in addition to, or replacement or
substitution of, any of the Collateral.


        Section 6.11 Titles of Articles, Sections, and Subsections. All titles
or headings to articles, sections, subsections or other divisions of this
Mortgage or the exhibits hereto are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
content of such articles, sections, subsections or other divisions, such other
content being controlling as to the agreement between the parties hereto.


        Section 6.12 Singular and Plural. Words used herein in the singular,
where the context so permits, shall be deemed to include the plural and vice
versa. The definitions of words in the singular herein shall apply to such words
when used in the plural where the context so permits and vice versa.


        Section 6.13 Governing Law. This Mortgage is a contract made under and
shall be construed in accordance with and governed by the laws of the United
States of America and the State of Louisiana.


        Section 6.14 WAIVER OF JURY TRIAL. THE MORTGAGOR HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
THE MORTGAGOR AND THE MORTGAGEE MAY BE PARTIES, ARISING OUT OF OR IN ANY WAY
PERTAINING TO, WHETHER DIRECTLY OR INDIRECTLY (AND WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE), THIS MORTGAGE, THE COLLATERAL AND ANY OTHER CREDIT
DOCUMENT, ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE
RELATIONSHIP ESTABLISHED HEREUNDER. IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS MORTGAGE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE
MORTGAGOR, AND THE MORTGAGOR HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT
OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THE MORTGAGOR FURTHER
REPRESENTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS MORTGAGE AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

        Section 6.15 Certificates. The production of mortgage, conveyance, tax
research or other certificates is waived by consent, and the Mortgagor and the
Mortgagee agree to hold me, Notary, harmless for failure to procure and attach
same.


        Section 6.16 Credit Agreement. To the extent the specific terms and
provisions of this Mortgage expressly conflict with the specific terms and
provisions of the Credit Agreement, the specific terms and provisions of the
Credit Agreement shall control. In the event that any provision in this Mortgage
provides for action or the exercise of discretion by the Mortgagee, the terms of
the Credit Agreement shall control for purposes of determining any consent or
approval required from any of the Credit Parties prior to Mortgagees action or
exercise of discretion.


THUS DONE AND PASSED on the day and in the month and year hereinabove first
written, in the presence of the undersigned witnesses who hereunto sign their
names with the Mortgagor, and me, Notary, after due reading of the whole.



WITNESSES:                                                                            
MORTGAGOR:

                                                                                                    
GLOBAL INDUSTRIES, LTD.,

                                                                                                    
a Louisiana Corporation

____________________________________                   
By:_______________________________ 

____________________________________                    Name:
_______________________________

____________________________________                    Title:
_______________________________




NOTARY PUBLIC

Printed Name: ___________________

My Commission Expires: __________







EXHIBIT A


PROPERTY DESCRIPTION

8000 Global Drive

Carlyss, Louisiana 70665

CALCASIEU





EXHIBIT L

FORM OF COMMITMENT INCREASE AGREEMENT


            This Commitment Increase Agreement dated as of ___________ ___, 2004
('Agreement') is by and among Global Industries, Ltd., a Louisiana corporation
('Company'), [Affected Lender] ('Affected Lender') and Credit Lyonnais New York
Branch, as Administrative Agent for the Lenders under the Credit Agreement
described below (the 'Administrative Agent').

A.                 Reference is made to the Credit Agreement dated as of March
9, 2004 (as amended, supplemented or otherwise modified on or before the date
hereof, 'Credit Agreement') among the Company, Global Offshore Mexico, S. de
R.L. de C.V., the Lenders and the Administrative Agent.  All capitalized terms
used herein and not otherwise defined shall have the meanings given such terms
in the Credit Agreement.

B.                 Pursuant to Section 2.01(c) of the Credit Agreement, the
Company has the right, subject to the terms and conditions thereof, to increase
the aggregate Revolving Commitments by [adding to the Credit Agreement one or
more commercial banks or other financial institutions] allowing one or more
Lenders to increase their Revolving Commitments so that such added Revolving
Commitments shall equal the increase in aggregate Revolving Commitments
requested by the Company.

C.                 The Company has given notice to the Administrative Agent of
its intention, pursuant to such Section 2.01(c) and with the consent of the
Affected Lender, to increase the aggregate Revolving Commitments from
[$______________] to [$________________], and the Guarantors and the
Administrative Agent are willing to consent thereto.

Accordingly, the parties hereto agree as follows:

Increase of Revolving Commitment.  Pursuant to Section 2.01(c) of the Credit
Agreement, the amount of the aggregate Revolving Commitments is hereby increased
from [$________________] to [$________________].  The Affected Lender's
Revolving Commitment, after giving effect to this Agreement is
[$_______________].

Affected Lender.  The Affected Lender (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.05 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information at it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) represents
that the execution and delivery of this Agreement by the Affected Lender is duly
authorized, (v) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender, (vi) if the Affected Lender is a new lender, agrees
that its payment instructions and notice instructions are as set forth in
Schedule 1 and specifies as its Applicable Lending Office the office set forth
in Schedule 1, (vii) if the Affected Lender is a new lender, attaches the forms
required by Section 2.11(e) of the Credit Agreement, and (viii) if the Affected
Lender is a new lender, represents that it is an Eligible Assignee.

 Company Representations and Warranties.  The Company hereby represents and
warrants that (a) no Default or Event of Default exists under the Credit
Agreement, and a certificate from a Responsible Officer stating that no Default
or Event of Default exists has been, or contemporaneously herewith is being,
delivered to the Administrative Agent, and (b) the representations and
warranties of the Loan Parties contained in Article IV of the Credit Agreement
are true and correct except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty is true and correct as of such earlier date.

Consents.  (a) The Guarantors hereby consent to the increase in the Commitments
effectuated hereby.  (b) The Administrative Agent hereby consents to this
Agreement.

Governing Law; Credit Document.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  This Agreement
is a 'Credit Document' for all purposes.

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Expenses.  The Company agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Agreement, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto.

Effectiveness.  When, and only when, the Administrative Agent shall have
received counterparts of, or telecopied signature pages of, this Agreement
executed by the Company, the Administrative Agent, the Guarantors and the
Affected Lender, this Agreement shall become effective as of the date first
written above.  Upon the effectiveness of this Agreement, the Affected Lender,
to the extent such lender is not currently a Lender, shall constitute a 'Lender'
under the Credit Agreement and the Affected Lender's Commitment shall be
[$__________________].

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                                                                        GLOBAL
INDUSTRIES, LTD.

                                                                        By:
__________________________________

                                                                       
Name:________________________________

                                                                       
Title:_________________________________

                                                                       

                                                                        CREDIT
LYONNAIS NEW YORK BRANCH,
                                                                        as
Administrative Agent

                                                                        By:
___________________________________

                                                                        Name:
_________________________________

                                                                        Title:
__________________________________





> > > > > > >  [Affected Lender]
> > > > > > > 
> > > > > > >  as Affected Lender

                                                                        By:
___________________________________

                                                                        Name:
_________________________________

                                                                        Title:
__________________________________

                                                                       

                                                                       
[Guarantors]

                                                                        By:
___________________________________

                                                                        Name:
_________________________________

                                                                        Title:
__________________________________

 


